Exhibit 10.4

Execution Version

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of March 8, 2011 (this
“Restatement Agreement”), among Toys “R” Us Europe, LLC (the “European Parent
Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent Guarantor” and
together with European Parent guarantor, the “Parent Guarantors”), Toys “R” Us
(UK) Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with
the UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77
057 455 026) (the “Australian Borrower”), Toys “R” Us GmbH (the “German
Borrower”), Toys “R” Us SARL (the “French Borrower”), Toys “R” Us Iberia, S.A.
(the “Spanish Borrower” and, together with the U.K. Borrowers, Australian
Borrower, German Borrower and French Borrower, collectively, the “Borrowers”),
Toys “R” Us Holdings Limited (“TRU Holdings”), Toys “R” Us Financial Services
Limited (“TRU Financial Services”), Toys “R” Us Properties Limited (“TRU
Properties” and, together with TRU Holdings and TRU Financial Services,
collectively the “U.K. Guarantors”), TRU (BVI) Finance II, Ltd. (the “BVI
Guarantor”), Babies “R” Us (Australia) Pty Ltd (ABN 56 073 394 117) (the
“Australian Guarantor” and, together with the Parent Guarantors, the U.K.
Guarantors, and the BVI Guarantor, collectively, the “Guarantors” and, together
with the Borrowers, collectively, the “Obligors”), the Lenders, Deutsche Bank AG
New York Branch, as Administrative Agent under the Existing Facility Agreement
as referred to below), the Lenders (as defined below), Deutsche Bank AG New York
Branch, as Administrative Agent under the Existing Facility Agreement as
referred to below.

WHEREAS, certain of the Obligors, Administrative Agent, and various lenders
party thereto from time to time (the “Lenders”) have previously entered into
that certain Facility Agreement, dated as of October 15, 2009 (as the same has
been amended prior to the date hereof, the “Existing Facility Agreement”).

WHEREAS, the Parent Guarantors have requested, and the Administrative Agent and
the Lenders party to this Restatement Agreement, have agreed to amend and
restate the Existing Facility Agreement on and subject to the terms and
conditions set forth herein.

THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Restated Facility
Agreement (as defined below).

SECTION 2. Amendment and Restatement of the Existing Facility Agreement.
Effective as of the Restatement Effective Date (as defined below), the Existing
Facility Agreement, including all schedules and exhibits thereto, is hereby
amended and restated in its entirety in the form of the amended and restated
Facility Agreement set forth as Exhibit A hereto (the Existing Facility
Agreement as so amended and restated is referred to herein as the



--------------------------------------------------------------------------------

“Restated Facility Agreement”). For the avoidance of doubt, clause 2(b) of
Schedule 19 of the Existing Facility Agreement is not amended and restated under
the terms of this Agreement and the original provision contained in the Existing
Facility Agreement is not affected by the parties’ entry into this Agreement.

SECTION 3. Continuation of Commitments. On the Restatement Effective Date,
(i) each Existing Commitment (as in effect on the Restatement Effective Date
immediately prior to giving effect thereto) of each Existing Lender shall be
continued on the Restatement Effective Date into a Commitment of such Existing
Lender, and (ii) each Lender severally agrees (A) that, on the Restatement
Effective Date, each Existing Loan made by each Existing Lender to a Borrower
pursuant to the Existing Facility Agreement and outstanding on the Restatement
Effective Date shall continue as a revolving loan, without novation, owing by
such Borrower (each, a “Continued Loan”).

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Restatement Agreement, each of the Obligors represents and
warrants to each other party hereto that, as of the Restatement Effective Date:

(a) this Restatement Agreement has been duly authorized, executed and delivered
by it and each of this Restatement Agreement and the Restated Facility Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

(b) after giving effect to this Restatement Agreement and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing.

SECTION 5. Effectiveness. (a) This Restatement Agreement shall become effective
as of the first date (the “Restatement Effective Date”) on which each of the
following conditions shall have been satisfied (or waived) (which, in the case
of clauses (v) below, may be concurrent with the satisfaction of the other
conditions specified below):

(i) The conditions set forth in Section 7.01 of each of the Existing Facility
Agreement and the Restated Facility Agreement shall be satisfied on and as of
the Restatement Effective Date immediately before (in the case of the Existing
Facility Agreement) and immediately after (in the case of the Restated Facility
Agreement) giving effect to this Restatement Agreement (it being understood that
solely for the purposes of this condition, the occurrence of the Restatement
Effective Date shall be deemed a Credit Event), and the Administrative Agent
shall have received a certificate of an Authorized Officer of each of the
Obligors, dated the Restatement Effective Date, to such effect.

(ii) The Administrative Agent shall have received from Simpson Thacher &
Bartlett LLP, special New York counsel to the Obligors, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Restatement Effective Date, (t) from White & Case LLP,
special

 

-2-



--------------------------------------------------------------------------------

England and Wales counsel to the Administrative Agent, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Restatement Effective Date, (u) from Mallesons Stephen
Jaques, special Australian counsel to the Administrative Agent, an opinion in
form and substance reasonably satisfactory to the Administrative Agent addressed
to the Administrative Agent, the Co-Collateral Agents, the Security Agent and
each of the Lenders and dated the Restatement Effective Date, (v) from White &
Case LLP, special German counsel to the Administrative Agent, a customary
validity opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Co-Collateral
Agents, the Security Agent and each of the Lenders and dated the Restatement
Effective Date, (w) from Allen & Overy LLP, special German counsel to the
Obligors, an opinion on the valid existence, capacity of and due execution by
each German Obligor in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Co-Collateral
Agents, the Security Agent and each of the Lenders and dated the Restatement
Effective Date, (x) from White & Case LLP, special French counsel to the
Administrative Agent, an opinion in form and substance reasonably satisfactory
to the Administrative Agent addressed to the Administrative Agent, the
Co-Collateral Agents, the Security Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters relating to the enforceability
and validity of the French law Security Documents, (y) from Allen & Overy LLP,
special French counsel to the Obligors, an opinion on the valid existence,
capacity of and due execution by each French Obligor in form and substance
reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent and each of the Lenders and dated the Restatement Effective
Date, and (z) from Araoz y Rueda, special Spanish counsel to the Administrative
Agent, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Co-Collateral
Agents, the Security Agent and each of the Lenders and dated the Restatement
Effective Date.

(iii) The Administrative Agent shall have received:

(u) (I) a solvency certificate from an Authorized Officer of each of the Parent
Guarantors, substantially in the form of Exhibit J to the Restated Facility
Agreement, and (II) certificates of insurance complying with the requirements of
Section 9.03 of the Restated Facility Agreement for the business and properties
of the Obligors;

(v) a certificate of good standing with respect to each of the Parent Guarantors
and other applicable documents of each Obligor if applicable or customary in the
jurisdiction of such Obligor;

(w) all information and copies of all documents and papers, including records of
Business proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, bankruptcy searches and copies of share
registers, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper Business or Governmental Authorities.

 

-3-



--------------------------------------------------------------------------------

(x) a copy of a letter duly stamped by the bank of Spain amending the existing
filing in accordance with the terms of this Agreement;

(y) each German Obligor incorporated as a limited liability company
(Gesellschaft mit beschränkter Haftung) a certified copy of its Articles of
Association (Gesellschaftsvertrag/Satzung); a certified copy of the list of its
shareholders (Gesellschafterliste); and a certified copy of its commercial
register excerpt (Handelsregisterauszug), such certification not being older
than fourteen (14) days before the Restatement Effective Date; and

(z) a certificate from each Obligor, dated the Restatement Effective Date,
signed by the Chairman of the Board, the Chief Executive Officer, the President,
any Vice President or any other Authorized Officer of such Obligor (or in the
case of a German Obligor, the managing director (Geschäftsführer)), and, if
applicable or customary in the jurisdiction of such Obligor, attested to by the
Secretary or any Assistant Secretary of such Obligor, substantially in the form
of Exhibit F-2 to the Restated Facility Agreement with appropriate insertions,
together with copies of the latest certificate or articles of incorporation and
by-laws (or other equivalent organizational documents), as applicable, of such
Obligor and, as applicable, the resolutions of such Obligor or in the case of
the Australian Obligor, certified extracts of the minutes of a meeting of the
Board of Directors or circulating resolutions of Directors (as the case may be),
referred to in such certificate and incumbency certificates of such Obligor, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

(iv) The Administrative Agent shall have received a certificate, substantially
in the form of Exhibit F-1 to the Restated Facility Agreement, dated the
Restatement Effective Date and signed on behalf of each Borrower by the Chairman
of the Board, the Chief Executive Officer, the Chief Financial Officer, the
President or any Vice President of such Borrower, certifying on behalf of such
Borrower that all of the conditions in Section 6.01, Sections 6.05 through 6.08,
inclusive, and 7.01 of the Restated Facility Agreement have been satisfied on
such date.

(v) The Borrower shall have paid all fees and other amounts due to the Agents
(and their relevant affiliates) and the Lenders, including all costs, fees and
expenses (including, without limitation, legal fees and expenses) in connection
with this Restatement Agreement and any other costs, fees and expenses
(including, without limitation, legal fees and expenses) of the Administrative
Agent required to be paid or reimbursed pursuant to the Existing Facility
Agreement, and other compensation payable to the Agents (and their affiliates)
or the Lenders to the extent due.

(vi) The Administrative Agent shall have received the initial Borrowing Base
Certificate meeting the requirements of Section 9.01(j) of the Restated Facility
Agreement from the chief financial officer of the Obligors’ Agent.

 

-4-



--------------------------------------------------------------------------------

(vii) After giving effect to the Transaction (and the Credit Events hereunder),
Excess Availability shall equal or exceed £28,000,000.

(b) The Administrative Agent shall notify the Parent Guarantors and the Lenders
of the Restatement Effective Date and such notice shall be conclusive and
binding.

SECTION 6. Termination of non-consenting Lender’s Commitment. In accordance with
Section 13.12(b) of the Existing Facility Agreement, and effective as of the
Restatement Effective Date, the Borrowers have exercised their right to
terminate the Commitment of Barclays Bank plc under the Existing Facility
Agreement, and accordingly as of the Restatement Effective Date, Barclays Bank
plc will no longer be a Lender under the Existing Facility Agreement and will no
longer be a Lender under the Restated Facility Agreement.

SECTION 7. Effect of Restatement Agreement. (a) Except as expressly set forth
herein or in the Restated Facility Agreement, this Restatement Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Existing Facility Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Facility Agreement or any
other provision of the Existing Facility Agreement or of any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Obligors to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Facility Agreement, the Restated Facility Agreement or any other
Credit Document in similar or different circumstances.

(b) On and after the Restatement Effective Date, each reference in the Existing
Facility Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Existing Facility Agreement in
any other Credit Document shall be deemed a reference to the Restated Facility
Agreement. This Restatement Agreement shall constitute a “Credit Document” for
all purposes of the Restated Facility Agreement and the other Credit Documents.

(c) The changes to the definition of “Applicable Margin” in Section 1.01 of the
Restated Facility Agreement effected pursuant to this Restatement Agreement
shall apply and be effective on and after the Restatement Effective Date. The
definition of “Applicable Margin” in Section 1.01 of the Existing Facility
Agreement shall apply and be effective for the period ending on, but not
including, the Restatement Effective Date.

SECTION 8. Costs and Expenses; Affirmation. (a) Each of the Obligors hereby
jointly and severally agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Restatement Agreement, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, all in accordance with the terms and
conditions of Section 13.01 of the Existing Facility Agreement.

(b) By executing and delivering a counterpart hereof, each of the Obligors
hereby agrees that all Loans shall be guaranteed pursuant to Section 17 of the
Restated Facility Agreement in accordance with the terms and provisions thereof
and shall be secured pursuant to the Security Documents in accordance with the
terms and provisions thereof.

 

-5-



--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW. THIS RESTATEMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Restatement Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Restatement Agreement shall be effective as delivery of an original
executed counterpart of this Restatement Agreement.

SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Restatement
Agreement.

[Remainder of page intentionally blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

 

U.K. BORROWERS:

TOYS “R” US (UK) LIMITED,
as a U.K. Borrower

By:

 

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title:   Director

TOYS “R” US LIMITED,
as a U.K. Borrower

By:

 

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title:   Director

UK GUARANTORS:

TOYS “R” US HOLDINGS LIMITED,
as a Guarantor

By:

 

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title:   Director

TOYS “R” US PROPERTIES LIMITED,
as a Guarantor

By:

 

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title:   Director

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

 

TOYS “R” US FINANCIAL SERVICES LIMITED,
as a Guarantor

  By:   

/s/ Robert S. Zarra

        Name: Robert S. Zarra         Title:   Director   

  AUSTRALIAN BORROWER:     

EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD

in accordance with Section 127(1) of the Corporations Act

2001 (Cwlth) by authority of its directors:

 

/s/ Thomas M. Via

    

/s/ James Ferguson

     Signature of director     

Signature of director/

company secretary

     AUSTRALIAN GUARANTOR:     

EXECUTED by BABIES “R” US (AUSTRALIA) PTY

LTD in accordance with Section 127(1) of the Corporations

Act 2001 (Cwlth) by authority of its directors:

 

/s/ Thomas M. Via

    

/s/ James Ferguson

     Signature of director     

Signature of director/

company secretary

  

  GERMAN BORROWER:  

TOYS “R” US GMBH,
as the German Borrower

  By:  

/s/ Robert S. Zarra

       Name: Robert S. Zarra        Title:   Managing Director   

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

FRENCH BORROWER:

TOYS “R” US SARL,
as the French Borrower

By:  

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title: Director SPANISH BORROWER:

TOYS “R” US IBERIA, S.A.,
as the Spanish Borrower

By:  

/s/ Robert S. Zarra

  Name: Robert S. Zarra   Title: Director BVI GUARANTOR:

TRU (BVI) FINANCE II, LTD.
as the BVI Guarantor

By:  

/s/ Adil Mistry

  Name: Adil Mistry   Title: Director

TOYS “R” US EUROPE, LLC,
as the European Parent Guarantor

By:  

/s/ Adil Mistry

  Name: Adil Mistry   Title: Vice President – Treasurer

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

AUSTRALIAN PARENT GUARANTOR:

TRU AUSTRALIA HOLDINGS, LLC,
as the Australian Parent Guarantor

By:  

/s/ Adil Mistry

  Name: Adil Mistry   Title:   Vice President—Treasurer
            Toys “R” Us, Inc.

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent,
Co-Collateral Agent and Security Agent

By:

 

/s/ Scottye Lindsey

  Name: Scottye Lindsey   Title:   Director

By:

 

/s/ Enrique Landaeta

  Name: Enrique Landaeta   Title:   Vice President

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as
Co-Collateral Agent

By:

 

/s/ Christine Hutchinson

  Name: Christine Hutchinson   Title:   Director

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., Individually and as a
Documentation Agent

By:

 

/s/ Emily Sun

  Name: Emily Sun   Title:   Vice President

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Documentation Agent

By:

 

/s/ Mark Watson

  Name: Mark Watson   Title:   Authorized Signatory

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK (EUROPE) PLC,
as a Lender

By:

 

/s/ Robert Keogh

  Name: Robert Keogh   Title:   Chief Executive Officer

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH,
as the Facility Agent

By:

 

/s/ Nicola Butcher

  Name: Nicola Butcher   Title: Assistant Vice President

By:

 

/s/ David Willats

  Name: David Willats   Title: Assistant Vice President

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,
as a Lender

By:

 

/s/ Tim Jacob

  Name: Tim Jacob   Title: Senior Vice President

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

HSBC BANK PLC,
as a Lender

By:

 

/s/ Adriana D. Collins

  Name: Adriana D. Collins   Title: Global Relationship Manager

Signature page to Toys A&R Agreement



--------------------------------------------------------------------------------

EXHIBIT A

RESTATED FACILITY AGREEMENT



--------------------------------------------------------------------------------

Execution Version

 

 

 

AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

among

TOYS “R” US EUROPE, LLC, TRU AUSTRALIA HOLDINGS, LLC,

TOYS “R” US (UK) LIMITED,

CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

TOYS “R” US (AUSTRALIA) PTY LTD.,

CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT and SECURITY AGENT,

DEUTSCHE BANK AG, LONDON BRANCH,

as FACILITY AGENT

and

DEUTSCHE BANK AG NEW YORK BRANCH

and

BANK OF AMERICA, N.A.,

as CO-COLLATERAL AGENTS

 

 

Dated as of October 15, 2009

and amended and restated as of

March 8, 2011

 

 

DEUTSCHE BANK SECURITIES INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as JOINT LEAD ARRANGERS,

DEUTSCHE BANK SECURITIES INC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as JOINT BOOK-RUNNERS,

BANK OF AMERICA, N.A., as SYNDICATION AGENT,

and

CITIBANK, N.A.

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as DOCUMENTATION AGENTS

 

 

 

Bringing this document or any certified copy of this document into the Republic
of Austria as

well as any written confirmation or written reference to this document may cause
the

imposition of Austrian Stamp Tax.



--------------------------------------------------------------------------------

AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT, dated as of October 15, 2009
and amended and restated as of March 8, 2011, among Toys “R” Us Europe, LLC (the
“European Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian
Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us
Limited (“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys
“R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the “Australian Borrower”),
Toys “R” Us GmbH (the “German Borrower”), Toys “R” Us SARL (the “French
Borrower”), Toys “R” Us Iberia, S.A. (the “Spanish Borrower” and, together with
the U.K. Borrowers, Australian Borrower, German Borrower and French Borrower,
and any entity that becomes a borrower pursuant to Section 9.13(c),
collectively, the “Borrowers”), Toys “R” Us Holdings Limited (“TRU Holdings”),
Toys “R” Us Financial Services Limited (“TRU Financial Services”), Toys “R” Us
Properties Limited (“TRU Properties” and, together with TRU Holdings and TRU
Financial Services, collectively the “U.K. Guarantors”), Babies “R” Us
(Australia) Pty Ltd (ABN 56 073 394 117) (the “Australian Guarantor”), TRU (BVI)
Finance II, Ltd. (the “BVI Guarantor”), the other Obligors party hereto from
time to time (including any additional Guarantors who join pursuant to
Section 17.22) the Lenders party hereto from time to time, Deutsche Bank AG New
York Branch, as Administrative Agent and Security Agent, Deutsche Bank AG,
London Branch, as Facility Agent, Deutsche Bank AG New York Branch and Bank of
America, N.A., as Co-Collateral Agents. All capitalized terms used herein and
defined in Section 1 are used herein as therein defined.

W I T N E S S E T  H :

WHEREAS, the proceeds of Loans and the Commitments hereunder will be used for
general corporate purposes;

WHEREAS, the Borrowers, the Existing Lenders and the Administrative Agent are
parties to a facility agreement, dated as of October 15, 2009 (as the same has
been amended, modified or supplemented to, but not including the Restatement
Effective Date, the “Existing Facility Agreement”);

WHEREAS, (a) the Borrowers have requested that the Existing Facility Agreement
be amended and restated in its entirety and, subject to and upon the terms and
conditions set forth herein and (b) this Agreement shall not constitute a
novation of the obligations and liabilities existing under the Existing Facility
Agreement or evidence payment of all or any of such obligations and liabilities;
and

WHEREAS, subject to and upon the terms and conditions set forth herein, the Lead
Arrangers have arranged, and the Lenders are willing to make available to the
Borrowers, the senior secured revolving credit facility provided for herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC and any and all supporting obligations in respect thereof and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, (e) letter-of-credit rights or
letters of credit, or (f) rights to payment for money or funds advanced other
than rights arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already an Obligor or
(y) 100% of the Equity Interests of any such Person, which Person shall, as a
result of the acquisition of such Equity Interests, become a Wholly-Owned
Subsidiary of an Obligor (or shall be merged with and into an Obligor, with such
Obligor being the surviving or continuing Person).

“Additional Borrower TEG Letter” shall have the meaning provided in
Section 9.13(c)(x).

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Advisory Agreement” shall mean the Advisory Agreement dated as of July 21, 2005
by and among the Parent, Bain Capital Partners, LLC, Bain Capital, Ltd., Toybox
Holdings, LLC and Vornado Truck LLC, as amended and in effect from time to time
in a manner not prohibited hereunder.

“Advisory Fees” shall mean annual advisory fees, closing fees and transaction
fees payable by the Obligors pursuant to the Advisory Agreement, but not to
exceed the amounts payable thereunder as in effect on the Restatement Effective
Date.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with such Person.

“Agents” shall mean and include the Administrative Agent, the Facility Agent,
the Security Agent, the Co-Collateral Agents, the Lead Arrangers, the
Syndication Agent and the Documentation Agents.

 

2



--------------------------------------------------------------------------------

“Aggregate Cap Amount” shall mean £200,000,000.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by any Group Member in connection with such Permitted Acquisition
(including, without limitation, payments of fees and costs and expenses in
connection therewith) and all contingent cash purchase price, earn-out,
non-compete and other similar obligations of any Group Member incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by the Obligors’ Agent), (ii) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Permitted Acquisition to the extent permitted by Section 10.04, and (iii) the
Fair Market Value of all other consideration payable in connection with such
Permitted Acquisition.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Loans then outstanding (for this purpose, using the
Pounds Sterling Equivalent of amounts not denominated in Pounds Sterling) and
(b) the aggregate amount of all Letter of Credit Outstandings at such time
(exclusive of Letter of Credit Outstandings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Loans).

“Agreed Security Principles” shall mean those principles set forth on
Schedule 1.01(c) hereto.

“Agreement” shall mean this Amended and Restated Syndicated Facility Agreement,
as modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.

“Agreement Value” shall mean for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent in its
reasonable discretion equal to:

(a) in the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Obligor to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Obligor was the sole
“Affected Party” (as therein defined) and (iii) the Administrative Agent was the
sole party determining such payment amount (with the Administrative Agent making
such determination pursuant to the provisions of the form of ISDA Master
Agreement);

(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Obligor which is party to such Hedge Agreement, determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or

(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Obligor that is party
to such Hedge Agreement determined by the Administrative Agent as the amount, if
any, by

 

3



--------------------------------------------------------------------------------

which (i) the present value of the future cash flows to be paid by such Obligor
exceeds (ii) the present value of the future cash flows to be received by such
Obligor in each case pursuant to such Hedge Agreement.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.22(a).

“Applicable Commitment Fee Percentage” shall mean (i) for any day on which the
Aggregate Exposure is less than or equal to 50.0% of the Total Commitment then
in effect, 0.50%, and (ii) for any day on which the Aggregate Exposure exceeds
50% of the Total Commitment then in effect, 0.375%.

“Applicable Eligible Jurisdiction” shall mean (a) in the case of Eligible Credit
Card Receivables of the Qualified Obligors, England and Wales and Australia, as
applicable, and (b) in the case of Eligible Inventory of the Qualified Obligors,
(i) England and Wales in respect of the Qualified Obligors organized under the
laws of England and Wales, (ii) Australia in respect of the Qualified Obligors
organized under the laws of Australia and (iii) France in respect of the
Qualified Obligors organized under the laws of France, as applicable.

“Applicable Law” shall mean as to any Person (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case, of or by any Governmental Authority
which has jurisdiction over such Person or any property of such Person.

“Applicable Margin” initially shall mean a percentage per annum equal to 2.50%.
From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for any Loans than that described in the immediately
preceding sentence (each, a “Start Date”) to and including the applicable End
Date described below, the Applicable Margins for such Loans (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Historical Excess Availability indicated to have been achieved in any
certificate delivered in accordance with the following sentence:

 

Level

  

Historical Excess Availability

   Loans Maintained as Euro
Rate Loans  

I

   Greater than 66% of Historical Borrowing Base      2.25 % 

II

   Equal to or less than 66% of Historical Borrowing Base but greater than 33%
of Historical Borrowing Base      2.50 % 

III

   Equal to or less than 33% of Historical Borrowing Base      2.75 % 

 

4



--------------------------------------------------------------------------------

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined, from and after the end of the second
Fiscal Quarter of 2011, based on the delivery of a certificate of the Obligors’
Agent (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of the
Obligors’ Agent to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 5 days of the last day of any
Fiscal Quarter of the Obligors’ Agent which certificate shall set forth the
calculation of the Historical Excess Availability as at the last day of the
Fiscal Quarter ended immediately prior to the relevant Start Date. The
Adjustable Applicable Margins so determined shall apply, except as set forth in
the succeeding sentence, from the relevant Start Date to the earliest of (x) the
date on which the next certificate is delivered to the Administrative Agent or
(y) the date which is 5 days following the last day of the Fiscal Quarter in
which the previous Start Date occurred (such earliest date, the “End Date”), at
which time, if no certificate has been delivered to the Administrative Agent
indicating an entitlement to new Adjustable Applicable Margins (and thus
commencing a new Start Date), the Adjustable Applicable Margins shall be those
that correspond to a Historical Excess Availability at Level III (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”). Notwithstanding anything to the contrary contained above
in this definition, (x) the Adjustable Applicable Margins shall be the Highest
Adjustable Applicable Margins at all times during which there shall exist any
Event of Default and (y) so long as no Event of Default exists, at all times
prior to the date of delivery of the Quarterly Pricing Certificate for the
second Fiscal Quarter of 2011, the Adjustable Applicable Margins shall be
maintained at Level II above. The Administrative Agent shall notify the Facility
Agent in writing when the Applicable Margin changes.

“Approved Member State” shall mean any country which is the jurisdiction of
incorporation or organization of any Group Member.

“Asset Sale” shall mean any sale, transfer or other disposition by any Obligor
to any Person (including by way of redemption by such Person) other than to an
Obligor of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding (x) sales
of assets pursuant to Sections 10.02(ii), (iii), (v), (vi), (vii), (viii), (ix),
(x), (xi) and (xii) and (y) any other sale, transfer or disposition (for such
purpose, treating any series of related sales, transfers or dispositions as a
single such transaction) that generates Net Sale Proceeds of less than
£2,000,000.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L.

“Associate” shall have the meaning given in section 128F(9) of the Australian
Tax Act.

“Australian Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“Australian Borrowing Limit” shall mean £55,000,000.

 

5



--------------------------------------------------------------------------------

“Australian Collection Account” shall mean each account established at an
Australian Collection Bank subject to a Cash Management Control Agreement into
which funds shall be transferred as provided in Section 5.03(c).

“Australian Collection Banks” shall have the meaning provided in
Section 5.03(c).

“Australian Disbursement Account” shall mean each checking and/or disbursement
account maintained by the Australian Obligors for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account).

“Australian Dollar Loans” shall mean each Loan denominated in Australian Dollars
at the time of the incurrence thereof.

“Australian Dollar Rate” shall mean (a) the applicable Australian Screen Rate;
or (b) if (i) no Australian Screen Rate is available for the currency or period
of that Loan or (ii) the basis on which the agreed Australian Screen Rate page
is calculated or displayed is changed and the Required Lenders instruct the
Administrative Agent (after consultation by the Administrative Agent with the
Australian Borrower) that in their opinion it ceases to reflect the Lenders’
cost of funding to the same extent as at the date of this Agreement, and no new
relevant page is specified under the definition of “Australian Screen Rate”, the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Facility Agent
to leading banks in the London interbank market, as of 11:00 (London time) on
the Interest Determination Date for the offering of deposits in the currency of
that Loan and for a period comparable to the Interest Period for that Loan;
provided that in the event the Administrative Agent has made any determination
pursuant to Section 2.10(a)(i) in respect of Australian Dollar Loans, or in the
circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of such Australian Dollar Loans, the Australian Dollar Rate determined
pursuant to this definition shall instead be the rate determined by each
affected Lender to be that which expresses as a percentage rate per annum the
cost to that affected Lender of funding its participation in that Australian
Dollar Loan from whatever source or sources it may reasonably select.

“Australian Dollars” and “A$” shall mean freely transferable lawful currency of
the Commonwealth of Australia (expressed in Australian dollars).

“Australian Employee Liability Reserves” shall mean, with respect to each
Australian Obligor, such amount as the Co-Collateral Agents may from time to
time determine in their Permitted Discretion, which amount shall represent an
amount payable by such Australian Obligor pursuant to sections 556(1)(e),
556(1)(g) and 556(1)(h) of the Corporations Act.

“Australian Obligor” shall mean any Obligor incorporated, organized or
established under the laws of the Commonwealth of Australia.

“Australian Parent Guarantor” shall have the meaning set forth in the preamble
hereto.

 

6



--------------------------------------------------------------------------------

“Australian Perfection Certificate” shall mean the Australian Perfection
Certificate in the form thereof included in Exhibit D-1 or any other form
approved by the Administrative Agent, as the same may be supplemented from time
to time by a Perfection Certificate Supplement or otherwise.

“Australian Screen Rate” shall mean in relation to Australian Dollar Rate, the
British Bankers’ Association Interest Settlement Rate for the relevant currency
and period displayed on the appropriate page of the Reuters screen for a term
equivalent to the relevant period. If the agreed page is replaced, the service
ceases to be available, or the basis on which that rate is calculated or
displayed is changed and the Required Lenders instruct the Administrative Agent
(after consultation by the Administrative Agent with the Obligors’ Agent) that
in their opinion it ceases to reflect the Lenders’ cost of funding to the same
extent as at the date of this Agreement, the Administrative Agent on the
instructions of the Required Lenders may specify another page or service
displaying the appropriate rate after consultation by the Administrative Agent
with the Obligors’ Agent.

“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Australia)
or the Income Tax Assessment Act 1997 (Australia), as the context requires.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Continuation and similar notices, any person or persons
that has or have been authorized by the board of directors of the respective
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent or the
respective Issuing Lender, (b) delivering financial information and officer’s
certificates pursuant to this Agreement, a director, chief financial officer,
treasurer or the principal accounting officer of the Obligors’ Agent and (c) any
other matter in connection with this Agreement or any other Credit Document, any
executive officer or financial officer of the respective Obligor and any other
officer or similar official with responsibility for the administration of the
obligations in respect of this Agreement.

“Availability Condition” shall mean (A) in the case of determining whether a
Dominion Period, Monthly Reporting Period or Weekly Borrowing Base Period is in
effect, the greater of (i) £12,000,000 and (ii) 12.5% of the lesser of (x) the
Total Commitment as then in effect and (y) the Borrowing Base at such time and
(B) in the case of determining whether a Compliance Period is in effect, the
greater of (i) £10,000,000 or (ii) 12.5% of the lesser of (x) the Total
Commitment as then in effect and (y) the Borrowing Base at such time.

“Available Currency” shall mean (i) with respect to the U.K. Borrowers,
U.S. Dollars, Australian Dollars, Pounds Sterling and Euros, (ii) with respect
to the Australian Borrower, U.S. Dollars, Australian Dollars, Pounds Sterling
and Euros, (iii) with respect to the German Borrower, Euros, (iv) with respect
to the Spanish Borrower, Euros and (v) with respect to the French Borrower,
Euros.

“Back-Stop Arrangements” shall have the meaning provided in Section 3.03(b).

“Bank Product Reserve” shall mean a reserve established by the Co-Collateral
Agents from time to time in their Permitted Discretion in respect of the
Obligors’ liabilities (or

 

7



--------------------------------------------------------------------------------

potential liabilities) as part of their cash management system under Cash
Management Agreements such as, but not limited to, reserves for returned items,
customary charges for maintaining Deposit Accounts and similar items. The
Co-Collateral Agents shall establish reserves for any overdraft lines or similar
arrangements which have been designated as Qualified Secured Cash Management
Agreement pursuant to Section 13.21.

“Bankruptcy Code” shall have the meaning provided in Section 11.01(e).

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States or any successor thereto.

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders
having Commitments on a given date (or resulting from a conversion or
conversions on such date) having the same Interest Period.

“Borrowing Base” shall mean the sum of the French Borrowing Base and the UK/AUS
Borrowing Base.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).

“Borrowing Base Collateral” shall mean any Collateral used in calculating the
Borrowing Base.

“Business” shall mean any corporation, limited liability company, unlimited
liability company, limited or general partnership or other business entity (or
the adjectival form thereof, where appropriate) or the equivalent of the
foregoing in any foreign jurisdiction.

“Business Day” shall mean (a) for all purposes other than as covered by
clauses (b), (c) and (d) below, any day except Saturday, Sunday and any day
which shall be in New York, New York or London, England, a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close, (b) with respect to all notices and determinations
in connection with, and payments of principal and interest on, U.S. Dollar
Loans, any day which is a Business Day described in clause (a) above and which
is also a day for trading by and between banks in U.S. dollar deposits in the
London interbank eurodollar market, (c) with respect to all notices and
determinations in connection with, and payments of principal and interest on or
with respect to, Sterling Loans and Euro Loans, any day which is a Business Day
described in clause (a) and which is also (i) a day for trading by and between
banks in the London interbank market and which shall not be a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in London, England and (ii) in relation to any
payment in Euros, a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer 2 (TARGET 2) System is open and (d) with respect to
all notices and determinations in connection

 

8



--------------------------------------------------------------------------------

with, and payments of principal and interest on, Australian Dollar Loans, any
day which is a Business Day described in clause (a) above and which is also a
day which is not a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Sydney,
Australia.

“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to
Section 9.01(b) or (c), as applicable.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person; provided that “Capital Expenditures” shall not include (i) any additions
to property, plant and equipment and other capital expenditures made with
(A) the proceeds of any equity securities issued or capital contributions
received, or Indebtedness borrowed by any Group Member in connection with such
capital expenditures (excluding borrowings under this Agreement), (B) the
proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures within
twelve months of the receipt of such proceeds, (C) the proceeds from any sale or
other disposition of any Obligors’ assets (other than assets constituting
Collateral consisting of Inventory and Accounts and the proceeds thereof), to
the extent that the proceeds therefrom are utilized for capital expenditures
within twelve months of the receipt of such proceeds, (ii) any portion of the
purchase price of a Permitted Acquisition which is allocated to property, plant
or equipment acquired as part of such Permitted Acquisition, or (iii) any
expenditures which are contractually required to be, and are, reimbursed to the
Obligors in cash by a third party (including landlords) during such period of
calculation.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP consistently
applied with the principles existing on the Restatement Effective Date.

“Cash Equivalents” shall mean:

(i) securities issued by, or unconditionally fully guaranteed by, the federal
government of the United States, Australia, Switzerland, any Approved Member
State or any agency or instrumentality thereof and in each case maturing within
one year from the date of acquisition thereof;

(ii) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

 

9



--------------------------------------------------------------------------------

(iii) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

(iv) (x) time deposits, demand deposits, bearer deposit notes, certificates of
deposit, eurodollar time deposits, bankers’ acceptances or similar instruments
of deposit, in each case, with maturities of not more than one year from the
date of acquisition by such Person, and (y) overnight bank deposits, in the case
of each of the foregoing clauses (x) and (y), issued by (i) any commercial bank
organized under the laws of Australia, the United States of America or any State
thereof or the District of Columbia having at the date of acquisition thereof
combined capital and surplus of not less than $500,000,000 or (ii) any
commercial bank organized under the laws of any member state of the European
Union or any Approved Member State, as of the date hereof, or Switzerland having
combined capital and surplus in excess of the applicable foreign currency
equivalent of $500,000,000;

(v) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iv) above or with any primary
dealer;

(vi) investments of the type and maturity described in clause (i) though
(v) above of foreign obligors, which investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies;

(vii) investments in money market or mutual funds substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(vi) above; and

(viii) deposits of cash in favor of banks or other depository institutions,
solely to the extent incurred in connection with the maintenance of such deposit
accounts in the ordinary course of business.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debt card,
electronic funds transfer and other cash management arrangements.

“Cash Management Control Agreement” shall mean a power of attorney, or signing
rights “control agreement” or other agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent which, in the case
of the English Obligors and Australian Obligors, can be incorporated within the
relevant Security Document governed by the laws of England and Wales or
Australia (as applicable) (unless a separate control agreement is deemed
advisable by the Administrative Agent), and containing terms regarding the
treatment of all cash and other amounts on deposit in (or credited to) the
respective Deposit Account governed by such Cash Management Control Agreement
consistent with the requirements of Section 5.03.

 

10



--------------------------------------------------------------------------------

“Cash Management Creditors” shall mean, collectively, each Lender Counterparty
and each person (other than a Group Member or Affiliate thereof) party to a
Secured Cash Management Agreement.

“Cash Management Obligations” shall have the meaning specified in the definition
of “Secured Obligations”.

“Cash Pooling Account” shall mean any deposit, savings, passbook or like account
established and maintained with a bank or other financial institution reasonably
satisfactory to the Security Agent by any Group Member from time to time solely
for the purposes of any notional cash pooling, net balance or balance transfer
arrangements to be made available to Group Members pursuant to arrangements
reasonably satisfactory to the Security Agent, in each case as designated as
such to the Security Agent in writing. Where the arrangements are reasonably
satisfactory to Security Agent, it shall provide a written confirmation to the
relevant account bank and the confirmation shall not be revoked without the
relevant account bank’s prior written consent.

“Centre of Main Interests” shall have the meaning provided in Article 3(1) of
Council Regulation (EC) No 1346/2000 of May 29, 2000 on Insolvency Proceedings.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean at any time:

(a) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of the
Parent by Persons who were neither (i) nominated by the board of directors of
the Parent (or prior to the consummation of a Qualifying IPO, the Sponsor) nor
(ii) appointed by directors so nominated; or

(b) after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended) other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Equity Interests that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of twenty-five percent (25%) or more (on a fully
diluted basis) of the total then outstanding Equity Interests of the Parent
entitled to vote for the election of directors of the Parent and (ii) Equity
Interests of the Parent entitled to vote for the election of directors of the
Parent in an amount greater than the number of shares of such capital stock
beneficially owned by the Sponsor Group (or over which the Sponsor Group has
voting control); or

(c) prior to the consummation of a Qualifying IPO, a change in the Control of
the Parent such that the Obligors are not Controlled by any one or more of the
Sponsor Group; or

 

11



--------------------------------------------------------------------------------

(d) the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each Obligor free and clear of all Liens (other than those
Liens specified in clauses (i), (iv) and (xi) of Section 10.01), except where
such failure is as a result of a transaction permitted by the Credit Documents.

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Co-Collateral Agent” and “Co-Collateral Agents” shall mean Deutsche Bank AG New
York Branch and Bank of America, N.A. in their capacity as co-collateral agents
for the Secured Creditors pursuant to this Agreement.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to the Code are to the Code, as in effect at the
date of this Agreement and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all cash and
Cash Equivalents delivered as collateral pursuant to Section 5.02 or Section 11.

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters and any similar usage, access or acknowledgment
agreements of any Person, such as a warehouseman, processor, lienholder or
lessor, in possession of any assets of any Obligor, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Collateral and Guaranty Requirements” shall mean, at any time, the requirement
that:

(a) on or prior to the Restatement Effective Date and as a condition precedent
to such date, the Administrative Agent shall have received from the Obligors
that are not Borrowers (i) a duly executed counterpart of this Agreement or a
Joinder Agreement in respect thereof acceding to the Agreement as a Guarantor,
(ii) duly executed Security Documents and with respect to any Security Documents
(other than the English Law governed Security Documents) previously delivered
pursuant to the Existing Facility Agreement any amendments thereto (each, a
“Security Document Amendment”) required to be delivered by each Obligor
specified on Schedule 1.01(d) Part I and II, and (iii) the Second Ranking
English Law governed Security Documents;

(b) on or prior to the first date following the French Borrowing Base Trigger
Date on which the French Borrower incurs Loans in reliance on the French
Borrowing Base and subject to the Agreed Security Principles, the Administrative
Agent shall have

 

12



--------------------------------------------------------------------------------

received from the French Obligor (i) duly executed French Inventory Pledge
Agreement and (ii) all related documentation (including, without limitation,
lien search certificate, opinions of counsel, corporate documents and
proceedings and officer’s certificates) as the French Obligor would have been
required to deliver pursuant to Section 6 of this Agreement had the French
Inventory Pledge Agreement been delivered on the Restatement Effective Date;

(c) on the Restatement Effective Date (or such later date as the Administrative
Agent may agree in its sole discretion), the Administrative Agent shall have
received insurance certificates from the Parent’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 9.03 is in full force and effect and such
certificates shall (i) name the Security Agent, as collateral agent on behalf of
the Secured Creditors, as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Administrative Agent, that names the Security Agent, on behalf of the
Lenders, as the loss payee and/or an additional insured thereunder and provides
for at least thirty days’ prior written notice to the Administrative Agent of
any cancellation of such policy;

(d) subject to the Agreed Security Principles (which for avoidance of doubt for
purposes of this clause (d) takes into account the stamp duties and other
potentially significant costs that may be incurred by a Spanish Obligor), within
15 days (or such later date as the Administrative Agent may agree in its sole
discretion) after any Obligor creates, establishes or acquires a Subsidiary
(other than an Immaterial Subsidiary) or a Subsidiary which was an Immaterial
Subsidiary ceases to be an Immaterial Subsidiary, the Administrative Agent shall
have received from such Subsidiary (i) a duly executed counterpart to this
Agreement (or a joinder agreement in respect thereof duly joining such
Subsidiary as a Guarantor hereunder), (ii) duly executed security agreements,
documents and instruments reasonably satisfactory in form and substance to the
Security Agent granting to the Security Agent as security for the Secured
Obligations a valid and enforceable, first priority, perfected security interest
in all or substantially all of the assets (including all tangible and intangible
assets (other than Real Property), including receivables, contract rights,
securities, inventory, equipment, insurances and material patents, trademarks
and other intellectual property) of such Subsidiary and (iii) all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as such Subsidiary would
have been required to deliver pursuant to Section 6 of this Agreement had such
Subsidiary been an Obligor on the Restatement Effective Date; and, that in
connection with the execution and delivery of such Security Documents, the
Subsidiary shall take such actions as may be necessary or desirable under local
law (as advised by local counsel) to create, maintain, effect, perfect, preserve
and protect the security interests granted (or purported to be granted), in each
case to the extent customary in connection with secured transactions under the
laws of the respective jurisdiction or deemed necessary or desirable by the
Administrative Agent based on the advice of local counsel;

(e) subject to the Agreed Security Principles, within 15 days (or such later
date as the Administrative Agent may agree in its sole discretion) after any
Obligor

 

13



--------------------------------------------------------------------------------

creates, establishes or acquires a Subsidiary (other than an Immaterial
Subsidiary), the Administrative Agent shall have received from the parent (or
parents) of such Subsidiary, (i) a duly executed pledge agreement or agreements
reasonably satisfactory in form and substance to the Administrative Agent
pledging to the Security Agent as security for the Secured Obligations a valid
and enforceable, first priority, perfected security interest over the Equity
Interests of such Subsidiary and (ii) all related documentation (including,
without limitation, opinions of counsel, corporate documents and proceedings and
officer’s certificates) as the parent (and/or such Subsidiary) would have been
required to deliver pursuant to Section 6 of this Agreement had such Security
Documents been delivered on the Restatement Effective Date by an Obligor; and
such parent or such Subsidiary, as applicable, shall have taken such actions as
may be necessary (or reasonably requested by the Administrative Agent or its
counsel) under local law (as advised by local counsel) to create, maintain,
effect, perfect, preserve, maintain and protect the security interests granted
(or purported to be granted) by each such pledge agreement;

(f) unless otherwise agreed to by the Administrative Agent, all Indebtedness of
any Obligor that is owing to any other Obligor or any other Group Member shall
be evidenced by an Intercompany Note or by a promissory note or an instrument in
form reasonably satisfactory to the Administrative Agent and shall have been
pledged pursuant to the applicable Security Document and the Security Agent
shall have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;

(g) on or prior to the Restatement Effective Date (as such date may be extended
from time to time by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received from each Qualified Obligor (other than
the French Borrower) fully executed Cash Management Control Agreements with
respect to their Core Concentration Accounts, Collection Accounts and other
Deposit Accounts (other than Excluded Accounts and Disbursement Accounts); it
being understood and agreed by the parties hereto that the Collection Accounts
and the Core Concentration Accounts shall not be subject to cash pooling or
other similar arrangements;

(h) (i) on or prior to the Restatement Effective Date, each Qualified Obligor
shall have delivered to the Administrative Agent notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit S which
have been executed on behalf of such Obligor and addressed to such Obligor’s
credit card services provider and (ii) unless consented to in writing by the
Co-Collateral Agents, the Qualified Obligors shall not enter into any agreements
with a credit card services provider other than the ones expressly contemplated
herein unless, contemporaneously therewith, a Credit Card Notification is
executed and delivered to the Administrative Agent;

(i) subject to the Agreed Security Principles, all documents, instruments, forms
and statements, required by law or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create the Liens intended to be
created by the applicable Security Documents and perfect such Liens to the
extent required by, and with the priority required by, such Security Document,
shall have been filed, registered or recorded or delivered to the Security Agent
for filing, registration or recording;

 

14



--------------------------------------------------------------------------------

(j) subject to the Agreed Security Principles, each Obligor shall have obtained
all material consents and approvals required to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder;

(k) the Administrative Agent shall have received from each Parent Guarantor and
any of its Subsidiaries which is either an Obligor or which is an obligee with
respect to any Indebtedness owing to it from (or guaranteed by) an Obligor, a
counterpart of the Intercompany Subordination Agreement duly executed and
delivered by each Parent Guarantor and each such Subsidiary; provided that in
the case of any such Person which becomes an Obligor or an obligee with respect
to any such Indebtedness after the Restatement Effective Date and which is not
already a party to the Intercompany Subordination Agreement, such Person shall
execute and deliver a supplement or joinder agreement to the Intercompany
Subordination Agreement at the time it becomes such an Obligor or obligee; and

(l) on or prior to the Restatement Effective Date, the Administrative Agent
shall have received the Intellectual Property Rights Agreement.

Notwithstanding anything to the contrary above or elsewhere in this Agreement,
no Eligible Inventory or Eligible Credit Card Receivable will be included in the
relevant Borrowing Base unless the Security Agent has been granted a perfected
first registered or first priority security interest in such Collateral to its
satisfaction.

“Collection Accounts” shall mean, collectively, the English Collection Accounts,
the Australian Collection Accounts and the French Collection Accounts.

“Collective Bargaining Agreement” shall mean any collective bargaining, union or
similar collective agreement with any type of employees’ representatives
applying or relating to any employee of any Group Member.

“Commercial Letter of Credit” shall mean any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Qualified Obligor in the
ordinary course of business of such Qualified Obligor.

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a) directly below the column entitled
“Commitment”, as same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11.01, as applicable, (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b), or (z) increased from time to time pursuant to
Section 2.14.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

15



--------------------------------------------------------------------------------

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than or equal to the Availability Condition and
(y) ending on the first date thereafter on which the Excess Availability has
been greater than the Availability Condition for 30 consecutive days.

“Confidential Information” shall mean all information and data, including,
without limitation, technical, business, marketing and financial information,
disclosed to the Agents (or any of them), any Issuing Lender or any Lender by
either Parent Guarantor or any of its respective Subsidiaries in connection with
this Agreement, any other Credit Document or any of the Transactions, whether
tangible, intangible, electronic, verbal or written form or by observation and
all memoranda, summaries, samples, notes, analyses, compilations, studies, or
other documents prepared by the Agents (or any of them), any Issuing Lender or
any Lender which contain, reflect or are derived from such information and/or
data; provided, however, the term “Confidential Information” shall not include
information or data which (a) is, or becomes, generally available other than as
a result of a disclosure by the respective Agent, Issuing Lender or Lender in
violation of any Credit Document, (b) is, or becomes, available to an Agent, any
Issuing Lender or Lender from a source other than either Parent Guarantor or any
of their respective Subsidiaries or its representatives, provided that such
source is not, and was not, actually known by such Agent, Issuing Lender or
Lender, as the case may be, to be prohibited from transmitting such information
or data by any contractual, fiduciary or other legal obligation of
confidentiality to either Parent Guarantor or any of its respective
Subsidiaries, (c) was available to an Agent, an Issuing Lender or a Lender on a
non-confidential basis prior to disclosure by either Parent Guarantor or any of
its respective Subsidiaries or their respective representatives or (d) is or was
independently developed by an Agent, an Issuing Lender or a Lender without use
of the Confidential Information.

“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of (a) Consolidated Net Income for such period, plus, in each case to the extent
deducted in determining Consolidated Net Income for such period,
(b) depreciation, amortization, and all other non-cash charges (other than
non-cash charges for which a cash payment will be required to be made in that
period), (c) provisions for Taxes based on income, (d) interest expense,
(e) Advisory Fees, (f) expenses in respect of intercompany agreements relating
to licensing of intellectual property and management services consistent with
current arm’s length accounting practices and (g) unusual, non-recurring or
extraordinary expenses, losses or charges as reasonably approved by the
Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA of the Parent Guarantors and their respective
Subsidiaries for such period, minus the aggregate amount of all Capital
Expenditures (which, for the avoidance of doubt shall never be less than zero
for purposes of this definition) made by the Obligors during such period to
(b) the sum of (1) the scheduled principal amount of all amortization payments
made during such period on all Indebtedness of the Parent Guarantors and their
respective Subsidiaries for such period (including the principal component of
all Capitalized Lease

 

16



--------------------------------------------------------------------------------

Obligations but excluding the Secured Obligations, payments to reimburse any
drawings under any commercial letters of credit, and any payments on
Indebtedness required to be made on the final maturity date thereof) as
determined on the first day of such period (or, with respect to a given issue of
Indebtedness incurred thereafter, on the date of the incurrence thereof) plus
(2) Consolidated Interest Expense of the Parent Guarantors and their respective
Subsidiaries payable in cash for such period plus (3) the amount of all cash
payments made by the Parent Guarantors and their respective Subsidiaries which
are Obligors in respect of income taxes or income tax liabilities (net of cash
income tax refunds) during such period (excluding such cash payments related to
asset sales not in the ordinary course of business).

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (including that attributable to Capitalized Lease
Obligations in accordance with GAAP) of the Parent Guarantors and their
respective Subsidiaries payable in cash (including, without limitation, all
commissions, discounts and other commitment and banking fees and charges (e.g.,
fees with respect to letters of credit) for such period (calculated without
regard to any limitations on payment thereof), adjusted to exclude (to the
extent same would otherwise be included in the calculation above in this clause)
the amortization of any deferred financing costs for such period and any
interest expense actually “paid in kind” or accreted during such period, all as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent Guarantors and their respective Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with GAAP, provided that the following items shall be excluded in
computing Consolidated Net Income (without duplication): (i) the net income (or
loss) of any Person in which a Person or Persons other than an Obligor and its
Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests to the
extent of such Equity Interests held by Persons other than an Obligor and its
Wholly-Owned Subsidiaries in such Person, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.

“Consolidated Total Assets” shall mean, as of any date of determination, the
aggregate total assets as set forth on the most recent consolidated balance
sheets of each Parent Guarantor and its Subsidiaries delivered pursuant to
Section 9.01(a) prepared in accordance with GAAP.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation

 

17



--------------------------------------------------------------------------------

or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Continued Loan” shall have the meaning provided such term in Section 2.01(a).

“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Australian Concentration Account” shall have the meaning provided in
Section 5.03(e).

“Core Concentration Accounts” shall mean, collectively, the Core
English Concentration Accounts, the Core Australian Concentration Accounts and
the Core French Concentration Accounts.

“Core English Concentration Account” shall have the meaning provided in
Section 5.03(e).

“Core French Concentration Account” shall have the meaning provided in
Section 5.03(e).

“Corporations Act” shall mean the Corporations Act 2001 of Australia.

“Cost” shall mean the cost of purchases, as reported on the Obligors’ financial
stock ledger based upon the Obligors’ accounting practices in effect on the
Restatement Effective Date or thereafter consented to by the Administrative
Agent, whose consent will not be unreasonably withheld. “Cost” does not include
inventory capitalization costs or other non-purchase price charges (except for
freight charges with respect to all Inventory to the extent treated consistently
with the Obligors’ accounting practices in effect on the Restatement Effective
Date) used in the Obligors’ calculation of cost of goods sold.

 

18



--------------------------------------------------------------------------------

“Credit Account” shall have the meaning provided in Section 5.03(h).

“Credit Card Notifications” shall have the meaning provided in the definition of
Collateral and Guaranty Requirements.

“Credit Document Acknowledgment and Amendment” shall mean the Credit Document
Acknowledgment and Amendment substantially in the form of Exhibit R, as amended,
modified, restated or supplemented from time to time.

“Credit Document Obligations” shall have the meaning specified in the definition
of Secured Obligations.

“Credit Documents” shall mean this Agreement, the Intercompany Subordination
Agreement, the Intellectual Property Rights Agreement, each Security Document
and, after the execution and delivery thereof pursuant to the terms of this
Agreement, each Incremental Commitment Agreement, each Note, each Joinder
Agreement and each Incremental Security Document.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

“Customer Credit Liabilities” shall mean, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Qualified Obligors entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Qualified Obligors, net of any dormancy reserves maintained by the Qualified
Obligors on their books and records in the ordinary course of business
consistent with past practices.

“Customer Credit Liabilities Reserve” shall mean as of any date, an amount equal
to (A) forty-five percent (45%) of the Customer Credit Liabilities minus
(B) dormancy fees, each as reflected in the books and records of the Qualified
Obligors.

“Customs Broker Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibits T-1 and T-1 (or such other form acceptable to the
Administrative Agent) among a Qualified Obligor, a customs broker or other
carrier, and the Administrative Agent in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of the
Security Agent and agrees, upon notice from the Security Agent to hold and
dispose of the subject Inventory and other property solely as directed by the
Security Agent.

“DB Australian Account” shall have the meaning provided in Section 5.03(g).

“DB English Account” shall have the meaning provided in Section 5.03(f).

“DB French Account” shall have the meaning provided in Section 9.20.

 

19



--------------------------------------------------------------------------------

“DB London” shall mean Deutsche Bank AG, London Branch, in its individual
capacity, and any successor corporation or merger, consolidation or otherwise.

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation by merger, consolidation or otherwise.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time of determination thereof, any Lender
that (i) has failed to fund any portion of the Loans or participations in Letter
of Credit Outstandings required to be funded by it hereunder (including its
obligations under Section 2.01(a), Section 2.04 or Section 3), (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder, (iii) has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or become the subject of a bankruptcy or insolvency proceeding or a
takeover (in receivership or similar proceeding) by a Governmental Authority,
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or a parent
company thereof by a Governmental Authority or an instrumentality thereof,
(iv) does not meet a capital adequacy or liquidity requirement applicable to
such Lender as determined by the relevant Governmental Authority or (v) has
notified the Obligors’ Agent, any Issuing Lender, the Facility Agent and/or the
Administrative Agent of any of the foregoing (including any notification of its
intent not to comply with its funding obligations described in preceding clause
(i)); provided that for purposes of Section 3 and any documentation entered into
pursuant to the Back-Stop Arrangements only, the term “Defaulting Lender” shall
also include (a) any Lender with an Affiliate that (x) either (A) Controls such
Lender or (B) at the election of the Administrative Agent, is under common
Control with such Lender and (y) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding or a takeover by a Governmental
Authority or does not meet a capital adequacy or liquidity requirement
applicable to such Affiliate as determined by the relevant Governmental
Authority, (b) any Lender that previously constituted a “Defaulting Lender”
under this Agreement, unless such Lender has ceased to constitute a “Defaulting
Lender” for a period of at least 90 consecutive days, and (c) any Lender that
any Issuing Lender or the Administrative Agent believes in good faith has
defaulted in its obligations under any other credit facility to which such
Lender is a party, provided further that the Administrative Agent shall use
reasonable endeavors to provide written notice to any Lender that qualifies as a
Defaulting Lender hereunder.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
All funds in such Deposit Account shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in the Deposit
Account.

“Disbursement Accounts” shall mean, collectively, the English Disbursement
Accounts and the Australian Disbursement Accounts.

 

20



--------------------------------------------------------------------------------

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Restatement Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Restatement Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other Equity Interests). Without limiting
the foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

“Documentation Agents” shall mean Citigroup Global Markets Inc. and Goldman
Sachs Lending Partners LLC, in their capacities as Documentation Agents in
respect of the credit facilities hereunder.

“Documents” shall mean the Credit Documents.

“Dominion Period” shall mean any period (i) commencing on the date on which
either (x) a Specified Default has occurred and is continuing or (y) the Excess
Availability is less than or equal to the Availability Condition for three
consecutive Business Days and (ii) ending on the first date thereafter on which
(x) no Specified Default exists or is continuing and (y) the Excess Availability
has been greater than the Availability Condition for 30 consecutive days.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to a Qualified Obligor from its credit and debit card services
providers as arise in the ordinary course of business and which have been earned
by performance, that are not excluded as ineligible by virtue of one or more of
the criteria set forth below and which have originated in an Applicable Eligible
Jurisdiction. None of the following shall be deemed to be Eligible Credit Card
Receivables:

(a) Accounts due from its credit and debit card services providers that have
been outstanding for more than five (5) Business Days from the date of sale, or
for such longer period(s) as may be approved by the Co-Collateral Agents;

(b) Accounts due from its credit and debit card services providers with respect
to which a Qualified Obligor does not have good, valid and marketable title
thereto, free and clear of any Lien (other than Liens granted to the Security
Agent for its own benefit and the benefit of the other Secured Creditors
pursuant to the Security Documents, those Liens specified in clauses (a) and
(e) of the definition of Permitted Encumbrances and

 

21



--------------------------------------------------------------------------------

Permitted Encumbrances having priority by operation of Applicable Law over the
Lien of the Administrative Agent) (the foregoing not being intended to limit the
discretion of the Co-Collateral Agents to change, establish or eliminate any
Reserves on account of any such Liens);

(c) Accounts due from its credit and debit card services providers that are not
subject to a first registered or first priority (except as provided in clause
(b), above) security interest in favor of the Security Agent for its own benefit
and the benefit of the other Secured Creditors;

(d) Accounts due from its credit and debit card services providers which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted, by the related credit/debit card processor (but only to the
extent of such dispute, counterclaim, offset or chargeback) (it being the intent
that chargebacks in the ordinary course by the credit/debit card processors
shall not be deemed violative of this clause);

(e) except as otherwise approved by the Co-Collateral Agents, Accounts due from
its credit and debit card services providers as to which the credit or debit
card processor has the right under certain circumstances to require a Qualified
Obligor to repurchase the Accounts from such credit or debit card processor; or

(f) Accounts due from major credit and debit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which any Co-Collateral
Agent (after consultation with the other Co-Collateral Agent) determines in its
Permitted Discretion acting in good faith to be unlikely to be collected.

“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory, Inventory:

(a) (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Qualified Obligor in a Qualified Jurisdiction (other
than France) within sixty (60) days of the date of determination, but which has
not yet been received by a Qualified Obligor or (ii) which has been delivered to
a carrier in a Qualified Jurisdiction (other than France) for receipt by a
Qualified Obligor in such Qualified Jurisdiction within five (5) Business Days
of the date of determination, but which has not yet been received by a Qualified
Obligor;

(b) for which the purchase order is in the name of a Qualified Obligor and title
has passed to a Qualified Obligor;

(c) except as otherwise agreed by the Co-Collateral Agents, for which a
Qualified Obligor is designated as “shipper” and/or the consignor and the
document of title or waybill reflects a Qualified Obligor as consignee (along
with delivery to a Qualified Obligor or its customs broker of the documents of
title, to the extent applicable, with respect thereto);

 

22



--------------------------------------------------------------------------------

(d) as to which the Security Agent has control over the documents of title, to
the extent applicable, which evidence ownership of the subject Inventory (such
as by the delivery of a Customs Broker Agreement);

(e) as to which a Tri-Party Agreement has been executed and delivered in favor
of the Security Agent;

(f) which is insured in accordance with the provisions of this Agreement and the
other Credit Documents, including, without limitation, marine cargo insurance;
and

(g) which otherwise is not excluded from the definition of Eligible Inventory;

provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Obligors’ Agent, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or equal
and ratable with, the Lien of the Security Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Security Agent to realize upon such Inventory.

“Eligible Inventory” shall mean as of any date of determination, without
duplication, (a) Eligible Letter of Credit Inventory, (b) Eligible In-Transit
Inventory and (c) items of Inventory of a Qualified Obligor that are finished
goods, merchantable and readily saleable to the public in the ordinary course
that are not excluded as ineligible by virtue of one or more of the criteria set
forth below. None of the following shall be deemed to be Eligible Inventory:

(a) Inventory that is not solely owned by a Qualified Obligor, or is leased by
or is on consignment to a Qualified Obligor, or as to which the Qualified
Obligors do not have title thereto;

(b) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located in a Qualified Jurisdiction;

(c) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located at a location that is owned or leased
by the Qualified Obligors, except to the extent that the Qualified Obligors
shall have used commercially reasonable efforts to furnish (in the case of each
such location leased by a third party for which the Qualified Obligors
contracted with such third party on or before the Restatement Effective Date),
or shall have furnished (in the case of each such location leased by a third
party for which the Qualified Obligors contracted with such third party after
the Restatement Effective Date), the Security Agent with (i) any registrations
or notifications that the Administrative Agent may reasonably determine to be
necessary to perfect its security interest in such Inventory at such location,
and (ii) an intercreditor agreement (containing, among other things, a lien
waiver) executed by the Person owning any such location on terms reasonably
acceptable to the Co-Collateral Agents; provided

 

23



--------------------------------------------------------------------------------

that, with respect to any location which is leased by a third party as of the
Restatement Effective Date and which contains Inventory to be utilized to
fulfill internet orders or Inventory to be forwarded to stores or distribution
centers of the Qualified Obligors, such Inventory shall not be deemed ineligible
solely by virtue of this clause (c) if such an intercreditor agreement is not
obtained by the Qualified Obligors (after having used commercially reasonable
efforts to obtain same); provided, further, that any Inventory located at a
location described in clauses (i) and/or (ii) below shall not be deemed
ineligible solely by virtue of this clause (c) even if such an intercreditor
agreement is not furnished for any such location: (i) any location that is not
owned or leased by the Qualified Obligor at which Inventory of an English
Obligor is located (or locations under the control of the same Person other than
store leases) having a value of less than or equal to £6,000,000 at Cost (or,
with respect to seasonal locations, at which Inventory is located having a value
less than or equal to £12,000,000 at Cost for a period of not greater than 60
days), or (ii) any location that is not owned or leased by the Qualified Obligor
at which Inventory of an Australian Obligor is located (or under the control of
the same Person other than store leases) having a value of less than or equal to
£2,000,000 at Cost (or, with respect to seasonal locations, at which Inventory
is located having a value less than or equal to £4,000,000 at Cost for a period
of not greater than 60 days);

(d) Inventory that is located at a distribution center that is leased by the
Qualified Obligors, except to the extent that (unless otherwise agreed by the
Co-Collateral Agents) the Qualified Obligors shall have used commercially
reasonable efforts to furnish (in the case of each such distribution center for
which the Qualified Obligors have entered into a lease on or before the
Restatement Effective Date), or shall have furnished (in the case of each such
distribution center for which the Qualified Obligors have entered into a lease
after the Restatement Effective Date), the Administrative Agent with a
landlord’s lien waiver and Collateral Access Agreement on terms reasonably
acceptable to the Co-Collateral Agents executed by the Person owning any such
distribution center; provided that any Inventory located at a distribution
center described in clauses (i) and/or (ii) below shall not be deemed ineligible
solely by virtue of this clause (d) even if such a landlord’s lien waiver and
Collateral Access Agreement is not furnished for any such distribution center:
(i) any distribution center at which Inventory of an English Obligor is located
(or locations under the control of the same Person other than store leases)
having a value of less than or equal to £6,000,000 at Cost (or, with respect to
seasonal warehouses, at which Inventory is located having a value less than or
equal to £12,000,000 at Cost for a period of not greater than 60 days), or
(ii) any distribution center at which Inventory of an Australian Obligor is
located (or under the control of the same Person other than store leases) having
a value of less than or equal to £2,000,000 at Cost (or, with respect to
seasonal warehouses, at which Inventory is located having a value less than or
equal to £4,000,000 at Cost for a period of not greater than 60 days);

(e) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
work in process, raw materials, or that constitute spare parts or supplies used
or consumed in a Qualified Obligor’s business, (iv) are bill and hold goods, or
(v) are not in compliance in all material respects with all standards imposed by
any Governmental Authority having regulatory authority with respect thereto;

 

24



--------------------------------------------------------------------------------

(f) Inventory that except as otherwise agreed by the Co-Collateral Agents,
Inventory that represents goods that do not conform in all material respects to
the representations and warranties contained in this Agreement or any of the
Security Documents;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Security Agent, for its own benefit and the benefit of
the other Secured Creditors (subject only to Permitted Liens having priority by
operation of Applicable Law, for avoidance of doubt, excluding any liens
permitted pursuant to Section 10.01 (v));

(h) Inventory that consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

(i) Inventory that casualty insurance in compliance with the provisions of
Section 9.03 is not in effect;

(j) Inventory that has been sold but not yet delivered or Inventory to the
extent that any Qualified Obligor has accepted a deposit therefor;

(k) Inventory that is acquired in a Permitted Acquisition by a Qualified
Obligor, unless the Co-Collateral Agents shall have received or conducted
(i) appraisals, from appraisers reasonably satisfactory to the Co-Collateral
Agents, of such Inventory to be acquired in such Acquisition and (ii) such other
due diligence as the Co-Collateral Agents may reasonably require all of the
results of the foregoing to be reasonably satisfactory to the Co-Collateral
Agents;

(l) in the case of Inventory located in France, Inventory that is not located in
a location indicated in the French Inventory Pledge Agreement (or supplements
thereto or if required by the Co-Collateral Agents, a new pledge agreement) or
which is not otherwise described in annex 2 to the French Inventory Pledge
Agreement (or supplements thereto or if required by the Co-Collateral Agents, a
new pledge agreement) or identified in the registration with the relevant French
commercial court clerk (Greffe du Tribunal de commerce), provided that Inventory
indicated in any supplement to the French Inventory Pledge Agreement or a new
pledge agreement and registered with the relevant French commercial court clerk
may not be deemed Eligible Inventory until the first such time following the
applicable registration as there are no Loans outstanding to the French Borrower
in respect of the French Borrowing Base; or

(m) is otherwise unacceptable to the Co-Collateral Agents in their Permitted
Discretion.

 

25



--------------------------------------------------------------------------------

“Eligible Letter of Credit Inventory” shall mean, as of any date of
determination (without duplication of other Eligible Inventory), Inventory:

(a) (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Qualified Obligor in the United Kingdom or Australia
within sixty (60) days of the date of determination, but which has not yet been
received by a Qualified Obligor, or (ii) which has been delivered to a carrier
in the United Kingdom or Australia for receipt by a Qualified Obligor in the
United Kingdom or Australia within five (5) Business Days of the date of
determination, but which has not yet been received by a Qualified Obligor;

(b) the purchase order for which is in the name of a Qualified Obligor, title
has passed to a Qualified Obligor and the purchase of which is supported by a
Commercial Letter of Credit issued under this Agreement having an initial
expiry, subject to the proviso hereto, within 120 days after the date of initial
issuance of such Commercial Letter of Credit; provided that ninety percent
(90%) of the maximum Stated Amount of all such Commercial Letters of Credit
shall not, at any time, have an initial expiry greater than ninety (90) days
after the original date of issuance of such Commercial Letters of Credit;

(c) except as otherwise agreed by the Co-Collateral Agents, for which a
Qualified Obligor is designated as “shipper” and/or consignor and the document
of title or waybill reflects a Qualified Obligor as consignee (along with
delivery to a Qualified Obligor or its customs broker of the documents of title,
to the extent applicable, with respect thereto);

(d) as to which the Security Agent has control over the documents of title, to
the extent applicable, which evidence ownership of the subject Inventory (such
as by the delivery of a Customs Broker Agreement);

(e) which is insured in accordance with the provisions of this Agreement and the
other Credit Documents, including, without limitation, marine cargo insurance;

(f) as to which a Tri-Party Agreement has been executed and delivered in favor
of the Security Agent; and

(g) which otherwise is not excluded from the definition of Eligible Inventory;

provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Obligors’ Agent, exclude any particular Inventory
from the definition of “Eligible Letter of Credit Inventory” in the event that
the Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Security Agent (such as, without limitation, a right
of stoppage in transit) or may otherwise adversely impact the ability of the
Security Agent to realize upon such Inventory.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act); provided that such Person, together with its Affiliates, has a
combined capital and surplus in excess of

 

26



--------------------------------------------------------------------------------

$500,000,000; provided, further, that an Eligible Transferee shall exclude
(w) any natural person, (x) the Parent Guarantors and their respective
Subsidiaries, (y) the Parent, or (z) the Sponsor Group or any of their
respective Affiliates to the extent that, after giving effect to any proposed
assignment, the Sponsor Group and their respective Affiliates would hold in the
aggregate more than 25% of the Total Commitment; provided that, (1) to the
extent that the Sponsor Group or any of their respective Affiliates hold in the
aggregate more than 10% of the Total Commitment, the Sponsor Group and their
respective Affiliates shall be subject to clauses (a) and (b) of the definition
of Sponsor Lender Limitations with respect to that portion of their Commitments
which exceeds 10% of the Total Commitments, and (2) the Sponsor Group and each
of their respective Affiliates shall in all events be subject to the provisions
of clause (c) of the definition of Sponsor Lender Limitations.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of changeover to or operation of the Euro in one or more member
states being in part legislative measures to implement the third stage of the
European Monetary Union.

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Enforcement Event” shall mean the occurrence of an Event of Default which is
continuing and which has resulted in the Administrative Agent or the Security
Agent (as the case may be) giving notice along with its intention to take
enforcement action pursuant to the Credit Documents; provided that no such
notice shall be required for an Enforcement Event to have occurred if an Event
of Default of the type described in Section 11.01(e) has occurred and is
continuing.

“English Collection Account” shall mean each account established at an
English Collection Bank subject to a Cash Management Control Agreement into
which funds shall be transferred as provided in Section 5.03(b).

“English Collection Bank” shall have the meaning provided in Section 5.03(b).

“English Disbursement Account” shall mean each checking and/or disbursement
account maintained by each English Obligor for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account).

“English Employee Liability Reserves” shall mean, with respect to each English
Obligor, such amount as the Co-Collateral Agents may from time to time determine
in their Permitted Discretion, which amount shall represent the aggregate amount
payable by such English Obligor to creditors in respect of the categories of
preferential debts set out in Schedule 6 of the Insolvency Act 1986.

“English Obligor” shall mean any Obligor incorporated, organized or established
under the laws of England and Wales.

“English Perfection Certificate” shall mean the English Perfection Certificate
in the form thereof included in Exhibit D-2 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

 

27



--------------------------------------------------------------------------------

“Enterprise Act Reserves” shall mean, at any time, with respect to each English
Obligor, the maximum amount which would be required to be made available by such
English Obligor to unsecured creditors if Section 176A of the Insolvency Act of
1986 applied (with such amount being equal to £600,000 as at the date of this
Agreement) without duplication of any such amounts used in determining Net
Orderly Liquidation Value.

“Environment” shall mean all gases, air, vapors, liquids, water, land, surface
and sub-surface soils, rock, flora, fauna, wetlands and all other natural
resources or part thereof including artificial or manmade buildings, structures
or enclosures.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable law or directive concerning the
Environment or health and safety which is at any time binding upon a Group
Member in the jurisdictions in which such Group Member carries on business or
operates (including, without limitation, by the export of its products or its
waste thereto).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with an Obligor or a Subsidiary of an Obligor would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of either an Obligor or a Subsidiary of an
Obligor being or having been a general partner of such person.

“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Loans, (i) the
applicable screen rate, the same being the percentage rate per annum determined
by the Banking

 

28



--------------------------------------------------------------------------------

Federation of the European Union for the relevant Interest Period, displayed on
Reuters Page EURIBOR-01. If the agreed page is replaced or service ceases to be
available, the Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Obligors’ Agent and the Lenders; or
(ii) (if no screen rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Facility Agent to
leading banks in the European interbank market, in each case, as of 11:00 A.M.
(Brussels time) on the Interest Determination Date for the offering of deposits
in Euro for a period comparable to the Interest Period of the relevant Loan;
provided that in the event the Administrative Agent has made any determination
pursuant to Section 2.10(a)(i) in respect of Euro Loans, or in the circumstances
described in clause (i) to the proviso to Section 2.10(b) in respect of such
Euro Loans, the Euro LIBOR determined pursuant to this definition shall instead
be the rate determined by the Administrative Agent as the all-in-cost of funds
for the Administrative Agent (or such other Lender) to fund a Borrowing of Loans
denominated in Euros with maturities comparable to the Interest Period
applicable thereto.

“Euro Loans” shall mean each Loan denominated in Euros at the time of the
incurrence thereof.

“Euro Rate” shall mean and include each of the Australian Dollar Rate,
Eurodollar Rate, the Sterling Rate and Euro LIBOR.

“Euro Rate Loan” shall mean each U.S. Dollar Loan, each Sterling Loan, each Euro
Loan and each Australian Dollar Loan.

“Eurodollar Rate” shall mean with respect to each Borrowing of U.S. Dollar
Loans, (a) (x) the applicable screen rate, the same being the British Bankers’
Association Interest Settlement Rate for the relevant currency and Interest
Period displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or service ceases to be available, the Facility Agent may
specify another page or service displaying the appropriate rate after
consultation with the Obligors’ Agent and the Lenders; or (y) (if no screen rate
is available for the currency or Interest Period of that Loan) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Facility Agent at its request quoted by the Facility Agent to leading banks in
the London interbank market, in each case, as of 11:00 A.M. (London time) on the
Interest Determination Date for the offering of deposits in the currency of that
Loan and for a period comparable to the Interest Period for that Loan, divided
(and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

“European Parent Guarantor” shall have the meaning set forth in the preamble
hereto.

 

29



--------------------------------------------------------------------------------

“Euros” and the designation “€” shall mean the currency introduced on January 1,
1999 at the start of the third stage of European economic and monetary union
pursuant to the Treaty (expressed in euros).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, as of any date of determination, the remainder
of (i) the lesser of (x) the Total Commitment at such time and (y) the Borrowing
Base at such time minus (ii) the Aggregate Exposure at such time.

“Excluded Accounts” shall mean (v) any Cash Pooling Accounts, (w) cash deposit
accounts existing on the Restatement Effective Date maintained by an Obligor
solely for the purpose of holding cash collateral for bank guarantees or other
security deposits (it being understood that the amounts held in such accounts
cannot be increased pursuant to this clause (w) and such accounts are only
“Excluded Accounts” so long as such Obligor maintains the corresponding bank
guarantees), (x) all disbursement accounts established solely for the payment of
medical, dental, disability or other similar expenses in connection with
insurance or benefit programs for employees of the Obligors, (y) all trust
accounts established (or otherwise maintained) solely with respect to
withholding, sales, use, value added or similar taxes and all payroll accounts
(which are solely for such purposes) and (z) any cash accounts established (or
otherwise maintained) by any Obligor that do not have cash balances at any time
exceeding the Pounds Sterling Equivalent of £5,000,000 in the aggregate for all
such cash accounts of the Obligors which funds in such Excluded Accounts shall
not be funded from, or when withdrawn from such Excluded Accounts, shall not be
replenished by, funds constituting proceeds of Collateral so long as a Dominion
Period exists and continues; provided in no event shall Excluded Accounts
include any Collection Accounts, Disbursement Accounts, Core Concentration
Accounts or any other account pursuant to which an account control agreement has
been executed and delivered to the Security Agent pursuant to any Security
Document.

“Executive Order” shall have the meaning provided in Section 8.22(a).

“Existing Commitment” shall mean a “Commitment” under, and as defined in, the
Existing Facility Agreement.

“Existing Facility Agreement” shall mean the Syndicated Facility Agreement,
dated as of October 15, 2009, among the European Parent Guarantor, the
Australian Parent Guarantor, the Borrowers the other obligors and guarantors
party thereto from time to time, the lenders party hereto from time to time,
Deutsche Bank AG New York Branch, as administrative agent and security agent,
Deutsche Bank AG, London Branch, as facility agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as co-collateral agents (as amended, restated,
supplemented or otherwise modified through but not including the Restatement
Effective Date).

“Existing Indebtedness” shall have the meaning provided in Section 6.06(c).

“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing Facility Agreement as of the Restatement Effective Date.

 

30



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall have the meaning provided in
Section 3.01(a)(B).

“Existing Loan” shall mean a “Loan” under, and as defined in, the Existing
Facility Agreement.

“Expenses” shall mean all present and future reasonable expenses incurred by or
on behalf of the Administrative Agent, the Security Agent, the Co-Collateral
Agents or any Issuing Lender in connection with this Agreement, any other Credit
Document or otherwise in its capacity as the Administrative Agent under this
Agreement, a Co-Collateral Agent under the Credit Documents, or the Security
Agent under any Security Document or as an Issuing Lender under this Agreement,
whether incurred heretofore or hereafter, which expenses shall include, without
limitation, the cost of record searches, the reasonable fees and expenses of
attorneys and paralegals, all reasonable and invoiced costs and expenses
incurred during a Dominion Period by the Administrative Agent (and the Security
Agent and the Co-Collateral Agents) in opening bank accounts, depositing checks,
electronically or otherwise receiving and transferring funds, and any other
charges imposed on the Administrative Agent (and the Security Agent and the
Co-Collateral Agents), collateral examination fees and expenses, reasonable fees
and expenses of accountants, appraisers or other consultants, experts or
advisors employed or retained by the Administrative Agent, the Security Agent
and the Co-Collateral Agents, fees and taxes related to the filing of financing
statements, costs of preparing and recording any other Credit Documents, all
expenses, costs and fees set forth in this Agreement and the other Credit
Documents, all other fees and expenses required to be paid pursuant to any other
letter agreement and all fees and expenses incurred in connection with releasing
Collateral and the amendment or termination of any of the Credit Documents.

“Facility Agent” shall mean Deutsche Bank AG, London Branch in its role as
Facility Agent for the Lenders hereunder or such other institution as may be
appointed by the Administrative Agent.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer and a willing
seller (who are not Affiliates of each other) who does not have to sell would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or an Authorized Officer of the Obligors’
Agent, or the Obligor selling such asset.

“FATCA” shall mean sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations promulgated thereunder or published
administrative guidance implementing such sections.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day

 

31



--------------------------------------------------------------------------------

which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

“Fiscal Month” shall mean any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Obligors.

“Fiscal Quarter” shall mean any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the last Saturday of each April, July, October
or January of such Fiscal Year in accordance with the fiscal accounting calendar
of the Obligors.

“Fiscal Year” shall mean any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“French Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“French Borrowing Base” shall mean, as of any date of calculation, (x) at any
time prior to the French Borrowing Base Trigger Date, zero, and (y) at any time
after the French Borrowing Base Trigger Date, the amount calculated pursuant to
the Borrowing Base Certificate most recently delivered to the Administrative
Agent and each of the Co-Collateral Agents in accordance with Section 9.01(j),
equal to, without duplication, the sum of (a) 85% of the then extant Net Orderly
Liquidation Value of French Eligible Inventory of the French Borrower minus
(b) the sum (without duplication) of the Reserves then established by the
Co-Collateral Agents with respect to the French Borrowing Base. The
Co-Collateral Agents shall have the right (but no obligation) to review such
computations and if such computations have not been calculated in accordance
with the terms of this Agreement, the Co-Collateral Agents shall have the right
to correct any such errors.

“French Borrowing Base Trigger Date” shall mean the first date on or after the
Restatement Effective Date, on which the Co-Collateral Agents have received an
appraisal of the Inventory and a field examination of the French Obligor by a
third-party appraiser and a third-party consultant selected by the Co-Collateral
Agents, such appraisal and field examination and the results thereof to be
reasonably satisfactory to the Co-Collateral Agents.

“French Collection Account” shall mean each account established at a
French Collection Bank into which funds shall be transferred as provided in
Section 5.03(d).

“French Collection Bank” shall have the meaning provided in Section 5.03(d).

“French Disbursement Account” shall mean each checking and/or disbursement
account maintained by each French Obligor for their respective general corporate
purposes, including for the purpose of paying their trade payables and other
operating expenses (other than a disbursement account that is an Excluded
Account).

 

32



--------------------------------------------------------------------------------

“French Eligible Inventory” shall mean Eligible Inventory other than Eligible
Letter of Credit Inventory and Eligible In-Transit Inventory owned by the French
Borrower.

“French Employee Liability Reserves” shall mean with respect to the French
Borrower, such amount as the Co-Collateral Agents may from time to time
determine in their Permitted Discretion, which amount represents the aggregate
amount payable by the French Borrower in respect of employees’ super-priority
claims described in the provisions of the French labor code (Code du travail)
which are listed in Articles L.622-17 II and L.641-13 II of the French
commercial code (Code de commerce).

“French Inventory Pledge Agreement” shall mean the pledge listed under paragraph
(a) of Part III of Schedule 1.01(d).

“French Locally Supported Aggregate Exposure” shall mean, at any time, the
lesser of (x) the French Borrowing Base and (y) the French Local Aggregate
Exposure.

“French Local Aggregate Exposure” shall mean, at any time, the aggregate
principal amount of all Loans to the French Borrower then outstanding (for this
purpose, using the Pounds Sterling Equivalent of amounts not denominated in
Pounds Sterling).

“French Obligor” shall mean any Obligor incorporated or organized under the laws
of France.

“French Pledged Shares” shall mean the shares (parts sociales) pledged pursuant
to the French Share Pledge and, as the case may be, any subsequent share pledge
in accordance with Section 12.11.

“French Share Pledge” shall mean the first ranking French law share pledge
(nantissement de parts sociales de premier rang) over the shares of Toys “R” Us
SARL as mentioned in Part II paragraph 5 (a) of Schedule 1.01(d).

“Fronting Lender” shall mean DBNY, in its individual capacity or any Person
serving as a successor Administrative Agent hereunder, in its individual
capacity as a Fronting Lender.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02, 9.16 and 10, including defined terms as used
therein, and for all purposes of determining the Consolidated Fixed Charge
Coverage Ratio, are subject (to the extent provided therein) to
Section 13.07(a).

“German Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

33



--------------------------------------------------------------------------------

“German Obligor” shall mean any Obligor incorporated, organized or established
under the laws of the Federal Republic of Germany.

“German Security” shall have the meaning provided in Section 16.02(b).

“Governmental Authority” shall mean the government of the United States of
America, England and Wales, the Commonwealth of Australia, any other nation or
any political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Group” shall mean, collectively, each Parent Guarantor and its respective
Subsidiaries other than the Propcos.

“Group Member” shall mean any Obligor or any Subsidiary thereof that is a part
of the Group.

“Guarantor” shall mean and include (a) each Parent Guarantor, (b) each Borrower
(in its capacity as a guarantor under the Guaranty), (c) each Person identified
on Schedule 8.13 as such, and (d) each Subsidiary of each Parent Guarantor
required to execute this Agreement as a Guarantor as required by the Collateral
and Guaranty Requirements.

“Guaranty” shall mean the guaranty set forth in Section 17.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Hedge Agreements” shall mean any Interest Rate Protection Agreements and Other
Hedging Agreements or other similar arrangements.

“Hedge Product Reserve” shall mean, as of the date of any determination, the
Obligors’ aggregate exposure (as determined by the Co-Collateral Agents in their
Permitted Discretion) under any Qualified Secured Hedging Agreement.

“Hedging Creditors” shall mean, collectively, each Lender Counterparty and each
person (other than a Group Member or Affiliate thereof) party to a Secured
Hedging Agreement.

“Hedging/Cash Management Security Documents” shall have the meaning provided in
Section 13.21.

 

34



--------------------------------------------------------------------------------

“Hedging Obligations” shall have the meaning specified in the definition of
“Secured Obligations”.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Historical Borrowing Base” shall mean, on any date of determination, the
average daily Borrowing Base for the Fiscal Quarter most recently ended on or
prior to such date.

“Historical Excess Availability” shall mean, on any date of determination, the
average Excess Availability for the Fiscal Quarter most recently ended on or
prior to such date.

“Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary, or group of Subsidiaries, of either Parent Guarantor (other than the
Borrowers) that had, together with its Subsidiaries, consolidated assets
representing less than 3% of the consolidated assets of the Group.

“Incremental Commitment” shall mean, for any Lender, any Commitment provided by
such Lender after the Restatement Effective Date in an Incremental Commitment
Agreement delivered pursuant to Section 2.14; it being understood, however, that
on each date upon which an Incremental Commitment of any Lender becomes
effective, such Incremental Commitment of such Lender shall be added to (and
thereafter become a part of) the Commitment of such Lender for all purposes of
this Agreement as contemplated by Section 2.14.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit Q (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b), as applicable.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
(iii) the delivery by the Obligors’ Agent to the Administrative Agent of an
acknowledgment, in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Obligor, acknowledging that such Loan
Commitment and all Loans subsequently incurred, and Letters of Credit issued, as
applicable, pursuant to such Incremental Commitment shall constitute Secured
Obligations under the Credit Documents and secured on an equal and ratable basis
with the Secured Obligations under the Security Documents; (iv) the delivery by
the Obligors’ Agent to

 

35



--------------------------------------------------------------------------------

the Administrative Agent of an opinion or opinions, in form and substance
satisfactory to the Administrative Agent, from counsel to the Obligors
satisfactory to the Administrative Agent and dated such date, covering such
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request; (v) the delivery by each Obligor to the
Administrative Agent of such other officers’ certificates, board of director (or
equivalent governing body) resolutions and evidence of good standing (to the
extent available under applicable law) as the Administrative Agent shall
reasonably request; (vi) the incurrence of Loans in an aggregate principal
amount equal to the aggregate Incremental Commitments then being obtained shall
be permitted at such time under any indenture, loan agreement or other material
agreement to which any Obligor is a party or by which it or any of its property
or assets is bound or to which it may be subject; (vii) the Obligors’ Agent
shall have delivered a certificate executed by an Authorized Officer of the
Obligors’ Agent, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i), (ii) and (vi); and (viii) the
completion by each Obligor of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Commitment in order to
create, continue or maintain the security interests of the Security Agent in the
Collateral and the perfection thereof (including, without limitation, any
amendments to Security Documents, additional Security Documents, any mortgage
amendments, title insurance policies and such other documents reasonably
requested by the Administrative Agent to be delivered in connection therewith).

“Incremental Lender” shall have the meaning provided in Section 2.14(b).

“Incremental Security Documents” shall have the meaning provided in
Section 2.14(b).

“Incremental TEG Letter” shall have the meaning provided in Section 2.08(h).

“Indebtedness” shall mean, as to any Person, without duplication:

(a) all obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person); provided, however,
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

 

36



--------------------------------------------------------------------------------

(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;

(f) all Contingent Obligations of such Person;

(g) all Capitalized Lease Obligations of such Person; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) the Agreement Value of all Hedge Agreements;

(k) the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(l) Indebtedness consisting of obligations incurred or to be incurred in
connection with Permitted Acquisitions under non-compete, consulting agreements,
earn-out agreements and similar deferred purchase arrangements but only to the
extent that the contingent consideration relating thereto is not paid within
thirty (30) days after the amount due is finally determined.

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capitalized Lease Obligation, (B) any obligations relating to overdraft
protection and netting services, or (C) any preferred stock required to be
included as Indebtedness in accordance with GAAP and FAS 150.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

37



--------------------------------------------------------------------------------

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Loans made by such Lender (and the aggregate
principal amount of all Specified Foreign Currency Loans in which participations
have been acquired by such Lender pursuant to Section 15) and then outstanding
(for this purpose, using the Pounds Sterling Equivalent of amounts not
denominated in U.S. Dollars) and (b) such Lender’s Percentage in the aggregate
amount of all Letter of Credit Outstandings at such time. For purposes of this
definition, the amount of Loans made by the Fronting Lender shall be reduced by
the aggregate amount of Specified Foreign Currency Participations therein
purchased by the other Lenders in such Loans pursuant to Section 15.

“Initial Borrowing Date” shall mean October 15, 2009.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property Rights Agreement” shall mean the agreement dated as of
the Initial Borrowing Date between Geoffrey LLC and the Security Agent, for its
own benefit and the benefit of the Secured Parties.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by any Obligor or any
Subsidiary of any Obligor to any other Obligor or any other Subsidiary of such
Obligor.

“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit M (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement, duly executed and delivered substantially in the form of Exhibit N
(or such other form as shall be reasonably satisfactory to the Administrative
Agent), with blanks completed in conformity herewith.

“Interest Determination Date” shall mean, in relation to any period for which an
interest rate is to be determined, (a) if the currency is Pounds Sterling, the
first day of that period; (b) if the currency is Euro, a Business Day that is
two TARGET Days before the first day of that Interest Period; or (c) for any
other currency, two Business Days before the first day of that Interest Period.

“Interest Period” shall have the meaning provided in Section 2.09.

 

38



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, credit or
other advances to such Person or the purchase or acquisition of any stock,
obligations or securities of, or any other Equity Interest in, or any capital
contribution to, any other Person, or the purchase or ownership of a futures
contract or otherwise be or becoming liable for the purchase or sale of currency
or other commodities at a future date in the form of a futures contract, or
holding any cash or Cash Equivalents. For the purposes of this Agreement, any
extension of credit by the Parent Guarantors and their Subsidiaries pursuant to
cash pooling, net balance or balance transfer arrangements shall be deemed to be
an Investment by way of Intercompany Loan in the Person in which a negative
balance is credited and the making of an Investment by the Person in which a
positive balance is credited.

“ISDA Master Agreement” shall mean the form entitled “2002 ISDA Master
Agreement” or such other replacement form then currently published by the
International Swap and Derivatives Association, Inc., or any successor thereto.

“Issuing Lender” shall mean DBNY (except as otherwise provided in
Section 12.09), Bank of America, N.A., and any other Lender reasonably
acceptable to the Administrative Agent and the Obligors’ Agent which agrees to
issue Letters of Credit hereunder. Any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such Issuing Lender (and such Affiliate shall be deemed to be an “Issuing
Lender” for all purposes of the Credit Documents).

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit I, as amended, modified, restated and/or supplemented from time to time
in accordance with the terms hereof and thereof.

“Joint Lead Arranger” shall mean each of Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorprated, in their capacities as Lead
Arrangers in respect of the credit facilities hereunder.

“Judgment Currency” shall have the meaning provided in Section 13.18(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.18(a).

“L/C Supportable Obligations” shall mean (i) obligations of any Group Member
with respect to workers compensation, surety bonds and other similar statutory
obligations and (ii) such other obligations of any Group Member as are otherwise
permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (y) any Indebtedness or other obligations that are
subordinated in right of payment to the Secured Obligations and (z) any Equity
Interests).

 

39



--------------------------------------------------------------------------------

“Lead Arrangers” shall mean Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorprated, in their capacities as Joint Lead Arrangers
in respect of the credit facilities hereunder.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).

“Lender Counterparty” shall mean any counterparty to a Cash Management Agreement
or Interest Rate Protection Agreement and/or Other Hedging Agreement that is a
Lender or an affiliate thereof (even if such Lender under this Agreement for any
reason) so long as such Lender or affiliate participates in such Cash Management
Agreement, Interest Rate Protection Agreement and/or Other Hedging Agreement.

“Lender Creditors” shall mean, collectively, the Lead Arrangers, the
Administrative Agent, the Facility Agent, the Security Agent, each Co-Collateral
Agent, the Fronting Lender, the Lenders and each Issuing Lender.

“Letter of Credit” shall (i) have the meaning provided in Section 3.01(a),
(ii) mean a standby Letter of Credit or Commercial Letter of Credit, issued in
connection with the purchase of Inventory by a Borrower and for other purposes
for which such Borrower has historically obtained letters of credit, or for any
other purpose that is reasonably acceptable to the Administrative Agent, and
(iii) be in form reasonably satisfactory to the applicable Issuing Lender.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean any mortgage, pledge, charge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Loan” shall have the meaning provided in Section 2.01(a).

 

40



--------------------------------------------------------------------------------

“Local Law Financing Documents” shall mean all credit agreements, security
documents, notes and other documents in respect of the Local Law Financings.

“Local Law Financings” shall mean working capital or other revolving credit
facilities incurred by any Group Member (other than any Group Member that is a
Qualified Obligor or a Parent Guarantor) in aggregate amounts not to exceed
£28,000,000 and secured solely by Inventory or Accounts (or such other assets as
may be agreed by the Administrative Agent) owned by such Group Member.

“Mandatory Cost” shall mean the cost imputed to each Lender of compliance with
(a) the cash ratios and special deposit requirements of the Bank of England
and/or the banking supervision or other costs imposed by the Financial Services
Authority, as determined in accordance with Schedule 1.01(b) and (b) any reserve
asset requirements of the European Central Bank.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any event, change, condition, occurrence or
circumstance which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on (x) the property,
assets, business, operations, liabilities or condition (financial or otherwise)
of the Parent Guarantors and their respective Subsidiaries taken as a whole,
(y) the rights or remedies of the Lenders, the Administrative Agent or the
Security Agent hereunder or under any other Credit Document or (z) the ability
of any Obligor to perform its obligations to the Lenders (including any Issuing
Lender), the Administrative Agent, the Co-Collateral Agents or the Security
Agent hereunder or under any other Credit Document.

“Material Asset Sale” shall mean any asset sale the net sale proceeds of which
exceed £5,000,000.

“Maturity Date” shall mean March 8, 2016.

“Maximum Letter of Credit Amount” shall have the meaning provided in
Section 3.02(a).

“Minimum Borrowing Amount” shall mean (a) for U.S. Dollar Loans $1,000,000,
(b) for Euro Loans, €1,000,000, (c) for Australian Dollar Loans A$1,000,000 and
(d) for Sterling Loans £1,000,000.

“Monthly Reporting Period” shall mean any period (i) commencing on the date on
which either (x) an Event of Default has occurred and is continuing or (y) the
Excess Availability is less than or equal to the Availability Condition and
(ii) ending on the first date thereafter on which (x) no Event of Default exists
or is continuing and (y) the Excess Availability has been greater than the
Availability Condition for 30 consecutive days.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

41



--------------------------------------------------------------------------------

“Mortgage” shall mean a mortgage, leasehold mortgage, debenture, immovable
hypothec, deed of trust, leasehold deed of trust, deed to secure debt, leasehold
deed to secure debt or similar security instrument in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage, if any, is granted pursuant to
Sections 9.13 and/or 9.14.

“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA which is maintained or contributed to by
(or to which there is an obligation to contribute of) any Obligor or an ERISA
Affiliate (or is deemed under Section 4212(c) of ERISA to have contributed to or
to have had an obligation to contribute to, or otherwise to have liability with
respect to such plan).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Equity Proceeds” shall mean, as of any date of determination, the cash
proceeds (net of underwriting discounts and commissions and other reasonable
costs associated therewith) received by the Parent Guarantors in the six months
prior to such date from a direct or indirect common equity contribution from the
Parent or from the sale or issuance to the Parent of common equity interests of
a Parent Guarantor.

“Net Equity Proceeds Amount” shall mean, at any time, an amount equal to the
aggregate Net Equity Proceeds received by the Parent Guarantors after the
Restatement Effective Date, with the Net Equity Proceeds Amount to be
immediately reduced by the sum of (without duplication) (i) the amount of
Investments made pursuant to Section 10.05(xix), (ii) the amount of Permitted
Acquisitions made with Net Equity Proceeds and (iii) the amount of any Dividends
made pursuant to Section 10.03(ix).

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
respective assets the subject of such Recovery Event).

“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company acceptable to the Co-Collateral
Agents after performance of an inventory valuation to be done at the
Co-Collateral Agents’ request and the Borrowers’ expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory and
assuming that the time required to dispose of such Inventory is customary with
respect to such Inventory and expressed as a percentage of the net book value of
such Inventory.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without

 

42



--------------------------------------------------------------------------------

limitation, any underwriting, brokerage or other customary selling commissions,
reasonable legal, advisory and other fees and expenses (including title and
recording expenses), associated therewith and sales, VAT and transfer taxes
arising therefrom), (ii) payments of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within 30 days after,
the date of such sale or other disposition, (iii) the amount of such gross cash
proceeds required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of and (iv) capital
gains or other income taxes paid or payable as a result of any such sale or
disposition (after taking into account any available tax credits or deductions).

“Non-Cooperative Jurisdiction” shall mean a non-cooperative State or territory
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0A of the French Code général des impôts, as such list may be
amended from time to time.

“Non-Defaulting Lender” shall mean and include each Lender, but shall exclude a
Defaulting Lender; provided, however, solely for purposes of Section 4.01(a), a
Lender that is a Defaulting Lender solely under clause (iii), (iv) or (v) (but,
in the case of such clause (v), only to the extent relating to either clause
(iii) or (iv)) of the definition thereof shall be treated as a Non-Defaulting
Lender and not as a Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by an Obligor or any Subsidiary of an Obligor
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Continuation” shall have the meaning provided in Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, 2nd Floor, New York, New York
10005-2858, Attention: Scottye D. Lindsey, Telephone No.: (212) 250-6115,
Telecopier No.: (646) 736-7095, and email: scottye.d.lindsey@db.com and (ii) for
operational notices, the office of the Administrative Agent located at 60 Wall
Street, 2nd Floor, New York, New York 10005-2858, Attention: Scottye D. Lindsey,
Telephone No.: (212) 250-6115, Telecopier No.: (646) 736-7095, and email:
scottye.d.lindsey@db.com; and the office of the Facility Agent located at 10
Bishops Square, Floor 4, London, United Kingdom, Attention: Matthew Newman,
Telephone No.: +44 (0) 547-4342 as the case may be, and the office of the
Facility Agent located at 10 Bishops Square, Floor 4, London, United Kingdom,
Attention: Matthew Newman, Telephone No.: +44 (0) 547-4342 or (in either case)
such other office or person as the Administrative Agent or the Facility Agent,
may hereafter designate in writing as such to the other parties hereto.

 

43



--------------------------------------------------------------------------------

“Obligation Currency” shall have the meaning provided in Section 13.18(a).

“Obligations” shall mean with respect to any Obligor, all obligations and
liabilities of such Obligor which may arise under or in connection with this
Agreement or any other Credit Document to which such Obligor is a party, in each
case whether on account of principal, premium (if any), guaranty obligations,
reimbursement obligations (including Unpaid Drawings with respect to Letters of
Credit), fees, penalties, indemnities, costs, expenses (including Expenses) or
otherwise (including (x) all fees and disbursements of counsel to any Secured
Creditor that are required to be paid by such Obligor pursuant to the terms of
this Agreement or any other Credit Document and (y) all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization, moratorium or similar proceeding of any
Obligor at the rate provided for in the respective documentation, whether or not
a claim for post-petition interest is allowed in any such proceeding).

“Obligor” shall mean each Borrower and each Guarantor.

“Obligors’ Agent” shall mean the European Parent Guarantor in the capacity in
which it has been appointed to act on behalf of each Obligor pursuant to
Section 2.15.

“OFAC” shall have the meaning provided in Section 8.22(a)(v).

“Offshore Associate” shall mean an Associate (a) which is a non-resident of
Australia and does not acquire, or would not acquire, the participations in the
Facilities in carrying on a business in Australia at or through a permanent
establishment of the Associate in Australia or (b) which is a resident of
Australia and which acquires, or would acquire, the participations in the Loans
and/or Commitments in carrying on a business in a country outside Australia at
or through a permanent establishment of the Associate in the country, and which,
in either case, is not acquiring the participations in the Loans and/or
Commitments or receiving payment in the capacity of a clearing house, custodian,
funds manager or responsible entity of a registered managed investment scheme.

“Original TEG Letter” shall have the meaning provided in Section 2.08(h).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Parent” shall mean Toys “R” Us Inc., a Delaware corporation.

“Parent Guarantors” shall mean, collectively, the European Parent Guarantor and
the Australian Parent Guarantor.

“Participant” shall have the meaning provided in Section 3.04(a).

“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.

 

44



--------------------------------------------------------------------------------

“Participating Specified Foreign Currency Lender” shall have the meaning
provided in Section 15.01.

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into of such transaction or the making
of such payment, (b) the average Excess Availability for the preceding 30 days
shall have been equal to or greater than the greater of (x) £20,000,000 or
(y) 20% of the lesser of (i) the Total Commitment as then in effect and (ii) the
Borrowing Base at such time and (c) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and the
Consolidated Fixed Charge Coverage Ratio, as projected on a pro forma basis for
the twelve months following such transaction or payment, will be equal to or
greater than 1.15:1.00; provided that solely for determining whether the Payment
Conditions are satisfied with respect to Section 10.08(iii), the requirement for
the Pro Forma Availability Condition to be satisfied may be disregarded. Prior
to undertaking any transaction or payment which is subject to the Payment
Conditions and subject to the proviso on the preceding sentence, the Obligors
shall deliver to the Administrative Agent evidence of satisfaction of the
conditions contained in clauses (b) and (c) above in form and substance
reasonably satisfactory to the Administrative Agent.

“Payment Office” shall mean the office of the Facility Agent located at 10
Bishops Square, Floor 4, London, United Kingdom, Attention: Matthew Newman,
Telephone No.: +44 (0) 547-4342 or such other office as the Facility Agent may
hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pensions Act 2004” shall mean the United Kingdom Pensions Act 2004.

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the Percentage of any Lender is to be determined after the Total Commitment
has been terminated, then the Percentages of such Lender shall mean a fraction
(expressed as a percentage) the numerator of which is such Lender’s Individual
Exposure at such time and the denominator of which is the Aggregate Exposure at
such time.

“Perfection Certificate” shall mean each of the English Perfection Certificate,
the Australian Perfection Certificate and the Pledged Securities Perfection
Certificate.

“Perfection Certificate Supplement” shall mean a Perfection Certificate
supplement in the form thereof included in Exhibit G or any other form approved
by the Administrative Agent, provided that after the French Borrowing Base
Trigger Date the form of the supplement may be amended in a manner reasonably
satisfactory to the Administrative Agent to provide for the new Borrowing Base
Collateral.

 

45



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean the acquisition by an Obligor of an Acquired
Entity or Business (including by way of merger of such Acquired Entity or
Business with and into such Obligor (so long as such Obligor is the surviving
corporation)), provided that (in each case) (A) the consideration paid or to be
paid by such Obligor consists solely of cash (including proceeds of Loans), the
issuance or incurrence of Indebtedness otherwise permitted by Section 10.04 and
the assumption/acquisition of any Indebtedness (calculated at face value) which
is permitted to remain outstanding in accordance with the requirements of
Section 10.04, (B) in the case of the acquisition of 100% of the Equity
Interests of any Acquired Entity or Business (including by way of merger), such
Acquired Entity or Business shall own no Equity Interests of any other Person
unless either (x) such Acquired Entity or Business owns 100% of the Equity
Interests of such other Person or (y) if such Acquired Entity or Business owns
Equity Interests in any other Person which is a Non-Wholly Owned Subsidiary of
such Acquired Entity or Business, (1) such Acquired Entity or Business shall not
have been created or established in contemplation of, or for purposes of, the
respective Permitted Acquisition, (2) any such Non-Wholly Owned Subsidiary of
the Acquired Entity or Business shall have been a Non-Wholly Owned Subsidiary of
such Acquired Entity or Business prior to the date of the respective Permitted
Acquisition and shall not have been created or established in contemplation
thereof and (3) such Acquired Entity or Business and/or its Wholly-Owned
Subsidiaries own at least 90% of the total value of all the assets owned by such
Acquired Entity or Business and its subsidiaries (for purposes of such
determination, excluding the value of the Equity Interests of Non-Wholly Owned
Subsidiaries held by such Acquired Entity or Business and its Wholly-Owned
Subsidiaries), (C) all of the business, division or product line acquired
pursuant to the respective Permitted Acquisition, or the business of the Person
acquired pursuant to the respective Permitted Acquisition and its Subsidiaries
taken as a whole, is in a jurisdiction of an Obligor or any such other
jurisdiction reasonably acceptable to the Administrative Agent, (D) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 10.11 and (E) all requirements of Sections
9.16, 10.02 and 10.12 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Acquisition Basket Amount” shall mean for any Fiscal Year, the sum of
(x) £10,000,000, provided, however, to the extent that the aggregate of such
amounts paid or to be paid in any Fiscal Year is less than £10,000,000, such
excess may be carried forward and utilized in succeeding Fiscal Years so long as
no more than £25,000,000 in the aggregate is utilized in any Fiscal Year (with
amounts in excess of such £25,000,000 being forfeited) and (y) the Net Equity
Proceeds Amount.

“Permitted Discretion” shall mean the exercise of the Co-Collateral Agents’ good
faith and reasonable business judgment consistent with industry standards for
asset based lending in the retail industry in consideration of any factor which
is reasonably likely to (i) adversely affect the value of any Borrowing Base
Collateral, the enforceability or priority of the Liens

 

46



--------------------------------------------------------------------------------

thereon or the amount that the Administrative Agent and the Lenders would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof or (ii) materially increase the
likelihood that the Lenders would not receive payment in full in cash for all of
the Secured Obligations. In exercising such judgment, the Co-Collateral Agents,
as applicable, may consider such factors already included in or tested by the
definition of Eligible In-Transit Inventory, Eligible Letter of Credit
Inventory, Eligible Credit Card Receivables or Eligible Inventory, as well as
any of the following: (i) the changes in collection history and dilution or
collectability with respect to the Eligible Credit Card Receivables;
(ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the respective
Qualified Obligors’ Eligible Credit Card Receivables or Inventory; and (iv) any
other factors that change the credit risk of lending to any Borrower on the
security of any Qualified Obligors’ Eligible Credit Card Receivables or
Inventory; provided that the Co-Collateral Agents shall not “double count.”

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unlimited liability company, unincorporated association, joint venture or other
entity or Governmental Authority.

“Plan” shall mean an “employee pension benefit plan” within the meaning of
section 3(2) of ERISA subject to Title IV of ERISA maintained or contributed to
by any Obligor or any ERISA Affiliate or to which any Obligor or any ERISA
Affiliate is required to make any payment or contribution (or is deemed under
Section 4069 of ERISA to have maintained or contributed to or to have had an
obligation to contribute to, or otherwise to have liability with respect to such
plan).

“Pledged Securities Perfection Certificate” shall mean the Pledged Securities
Perfection Certificate in the form thereof included in Exhibit D-3 or any other
form approved by the Administrative Agent, as the same may be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.

“Pounds Sterling” and “£” shall mean freely transferable lawful currency of the
United Kingdom (expressed in Pounds Sterling).

“Pounds Sterling Equivalent” shall mean, with respect to an amount of money
denominated in a currency other than Pounds Sterling, at any time for the
determination thereof, the amount of Pounds Sterling which could be purchased
with the amount of such currency involved in such computation at the spot
exchange rate therefor as quoted by the Facility Agent as of 11:00 A.M. (London
time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date.

“PPSA” shall mean the Personal Property Securities Act 2009 (Cwlth) of
Australia.

 

47



--------------------------------------------------------------------------------

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Primary Obligations” shall have the meaning provided in Section 11.02(b).

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Availability” shall mean, for any date of calculation, the projected
Excess Availability for each Fiscal Month during any projected twelve Fiscal
Months.

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the twelve Fiscal Months following, and after giving effect to, such transaction
or payment, will be equal to or greater than the greater of (i) £20,000,000 or
(ii) 20% of the lesser of the Total Commitment as then in effect or the
Borrowing Base.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness), to finance a Permitted Acquisition,
to finance any other acquisition of an Acquired Entity or Business, to finance a
Dividend pursuant to Section 10.03(vi) or to finance an Investment pursuant to
Section 10.05(xix)) after the first day of the relevant Calculation Period or
Test Period, as the case may be, as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, (b) the permanent repayment of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding voluntary permanent commitment reduction) after
the first day of the relevant Test Period or Calculation Period, as the case may
be, as if such Indebtedness had been retired or repaid on the first day of such
Test Period or Calculation Period, as the case may be, and (c) any Permitted
Acquisition, any other acquisition of an Acquired Entity or Business or any
Material Asset Sale then being consummated as well as any other Permitted
Acquisition, any such other acquisition or any other Material Asset Sale if
consummated after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the respective
Permitted Acquisition, other acquisition or Material Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:

(i) all Indebtedness (A) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions, to finance any other acquisition of an Acquired Entity
or Business to

 

48



--------------------------------------------------------------------------------

finance Dividends pursuant to Section 10.03(vi) or to finance Investments
pursuant to Section 10.05(xix)) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition or such other acquisition, another Investment or a
Dividend, to refinance Indebtedness or otherwise) shall be deemed to have been
incurred or issued (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, and remain outstanding
through the date of determination and (B) (other than revolving Indebtedness,
except to the extent accompanied by a corresponding voluntary permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period shall be deemed to have been retired
or redeemed on the first day of such Test Period or Calculation Period, as the
case may be, and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (A) the rate applicable thereto,
in the case of fixed rate indebtedness, or (B) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition, any other
acquisition of an Acquired Entity or Business if effected during the respective
Calculation Period or Test Period as if same had occurred on the first day of
the respective Calculation Period or Test Period, as the case may be, and taking
into account factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.

“Propcos” shall mean, collectively, each of Toys “R” Us Properties (UK) Limited,
Toys “R” Us France Real Estate SAS and Toys R Us Iberia Real Estate, S.L.

“Qualified Jurisdiction” shall mean the (i) United Kingdom (which, for purposes
of Section 9.13(c)(ix) shall be limited to England and Wales), in respect of the
Borrowers organized under the laws of England and Wales, (ii) Australia, in
respect of the Borrowers organized under the laws of Australia, and
(iii) France, in respect of the Borrowers organized under the laws of France.

“Qualified Obligor” shall mean and include each Obligor organized in England and
Wales, Australia or France; provided that (x) no Person organized in such
jurisdiction shall be a Qualified Obligor until such Person has delivered, or
caused to be delivered, appraisals of Inventory and a collateral examination of
its Accounts and Inventory to the Administrative Agent, in each case, in scope
reasonably satisfactory to the Agents, and the results of such

 

49



--------------------------------------------------------------------------------

appraisal and collateral examination shall be in form and substance reasonably
satisfactory to the Agents and (y) Obligors in France shall not be a Qualified
Obligor unless the French Borrowing Base Trigger Date shall have occurred.

“Qualified Preferred Stock” shall mean any Preferred Equity of each Parent
Guarantor so long as the terms of any such Preferred Equity (v) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to one year after the Maturity Date, (w) do not require the cash
payment of dividends or distributions that would otherwise be prohibited by the
terms of this Agreement or any other agreement or contract of each Parent
Guarantor or any of its respective Subsidiaries, (x) do not contain any
covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of each Parent Guarantor, or liquidations
involving each Parent Guarantor, and (z) are otherwise reasonably satisfactory
to the Administrative Agent.

“Qualified Secured Cash Management Agreements” shall have the meaning provided
in Section 13.21.

“Qualified Secured Hedging Agreements” shall have the meaning provided in
Section 13.21.

“Qualifying IPO” shall mean an equity issuance by the Parent consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (i) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 as amended (whether alone or in connection with a
secondary public offering) and (ii) resulting in gross proceeds to the Parent of
at least $100,000,000.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Restatement Effective Date.

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by any Group Member of any cash
insurance proceeds or condemnation awards payable (i) by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of any Group Member and (ii) under any policy of
insurance required to be maintained under Section 9.03.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

50



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Rent Reserve” shall mean a reserve established by the Co-Collateral Agents in
their Permitted Discretion in respect of rent payments made by a Qualified
Obligor for each location at which Inventory of a Qualified Obligor is located
that is not subject to a Collateral Access Agreement (without duplication of any
such amounts used in determining Net Orderly Liquidation Value) (as reported to
the Co-Collateral Agents by the Obligors’ Agent from time to time as requested
by the Co-Collateral Agents), as adjusted from time to time by the Co-Collateral
Agents in their Permitted Discretion.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
section 4043.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose Commitments (or, after the termination of all Commitments, outstanding
Individual Exposures) at such time represents at least a majority of the Total
Commitment in effect at such time less the Commitments of all Defaulting Lenders
(or, after the termination of all Commitments, the sum of then total outstanding
Individual Exposures of all Non-Defaulting Lenders, at such time.

“Reserves” shall mean reserves, if any, established by the Co-Collateral Agents
from time to time hereunder in their Permitted Discretion against the Borrowing
Bases, including, without limitation and duplication, (i) Bank Product Reserves,
(ii) Hedge Product Reserves, (iii) Rent Reserves, (iv) Shrink Reserves, (v) ROT
Reserves, (vi) freight costs related to Eligible Inventory in transit,
(vii) Customer Credit Liabilities Reserves, (viii) the Australian Employee
Liability Reserves, (ix) the Enterprise Act Reserves and the English Employee
Liability Reserves, (x) amounts owing by any Obligor to any Person to the extent
secured by a Lien on, or trust over, any Borrowing Base Collateral, (xi) French
Employee Liability Reserves, and (xii) such other events, conditions or
contingencies as to which the Co-Collateral Agents, in their Permitted
Discretion, determine reserves should be established from time to time
hereunder.

 

51



--------------------------------------------------------------------------------

“Restatement Effective Date” shall have the meaning provided in Section 13.10.

“Restatement TEG Letter” shall have the meaning provided in Section 2.08(h).

“Restricted” shall mean, when referring to cash or Cash Equivalents of a Group
Member, that such cash or Cash Equivalents (i) appears (or would be required to
appear) as “restricted” on a consolidated balance sheet of a Group Member
(unless such appearance is related to the Credit Documents or Liens created
thereunder), (ii) are subject to any Lien in favor of any Person other than the
Security Agent for the benefit of the Secured Creditors or (iii) are not
otherwise generally available for use by such Group Member.

“Returns” shall have the meaning provided in Section 8.09.

“ROT Reserve” shall mean an amount reasonably estimated by the applicable
Qualified Obligors in consultation with the Co-Collateral Agents to be equal to
that amount of Inventory owned by the Qualified Obligors that is subject to
retention of title but only to the extent of any payables due or outstanding
that are secured by such Inventory.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“SEC” shall have the meaning provided in Section 9.01(h).

“Second Ranking English Law governed Security Documents” shall mean the
documents listed in paragraph 2(ii) of Schedule 1.01(d).

“Secured Cash Management Agreements” shall mean (i) each Cash Management
Agreement entered into by an Obligor with any Lender Counterparty and (ii) each
Cash Management Agreement entered into by an Obligor with any Person which is
not a Lender Counterparty, provided that (x) such Cash Management Agreement
expressly states that it constitutes a “Secured Cash Management Agreement” for
purposes of this Agreement and the other Credit Documents, (y) the Obligor and
the other parties thereto shall have delivered to the Administrative Agent a
written notice specifying that such Cash Management Agreement constitutes a
“Secured Cash Management Agreement” for purposes of this Agreement and the other
Credit Documents and in the case of such Obligor, that such Secured Cash
Management Agreement and the obligations of the Obligors thereunder have been,
and will be, incurred in compliance with this Agreement and (z) such other
Person has entered into an intercreditor agreement with respect to the relevant
Cash Management Agreement on terms reasonably satisfactory to the Administrative
Agent.

“Secured Creditors” shall mean, collectively, the Lender Creditors, the Hedging
Creditors and the Cash Management Creditors.

“Secured Debt Agreements” shall mean and include (w) this Agreement, (x) the
other Credit Documents, (y) the Secured Hedging Agreements entered into with any
Hedging Creditors and (z) the Secured Cash Management Agreements entered into
with any Cash Management Creditors.

 

52



--------------------------------------------------------------------------------

“Secured Hedging Agreements” shall mean (i) each Interest Rate Protection
Agreement and/or Other Hedging Agreement entered into by an Obligor with any
Lender Counterparty and (ii) each Other Hedging Agreement with respect to
currencies entered into by an Obligor with a Person that is not a Lender
Counterparty, provided that (x) either the confirmation or the master agreement
(however described therefor) governing such Other Hedging Agreement expressly
states that it constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents, (y) the Obligor and the other parties
thereto shall have delivered to the Administrative Agent a written notice
specifying that such Other Hedging Agreement constitutes a “Secured Hedging
Agreement” for purposes of this Agreement and the other Credit Documents and in
the case of such Obligor, that such Secured Hedging Agreement and the
obligations of the Obligors thereunder have been, and will be, incurred in
compliance with this Agreement and (z) such other Person has entered into an
intercreditor agreement with respect to the relevant Other Hedging Agreement on
terms reasonably satisfactory to the Administrative Agent; provided, that in the
case of each of clauses (i) and (ii) above, on the effective date of such
Secured Hedging Agreement and from time to time thereafter, at the request of
the Co-Collateral Agents, the Obligors shall have notified the Administrative
Agent in writing of the aggregate amount or exposure under such Secured Hedging
Agreement.

“Secured Obligations” shall mean and include, as to any Obligor, all of the
following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations of such Obligor to the Lender
Creditors, whether now existing or hereafter incurred under, arising out of, or
in connection with, each Credit Document to which such Obligor is a party
(including, without limitation, in the event such Obligor is a Guarantor, all
such obligations, liabilities and indebtedness of such Obligor under the
Guaranty) (all such Obligations under this clause (i), except to the extent
consisting of Hedging Obligations or Cash Management Obligations, being herein
collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Obligor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Obligor to the Hedging
Creditors, whether now existing or hereafter incurred under, arising out of or
in connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the event such Obligor is a Guarantor, all obligations,
liabilities and indebtedness of such Obligor under the Guaranty, in respect of
the Secured Hedging Agreements), and the due performance and compliance by such
Obligor with all of the terms, conditions and agreements contained in each such
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Hedging
Obligations”);

 

53



--------------------------------------------------------------------------------

(iii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Obligor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Obligor to the Cash Management
Creditors, whether now existing or hereafter incurred under, arising out of or
in connection with any Secured Cash Management Agreement, whether such Secured
Cash Management Agreement is now in existence or hereinafter arising (including,
without limitation, in the event such Obligor is a Guarantor, all obligations,
liabilities and indebtedness of such Obligor under the Guaranty, in respect of
the Secured Cash Management Agreements), and the due performance and compliance
by such Obligor with all of the terms, conditions and agreements contained in
each such Secured Cash Management Agreement (all such obligations, liabilities
and indebtedness under this clause (iii) being herein collectively called the
“Cash Management Obligations”);

(iv) any and all sums advanced by the Security Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Obligor referred to in clauses
(i), (ii) and (iii) above, after an Event of Default shall have occurred and be
continuing, the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Security Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(vi) all amounts paid (or incurred) by any Indemnified Person as to which such
Indemnified Person has the right to reimbursement under Section 13.01 or any
indemnity contained in any Security Document;

it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Agreement or any Security Document or extended from time to time
after the date of this Agreement or any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agent” shall mean the Administrative Agent in its capacity as
(x) collateral agent for the Secured Creditors pursuant to the Security
Documents, and shall include any successor to the Security Agent as provided in
Section 12.09; and/or (y) security trustee for the Secured Creditors pursuant to
Schedule 19 of this Agreement and shall include any successor as provided in
clause 7 of Schedule 19 of this Agreement.

“Security Document” shall mean and include each of the documents listed on
Schedule 1.01(d) (after the execution and delivery thereof), the Incremental
Security Documents

 

54



--------------------------------------------------------------------------------

(after the execution and delivery thereof) each Cash Management Control
Agreement and each other security agreement or other instrument, document,
agreement or grant executed and delivered pursuant to the Collateral and
Guaranty Requirements or pursuant to Section 9.13 or 9.14 to secure any of the
Secured Obligations; provided, that any cash collateral or other agreements
entered into pursuant to the Back-Stop Arrangements shall constitute “Security
Documents” solely for purposes of (x) Sections 8.03 and 10.01(iv) and (y) the
term “Credit Documents” as used in Sections 10.04(i), 10.09 and 13.01.

“Security Document Amendment” shall have the meaning provided in the definition
of Collateral and Guaranty Requirements.

“Shrink” shall mean Inventory identified by the Qualified Obligors as lost,
misplaced or stolen.

“Shrink Reserve” shall mean an amount reasonably estimated by the Co-Collateral
Agents in their Permitted Discretion to be equal to that amount which is
required in order that the Shrink reflected in the Qualified Obligors’ stock
ledger would be reasonably equivalent to the Shrink calculated as part of the
Qualified Obligors’ most recent physical inventory.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) at fair valuation on a going concern basis, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Spanish Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“Specified Default” shall mean the failure of any Obligor to comply with the
terms of Section 5.03 or Section 10.13 or a default under Section 11.01(c) from
the failure of any Obligor to comply with the terms of Section 10.07 or the
occurrence of any Event of Default specified in Section 11.01(a) or (e).

“Specified Foreign Currency Funding Capacity” at any date of determination, for
any Lender, shall mean the ability of such Lender to fund Loans denominated in
Australian Dollars, Pounds Sterling and/or Euros, as set forth in the records of
the Administrative Agent pursuant to the receipt by the Administrative Agent of
a notification in writing by such Lender to the Administrative Agent within
three (3) Business Days prior to such Lender becoming a Lender hereunder.

 

55



--------------------------------------------------------------------------------

“Specified Foreign Currency Loan” shall have the meaning provided in
Section 15.01.

“Specified Foreign Currency Participation” shall have the meaning provided in
Section 15.01.

“Specified Foreign Currency Participation Fee” shall have the meaning provided
in Section 15.06.

“Specified Foreign Currency Participation Settlement” shall have the meaning
provided in Section 15.02(a).

“Specified Foreign Currency Participation Settlement Amount” shall have the
meaning provided in Section 15.02(b).

“Specified Foreign Currency Participation Settlement Date” shall have the
meaning provided in Section 15.02(a).

“Specified Foreign Currency Participation Settlement Period” shall have the
meaning provided in Section 15.02(b).

“Sponsor Group” shall mean the Sponsors and the Sponsor Related Parties.

“Sponsor Lender Limitations” shall mean, with respect to the Sponsor Group or
any of their respective Affiliates which becomes an assignee of any portion of
the Obligations, such Person(s) shall have executed a waiver in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
such Person(s) acknowledges and agrees that (a) it shall only have the right to
vote up to 10% of the Total Commitments and, to the extent that the Sponsor
Group or any of their respective Affiliates hold in the aggregate more than 10%
of the Total Commitments, Lenders other than the Sponsor Group or any of their
respective Affiliates shall be permitted to vote the Commitments held by the
Sponsor Group and/or any of their respective Affiliates in excess of such amount
(the “Excess Sponsor Amount”) on a pro rata basis, based on their respective
Percentage of the Total Commitments, (b) if the Obligors’ Agent requests that
this Agreement or any other Credit Document be modified, amended or waived in a
manner which would require the consent of the Required Lenders or the
Supermajority Lenders, as applicable, no such consent shall be deemed given
unless such consent is obtained without giving effect to the Excess Sponsor
Amount, and (c) it shall have no right (i) to require the Agents or any Lender
to undertake any action (or refrain from taking any action) with respect to any
Credit Document, (ii) to attend any meeting with the Agents or any Lender or
receive any information from the Agents or any Lender, (iii) to the benefit of
any advice provided by counsel to the Agents or the other Lenders or to
challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (iv) to make or bring any claim,
in its capacity as Lender, against any Agent or any Lender with respect to the
fiduciary duties of such Agent or Lender and the other duties and obligations of
the Agents hereunder; except, that, no amendment, modification or waiver to any
Credit Document shall,

 

56



--------------------------------------------------------------------------------

without the consent of the Sponsor Group or any of their respective Affiliates,
deprive any such Person, as assignee, of its pro rata share of any payments to
which the Lenders as a group are otherwise entitled hereunder.

“Sponsor Related Parties” shall mean, with respect to any Person, (a) any
Controlling stockholder or partner (including, in the case of an individual
Person who possesses Control, the spouse or immediate family member of such
Person, provided that such Person retains Control of the voting rights, by
stockholders agreement, trust agreement or otherwise of the Equity Interests
owned by such spouse or immediate family member) or 80% (or more) owned
Subsidiary, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding a
51% or more Controlling interest of which consist of such Person and/or such
Persons referred to in the immediately preceding clause (a), or (c) the limited
partners of the Sponsors.

“Sponsors” shall mean, collectively, Bain Capital (TRU) VIII, L.P., a Delaware
limited partnership; Bain Capital (TRU) VIII-E, L.P., a Delaware limited
partnership; Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited
partnership; Bain Capital Integral Investors, LLC, a Delaware limited liability
company; BCIP TCV, LLC, a Delaware limited liability company; Kohlberg Kravis
Roberts & Co.; Toybox Holdings, LLC; Vornado Truck, LLC; and Vornado Realty
Trust; and each of their respective Affiliates.

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met); provided that the
“Stated Amount” of each Letter of Credit denominated in Australian Dollars, U.S.
Dollars or Euro shall be, on any date of calculation, the Pounds Sterling
Equivalent of the maximum amount available to be drawn in the respective
currency thereunder (determined without regard to whether any conditions to
drawing could then be met).

“Sterling Loans” shall mean each Loan denominated in Pounds Sterling at the time
of the incurrence thereof.

“Sterling Rate” shall mean, with respect to each Borrowing of Sterling Loans,
(i) the applicable screen rate, the same being the British Bankers’ Association
Interest Settlement Rate for the relevant currency and Interest Period displayed
on the appropriate page of the Reuters screen and if the agreed page is replaced
or service ceases to be available, the Facility Agent may specify another page
or service displaying the appropriate rate after consultation with the Obligors’
Agent and the Lenders; or (ii) if no screen rate is available for the currency
or Interest Period of that Loan, the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Facility Agent at its request
quoted by the Facility Agent to leading banks in the London interbank market, in
each case, as of 11:00 A.M. (London time) on the Interest Determination Date for
the offering of deposits in the currency of that Loan and for a period
comparable to the Interest Period for that Loan, provided that in the event the
Administrative Agent has made any determination pursuant to Section 2.10(a)(i)
in respect of

 

57



--------------------------------------------------------------------------------

Sterling Loans, or in the circumstances described in clause (i) to the proviso
to Section 2.10(b) in respect of such Sterling Loans, the Sterling Rate
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund a Borrowing of Loans denominated in Pounds Sterling with
maturities comparable to the Interest Period applicable thereto.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
each Parent Guarantor other than, for avoidance of doubt, any Propco.

“Supermajority Lenders” shall mean those, Non-Defaulting Lenders (other than
Affiliated Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement, if the reference to “a majority” contained therein
were changed to “66 2/3%”.

“Supplemental Information Certificate” shall have the meaning provided in
Section 6.06.

“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
Syndication Agent in respect of the credit facilities hereunder, and any
successors thereto.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” or “Tax” shall mean all present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments and all interest, surcharges,
penalties or similar liabilities with respect to such taxes, levies, imposts,
duties, fees, assessments or other charges.

“TEG Letters” shall have the meaning provided in Section 2.08(h).

“Termination Date” shall mean the date on which all Secured Obligations have
been paid in full (other than obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made or, in the case of indemnifications,
no notice been given (or reasonably satisfactory arrangements have otherwise
been made)), no Letter of Credit is outstanding and all Commitments have been
terminated.

 

58



--------------------------------------------------------------------------------

“Tertiary Obligations” shall mean (i) all Hedging Obligations under Secured
Hedging Agreements that are not Qualified Secured Hedging Agreements, (ii) all
Cash Management Obligations under Secured Cash Management Agreements that are
not Qualified Secured Cash Management Agreements and (iii) all Hedging
Obligations and Cash Management Obligations under Qualified Secured Hedging
Agreements and Qualified Secured Cash Management Agreements in excess of
£30,000,000 in the aggregate for all such obligations (it being understood and
agreed that the Qualified Secured Cash Management Agreements and the Qualified
Secured Hedging Agreements will be secured on a first-in-time basis).

“Test Period” shall mean, on any date of determination, the period of four
consecutive Fiscal Quarters then last ended (taken as one accounting period).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (a) the Total Commitment in effect at such time less (b) the
Aggregate Exposure at such time.

“Toys UK” shall have the meaning set forth in the preamble hereto.

“Transaction” shall mean, collectively, (a) the execution, delivery and
performance by each Obligor of the Credit Documents to which it is a party, the
incurrence of Loans, if any, on the Restatement Effective Date and the use of
proceeds thereof and (b) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, costs and expenses (including legal
fees and expenses, and (if any) title premiums, survey charges, and recording
taxes and fees) payable to third-parties by the Obligors on or before the first
anniversary of the Restatement Effective Date (including but not limited to
legal fees and expenses, and (if any) title premiums, survey charges, and
recording taxes and fees incurred after the Initial Borrowing Date), and
incurred in order to consummate the transactions contemplated by the Credit
Documents.

“Tri-Party Agreement” shall mean an agreement substantially in the form of
Exhibits H-1 and H-2 (or such other form acceptable to the Administrative Agent)
among a Qualified Obligor, any Person providing freight, warehousing and
consolidation services to such Qualified Obligor and the Security Agent, in
which such Person acknowledges that (a) the Security Agent holds a first
priority Lien on the Inventory of the Qualified Obligors, (b) such Person has
furnished written acknowledgment to such Qualified Obligor that such Person
holds Inventory in its possession as bailee for such Qualified Obligor and that
such Qualified Obligor has title to such Inventory, (c) any Inventory delivered
to a carrier for shipment will reflect a Qualified Obligor as consignor and
consignee, (d) it will promptly notify the Administrative Agent and the Security
Agent of its receipt of notice from the seller of such Inventory of the seller’s
stoppage of delivery of such Inventory to the Qualified Obligor, and (e) agrees,
upon notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

 

59



--------------------------------------------------------------------------------

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Dollar Loan, an Australian Dollar Loan,
a Sterling Loan or a Euro Loan.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as from time to time in effect in the relevant jurisdiction.

“UK Holdco” shall have the meaning provided in the first paragraph of this
Agreement.

“UK/AUS Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent and each of the Co-Collateral Agents in accordance with
Section 9.01(j), equal to, without duplication, the sum of (a) 90% of Eligible
Credit Card Receivables of the Qualified Obligors organized in England and Wales
or Australia, plus (b) 85% of the then extant Net Orderly Liquidation Value of
Eligible Inventory of the Qualified Obligors organized in England and Wales or
Australia minus (c) the sum (without duplication) of the Reserves then
established by the Co-Collateral Agents with respect to the UK/AUS Borrowing
Base. The Co-Collateral Agents shall have the right (but no obligation) to
review such computations and if such computations have not been calculated in
accordance with the terms of this Agreement, the Co-Collateral Agents shall have
the right to correct any such errors.

“U.K. Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” shall each mean the United States of America.

“U.S. Dollar Loans” shall mean each Loan denominated in U.S. Dollars at the time
of the incurrence thereof bearing interest at a rate determined by reference to
the Eurodollar Rate.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

“U.S. Obligor” shall mean any Obligor that (i) is a United States person (as
such term is defined in Section 7701(a)(30) of the Code) or (ii) is treated as
an entity that is disregarded as separate from a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for U.S. federal income tax
purposes.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

60



--------------------------------------------------------------------------------

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of any
Group Member, that such cash or Cash Equivalents are not Restricted.

“Unutilized Commitment” shall mean, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (a) the aggregate outstanding
principal amount of all Loans (taking the Pounds Sterling Equivalent of any such
Loans denominated in a currency other than Pounds Sterling) made by such Lender
at such time and (b) such Lender’s Percentage of the Letter of Credit
Outstandings at such time (taking the Pounds Sterling Equivalent of any such
Letters of Credit denominated in a currency other than Pounds Sterling).

“VAT” shall mean value added tax as provided for in the United Kingdom’s Value
Added Tax Act 1994 and any other tax, including a goods and services tax of a
similar nature in any jurisdiction.

“Weekly Borrowing Base Period” shall mean any period (x) commencing on the date
on which an Event of Default exists and is continuing or when the Excess
Availability is less than or equal to the Availability Condition and (y) ending
on the first date thereafter on which no Event of Default exists and is
continuing and when the Excess Availability has been greater than the
Availability Condition for 30 consecutive days.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, unlimited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than any Group Member under applicable law).

1.02. Interpretation. (a) In this Agreement, where it relates to a French
entity, a reference to:

(i) a guarantee includes, without limitation, any cautionnement, aval and any
garantie which is independent from the debt to which it relates;

(ii) a lease includes, without limitation, a bail and an opération de
crédit-bail;

(iii) a reconstruction includes, without limitation, any contribution of part of
this business in consideration of shares (apport partiel d’actifs) and any
demerger (scission) implemented in accordance with Articles L.236-1 to L.236-24
of the French Code de commerce;

(iv) a security interest includes, without limitation, any type of security
(privilege, sûreté réelle); and

(b) unless the contrary intention appears, in a Credit Document, where the
following terms are used in a Credit Document in the context of the PPSA or in
relation to an Australian Obligor, they have the meanings they have in the PPSA:
account, amendment demand, chattel paper, commercial consignment, control,
financing statement, financing change statement, perfect, personal property, PPS
lease, purchase money security interest, serial number, verification statement.

 

61



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein (including, without limitation, the conditions set forth in
Section 7), (I) each Existing Commitment (as in effect on the Restatement
Effective Date immediately prior to giving effect thereto) of each Existing
Lender is hereby continued on the Restatement Effective Date into a Commitment
of such Existing Lender, and (II) each Lender severally agrees (A) that, on the
Restatement Effective Date, each Existing Loan made by each Existing Lender to a
Borrower pursuant to the Existing Facility Agreement and outstanding on the
Restatement Effective Date shall continue as a revolving loan, without novation,
owing by such Borrower (each, a “Continued Loan”) and (B) subject to and upon
the terms and conditions set forth herein (including, without limitation, the
conditions set forth in Sections 7.01, 7.02 and 7.03) each Lender with a
Commitment severally agrees to make, at any time and from time to time on or
after the Restatement Effective Date and prior to the Maturity Date, a revolving
loan or revolving loans to each Borrower (together with each Continued Loan,
each, a “Loan” and collectively, the “Loans”), which Loans:

(i) shall be made and maintained in the respective Available Currency permitted
for the Borrowers, as the case may be;

(ii) except as hereafter provided, shall, at the option of the Borrowers, be
incurred and maintained as one or more Borrowings of U.S. Dollar Loans,
Australian Dollar Loans, Sterling Loans or Euro Loans; provided that, except as
otherwise specifically provided in Section 2.10(b), all Loans made as part of
the same Borrowing shall at all times consist of Loans of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any such Lender
in any instance where the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (v) the
Individual Exposure of such Lender to exceed the amount of its Commitment at
such time, (w) the Aggregate Exposure to exceed the Total Commitment at such
time, (x) the Aggregate Exposure (other than the French Locally Supported
Aggregate Exposure) to exceed the UK/AUS Borrowing Base, (y) the Aggregate
Exposure plus the principal amount of any outstandings under the Local Law
Financings (for this purpose, using the Pounds Sterling Equivalent of amounts
not denominated in Pounds Sterling) to exceed the Aggregate Cap Amount, or
(z) the outstanding amount of Loans made to the Australian Borrower to exceed
the Australian Borrowing Limit; and

 

62



--------------------------------------------------------------------------------

(v) which are denominated in Australian Dollars, Pounds Sterling or Euros and
are required to be made by a Participating Specified Foreign Currency Lender,
shall, subject to Section 15, be made by the Fronting Lender.

Notwithstanding anything to the contrary in this Section 2.01(a), no Loans may
be made or remain outstanding to any Borrower that is a U.S. Obligor (other than
Loans to the French Borrower made in respect of the French Borrowing Base) to
the extent that (i) during the period from January 1 to May 31 of any year, the
aggregate principal amount of Loans to Borrowers that are U.S. Obligors (other
than Loans to the French Borrower made in respect of the French Borrowing Base)
would exceed £25,000,000, and (ii) during the period from June 1 to December 31
of any year, the aggregate principal amount of Loans to Borrowers that are U.S.
Obligors (other than Loans to the French Borrower made in respect of the French
Borrowing Base) would exceed £75,000,000.

(b) Notwithstanding anything to the contrary in Section 2.01(a), Section 7.03 or
elsewhere in this Agreement, the Co-Collateral Agents shall have the right to
establish Reserves in such amounts, and with respect to such matters, as the
Co-Collateral Agents in their Permitted Discretion shall deem necessary or
appropriate, against any Borrowing Base (which Reserves shall reduce such then
existing applicable Borrowing Base in an amount equal to such Reserves);
provided that such Reserves shall not be established or changed except upon not
less than five (5) Business Days’ notice to the Borrowers (during which period
the Co-Collateral Agents shall be available to discuss any such proposed Reserve
with the Borrowers) and during which such five Business Day period the Borrowers
shall be unable to borrow an amount equal to such proposed Reserves; provided,
further, that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserves in accordance with the methodology of calculation previously
utilized (such as, but not limited to, Customer Credit Liabilities), or
(2) changes to Reserves or the establishment of additional Reserves if a
Material Adverse Effect under clause (y) of the definition thereof has occurred
or it would be reasonably likely that a Material Adverse Effect under clause
(y) of the definition thereof would occur were such Reserves not changed or
established prior to the expiration of such five Business Day period.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable to such Type of Loans. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than ten
Borrowings of Euro Rate Loans (or such greater number of Borrowings of Euro Rate
Loans as may be agreed to from time to time by the Administrative Agent) in the
aggregate.

2.03. Notice of Borrowing. Whenever a Borrower desires to incur Loans hereunder,
such Borrower shall give the Facility Agent at the Notice Office (with a copy to
the Administrative Agent) at least (x) four Business Days’ prior notice of each
Australian Dollar Loan to be incurred hereunder, (y) three Business Days’ prior
notice of each U.S. Dollar Loan and Euro Loan to be incurred hereunder and
(z) one Business Day’s prior written notice of each Sterling Loan to be incurred
hereunder; provided that any such notice shall be deemed to have been given on a
certain day only if given before (x) 9:30 A.M. (London time) on such day, in the
case of Sterling Loans and (y) 9:30 A.M. (London time) on such day, in the case
of Australian

 

63



--------------------------------------------------------------------------------

Dollar Loans, U.S. Dollar Loans and Euro Loans. Each such notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing (stated in the Available
Currency), (ii) the date of such Borrowing (which shall be a Business Day) and
(iii) the initial Interest Period to be applicable thereto. The Facility Agent
shall promptly give each Lender notice of such proposed Borrowing (with a copy
to the Administrative Agent), of such Lender’s proportionate share thereof and
of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.

2.04. Disbursement of Funds. No later than 2:00 P.M. (London time) on the date
specified in each Notice of Borrowing, each Lender, subject to Section 15, will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date. All such amounts will
be made available in U.S. Dollars (in the case of U.S. Dollar Loans), in
Australian Dollars (in the case of Australian Dollar Loans), in Pounds Sterling
(in the case of Sterling Loans) or Euros (in the case of Euro Loans), as the
case may be, and in immediately available funds at the Payment Office, and the
Facility Agent will make available to the relevant Borrower or Borrowers at the
Payment Office the aggregate of the amounts so made available by the Lenders.
Unless the Administrative Agent and the Facility Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Facility Agent such Lender’s portion of any Borrowing to
be made on such date, the Facility Agent may assume that such Lender has made
such amount available to the Facility Agent on such date of Borrowing and the
Facility Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower or Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
Facility Agent by such Lender, the Facility Agent shall be entitled to recover
such corresponding amount on demand from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Facility Agent’s demand
therefor, the Facility Agent shall promptly notify the relevant Borrower or
Borrowers, and the relevant Borrower or Borrowers shall immediately pay such
corresponding amount to the Facility Agent. The Facility Agent also shall be
entitled to recover on demand from such Lender or the relevant Borrower or
Borrowers, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Facility Agent to the relevant Borrower or Borrowers until the date such
corresponding amount is recovered by the Facility Agent, at a rate per annum
equal to (i) if recovered from such Lender, the overnight Federal Funds Rate
(or, in the case of Australian Dollar Loans, Sterling Loans or Euro Loans, the
cost to the Facility Agent of acquiring overnight funds in Australian Dollars,
Pounds Sterling or Euros, as the case may be) for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the relevant Borrower or Borrowers, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which any Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder. Notwithstanding this Section 2.04 and subject to the provisions
of Section 15, (x) the Fronting Lender shall be obligated to make each
Participating Specified Foreign Currency Lender’s pro rata portion of a
Specified Foreign Currency Loan and (y) each Participating Specified Foreign
Currency Lender shall not be obligated to make its pro rata portion of a
Specified Foreign Currency Loan.

 

64



--------------------------------------------------------------------------------

2.05. Notes. (a) Each Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender to such Borrower shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced by a promissory note
duly executed and delivered by such Borrower substantially in the form of
Exhibit B (except in the case of any Spanish Obligor to the extent execution of
a promissory note would give rise to payment of stamp duty), with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Secured Obligations) incurred
by such Borrower which would otherwise be evidenced thereby in accordance with
the requirements of this Agreement, and shall not in any way affect the security
or guaranties therefor provided pursuant to any Credit Document. Any Lender
which does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.06. Continuations. Any Loan (other than any Base Rate Loan) may be continued
upon the expiration of the then current Interest Period with respect thereto by
the applicable Borrower (or the Obligors’ Agent) giving notice substantially in
the form of Exhibit A-2 attached hereto to the Facility Agent (with a copy to
the Administrative Agent), in accordance with the applicable provisions for
Interest Period set forth in Section 2.09 (such notice a “Notice of
Continuation”), of the length of the next Interest Period to be applicable to
such Loan.

2.07. Pro Rata Borrowings. Except as provided in Section 15, all Borrowings of
Loans under this Agreement shall be incurred from the Lenders pro rata on the
basis of their Commitments. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

65



--------------------------------------------------------------------------------

2.08. Interest. (a) Each Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan made to such Borrower maintained as a
U.S. Dollar Loan from the date of Borrowing thereof until the maturity thereof
(whether by acceleration or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the Applicable
Margin as in effect from time to time during such Interest Period plus the
Eurodollar Rate for such Interest Period.

(b) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan made to such Borrower maintained as a Sterling Loan from the
date of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time during such Interest Period plus the Sterling Rate for such
Interest Period plus any Mandatory Costs.

(c) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan made to such Borrower maintained as a Euro Loan from the
date of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time during such Interest Period plus the Euro LIBOR for such
Interest Period plus any Mandatory Costs.

(d) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan maintained as a Australian Dollar Loan from the date of
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Australian Dollar
Rate for such Interest Period.

(e) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder and under
any other Credit Document shall, in each case, bear interest at a rate per annum
(1) in the case of overdue principal of, and overdue interest on, Sterling Loans
and any other overdue amounts owing in Pounds Sterling, equal to the rate which
is 2% in excess of the Applicable Margin in effect from time to time for
Sterling Loans plus the Sterling Rate for such successive periods not exceeding
three months as the Facility Agent may determine from time to time in respect of
amounts comparable to the amount not paid plus any Mandatory Costs, (2) in the
case of overdue principal of, and overdue interest on, Euro Loans and any other
overdue amounts owing in Euros, equal to the rate which is 2% in excess of the
Applicable Margin in effect from time to time for Euro Loans plus the Euro LIBOR
for such successive periods not exceeding three months as the Facility Agent may
determine from time to time in respect of amounts comparable to the amount not
paid plus any Mandatory Costs, (3) in the case of overdue principal of, and
overdue interest on, Australian Dollar Loans and any other overdue amounts owing
in Australian Dollars, equal to the rate which is 2% in excess of the Applicable
Margin in effect from time to time for Australian Dollar Loans plus the
Australian Dollar Rate for such successive periods not exceeding three months as
the Facility Agent may determine from time to time in respect of amounts
comparable to the amount not paid, and (4) in the case of overdue principal of,
and overdue interest on, U.S. Dollar Loans and any other overdue amounts owing
in U.S. Dollars,

 

66



--------------------------------------------------------------------------------

equal to the rate which is equal to the rate which is 2% in excess of the rate
then borne by such Loans. Interest that accrues under this Section 2.08(e) shall
be payable on demand. With respect to the French Borrower, default interest (if
unpaid) arising on an overdue amount will be compounded with the overdue amount
only if, within the meaning of Article 1154 of the French Code Civil, such
interest is due for a period of at least one year, but will remain immediately
due and payable.

(f) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three month intervals after the first day of such Interest Period and (ii) in
respect of each Loan, (x) on the date of any repayment or prepayment thereof (on
the amount prepaid or repaid), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.

(g) Upon each Interest Determination Date, the Facility Agent shall determine
the Euro Rate for each Interest Period applicable to the respective Loans and
shall promptly notify the respective Borrowers and the Lenders thereof (with a
copy to the Administrative Agent). Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

(h) For the purposes of articles L.313-1 et seq., R.313-1 and R.313-2 of the
French Code de la consommation, the Parties acknowledge that by virtue of
certain characteristics of the Loans (and in particular the variable interest
rate applicable to Loans and the Borrowers’ right to select the currency and the
duration of the Interest Period of each Loan) the taux effectif global
(effective global rate) cannot be calculated at the date of this Agreement or at
the Restatement Effective Date. However, the French Borrower acknowledges that
it has received from the Administrative Agent (x) a letter dated October 15,
2009 containing an indicative calculation of the taux effectif global, based on
examples calculated on assumptions as to the taux de période and durée de
période set out in the letter (the “Original TEG Letter”), (y) a letter dated
November 18, 2009 containing an indicative calculation of the taux effectif
global, based on examples calculated on assumptions as to the taux de période
and durée de période set out in the letter (the “Incremental TEG Letter”), and
(z) a letter on the Restatement Effective Date containing an indicative
calculation of the taux effectif global, based on examples calculated on
assumptions as to the taux de période and durée de période set out in the letter
(the “Restatement TEG Letter”, together with the Original TEG Letter, the
Incremental TEG Letter, and each Additional Borrower TEG Letter, the “TEG
Letters”). Each of the parties to this Agreement acknowledges that such TEG
Letters form part of this Agreement.

2.09. Interest Periods. At the time any Borrower gives any Notice of Borrowing
or Notice of Continuation in respect of the making of, or continuing into, any
Loan (in the case of the initial Interest Period applicable thereto) or prior to
(x) in the case of an Australian Dollar Loan, 9:30 A.M. (London time) on the
fourth Business Day, (y) in the case of Euro Loan or a U.S. Dollar Loan, 9:30
A.M. (London time) on the third Business Day and (z) in the case of a Sterling
Loan, 9:30 A.M. (London time) on the first Business Day, in each case prior to
the expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period), such Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such Loan, which
Interest Period shall, at the option of the Borrower, be (i) a one or two week
period, (ii) a one, two, three or six month period or (iii) a nine or twelve
month period to the extent agreed to by all Lenders, provided that (in each
case):

(a) all Loans comprising a Borrowing shall at all times have the same Interest
Period;

 

67



--------------------------------------------------------------------------------

(b) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

(c) if any Interest Period for a Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

(d) if any Interest Period for a Loan would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the preceding Business Day;

(e) unless the Required Lenders otherwise agree or as otherwise provided below
in the case of U.S. Dollar Loans, Australian Dollar Loans, Sterling Loans or
Euro Loans, no Interest Period may be selected at any time when a Default or an
Event of Default is then in existence; and

(f) no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond the Maturity Date.

If by 12:00 Noon (London time) on the third Business Day prior to the expiration
of any Interest Period applicable to a Borrowing of Loans, any Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such Loans as provided above, such Borrower shall be deemed to
have elected to select a one month Interest Period for such U.S. Dollar Loans,
Australian Dollar Loans, Sterling Loans or Euro Loans, as the case may be, in
any such case effective as of the expiration date of such current Interest
Period.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) (x) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the respective Euro
Rate and/or (y) the applicable Euro Rate for any requested Interest Period with
respect to a proposed Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan; or

 

68



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan because of
(x) any change since the Restatement Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (1) a change in the
basis of taxation of payments to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein or (2) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Restatement Effective Date
affecting such Lender, the interbank eurodollar market or the position of such
Lender in such market; or

(iii) at any time, that the making or continuance of any Loan has been made
(A) unlawful by any law or governmental rule, regulation or order,
(B) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Restatement Effective Date which materially
and adversely affects the applicable eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice to the affected Borrowers and,
except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders and the Facility Agent). Thereafter (w) in the case of
clause (i) above, (A) in the event that U.S. Dollar Loans are so affected,
U.S. Dollar Loans shall bear interest at the Base Rate until such time as the
Administrative Agent notifies the Obligors’ Agent and the Lenders (with a copy
to the Facility Agent) that the circumstances giving rise to such notice no
longer exist, (B) in the event that Sterling Loans are so affected, the
applicable Euro Rate shall be determined on the basis provided in the proviso to
the definition of Sterling Rate, (C) in the event that Euro Loans are so
affected, the applicable Euro Rate shall be determined on the basis provided in
the proviso to the definition of Euro LIBOR and (D) in the event that Australian
Dollar Loans are so affected, the applicable Euro Rate shall be determined on
the basis provided in the proviso to the definition of Australian Dollar Rate,
(x) in the case of clause (ii) above, the Borrowers agree to pay to such Lender,
upon such Lender’s written request therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the respective

 

69



--------------------------------------------------------------------------------

Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (y) in the case of clause
(iii) above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a Loan
affected by the circumstances described in Section 2.10(a)(iii), the affected
Borrower shall, either (i) if the affected Loan is then being made initially,
cancel such Borrowing by giving the Facility Agent telephonic notice (confirmed
in writing) on the same date that such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(ii) if the affected Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, (A) in the case of a
U.S. Dollar Loan, require the affected Lender to convert such U.S. Dollar Loan
into a Loan (which conversion, in the case of the circumstance described in
Section 2.10(a)(iii), shall occur no later than the last day of the Interest
Period then applicable to such Eurodollar Loan or such earlier day as shall be
required by applicable law) bearing interest at the Base Rate and (B) in the
case of any Euro Rate Loan (other than a U.S. Dollar Loan), repay all
outstanding Borrowings which include such affected Euro Rate Loans in full in
accordance with the applicable requirements of Section 5.01; provided that
(i) if the circumstances described in Section 2.10(a)(iii) apply to any
Australian Dollar Loans, Sterling Loan or Euro Loan, the respective Borrower
may, in lieu of taking the actions described above, maintain such outstanding
Australian Dollar Loans, Sterling Loan or Euro Loan, as the case may be, in
which case, (x) in the case of Sterling Loans, the applicable Euro Rate shall be
determined on the basis provided in the proviso to the definition of Sterling
Rate (y) in the case of Euro Loans, the applicable Euro Rate shall be determined
on the basis provided in the proviso to the definition of Euro LIBOR and (z) in
the case of Australian Dollar Loans, the applicable Euro Rate shall be
determined on the basis provided in the proviso to the definition of Australian
Dollar Rate, as the case may be, unless the maintenance of such outstanding
Australian Dollar Loans, Sterling Loan or Euro Loan, as the case may be, on such
basis would not stop the conditions described in Section 2.10(a)(iii) from
existing (in which case the actions described above, without giving effect to
this proviso, shall be required to be taken) and (ii) if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Restatement Effective Date the
introduction of or any change in any Applicable Law concerning capital adequacy,
or any change in interpretation or administration thereof by the NAIC or any
Governmental Authority, central bank or comparable agency, will have the effect
of increasing the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender based on the existence of
such Lender’s Commitment hereunder or its obligations hereunder, then the
respective Borrower agrees to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable; provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be

 

70



--------------------------------------------------------------------------------

final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrowers, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrowers’ obligations to pay additional amounts
pursuant to this Section 2.10(c) upon the subsequent receipt of such notice. For
the avoidance of doubt, nothing in this Section 2.10(c) shall require any
Borrower to pay to any Lender any amount for which such Lender is compensated by
way of payment of Mandatory Costs.

(d) In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Australian Dollar Loans, Sterling Loans or Euro Loans or any
category of liabilities which includes deposits by reference to which the
interest rate on any Sterling Loan or Euro Loan is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Lender to non-United States residents, then, unless such reserves
are included in the calculation of the interest rate applicable to such
Australian Dollar Loans, Sterling Loans or Euro Loans or in Section 2.10(a)(ii),
such Lender shall promptly notify the Borrowers in writing specifying the
additional amounts required to indemnify such Lender against the cost of
maintaining such reserves in respect of such Australian Dollar Loans, Sterling
Loans and/or Euro Loans (such written notice to provide in reasonable detail a
computation of such additional amounts) and the respective Borrowers shall be
obligated to pay to such Lender such specified amounts as additional interest at
the time that such Borrower is otherwise required to pay interest in respect of
such Australian Dollar Loans, Sterling Loans and Euro Loans or, if later, on
written demand therefor by such Lender.

2.11. Compensation. Each Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Loans but excluding loss of anticipated profits) which
such Lender may sustain: (a) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of, or continuation from or
into, Loans does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Continuation (whether or not withdrawn by the respective Borrower
or Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or continuation of any of its Euro Rate Loans occurs on
a date which is not the last day of an Interest Period or maturity date, as
applicable, with respect thereto; (c) if any prepayment of any of its Loans is
not made on any date specified in a notice of prepayment given by the respective
Borrowers; or (d) as a consequence of (i) any other default by the respective
Borrowers to repay Loans when required by the terms of this Agreement or any
Note held by such Lender or (ii) any election made pursuant to Section 2.10(b).

 

71



--------------------------------------------------------------------------------

2.12. Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent (with a copy to
the Facility Agent) to the extent not already reflected on Schedule 13.03, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender (including, without limitation, by designating a
separate lending office (or Affiliate) to act as such with respect to such Loans
and Letter of Credit Outstandings; provided that, for designations made after
the Restatement Effective Date, to the extent such designation shall result in
increased costs under Section 2.10, 3.06 or 5.04 in excess of those which would
be charged in the absence of the designation of a different lending office
(including a different Affiliate of the respective Lender), then the Borrowers
shall not be obligated to pay such excess increased costs (although if such
designation results in increased costs, the Borrowers shall be obligated to pay
the costs which would have applied in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation). Except as provided in the
immediately preceding sentence, each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the Obligors’
Agent, use reasonable efforts (subject to overall policy considerations of such
Lender) to mitigate the effects of such event, including by designating another
lending office for any Loans or Letters of Credit affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12(b) shall affect or postpone any of
the obligations of any Borrower or the right of any Lender provided in
Sections 2.10, 3.06 and 5.04.

2.13. Replacement of Lenders. (a) (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to any Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Obligors’ Agent shall have the right, in accordance with
Section 13.04(b), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent,
Fronting Lender (unless such Person will not be a Participating Specified
Foreign Currency Lender) and any Issuing Lender; provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to

 

72



--------------------------------------------------------------------------------

said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire the entire Commitment and all outstanding Loans
and all participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (i) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender,
(B) an amount equal to all Unpaid Drawings (if any) that have been funded by
(and not reimbursed to) such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01 and (ii) each Issuing Lender an amount equal to such Replaced
Lender’s Percentage of any Unpaid Drawing relating to Letters of Credit issued
by such Issuing Lender (which at such time remains an Unpaid Drawing) to the
extent such amount was not theretofore funded by such Replaced Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 shall be paid in full to
such Replaced Lender concurrently with such replacement) shall be paid in full
to such Replaced Lender concurrently with such replacement.

(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06 and any
others expressly stated to survive as to such Replaced Lender and (y) the
Percentages of the Lenders shall be automatically adjusted at such time to give
effect to such replacement.

(c) Notwithstanding the foregoing, if after a good faith effort in consultation
with the Administrative Agent, the Obligor’s Agent is unable to procure a
Replacement Lender pursuant to this Section 2.13 for a Lender affected by the
circumstances described in Section 2.10(a)(ii), Section 2.10(c), Section 3.06
and Section 5.04, then the Obligor’s Agent shall have the right on giving not
less than five (5) Business Days’ written notice to the Administrative Agent
(which shall promptly so notify the applicable Replaced Lender) to prepay
without premium or penalty to the Facility Agent for the account of such Lender
all (but not in part only) of such Lender’s participation in the aggregate
Advances then outstanding, together with accrued interest thereon and all other
sums owing to such Lender hereunder and otherwise in

 

73



--------------------------------------------------------------------------------

accordance with and subject to the provisions of this Agreement; provided that
such prepayment shall not relieve any applicable Borrower from its obligation to
pay such additional interest that may be due or any other amount that is due and
owing to such Replaced Lender under this Agreement as of the date of such
payment. When such prepayments are made, the Commitment of such Lender shall be
canceled and reduced to zero and no amount prepaid in connection therewith may
be redrawn.

2.14. Incremental Loan Commitments. (a) The Borrowers shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent (except as otherwise provided in this Section 2.14)
or the Lenders, to request at any time and from time to time after the
Restatement Effective Date (or, if later, after the satisfaction of any
condition previously agreed to among the Agents and the Obligors’ Agent) and
prior to the Maturity Date that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders) provide
Incremental Commitments and, subject to the applicable terms and conditions
contained in this Agreement and the relevant Incremental Commitment Agreement,
make Loans and participate in Letters of Credit pursuant thereto; provided that
(i) no Lender shall be obligated to provide an Incremental Commitment, and until
such time, if any, as such Lender has agreed in its sole discretion to provide
an Incremental Commitment and executed and delivered to the Administrative Agent
and the Borrowers an Incremental Commitment Agreement as provided in clause
(b) of this Section 2.14, such Lender shall not be obligated to fund any Loans
in excess of its Commitment (if any) or participate in any Letters of Credit in
excess of its Percentage, in each case, as in effect prior to giving effect to
such Incremental Commitment provided pursuant to this Section 2.14, (ii) any
Lender (including any Person which is an Eligible Transferee who will become a
Lender) may so provide an Incremental Commitment without the consent of the
Administrative Agent or any other Lender; provided that any Person that is not a
Lender prior to the effectiveness of its Incremental Commitment shall require
the consent of the Administrative Agent, each Issuing Lender and the Fronting
Lender (unless such Person will not be a Participating Specified Foreign
Currency Lender) (which consents shall not be unreasonably withheld) to provide
an Incremental Commitment pursuant to this Section 2.14, (iii) the aggregate
amount of each request (and provision therefor) for Incremental Commitments
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Commitment pursuant to a given Incremental Commitment Agreement
pursuant to this Section 2.14 (including Persons who are Eligible Transferees
and will become Lenders) of at least £5,000,000 (or such lesser amount that is
acceptable to the Administrative Agent), (iv) after giving effect to any such
Incremental Commitments permitted to be provided pursuant to this Section 2.14,
the Total Commitments shall not exceed in the aggregate £200,000,000, (v) the
Borrowers shall not increase the Commitment pursuant to this Section 2.14 more
than 3 times, (vi) such Incremental Commitments shall have the same terms as the
Commitments, (vii) all Loans incurred pursuant to an Incremental Commitment (and
all interest, fees and other amounts payable thereon) shall be Secured
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the relevant Security Documents, and guaranteed under the
relevant Guaranties, on a pari passu basis with all other Loans secured by each
relevant Security Document and guaranteed under the Guaranty, and (viii) each
Lender (including any Person which is an Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Commitment pursuant to an Incremental
Commitment Agreement shall, subject to the

 

74



--------------------------------------------------------------------------------

satisfaction of the relevant conditions set forth in this Agreement, participate
in Letters of Credit pursuant to Sections 2.01(c) and 3.04, respectively, and
make Loans as provided in Section 2.01(a) and such Loans shall constitute Loans
for all purposes of this Agreement and the other applicable Credit Documents.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) each Borrower, each Guarantor, the Administrative Agent and
each such Lender or other Eligible Transferee which agrees to provide an
Incremental Commitment (each, an “Incremental Lender”) shall execute and deliver
to the Borrowers and the Administrative Agent an Incremental Commitment
Agreement, appropriately completed (with the effectiveness of the Incremental
Commitment provided therein to occur on the date set forth in such Incremental
Commitment Agreement, which date in any event shall be no earlier than the date
on which (i) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid, (ii) all Incremental Commitment
Requirements have been satisfied, (iii) all conditions set forth in this
Section 2.14 shall have been satisfied and (iv) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied) and (II) each Borrower, each Guarantor and the Security Agent and
each Incremental Lender (as applicable) shall execute and deliver to the
Administrative Agent and the Security Agent such additional Security Documents
and/or amendments to the Security Documents which are necessary to ensure that
all Loans incurred pursuant to the Incremental Commitments and any Additional
Margin are secured by each relevant Security Document (the “Incremental Security
Documents”). The Administrative Agent shall promptly notify each Lender and the
Facility Agent as to the effectiveness of each Incremental Commitment Agreement
and, at such time, Schedule 1.01(a) shall be deemed modified to reflect the
Incremental Commitments of such Incremental Lenders.

(c) It is understood and agreed that the Incremental Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute part of, and be added to, the
Total Commitment and each Incremental Lender shall constitute a Lender for all
purposes of this Agreement and each other applicable Credit Document.

(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Loans of certain of the Lenders, and incur additional
Loans from certain other Lenders (including the Incremental Lenders), in each
case to the extent necessary so that all of the Lenders participate in each
outstanding Borrowing of Loans pro rata on the basis of their respective
Commitments (after giving effect to any increase in the Total Commitment
pursuant to this Section 2.14) and with the Borrowers being obligated to pay to
the respective Lenders any costs of the type referred to in Section 2.11 in
connection with any such repayment and/or Borrowing.

2.15. Obligors’ Agent as Agent for Obligors. Each Obligor hereby irrevocably
appoints the Obligors’ Agent as its agent and attorney-in-fact for all purposes
under this Agreement and each other Credit Document, which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by the respective appointing Obligor
that such appointment has been revoked. Each Obligor

 

75



--------------------------------------------------------------------------------

hereby irrevocably appoints and authorizes the Obligors’ Agent (i) to provide
the Administrative Agent and/or the Facility Agent, as applicable, with all
notices with respect to Loans and Letters of Credit obtained for the benefit of
any applicable Obligor and all other notices and instructions under this
Agreement or any other Credit Document and (ii) to take such action as the
Obligors’ Agent deems appropriate on its behalf to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement
and the other Credit Documents. It is understood that the handling of the Credit
Account and the Collateral of the respective Obligors in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to such Obligors
in order to utilize the collective borrowing powers of such Obligors in the most
efficient and economical manner and at their request, and that the Lenders shall
not incur liability to any Obligor as a result hereof. Each Obligor expects to
derive benefit, directly or indirectly, from the handling of the Credit Account
and the Collateral in a combined fashion since the successful operation of each
Obligor is dependent on the continued successful performance of the consolidated
group. To induce the Administrative Agent, the Facility Agent, the Security
Agent, the Co-Collateral Agents and the Lenders to do so, and in consideration
thereof, each Obligor hereby agrees to indemnify the Administrative Agent, the
Facility Agent, the Security Agent, each Co-Collateral Agent and each Lender and
hold the Administrative Agent, the Facility Agent, the Security Agent, each
Co-Collateral Agent and each Lender harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Administrative
Agent, the Facility Agent, the Security Agent or any Lender by any Obligor or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Credit Account and Collateral of the applicable Obligors as
provided in this Agreement or (b) the Administrative Agent’s, the Facility
Agent’s, the Security Agent’s, the Co-Collateral Agents’ and the Lenders’
relying on any instructions of the Obligors’ Agent, or (c) any other action
taken by the Lenders hereunder or under the other Credit Documents, except that
the Obligors will have no liability to any Lender, the Administrative Agent, the
Facility Agent, the Security Agent or any Co-Collateral Agent with respect to
any such liability, expense, loss, claim, damage or injury to the extent the
same has been finally determined by a court of competent jurisdiction to have
resulted from the gross negligence, or willful misconduct of such Lender, the
Administrative Agent, the Facility Agent, the Security Agent or such
Co-Collateral Agent, as the case may be.

SECTION 3. Letters of Credit.

3.01. Letters of Credit. (a) (A) Subject to and upon the terms and conditions
set forth herein (including, without limitation, the conditions set forth in
Section 7), a Borrower may request that an Issuing Lender issue, at any time and
from time to time on and after the Restatement Effective Date and prior to the
10th day prior to the Maturity Date, for the account of the Borrowers and for
the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to any Group Member, an irrevocable trade letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”) (although without
limiting the nature of the Borrowers’ obligations in respect of the Letters of
Credit, any particular Letter of Credit may name only one or more of the
Borrowers, as the case may be, as the applicant or obligor therein and, at the
direction of such respective Borrower(s), may be issued for the benefit of one
or more Group Members). All Letters of Credit shall be issued on a sight basis
only.

 

76



--------------------------------------------------------------------------------

(B) Schedule 3.01(a) contains a description of letters of credit that were
issued pursuant to the Existing Facility Agreement and which remain outstanding
on the Restatement Effective Date (and setting forth, with respect to each such
letter of credit, (i) the name of the issuing lender, (ii) the letter of credit
number, (iii) the name(s) of the account party or account parties, (iv) the
stated amount, (v) the currency in which the letter of credit is denominated,
(vi) the name of the beneficiary, (vii) the expiry date and (viii) whether such
letter of credit constitutes a standby letter of credit or a trade letter of
credit). Each such letter of credit, including any extension or renewal thereof
in accordance with the terms thereof and hereof (each, as amended from time to
time in accordance with the terms thereof and hereof, an “Existing Letter of
Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued on the Restatement Effective Date.

(b) Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Section 7), each Issuing Lender
agrees that it will, at any time and from time to time on and after the
Restatement Effective Date and prior to the 5th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for, one
or more Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from any Borrower, any other
Obligor or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

3.02. Maximum Letter of Credit Outstandings; Currencies Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Letter of Credit shall be issued (or required to be issued) if the Stated Amount
of such Letter of Credit, when added to the Letter of Credit Outstandings (for
this purpose, using the Pounds Sterling Equivalent of all amounts denominated in
a currency other than Pounds Sterling) (exclusive of

 

77



--------------------------------------------------------------------------------

Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed £35,000,000 (the
“Maximum Letter of Credit Amount”), (b) no Letter of Credit shall be issued (or
required to be issued) at any time when the Aggregate Exposure exceeds (or would
after giving effect to such issuance exceed) the Total Commitment at such time,
(c) the issuance of any Letter of Credit shall be subject to the conditions set
forth in this Agreement (including, without limitation, the conditions set forth
in Section 7), (d) each Letter of Credit shall be denominated in either
U.S. Dollars, Australian Dollars, Pounds Sterling or Euros, (e) each standby
Letter of Credit shall by its terms terminate on or before the earlier of
(i) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit shall be extendible for successive
periods of up to 12 months, but, in each case, not beyond the fifth Business Day
prior to the Maturity Date) and (ii) five Business Days prior to the Maturity
Date and (f) each trade Letter of Credit shall by its terms terminate on or
before the earlier of (i) the date which occurs 180 days after the date of
issuance thereof and (ii) five Business Days prior to the Maturity Date.

3.03. Letter of Credit Requests; Minimum Stated Amount. (a) Whenever a Borrower
desires that a Letter of Credit be issued, such Borrower shall give the
Administrative Agent, the Facility Agent and the respective Issuing Lender at
least (x) in the case of Letters of Credit denominated in Pounds Sterling, Euro
and US Dollars, two Business Days’ (or such shorter period as is acceptable to
such Issuing Lender) written notice thereof and (y) in the case of Letters of
Credit denominated in Australian Dollars, four Business Days’ written notice
thereof (including by way of facsimile). Each notice shall be in the form of
Exhibit C, appropriately completed (each, a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from any Borrower, any other Obligor or the Required Lenders before it
issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
in accordance with such Issuing Lender’s usual and customary practices. Upon the
issuance of or modification or amendment to any standby Letter of Credit, each
Issuing Lender shall promptly notify the Borrower to be named as account party
therein and the Administrative Agent and the Facility Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Facility Agent and the Administrative
Agent with a written (including via facsimile) report of the daily aggregate
outstandings of Letters of Credit issued by such Issuing Lender for the
immediately preceding week. Notwithstanding anything to the contrary contained
in this Agreement, in the event that one or more Lenders is a Defaulting Lender,
no Issuing Lender shall be required to issue any Letter of Credit or increase or
extend any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrowers to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender or Defaulting Lenders, including by cash

 

78



--------------------------------------------------------------------------------

collateralizing (in Pounds Sterling or the Pounds Sterling Equivalent thereof in
the case of a Letter of Credit denominated in a currency other than
U.S. Dollars) such Defaulting Lender’s or Defaulting Lenders’ Percentage of the
Letter of Credit Outstandings (such arrangements, the “Back-Stop Arrangements”).

(c) The initial Stated Amount of each Letter of Credit shall not be less than
£100,000 (or, in the case of a Letter of Credit issued in a currency other than
Pounds Sterling, the Pounds Sterling Equivalent thereof) or such lesser amount
as is acceptable to the respective Issuing Lender.

3.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrowers under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Commitments or Percentages of the Lenders pursuant to
Section 2.13 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new Percentages of the assignor and assignee Lender, as the case
may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Obligor, any Lender or any other Person
unless such action is taken or omitted to be taken with gross negligence or
willful misconduct on the part of such Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrowers shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Facility Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Pounds Sterling (or, in the case of
any unreimbursed payment made in a currency other than Pounds Sterling, the
Pounds Sterling Equivalent of such unreimbursed payment, as determined by the
Issuing Lender on the date on which such unreimbursed payment was made by such
Issuing Lender) in immediately available funds. If the Facility Agent so
notifies, prior to 12:00 Noon (London time) on any Business Day, any Participant
required to fund a payment under a Letter of Credit, such Participant shall make
available to the respective Issuing Lender in Pounds Sterling (or, in the case
of any unreimbursed payment made in a currency other than Pounds Sterling, the
Pounds Sterling Equivalent thereof)

 

79



--------------------------------------------------------------------------------

such Participant’s Percentage of the amount of such payment on such Business Day
in immediately available funds. If and to the extent such Participant shall not
have so made its Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate (or, in the case of any unreimbursed
payment made in a currency other than U.S. Dollars, at the respective Issuing
Lender’s customary rate for interbank advances) for the first three days and at
the interest rate applicable to U.S. Dollar Loans for each day thereafter. The
failure of any Participant to make available to an Issuing Lender its Percentage
of any payment under any Letter of Credit issued by such Issuing Lender shall
not relieve any other Participant of its obligation hereunder to make available
to such Issuing Lender its Percentage of any payment under any Letter of Credit
on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to such
Issuing Lender such other Participant’s Percentage of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its Percentage thereof, in U.S. Dollars (or, in the case of any
unreimbursed payment made in a currency other than Pounds Sterling, the Pounds
Sterling Equivalent thereof) and in same day funds, an amount equal to such
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Participant to the aggregate amount funded by all Participants)
of the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which any Group
Member may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Participant, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Group Member and the beneficiary named in
any such Letter of Credit);

 

80



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05. Agreement to Repay Letter of Credit Drawings. (a) Each Borrower hereby
agrees to reimburse each Issuing Lender, by making payment to the Facility Agent
in Pounds Sterling (or, in the case of any unreimbursed payment made in a
currency other than Pounds Sterling, the Pounds Sterling Equivalent of such
payment or disbursement as determined by the respective Issuing Lender on the
date of such payment or disbursement) in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it for the account of such Borrower, as the
case may be (each such amount (or the Pounds Sterling Equivalent thereof, as the
case may be), so paid until reimbursed by such Borrower, as the case may be, an
“Unpaid Drawing”), not later than one Business Day following receipt by any such
Borrower, as the case may be, of notice of such payment or disbursement
(provided that no such notice shall be required to be given if a Default or an
Event of Default under Section 11.01(e) shall have occurred and be continuing,
in which case the Unpaid Drawing shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by the Borrowers)), with interest on the amount so paid or disbursed by
such Issuing Lender, to the extent not reimbursed prior to 12:00 Noon (London
time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but excluding the date such Issuing Lender was reimbursed
by such Borrower, as the case may be, at a rate per annum equal to the
applicable Euro Rate as in effect from time to time plus the Applicable Margin
as in effect from time to time for U.S. Dollar Loans; provided, however, to the
extent such amounts are not reimbursed prior to 12:00 Noon (London time) on the
third Business Day following the receipt by any such Borrower, as the case may
be, of notice of such payment or disbursement or following the occurrence of a
Default or an Event of Default under Section 11.01(e), interest shall thereafter
accrue on the amounts so paid or disbursed by such Issuing Lender (and until
reimbursed by such Borrower, as the case may be, at a rate per annum equal to
the applicable Euro Rate as in effect from time to time plus the Applicable
Margin for U.S. Dollar Loans as in effect from time to time plus 2%, with such
interest to be payable on demand. Each Issuing Lender shall give the Borrowers
prompt written notice of each Drawing under any Letter of Credit issued by it
for the account of such Borrower, as the case may be; provided that the failure
to give any such notice shall in no way affect, impair or diminish the
obligations of such Borrowers hereunder.

(b) The obligations of such Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which any Group Member may have or have had against any Lender
(including in its capacity as an Issuing Lender or as a Participant), including,
without limitation, any defense based upon the failure of any drawing under a
Letter of Credit to conform

 

81



--------------------------------------------------------------------------------

to the terms of the Letter of Credit or any nonapplication or misapplication by
the beneficiary of the proceeds of such Drawing; provided, however, that no
Borrower shall be obligated to reimburse any Issuing Lender for any wrongful
payment made by such Issuing Lender under a Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct, or gross
negligence, faith on the part of such Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c) If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit is outstanding, such Borrowers shall enter into Back-Stop Arrangements
with the relevant Issuing Lender or Issuing Lenders no later than two Business
Days after the date such Lender becomes a Defaulting Lender.

3.06. Increased Costs. If at any time after the Restatement Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or net profits of such
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein, then, upon the delivery
of the certificate referred to below to the Borrowers by any Issuing Lender or
any Participant (a copy of which certificate shall be sent by such Issuing
Lender or such Participant to the Administrative Agent), each Borrower agrees to
pay to such Issuing Lender or such Participant such additional amount or amounts
as will compensate such Issuing Lender or such Participant for such increased
cost or reduction in the amount receivable or reduction on the rate of return on
its capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrowers, which notice shall include
a certificate submitted to the Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent and the Facility Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on the Borrowers.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01. Fees. (a) The Borrowers agree to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment

 

82



--------------------------------------------------------------------------------

Commission”) for the period from and including the Restatement Effective Date to
and including the Maturity Date (or such earlier date on which the Total
Commitment has been terminated) computed at a rate per annum equal to Applicable
Commitment Fee Percentage of the Unutilized Commitment of such Non-Defaulting
Lender as in effect from time to time. Accrued Commitment Commission shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Commitment is terminated.

(b) Each Borrower hereby agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage)
a fee in respect of each Letter of Credit issued for the account of such
Borrower (the “Letter of Credit Fee”) for the period from and including the date
of issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin as in effect from time to time during such period with respect
to Loans that are maintained as Eurodollar Loans on the daily Stated Amount of
each such Letter of Credit. Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the termination of the Total Commitment upon which no Letters of
Credit remain outstanding.

(c) Each Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than £500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if £500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full £500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Commitment
upon which no Letters of Credit remain outstanding.

(d) Each Borrower hereby agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it issued for the account of such Borrower, as the case may be,
such amount as shall at the time of such event be the administrative charge and
the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

(e) The Borrowers agree to pay to each Agent such fees as may have been, or are
hereafter, agreed to in writing from time to time by the Obligors and such
Agent.

4.02. Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Day’s prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders and the Facility Agent), the Obligors’ Agent shall have the right,
at any time or from time to time,

 

83



--------------------------------------------------------------------------------

without premium or penalty to terminate the Total Unutilized Commitment in
whole, or reduce it in part, pursuant to this Section 4.02(a), in an integral
multiple of £1,000,000 in the case of partial reductions to the Total Unutilized
Commitment; provided that each such reduction shall apply proportionately to
permanently reduce the Commitment of each Lender; provided, further, that a
notice of termination of the Total Unutilized Commitment in whole delivered by
the Obligors’ Agent may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Obligors’ Agent (by notice to the Administrative Agent on or
prior to the specified effective date).

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders and the
Facility Agent), to terminate the entire Commitment of such Lender, so long as
all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11) are repaid concurrently with the effectiveness of such termination
(at which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06
and any others expressly stated to survive as to such repaid Lender.

4.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on March 31, 2011,
unless the Restatement Effective Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Commitment (and the Commitment of each Lender) shall
terminate in its entirety upon the Maturity Date.

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. (a) Each Borrower shall have the right to prepay
the Loans made to such Borrower, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions:
(i) such Borrower shall give the Facility Agent (with a copy to the
Administrative Agent) prior to 12:00 Noon (London time) at the Notice Office at
least three Business Days’ prior written notice of its intent to prepay Loans
which notice shall specify the amount of such prepayment and the Types of Loans
to be prepaid and the specific Borrowing or Borrowings pursuant to which such
Loans were made, and which notice the Facility Agent shall promptly transmit to
each of the Lenders (with a copy to the Administrative Agent), provided that if
a notice of optional prepayment is given in connection with a conditional notice
of termination of the Total Unutilized Commitment in whole as contemplated by
Section 4.02(a), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 4.02(a); (ii) each partial
prepayment of

 

84



--------------------------------------------------------------------------------

Loans pursuant to this Section 5.01(a) shall be in an aggregate principal amount
of at least the Minimum Borrowing Amount applicable to the Type of Loans being
repaid (or such lesser amount as is acceptable to the Administrative Agent);
(iii) such Borrower shall use reasonable efforts to allocate such prepayments in
a manner so that Borrowings do not remain outstanding in amounts less than the
Minimum Borrowing Amount applicable thereto (and, to the extent such Borrowings
would remain outstanding in amounts which are less than the Minimum Borrowing
Amount applicable thereto, such Borrower shall repay any Borrowings which are
less than the Minimum Borrowing Amount applicable thereto at the end of the then
current Interest Period) and (iv) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans; provided that at such Borrower’s election in
connection with any prepayment of Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default and no Event of Default then exists,
be applied to any Loan of a Defaulting Lender unless and until the outstanding
balance of the Loans of all Non-Defaulting Lenders equals such Non-Defaulting
Lenders’ Percentage of such outstanding Loans.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Facility Agent at the Notice Office (which notice the Facility
Agent shall promptly transmit to each of the Lenders (with a copy to the
Administrative Agent)), repay all Loans of such Lender, together with accrued
and unpaid interest, Fees and all other amounts then owing to such Lender
(including all amounts, if any, owing pursuant to Section 2.11) in accordance
with, and subject to the requirements of Section 13.12(b), so long as (i) in the
case of the repayment of Loans of any Lender pursuant to this clause (b),
(A) the Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed
modified to reflect the changed Commitments) and (B) such Lender’s Percentage of
all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders and
(ii) the consents, if any, required by Section 13.12(b) in connection with the
repayment pursuant to this clause (b) shall have been obtained.

5.02. Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
any one or more of the following conditions shall exist, the Borrowers shall
repay the Loans and/or cash collateralize outstanding Letters of Credit (in
Pounds Sterling or, to the extent any Letter of Credit is denominated in a
currency other than Pounds Sterling, in the Pounds Sterling Equivalent thereof)
pursuant to clause (ii) below in such amount as may be required to cause such
conditions to cease to exist on such day:

(v) the Aggregate Exposure (other than the French Locally Supported Aggregate
Exposure) at such time exceeds 100% of the UK/AUS Borrowing Base at such time;

(w) the Aggregate Exposure at such time exceeds the Total Commitment at such
time;

 

85



--------------------------------------------------------------------------------

(x) the aggregate Letter of Credit Outstandings at such time exceeds the Maximum
Letter of Credit Amount;

(y) the outstanding principal amount of Loans to the Australian Borrower exceeds
the Australian Borrowing Limit; and/or

(z) the requirements set forth in the last paragraph of Section 2.01 to be
satisfied.

For purposes of this Section 5.02(a)(i), the relevant Borrowing Bases will be
based upon the Borrowing Base Certificate most recently delivered less any
Reserves then in effect on the date of the calculation of the Aggregate Exposure
and the French Locally Supported Aggregate Exposure, as applicable. The
Borrowing Base Certificate will not be the basis for determining the amount of
the Aggregate Exposure and the relevant French Locally Supported Aggregate
Exposure, which shall be determined as of each day.

In connection with any repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i) on any day, the Borrowers shall prepay the Loans in the
following order:

(i) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(w) on any day, the Borrowers shall repay on such day the
principal of outstanding Loans in each case in such amount as may be required to
cause the conditions giving rise to such mandatory repayment requirement to
cease to exist on such day, and

(ii) in the case of a repayment and/or cash collateralization required pursuant
to Section 5.02(a)(i)(x) on any day, the Borrowers shall repay on such day the
principal of outstanding Loans, in each case in such amount as may be required
to cause the conditions giving rise to such mandatory repayment requirement to
cease to exist on such day.

(iii) If after giving effect to the prepayment of all Loans, the conditions set
forth in Section 5.02(a)(i) continues to exist, the Borrowers shall pay to the
Facility Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to 100% (or, if the Total Commitment has been terminated,
105%) of the amount of such excess, such cash and/or Cash Equivalents to be held
as security for all Secured Obligations of the Borrowers to the Issuing Lenders
and the Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent (and which cash
and/or Cash Equivalents may, without limiting the Borrowers’ obligations in
respect thereof, be paid to and applied by the Issuing Lenders and/or the
Lenders in satisfaction of the Secured Obligations of the Borrowers to the
Issuing Lenders and/or Lenders in respect of any Drawings made under any Letter
of Credit issued for the account of a Borrower on the respective maturity dates
thereof).

(iv) Notwithstanding anything to the contrary contained above in this
Section 5.02(a), so long as no Default or Event of Default has occurred and is
continuing at the time of any prepayment or cash collateralization required
pursuant to this Section 5.02(a), the Borrowers may prepay Loans and cash
collateralize the relevant Letters of Credit as directed by the Borrowers (so
long as such application cures the related conditions).

 

86



--------------------------------------------------------------------------------

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Restatement Effective Date upon which any Group
Member receives any cash proceeds from any issuance or incurrence by any Group
Member of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 10.04), an amount equal to 100% of the net proceeds of the
respective issuance or incurrence of Indebtedness shall be applied on such date
as a mandatory repayment in accordance with the requirements of Sections 5.02(e)
and (f).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(g)), on each date on or after the Restatement
Effective Date upon which any Group Member receives any cash proceeds from any
Asset Sale while a Compliance Period is in effect, an amount equal to 100% of
the Net Sale Proceeds therefrom shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 5.02(e) and (f).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02
(but subject to Section 5.02(g)), on each date on or after the Restatement
Effective Date upon which any Group Member receives any cash proceeds from any
Recovery Event, in respect of Inventory, while a Compliance Period is in effect,
an amount equal to 100% of the Net Insurance Proceeds from such Recovery Event
shall be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(e) and (f).

(e) Each amount required to be applied pursuant to Sections 5.02(b), (c) and
(d) in accordance with this Section 5.02(e) shall be applied (i) first, to repay
the outstanding principal amount of Loans without any reduction in the Total
Commitment, and (ii) second, to the extent all amounts referred to in preceding
clause (i) have been paid in full, to cash collateralize (on a ratable basis)
all outstanding Letters of Credit (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Secured Obligations of the Borrowers to the Issuing Lenders and/or Lenders
in respect of any Drawings made under any such Letters of Credit).

(f) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and the
specific Borrowing or Borrowings pursuant to which such Loans were made;
provided that: (i) repayments of U.S. Dollar Loans pursuant to this Section 5.02
made on a day other than the last day of an Interest Period applicable thereto
shall be subject to Section 2.11; (ii) if any repayment of Loans made pursuant
to a single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be repaid in full at the end of the then current
Interest Period and (iii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among the Lenders holding such Loans. In the
absence of a designation by a Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.

 

87



--------------------------------------------------------------------------------

(g) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Loans shall be repaid in full on the Maturity Date.

5.03. Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Facility Agent for the account of the Lender or Lenders entitled thereto not
later than 12:00 Noon (London time) on the date when due and shall be made in
(w) Pounds Sterling (or, in the case of any Unpaid Drawings denominated in a
currency other than Pounds Sterling, in an amount equal to the Pounds Sterling
Equivalent thereof) in immediately available funds at the Payment Office in
respect of any obligation of the Borrowers under this Agreement except as
otherwise provided in the immediately following clauses (x), (y) and (z),
(x) Australian Dollars in immediately available funds at the Payment Office, if
such payment is made in respect of (i) principal of or interest on Australian
Dollars Loans or (ii) any increased costs, indemnities or other amounts owing
with respect to Australian Dollars Loans (including, without limitation,
pursuant to Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), (y) U.S.
Dollars in immediately available funds at the Payment Office, if such payment is
made in respect of (i) principal of or interest on U.S. Dollar Loans or (ii) any
increased costs, indemnities or other amounts owing with respect to U.S. Dollar
Loans (including, without limitation, pursuant to Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06) and (z) Euros in immediately available funds at
the Payment Office, if such payment is made in respect of (i) principal of or
interest on Euro Loans or (ii) any increased costs, indemnities or other amounts
owing with respect to Euro Loans (including, without limitation, pursuant to
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06). Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

(b) Each English Obligor shall, along with the Security Agent, certain financial
institutions selected by the Obligors’ Agent and approved by the Administrative
Agent (the “English Collection Banks”), and each of those banks in which each
Deposit Account (other than Excluded Accounts and Disbursement Accounts) are
maintained by each such English Obligor, enter into on or prior to the
Restatement Effective Date (as such date may be extended from time to time by
the Administrative Agent in its sole discretion) and thereafter maintain
separate Cash Management Control Agreements in respect of each such Collection
Account and Deposit Account (other than Excluded Accounts and English
Disbursement Accounts), which such Collection Accounts shall not be subject to
cash pooling or other similar arrangements. All amounts received by any English
Obligor and any English Collection Bank in respect of sales of Inventory and
other Collateral and all cash proceeds from all credit or debit card charges, in
addition to all other cash received by any English Obligor from any other
source, shall upon receipt be deposited into an English Collection Account,
directly into an English Core Concentration Account or, to the extent permitted
hereunder in the case of amounts not constituting payments in respect of
Accounts, sales of Inventory and other Collateral and all cash proceeds from all
credit or debit card charges of any English Obligor, an Excluded Account.

(c) Each Australian Obligor shall, along with the Security Agent, certain
financial institutions selected by the Obligors’ Agent and approved by the
Administrative Agent

 

88



--------------------------------------------------------------------------------

(the “Australian Collection Banks”), and each of those banks in which each
Deposit Account (other than Excluded Accounts and Australian Disbursement
Accounts) are maintained by each such Australian Obligor, enter into on or prior
to the Restatement Effective Date (as such date may be extended from time to
time by the Administrative Agent in its sole discretion) and thereafter maintain
separate Cash Management Control Agreements in respect of each such Collection
Account and Deposit Account (other than Excluded Accounts and Australian
Disbursement Accounts), which such Collection Accounts shall not be subject to
cash pooling or other similar arrangements. All amounts received by any
Australian Obligor and any Australian Collection Bank in respect of any sales of
Inventory and other Collateral and all cash proceeds from all credit or debit
card charges, in addition to all other cash received by any Australian Obligor
from any other source, shall upon receipt be deposited into an Australian
Collection Account, directly into a Core Australian Concentration Account or, to
the extent permitted hereunder in the case of amounts not constituting payments
in respect of Accounts, sales of Inventory and other Collateral and all cash
proceeds from all credit or debit card charges of any Australian Obligor, an
Excluded Account.

(d) If at any time a French Obligor owns assets that constitute Borrowing Base
Collateral, such French Obligor shall ensure that each Collection Account and
Deposit Account (other than Excluded Accounts and French Disbursement Accounts),
maintained by the French Obligor, is not subject to cash pooling or other
similar arrangements. All amounts received by any French Obligor and those
certain financial institutions selected by the Obligor’s Agent and approved by
the Administrative Agent (the “French Collection Banks”) in respect of sales of
Inventory and other Collateral and all cash proceeds from all credit or debit
card charges, in addition to all other cash received by any French Obligor from
any other source, shall upon receipt be deposited into a French Collection
Account, directly into a French Core Concentration Account or, to the extent
permitted hereunder in the case of amounts not constituting payments in respect
of Accounts, sales of Inventory and other Collateral and all cash proceeds from
all credit or debit card charges of any French Obligor, an Excluded Account.

(e) (i) Any accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each, a “Core English
Concentration Account” and, collectively, the “Core English Concentration
Accounts”) (it being understood and agreed that such Core English Concentration
Accounts shall not be subject to cash pooling or other similar arrangements)
into which the amounts held in all of the English Collection Accounts, English
Disbursement Accounts and other Deposit Accounts (other than Excluded Accounts)
are transferred shall be subject to a Cash Management Control Agreement,
provided that the aggregate amount retained in all such English Disbursement
Accounts and Deposit Accounts pursuant to this clause shall not exceed that
amount (as reasonably determined by the Obligors’ Agent) to cover all of the
aggregate amount of all such outstanding obligations, (ii) any accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent (each, a “Core Australian Concentration Account” and,
collectively, the “Core Australian Concentration Accounts”) (it being understood
and agreed that such Core Australian Concentration Accounts shall not be subject
to cash pooling or other similar arrangements) into which the amounts held in
all of the Australian Collection Accounts, Australian Disbursement Accounts and
other Deposit Accounts (other than Excluded Accounts) are transferred shall be
subject to a Cash Management Control Agreement, provided that the

 

89



--------------------------------------------------------------------------------

aggregate amount retained in all such Australian Disbursement Accounts and
Deposit Accounts pursuant to this clause shall not exceed that amount (as
reasonably determined by the Obligors’ Agent) to cover all of the aggregate
amount of all such outstanding obligations, (iii) any accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent (each, a “Core French Concentration Account” and,
collectively, the “Core French Concentration Accounts”) (it being understood and
agreed that such Core French Concentration Accounts shall not be subject to cash
pooling or other similar arrangements) into which the amounts held in all of the
French Collection Accounts, French Disbursement Accounts and other Deposit
Accounts (other than Excluded Accounts) are transferred shall be subject to the
requirements of Section 9.20 hereof, provided that the aggregate amount retained
in all such French Disbursement Accounts and Deposit Accounts pursuant to this
clause shall not exceed that amount (as reasonably determined by the Obligors’
Agent) to cover all of the aggregate amount of all such outstanding obligations.
So long as no Dominion Period then exists, the Qualified Obligors shall be
permitted to transfer cash from the Core Concentration Accounts to other Deposit
Accounts and Disbursement Accounts to be used for working capital and general
corporate purposes all subject to the requirements of this Section 5.03(e) and
Section 10.13. If a Dominion Period exists, the Security Agent shall promptly
notify the applicable Obligors hereunder and all collected amounts held in the
Collection Accounts and the Core Concentration Accounts shall be applied as
provided in Sections 5.03(f) and (g) and Section 9.20.

(f) Each Credit Card Notification and each Cash Management Control Agreement
relating to an English Collection Account or Core English Concentration Account
shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such English Collection Account or Core English
Concentration Account from and after the date requested by the Administrative
Agent, to be sent by ACH or wire transfer or similar electronic transfer no less
frequently than once per Business Day to one or more account maintained by the
Facility Agent at DB London (or if DB London is not the Facility Agent, at the
institution designated by such successor Facility Agent) or an affiliate thereof
(each a “DB English Account”). Subject to the terms of the respective Security
Document, all amounts received in a DB English Account during a Dominion Period
shall be applied (and allocated) by the Administrative Agent on a daily basis in
the following order (in each case to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below, and
after giving effect to the application of any such amounts (x) otherwise
required to be applied pursuant to Section 5.02(b), (c) or (d), or
(y) constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document), subject to the
provisions of the immediately succeeding sentence (to the extent applicable):
(1) first, to the payment (on a ratable basis) of any outstanding Expenses
actually due and payable to the Administrative Agent and the Security Agent
under any of the Credit Documents; (2) second, to the extent all amounts
referred to in preceding clause (1) have been paid in full, to pay (on a ratable
basis) all outstanding Expenses actually due and payable to each Issuing Lender
under any of the Credit Documents; (3) third, to the extent all amounts referred
to in preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the Loans and
then all accrued and unpaid Fees actually due and payable by any Borrower to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the
Credit Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to pay (on a ratable
basis) any and all

 

90



--------------------------------------------------------------------------------

unpaid principal of Loans and Unpaid Drawings in respect of Letters of Credit
issued for the account of any Borrower in each case which are then actually due
and payable; (5) fifth, to the extent all amounts referred to in preceding
clauses (1) through (4), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Loans, provided that, with respect
to each repayment of Loans required by this Section 5.03(e)(5), so long as no
Default or Event of Default then exists and less than all outstanding Loans
would otherwise be required to be repaid pursuant to sub-clause (f)(6), the
Obligors’ Agent may designate the Types of Loans which are to be repaid and the
specific Borrowing or Borrowings pursuant to which such Loans were made;
(6) sixth, to the extent all amounts referred to in preceding clauses
(1) through (5), inclusive, have been paid in full, to cash collateralize (on a
ratable basis) all outstanding Letters of Credit issued for the account of any
Borrower (such cash collateral to be held by the Administrative Agent in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent and applied to the Secured Obligations of the
Borrowers to the Issuing Lenders and/or Lenders in respect of any Drawings made
under any such Letters of Credit); (7) seventh, to the extent all amounts
referred to in preceding clauses (1) through (6), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Secured Obligations of
any Borrower then due and payable to the Administrative Agent and the Lenders
under any of the Credit Documents; and (8) eighth, to the Borrowers. Each
English Obligor agrees that it will not cause any proceeds of any Core
Concentration Account to be otherwise redirected.

(g) Each Credit Card Notification and each Cash Management Control Agreement
relating to an Australian Collection Account or Core Australian Concentration
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Australian Collection Account or such Core
Australian Concentration Account from and after the date requested by the
Administrative Agent, to be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to one or more accounts
maintained by the Facility Agent at DB London (or if DB London is not the
Facility Agent, at the institution designated by such successor Facility Agent)
or an affiliate thereof (each a “DB Australian Account”). Subject to the terms
of the respective Security Document, all amounts received in a DB Australian
Account during a Dominion Period shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to
Section 5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral
otherwise required to be applied pursuant to the terms of the respective
Security Document), subject to the provisions of the immediately succeeding
sentence (to the extent applicable): (1) first, to the payment (on a ratable
basis) of any outstanding Expenses actually due and payable to the
Administrative Agent and the Security Agent under any of the Credit Documents;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and then all accrued and unpaid
Fees actually due and payable by any Borrower to the Administrative Agent, the
Issuing Lenders and the Lenders under any of the Credit Documents; (4) fourth,
to the extent all amounts referred to in preceding

 

91



--------------------------------------------------------------------------------

clauses (1) through (3), inclusive, have been paid in full, to pay (on a ratable
basis) any and all unpaid principal of Loans and Unpaid Drawings in respect of
Letters of Credit issued for the account of any Borrower in each case which are
then actually due and payable; (5) fifth, to the extent all amounts referred to
in preceding clauses (1) through (4), inclusive, have been paid in full, to
repay (on a ratable basis) the outstanding principal of Loans (whether or not
then due and payable), provided that, with respect to each repayment of Loans
required by this Section 5.03(g)(6), so long as no Default or Event of Default
then exists and less than all outstanding Loans would otherwise be required to
be repaid pursuant to sub-clause (f)(6), the Obligors’ Agent may designate the
Types of Loans which are to be repaid and the specific Borrowing or Borrowings
pursuant to which such Loans were made; (6) sixth, to the extent all amounts
referred to in preceding clauses (1) through (5), inclusive, have been paid in
full, to cash collateralize (on a ratable basis) all outstanding Letters of
Credit issued for the account of any Borrower (such cash collateral to be held
by the Administrative Agent in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent and applied
to the Secured Obligations of the Borrowers to the Issuing Lenders and/or
Lenders in respect of any Drawings made under any such Letters of Credit);
(7) seventh, to the extent all amounts referred to in preceding clauses
(1) through (6), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding Secured Obligations of any Borrower then due and payable
to the Administrative Agent and the Lenders under any of the Credit Documents;
and (8) eighth, to the Borrowers. Each Australian Obligor agrees that it will
not cause any proceeds of any Core Concentration Account to be otherwise
redirected.

(h) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Secured Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03 and Section 9.20, with all amounts received by the Lenders from
such Borrower or from others for its account, including, as set forth above, all
amounts received by the Facility Agent and applied to the Secured Obligations.
In no event shall prior recourse to any Accounts or other Collateral be a
prerequisite to the Administrative Agent’s right to demand payment of any
Secured Obligation upon its maturity. Further, the Administrative Agent shall
have no obligation whatsoever to perform in any respect any of the Borrowers’ or
other Obligors’ contracts or obligations relating to the Accounts.

(i) Any payments made by a French Qualifying Obligor under this Agreement and
under any Note shall be made to the Facility Agent on an account which shall not
be opened in a Non-Cooperative Jurisdiction. The Facility Agent shall distribute
any such payments received from a French Qualifying Obligor on an account which
shall not be opened in a Non-Cooperative Jurisdiction.

5.04. Tax Gross-Up and Indemnities

5.04.1 Definitions

(a) In this Agreement:

“Qualifying Obligor’s Tax Jurisdiction” shall mean the jurisdiction in which a
Borrower is resident for tax purposes as at the Restatement Effective Date.

 

92



--------------------------------------------------------------------------------

“Change in Law” shall mean any change in the interpretation, administration, or
application of any law, treaty, governmental rule, regulation, guideline, order,
or any published practice or published concession of any relevant taxing
authority.

“Exempt Lender” shall mean, in relation to a Qualifying Obligor, a Lender which
is able (otherwise than by reason of being a “Treaty Lender”) under the domestic
law of that Qualifying Obligor’s Tax Jurisdiction or the jurisdiction of source
of the interest (if different) to receive interest of that jurisdiction free of
any withholding or deduction for or on account of tax imposed by either
jurisdiction.

“Facility Office” shall mean the office or offices notified by a Lender or an
Issuing Bank to the Administrative Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.

“Protected Party” shall mean in relation to any Qualifying Obligor;

(a) a Lender which:

(i) is a Qualifying Lender in respect of that Qualifying Obligor; or

(ii) has ceased to be a Qualifying Lender in respect of that Qualifying Obligor
by reason of any Change in Law after the date it became a Lender under this
Agreement but is (and was immediately prior to such change) lending from and tax
resident in a Specified Sovereign; and

(b) an Administrative Agent when acting on behalf of a Lender which is a
Protected Party provided that such Administrative Agent is and has been at all
relevant times in compliance with its obligations under Clause 5.04.5(b).

“Qualifying Lender” shall mean:

(a) In relation to a Qualifying Obligor resident for tax purposes in the United
Kingdom:

a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Credit Document and is:

(A) a Lender:

(1) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007) making an advance under a Credit Document; or

 

93



--------------------------------------------------------------------------------

(2) in respect of an advance made under a Credit Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes; or

(2) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009;

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company; or

(C) a Treaty Lender;

(b) In relation to a Qualifying Obligor resident for tax purposes in Australia,
a Lender which is not an Offshore Associate of an Australian Borrower;

(c) In relation to a Qualifying Obligor resident for tax purposes in France, a
Lender which:

(A) is a Treaty Lender; or

(B) is exempt from withholding tax under French law on payments received under
this Agreement or the Credit Documents from a Qualifying Obligor resident for
tax purposes in France;

(d) In relation to a Borrower resident for tax purposes in Spain, a Lender which
is:

(A) a Spanish credit entity or financial credit establishment registered with
the Bank of Spain to which the provisions set out in paragraph (C) of Article 59
of Spanish Royal Decree 1777/2004, of 30 July 2004 apply;

 

94



--------------------------------------------------------------------------------

(B) a Spanish permanent establishment of a non-Spanish financial entity with
which that Lender’s participation in that advance is effectively connected, and
to which the provisions contained in the second paragraph of number 1 of Article
8 of Royal Decree 1776/2004, of 30 July 2004, apply;

(C) a resident for tax purposes in a Member State of the European Union (other
than Spain) or a permanent establishment of such Lender located in a Member
State of the European Union (other than Spain) which in each case is not acting
(in relation to that participation in that advance) through a permanent
establishment in Spain and, furthermore, not acting through a territory
considered as a tax haven (under Spanish law);

(D) (a) a resident (as defined in the appropriate double taxation agreement) in
a country with which Spain has a double taxation agreement giving residents of
that country full exemption from taxation on interest imposed by Spain, or if
such interest is recharacterized as income other than interest by either Spanish
law or applicable double taxation agreement, a full exemption from or reduction
to bill of taxation imposed by Spain on such recharacterized income; and
(b) does not carry on a business in Spain through a permanent establishment with
which the payment of interest under any Credit Document is effectively
connected; or

(E) a Spanish asset securitisation fund (Fondo de Titulización de Activos) to
which the provisions set out in paragraph (K) of Article 59 of Royal Decree
1777/2004 of 30 July 2004 apply; and

(e) In relation to a Qualifying Obligor resident for tax purposes in Germany, a
Lender which is:

(A) resident in Germany for German tax purposes or lending through a Facility
Office in Germany, provided that interest payments received through such
Facility Office are included within the taxable profits of that Facility Office
for the purpose of calculating that Lender’s taxable income in Germany;

(B) a Treaty Lender; or

(C) an Exempt Lender; and

(f) In relation to any Qualifying Obligor resident for tax purposes in any other
jurisdiction, a Lender which is:

(A) an Exempt Lender; or

(B) a Treaty Lender;

 

95



--------------------------------------------------------------------------------

provided that, in each of the cases (a) to (e) inclusive above, such Lender has
complied and continues to comply with those obligations under Clause 5.04.5 and
5.04.6 necessary to establish its status as a Qualifying Lender, including as
regards obtaining the benefit of applicable Taxation treaties and legislation.

Each Lender confirms that it is a Qualifying Lender in relation to each
Qualifying Obligor as of the date of this Agreement.

“Qualifying Obligor” shall mean any Borrower and any Guarantor in the same
jurisdiction as any Borrower.

“Specified Sovereign” shall mean the United States of America, Switzerland,
Japan and any member state of the European Union as comprised on 1 January,
2004.

“Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act) of that
company.

“Tax Credit” shall mean a credit against, relief from or remission, rebate or
repayment of any Tax.

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Credit Document.

“Tax Payment” shall mean either the increase in a payment made by a Qualifying
Obligor to a Lender or Administrative Agent under Section 5.04.2 (Tax gross-up)
or a payment under Section 5.04.3 (Tax indemnity).

“Treaty Lender” shall mean a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty
referred to in paragraph (iii) below;

 

96



--------------------------------------------------------------------------------

(ii) does not carry on a business in the relevant Qualifying Obligor’s Tax
Jurisdiction through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and

(iii) is entitled under the provisions of an applicable double taxation
agreement with the relevant Qualifying Obligor’s Tax Jurisdiction (subject to
the completion of any necessary procedural formalities) to full exemption from
Tax imposed by the jurisdiction of the relevant Qualifying Obligor on any and
all payments under a Credit Document and to receive such payments without a Tax
Deduction.

“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the relevant Qualifying Obligor’s Tax Jurisdiction which makes
provision for full exemption from tax imposed by the jurisdiction of the
relevant Qualifying Obligor on any payment under the Credit Documents.

“UK Non-Bank Lender” shall mean a Lender which gives a Tax Confirmation either
in this Agreement or in the Assignment Agreement which it executes on becoming a
Party.

“Withholding Forms” shall mean (a) United States Internal Revenue Service
(“IRS”) Form W-8BEN or W-8ECI (or, in each case, any successor form) by which a
person may claim a complete exemption from withholding of U.S. federal income
tax (if such forms are required to be provided on or before the Restatement
Effective Date) or a complete exemption of or a reduction in United States
withholding tax (if such forms are required to be provided after the Restatement
Effective Date) on payments to that person and (b), in the case of a person
claiming a complete exemption (as of the Restatement Effective Date) or a
complete or partial exemption (after the Restatement Effective Date) under the
“portfolio interest exemption,” a statement certifying that (i) such person is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the U.S. Obligor within the meaning of section
881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (ii) that the interest payments in
question are not effectively connected with the United States trade or business
conducted by such person. Notwithstanding anything to the contrary in the
preceding sentence, the provision of such forms shall not be required if the
Lender is not legally entitled to do so.

(b) Unless a contrary indication appears, in this Section 5.04 a reference to
“determines” or “determined” means a determination made by the person making the
determination, acting reasonably and in good faith.

5.04.2 Tax gross-up

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

97



--------------------------------------------------------------------------------

(b) Each of the Obligors’ Agent and each Lender shall promptly upon it becoming
aware that an Obligor must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Administrative Agent
accordingly.

(c) Each Lender shall provide to the Administrative Agent and Holdco (if
requested by the Administrative Agent or the Obligors’ Agent):

(i) a written confirmation that it is or, as the case may be, is not a
Qualifying Lender and that it is or, as the case may be, is not tax resident in
and lending through a Facility Office established in a Specified Sovereign; and

(ii) such documents and other evidence as the Administrative Agent and/or the
Obligors’ Agent may reasonably require pursuant to any enquiry from a relevant
tax authority to support any confirmation given pursuant to sub-paragraph
(i) above.

Until such time as a Lender has complied with any request made under
sub-paragraph (i) or (ii) above the Administrative Agent and each Qualifying
Obligor shall be entitled to treat such Lender as not being a Qualifying Lender
for all purposes under the Credit Documents or as the case may be as not tax
resident in and lending through a Facility Office established in a Specified
Sovereign.

(d) Except as provided in paragraphs (e), (l) and (n), if a Tax Deduction is
required by law to be made by an Obligor, the amount of the payment due from
that Obligor shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

(e) A payment by a Qualifying Obligor shall not be increased under paragraph
(d) above by reason of a Tax Deduction on account of Tax that is imposed by the
relevant Qualifying Obligor’s Tax Jurisdiction (A) on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (except that
the foregoing shall not apply (i) in the case of a Tax imposed by Australia and
(ii) unless applicable by reason of Clause (B) below, to the extent that such
Lender’s assignor, if any, was entitled at the time of assignment to receive an
increased payment (see Section 5.04.5(c)) or (B) if on the date on which the
payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender unless (A) that Lender has
ceased to be a Qualifying Lender or is not a Qualifying Lender as a result of
any Change in Law after the date it became a Lender under this Agreement, and
(B) that Lender was a Protected Party immediately prior to such change; or

(ii) that Lender has not complied with its obligations under Clause 5.04.5
(Lender Status Confirmation) and/or Clause 5.04.6 (Filings); or

(iii) in relation to a United Kingdom Qualifying Obligor, the relevant Lender is
a Qualifying Lender solely by virtue of paragraph (a)(B) of the definition of
“Qualifying Lender”; and

 

98



--------------------------------------------------------------------------------

(A) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the Income Tax Act 2007 which relates to
the payment and that Lender has received from the Qualifying Obligor making the
payment or from the Obligors’ Agent a certified copy of that Direction; and

(B) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(iv) in relation to a United Kingdom Qualifying Obligor, the relevant Lender is
a Qualifying Lender solely by virtue of paragraph (a)(B) of the definition of
“Qualifying Lender”; and

(A) the relevant Lender has not given a Tax Confirmation to the Obligor’s Agent
or it has revoked or otherwise retracted any Tax Confirmation given to the
Obligors’ Agent or it has failed to comply with its obligations under Clause
5.04.5; and

(B) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Obligors’ Agent which had not
been so revoked or retracted and had complied with its obligations under clause
5.04.5; or

(v) in relation to a Spanish Qualifying Obligor, such Lender has not complied
with its obligations under paragraph (o) below; or

(vi) in relation to a French Qualifying Lender, such Tax Deduction is imposed by
France solely because a payment is made to an account opened in the name of, or
for the benefit of, that Lender in a financial institution situated in a
Non-Cooperative Jurisdiction; or

(vii) the relevant Lender is a Treaty Lender and the payment could have been
made to the Lender without the Tax Deduction had that Lender complied with its
obligations under paragraphs (h), (k), (l) or (m) below.

(f) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(g) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Administrative Agent for the Lender entitled to the payment
a statement under section 975 of the ITA (or existing equivalent documentation
in the relevant Obligor’s Tax Jurisdiction) or evidence reasonably satisfactory
to that Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(h) A Treaty Lender and each Qualifying Obligor which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities

 

99



--------------------------------------------------------------------------------

(including making or obtaining filings, declarations and instructions) necessary
for that Qualifying Obligor to obtain authorisation to make that payment without
a Tax Deduction, provided that such Treaty Lender is legally entitled to
complete any such procedural formalities.

(i) No Obligor will be obliged to make any payment or increased payment pursuant
to this Clause 5.04 in respect of a Tax Deduction where:

(A) the Tax Deduction is required to be made, pursuant to European Council
Directive 2003/48/EC, from a payment made or received by the Administrative
Agent; and

(B) the Tax Deduction arises as a result of a failure by the Administrative
Agent to comply with the terms of Clause 5.04.5(b) (Location of Administrative
Agent).

(j) A U.K. Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Obligors’ Agent by
entering into this Agreement.

(k) A U.K. Non-Bank Lender shall promptly notify the Obligors’ Agent and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(l) A Lender which will be a Lender on the Restatement Effective Date and which
will be entitled to receive a payment from a U.S. Obligor shall provide the
necessary Withholding Forms on or prior to the Restatement Effective Date;
provided, however that such Lender shall not be required to provide such
Withholding Forms if it is not legally entitled to do so. No U.S. Obligor shall
be obligated pursuant to Clause 5.04.2(d) to increase payments to be made to
such Lender in respect of Taxes imposed by the United States if such Lender
failed to provide the necessary Withholding Forms as so required, until such
time as such Lender provides to the U.S. Obligor the necessary Withholding Forms
as required by the preceding sentence.

(m) Each Lender mentioned in (l) above agrees that from time to time after the
Restatement Effective Date, when a lapse in time or change in circumstances
renders the previous Withholding Forms obsolete or inaccurate in any material
respect, such Lender will deliver to the U.S. Obligors and the Administrative
Agent two new, accurate and complete original signed Withholding Forms, or such
Lender shall immediately notify the U.S. Obligor of its inability to deliver any
such Withholding Forms, in which case such Lender shall not be required to
deliver any such Withholding Forms, except if the Lender’s inability to deliver
such Withholding Forms is solely as a result of a change in circumstance of such
Lender and not a change in circumstance of the U.S. Obligor.

(n) A payment by a Qualifying Obligor shall not be increased under paragraph
(d) above by reason of a Tax Deduction (i) that is imposed on or measured by the
net income or net profits of a Lender pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein; or (ii) that would not have been imposed but for a failure by the
relevant Lender (or any financial institution through which any payment is made
to such Lender) to comply with the applicable requirements of FATCA to establish
and maintain an exemption from withholding thereunder.

 

100



--------------------------------------------------------------------------------

(o) In relation to the Spanish Qualifying Obligor, a Lender which is a
Qualifying Lender solely by virtue of paragraphs (d) (C) and (d) (D) of the
definition of “Qualifying Lender” shall provide the Spanish Qualifying Obligor,
before any payment of interest is due or effectively paid, with a certificate of
tax residence duly issued by the competent Tax authorities of its jurisdiction
of residence or with the corresponding form, if any, required under the
applicable treaty for the avoidance of double taxation, evidencing such Lender
as resident for Tax purposes in that jurisdiction and, if a Treaty Lender,
accrediting such Treaty Lender as resident in the relevant jurisdiction and
declaring that it is entitled to the benefits of the relevant treaty for the
avoidance of double taxation. Each such Lender shall deliver a new certificate
of tax residence or form, as the case may be, to the Spanish Qualifying Obligor
each time the existing certificate or form expires in accordance with applicable
Spanish legislation. For such purposes, the Qualifying Obligor shall notify the
Qualifying Lender within at least two months prior to the expiration date of the
former tax certificates in order for the Qualifying Lender to provide the
renewed tax certificates to the competent Tax authorities of its jurisdiction in
a timely fashion.

5.04.3 Tax indemnity

(a) The Obligors’ Agent shall (within five Business Days of demand by the
Administrative Agent) pay or procure that an Obligor pays to a Protected Party
an amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in relation to a Credit Document.

(b) Paragraph (a) above shall not apply:

(i) with respect to any Tax assessed on a Lender or Administrative Agent (or any
corresponding losses, liability, or costs):

(A) under the law of the jurisdiction in which that Lender or Administrative
Agent is incorporated or, if different, the jurisdiction (or jurisdictions) in
which that Lender or Administrative Agent is treated as resident for tax
purposes or from which the Administrative Agent acts for the purpose of this
Agreement; or

(B) under the law of the jurisdiction in which that Lender’s Facility Office or
the Administrative Agent is located in respect of amounts received or receivable
in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income or gross
receipts received or receivable (but not any sum deemed to be received or
receivable) by that Administrative Agent or Lender; or

(ii) to the extent a loss, liability or cost:

(A) is compensated for by an increased payment under Clause 5.04.2 (Tax
gross-up); or

 

101



--------------------------------------------------------------------------------

(B) would have been compensated for by an increased payment under Clause 5.04.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (e) of Clause 5.04.2 (Tax gross-up) applied; or

(C) is suffered or incurred by a Lender that is a Qualifying Lender solely under
paragraph (a)(B) of the definition of Qualifying Lender and:

(iii) it has not given a Tax Confirmation to the Obligors’ Agent or it has
revoked or otherwise retracted any Tax Confirmation given to the Obligors’ Agent
or it has failed to comply with its obligations under Clause 5.04.2 (Tax
Gross-Up) (h), (k) or (l) or Clause 5.04.5 (Lender Status Confirmation) or
Clause 5.04.6 (Filings).

(c) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Obligors’ Agent.

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 5.04.3, notify the Administrative Agent.

5.04.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Lender or Administrative
Agent determines that:

(a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(b) that Lender or Administrative Agent has obtained, utilised and retained that
Tax Credit,

the Lender or Administrative Agent shall pay an amount to the Obligor which that
Lender or Administrative Agent determines will leave it (after that payment) in
the same after-Tax position as it would have been in had the Tax Payment not
been required to be made by the Obligor, provided that if such Tax Credit is
subsequently disallowed or reduced, such Obligor shall indemnify the relevant
Lender or Administrative Agent, as the case may be, for or for the relevant
portion of such amount. Nothing in this Section 5.04 or any other provision in
any Credit Document shall require the Administrative Agent or any Lender to
disclose any confidential information (including, without limitation, its tax
returns or its calculations).

5.04.5 Lender Status Confirmation and Assignment

(a) Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Assignment Agreement which it executes on
becoming a Party, and for the benefit of the Administrative Agent and each
Obligor, which of the following categories it falls in:

(i) not a Qualifying Lender;

 

102



--------------------------------------------------------------------------------

(ii) a Qualifying Lender (other than a Treaty Lender);

(iii) a Treaty Lender; or

(iv) lending from a Facility Office located in and tax resident in a Specified
Sovereign.

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall also specify, in the Assignment Agreement which it executes on
becoming a Party, and for the benefit of the Administrative Agent and each
Obligor, whether it is incorporated, domiciled, established or acting through a
Facility Office situated in a Non-Cooperative Jurisdiction.

If a New Lender fails to indicate its status in accordance with this Clause
5.04.5 then such New Lender shall be treated for the purposes of this Agreement
(including by each Qualifying Obligor) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category or categories
apply (and the Administrative Agent, upon receipt of such notification, shall
inform the Obligors’ Agent). For the avoidance of doubt, an Assignment Agreement
shall not be invalidated by any failure of a Lender to comply with this Clause
5.04.5(a).

(b) No Administrative Agent will, for the purposes of the European Council
Directive 2003/48/EC and in relation to payments made or received under any
Credit Document by it in its capacity as Administrative Agent, be established
in, change its place of establishment to, act through any office situated or
established in, maintain any account used for making or receiving payments in
relation to the Credit Documents in, or delegate any of its duties, trusts,
powers, authorities and discretions vested in it under the Credit Documents to,
any person established in or acting from Austria, Belgium or Luxembourg.

(c) Notwithstanding Section 5.04.2(e), if:

(i) a Lender assigns or transfers any of its rights, benefits or obligations
under the Credit Documents or changes its Facility Office; and

(ii) as a result of circumstances existing at the date the assignment, transfer
or change occurs, a Qualifying Obligor would be obliged to make a payment to the
new Lender or Lender acting through its new Facility Office under Clause 5.04
(Tax Gross Up and Indemnities) or Clause 2.10 (Increased Costs, Illegality,
etc.),

then the new Lender or Lender acting through its new Facility Office is not
entitled to receive payment under those Clauses in an amount greater than the
Existing Lender or Lender acting through its previous Facility Office would have
been entitled to receive if the assignment, transfer or change had not occurred.
The relevant Obligor, however, in accordance with and

 

103



--------------------------------------------------------------------------------

pursuant to the other provisions of this Agreement, shall be obligated to pay to
such new Lender or Lender acting through its new Facility Office any other
increased costs under Section 2.10, 3.06 and 5.04.2 resulting from a change
after the date of the respective assignment, to the extent such new Lender or
Lender acting through its new Facility Office (A) was a Qualifying Lender at the
time of such assignment or transfer (provided, however, that in the case of a
U.S. Obligor, this clause (A) shall not be applicable), and
(B) is entitled under the provisions of this Section 5.04 to payment of such
amounts.

(d) Upon request of the Obligors’ Agent, the Administrative Agent will promptly
provide the Borrowers with an accurate and up-to-date list of the Lenders under
the Facility and their respective Commitments.

(e) Notwithstanding anything to the contrary contained in this Agreement, each
assignee Lender, Participating Lender, or Participating Specified Foreign
Currency Lender which is entitled to receive a payment from a U.S. Obligor shall
provide the necessary Withholding Forms. No U.S. Obligor shall be obligated
pursuant to Clause 5.04.5(b) to increase payments to be made to a assignee
Lender, Participating Lender, or Participating Specified Foreign Currency Lender
in respect of Taxes imposed by the United States (i) to the extent such increase
payments are a result of such Assignee Lender, Participating Lender, or
Participating Specified Foreign Currency Lender’s failure to provide the
necessary Withholding Forms or (ii) in the case of a payment, other than
interest, to a Lender that is required to provide the certificate described in
(b) of the definition of Withholding Forms, to the extent that such forms do not
establish a complete exemption from withholding of such Taxes. Each assignee
Lender, Participating Lender, or Participating Specified Foreign Currency Lender
agrees that from time to time after the Restatement Effective Date, when a lapse
in time or change in circumstances renders the previous Withholding Forms
obsolete or inaccurate in any material respect, such assignee Lender,
Participating Lender, or Participating Specified Foreign Currency Lender will
deliver to the U.S. Obligors and the Administrative Agent two new accurate and
complete original signed Withholding Forms, or such Lender shall immediately
notify the U.S. Obligor of its inability to deliver any such Withholding Forms,
in which case such Lender shall not be required to deliver any such Withholding
Forms, except if the Lender’s inability to deliver such Withholding Forms is
solely as a result of a change in circumstance of such Lender and not a change
in circumstance of the U.S. Obligor.

5.04.6 Filings

At the reasonable request of a Borrower, each Lender shall promptly co-operate
with such Borrower by submitting such forms and documents and completing such
other procedural formalities as may be necessary for such Borrower to obtain
authorisation to make that payment without having to make a Tax Deduction,
provided such Lender is legally entitled to submit such forms and documents and
complete such other procedural formalities. Each Lender which will become a
Qualifying Lender only on completion of certain procedural requirements (whether
to obtain the benefit of applicable Taxation treaties and legislation or
otherwise) shall notify the Facility Agent and the Obligors’ Agent promptly on
completion of all such formalities provided, however, that once all formalities
have been completed, such Lender shall not lose its right to receive additional
amounts, gross-up payments or indemnity payments under this Section 5.04 as a
result of its failure to make such notifications.

 

104



--------------------------------------------------------------------------------

5.04.7 Stamp taxes

The Obligors’ Agent shall pay and, within five Business Days of demand,
indemnify each Lender or Administrative Agent against any cost, loss or
liability that Lender or Administrative Agent incurs in relation to all stamp
duty, registration and other similar Taxes payable in respect of any Credit
Document except for any such Tax payable in connection with any document
relating to the assignment or transfer by any Lender of any of its rights and/or
obligations under any Credit Documents, other than relating to an assignment or
transfer under Sections 2.13 or 13.12(b) or any other assignment or transfer
that is requested by an Obligor.

5.04.8 VAT

(i) All amounts set out, or expressed in a Credit Document to be payable by any
party to such agreement (a “Party”) to a Secured Creditor which (in whole or in
part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to sub-paragraph (ii) below, if VAT is or
becomes chargeable on any supply made by any Secured Creditor to any Party under
a Credit Document, that Party shall pay to the Secured Creditor (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Secured Creditor shall promptly
provide an appropriate VAT invoice to such Party) unless the reverse charge
procedure applies.

(ii) If VAT is or becomes chargeable on any supply made by any Secured Creditor
(the “Supplier”) to any other Secured Creditor (the “Recipient”) under a Credit
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT.

(iii) Where a Credit Document requires any Party to reimburse or indemnify a
Secured Creditor for any cost or expense, the Party shall reimburse or indemnify
(as the case may be) such Secured Creditor for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Secured Creditor reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.04.8 to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 (United
Kingdom) and the A New Tax System (Goods and Services Tax) Act 1999 (Australia)
as well as the equivalent meaning in any other jurisdiction where applicable).

 

105



--------------------------------------------------------------------------------

5.05. Public Offer. (a) Each Lead Arranger represents and warrants that: (i) it
will, jointly with each other Joint Lead Arranger, on behalf of the Australian
Borrower make invitations to become a “Lender” under this agreement publically
in an electronic form on either the Bloomberg or Reuters screen; or (ii) as
dealer, manager, or underwriter, in relation to the placement of debt interests
issued under this agreement, will, jointly with each other Joint Lead Arranger,
make invitations to become a “Lender” under this agreement within 30 days after
the date of this agreement in a way consistent with 5.05(a)(i).

(b) Each Australian Borrower represents and warrants that it does not know, or
have reasonable grounds to suspect, that an Offshore Associate of any Australian
Borrower will become a “Lender” under this agreement and agrees to notify the
Joint Lead Arranger immediately if any proposed substitute Lender disclosed to
it is known or suspected by it to be an Offshore Associate of the Australian
Borrower.

(c) Each Lender that became a Lender as a result of an invitation under Clause
5.05(a) represents and warrants that (i) an invitation to become “Lender” was
made to it by the Joint Lead Arrangers under clause 5.05(a); and (ii) except as
disclosed to the Australian Borrower and the Joint Lead Arrangers, it is not, so
far as its relevant officers involved in the transaction on a day to day basis
are actually aware, an Offshore Associate of the Australian Borrower.

(d) Notwithstanding Section 5.04 (other than with respect to Section 5.04.3(b))
and any other Section in this Agreement, all payments made by an Australian
Borrower under any Credit Document will be made free and clear of, and without
any Tax Deduction; provided that if the Australian Borrower is required to make
a Tax Deduction from such payments, then (i) the amount of the payment due from
that Australian Borrower (or its applicable Obligor, as the case may be) shall
be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no such Tax Deduction
had been required, (ii) the Australian Borrower shall make such Tax Deduction
and (iii) the Australian Borrower shall pay the full amount of such Tax
Deduction to the relevant Governmental Authority in accordance with applicable
law. The Australian Borrower (or its applicable Obligor) shall (within five
Business Days of demand by the Administrative Agent) pay to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of any payment made or
required to be made by an Australian Borrower under any Credit Document.

5.06. Net Payments. All payments made by the Obligors under Section 5.04 and
under any other Credit Document will be made without setoff, counterclaim or
other defense other than as relates to monies due and payable to an Obligor by a
Defaulting Lender where the set-off, counterclaim or other defense is made or
raised by an Obligor in relation to sums payable by an Obligor to that
Defaulting Lender.

SECTION 6. Conditions Precedent to the Restatement Effective Date and to Credit
Events on the Restatement Effective Date. The occurrence of the Restatement
Effective Date and the obligation of each Lender to make Loans (including by way
of conversion of the Existing Loans on the Restatement Effective Date as
contemplated in Sections 2.01(a)), and the

 

106



--------------------------------------------------------------------------------

obligation of each Issuing Lender to issue Letters of Credit (including any
Existing Letters of Credit deemed issued on the Restatement Effective Date as
contemplated in Section 3.01(a)(B)), in each case on the Restatement Effective
Date, are subject at the time of the Restatement Effective Date and to the
making or converting of such Loans or the issuance or deemed issuance of such
Letters of Credit to the satisfaction of the following conditions:

6.01. Restatement Effective Date; Notes; TEG Letters. (a) On or prior to the
Restatement Effective Date, (i) this Agreement shall have been executed and
delivered as provided in Section 13.10 and (ii) there shall have been delivered
to the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate Notes executed by the appropriate Borrowers in
the amount, maturity and as otherwise provided herein.

(b) The Administrative Agent shall have delivered to the French Borrower: (x) on
October 15, 2009, by all parties thereto, the Original TEG Letter, (y) on
November 18, 2009, by all parties thereto, the Incremental TEG Letter, and
(z) on the Restatement Effective Date, by all parties hereto, the Restatement
TEG Letter.

6.02. Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate, substantially in the
form of Exhibit F-1, dated the Restatement Effective Date and signed on behalf
of each Borrower by an Authorized Officer of such Borrower, certifying on behalf
of such Borrower that all of the conditions in Sections 6.05 through 6.08,
inclusive, and 7.01 have been satisfied on such date.

6.03. Opinions of Counsel. On the Restatement Effective Date, the Administrative
Agent shall have received (i) from Simpson Thacher & Bartlett LLP, special New
York counsel to the Obligors, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Co-Collateral Agents, the Security Agent and each of the Lenders and dated
the Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(ii) from White & Case LLP, special England and Wales counsel to the
Administrative Agent, an opinion in form and substance reasonably satisfactory
to the Administrative Agent addressed to the Administrative Agent, the
Co-Collateral Agents, the Security Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(iii) from Mallesons Stephen Jaques, special Australian counsel to the
Administrative Agent, an opinion in form and substance reasonably satisfactory
to the Administrative Agent addressed to the Administrative Agent, the
Co-Collateral Agents, the Security Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(iv) from White & Case LLP, special German counsel to the Administrative Agent,
a customary validity opinion in form and substance reasonably satisfactory to
the Administrative Agent addressed to the Administrative Agent, the
Co-Collateral Agents, the Security Agent and each of the Lenders and dated the
Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, (v) from
Allen & Overy LLP, special German counsel to the Obligors, an opinion on the
valid existence, capacity of and due execution by each German Obligor in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the

 

107



--------------------------------------------------------------------------------

Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Restatement Effective Date, (vi) from White & Case
LLP, special French counsel to the Administrative Agent, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Restatement Effective Date covering the matters
relating to the enforceability and validity of the French law Security
Documents, (vii) from Allen & Overy LLP, special French counsel to the Obligors,
an opinion on the valid existence, capacity of and due execution by each French
Obligor in form and substance reasonably satisfactory to the Administrative
Agent addressed to the Administrative Agent and each of the Lenders and dated
the Restatement Effective Date, (viii) from Araoz y Rueda, special Spanish
counsel to the Administrative Agent, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Co-Collateral Agents, the Security Agent and each of the Lenders and dated
the Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request and
(ix) without duplication, from such local counsel, reasonably acceptable to the
Administrative Agent, in each jurisdiction where an Obligor is “located” for
purposes of Section 9-307 of the UCC and/or organized, in each case, an opinion
in form and substance reasonably satisfactory to the Administrative Agent
addressed to the Administrative Agent, the Co-Collateral Agents, the Security
Agent and each of the Lenders and dated the Restatement Effective Date covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request including but not limited to the
enforceability of each Security Document, as applicable.

6.04. Company Documents; Proceedings; etc. (a) On the Restatement Effective
Date, the Administrative Agent shall have received a certificate from each
Obligor, dated the Restatement Effective Date, signed by the Chairman of the
Board, the Chief Executive Officer, the President, any Vice President or any
other Authorized Officer of such Obligor (or in the case of a German Obligor,
the managing director (Geschäftsführer)), and, if applicable or customary in the
jurisdiction of such Obligor, attested to by the Secretary or any Assistant
Secretary of such Obligor, substantially in the form of Exhibit F-2 with
appropriate insertions, together with copies of the latest certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Obligor and, as applicable, the resolutions
of such Obligor or in the case of the Australian Obligor, certified extracts of
the minutes of a meeting of the Board of Directors or circulating resolutions of
Directors (as the case may be), referred to in such certificate and incumbency
certificates of such Obligor, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

(b) On the Restatement Effective Date, all Business and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Documents shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of Business proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, bankruptcy searches and
copies of share registers, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Business or Governmental Authorities.

 

108



--------------------------------------------------------------------------------

(c) On or before the Restatement Effective Date:

(i) the Spanish Borrower shall deliver a copy of a letter duly stamped by the
bank of Spain amending the existing Spanish PE-1 Form in accordance with the
terms of this Agreement; and

(ii) each German Obligor incorporated as a limited liability company
(Gesellschaft mit beschränkter Haftung) shall deliver a certified copy of its
Articles of Association (Gesellschaftsvertrag/Satzung); a certified copy of the
list of its shareholders (Gesellschafterliste); and a certified copy of its
commercial register excerpt (Handelsregisterauszug), such certification not
being older than fourteen (14) days before the Restatement Effective Date.

6.05. Fees, etc. On the Restatement Effective Date, the Borrowers shall have
paid to the Agents (and their relevant affiliates) and each Lender all costs,
fees and expenses (including, without limitation, legal fees and expenses) and
other compensation contemplated hereby payable to the Agents (and/or their
relevant affiliates) or such Lender to the extent then due.

6.06. Supplemental Information Certificate. On the Restatement Effective Date,
the Borrowers shall have delivered to the Agents a supplemental information
certificate setting forth such information about the Obligors and their assets
(including, for avoidance of doubt, information on real property and deposit
accounts) as the Agents may reasonably request (“Supplemental Information
Certificate”).

6.07. Adverse Change, Approvals. (a) Since January 29, 2010, nothing shall have
occurred (and neither the Administrative Agent nor any Lender shall have become
aware of any facts or conditions not previously known) which the Administrative
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have a Material Adverse Effect.

(b) On or prior to the Restatement Effective Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein. On the Restatement
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein.

6.08. Litigation. On the Restatement Effective Date, there shall be no actions,
suits, claims, demands, investigations, inspections, audits, charges or
proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Document, or (ii) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

6.09. Collateral and Guaranty Requirements. (i) To the extent required to be
satisfied on or prior to the Restatement Effective Date, the Collateral and
Guaranty Requirements shall have been satisfied and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by the results
of a search of each system that is, or is similar to, the UCC that filings made
with respect to the Obligors in the jurisdictions contemplated by the applicable
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search (in each case to the extent such searches
and copies are made available to such Obligors) are Permitted Liens or shall
have been terminated and released or provisions satisfactory to the
Administrative Agent for such termination and release shall have been made and
(ii) the Administrative Agent shall have received from each Obligor the relevant
completed Perfection Certificates (together with all attachments contemplated
thereby) dated the Restatement Effective Date, in each case, signed by an
Authorized Officer of such Obligor.

6.10. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Restatement Effective Date, the Administrative Agent shall have received
true and correct copies of the historical financial statements, the pro forma
financial statements and the projections referred to in Sections 8.05(a) and
(c).

6.11. Solvency Certificate; Insurance Certificates, etc. On the Restatement
Effective Date, the Administrative Agent shall have received:

(i) a solvency certificate from an Authorized Officer (with actual knowledge of
the financial affairs of such entities) of each of the Parent Guarantors
substantially in the form of Exhibit J hereto; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent and naming the Security
Agent as an additional insured and/or as loss payee, and stating that such
insurance shall not be canceled without at least 30 days’ prior written notice
by the insurer to the Security Agent.

6.12. Initial Borrowing Base Certificates; etc.; Excess Availability. (a) On the
Restatement Effective Date, the Administrative Agent shall have received the
initial Borrowing Base Certificate meeting the requirements of Section 9.01(j)
from the chief financial officer of the Obligors’ Agent.

(b) On the Restatement Effective Date, after giving effect to the Transaction
(and the Credit Events hereunder), Excess Availability shall equal or exceed
£28,000,000.

6.13. Field Examinations; etc. On or prior to the Restatement Effective Date,
Obligors’ Agent shall have provided to the Agents (i) an appraisal of the
Inventory of the Qualified Obligors from Hilco Appraisal Services and (ii) a
collateral examination of the Accounts and Inventory of the Qualified Obligors
from KPMG LLP, in each case, in respect of Qualified Obligors organized in
England and Wales and Australia, and, in each case, in scope

 

110



--------------------------------------------------------------------------------

reasonably satisfactory to the Agents, and the results of such appraisal and
collateral examination shall be in form and substance reasonably satisfactory to
the Agents (it being understood and agreed that the appraisal and collateral
examination delivered to the Agents by the Obligors’ Agent in September 2010
satisfy the requirements set forth in this Section 6.13).

6.14. Patriot Act. On or prior to 5 Business Days prior to the Restatement
Effective Date, and to the extent reasonably requested by each Lender, such
Lender shall have received from the Obligors, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

6.15. Consent Letter. On the Restatement Effective Date, the Administrative
Agent shall have received a letter from CT Corporation System, presently located
at 111 Eighth Avenue, New York, New York, 10011, substantially in the form of
Exhibit O, indicating its consent to its appointment by each Obligor as its
agent to receive service of process as specified in Section 13.08.

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Restatement
Effective Date that the respective item or matter does not meet its satisfaction
and (y) in determining whether any Lender is aware of any fact, condition or
event that has occurred and which would reasonably be expected to have a
Material Adverse Effect, each Lender which has not notified the Administrative
Agent in writing prior to the occurrence of the Restatement Effective Date of
such fact, condition or event shall be deemed not to be aware of any such fact,
condition or event on the Restatement Effective Date. Upon the Administrative
Agent’s good faith determination that the conditions specified in this Section 6
have been met (after giving effect to the preceding sentence), then the
Restatement Effective Date shall be deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Restatement Effective Date shall not release
any Obligor from any liability for failure to satisfy one or more of the
applicable conditions contained in this Section 6).

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Restatement Effective Date
(including by way of conversion of Existing Loans on the Restatement Effective
Date as contemplated by Section 2.01(a))), and the obligation of each Issuing
Lender to issue Letters of Credit (including Letters of Credit issued on the
Restatement Effective Date), is subject, at the time of the Restatement
Effective Date and at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a

 

111



--------------------------------------------------------------------------------

specified date shall be required to be true and correct in all material respects
only as of such specified date and (y) any representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date).

7.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan, the Facility Agent shall have received a Notice of Borrowing meeting
the requirements of Section 2.03.

(b) Prior to the issuance of each Letter of Credit, the Facility Agent and the
respective Issuing Lender shall have received a Letter of Credit Request meeting
the requirements of Section 3.03(a).

7.03. Borrowing Base Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01), it shall be a condition precedent to
each Credit Event that after giving effect thereto (and the use of the proceeds
thereof) that the Aggregate Exposure (other than the French Locally Supported
Aggregate Exposure) would not exceed the UK/AUS Borrowing Base at such time.

For purposes of this Section 7.03, the relevant Borrowing Bases will be based
upon the Borrowing Base Certificate most recently delivered less any reserves
then in effect on the date of the calculation of the Aggregate Exposure and the
relevant French Locally Supported Aggregate Exposure, as applicable. The
Borrowing Base Certificate will not be the basis for determining the amount of
the Aggregate Exposure and the relevant French Locally Supported Aggregate
Exposure, which shall be determined as of each day.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Obligors’ Agent and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Restatement Effective Date)
and in this Section 7 (with respect to Credit Events on or after the Restatement
Effective Date) and applicable to such Credit Event are satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Obligor makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans and the issuance of
the Letters of Credit, with the occurrence of the Restatement Effective Date and
each Credit Event on or after the Restatement Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 8 are true and correct in all material respects on and as of the
Restatement Effective Date and on the date of each such other

 

112



--------------------------------------------------------------------------------

Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).

8.01. Company Status. Each Group Member (i) is a duly organized and validly
existing Company in good standing (or its equivalent, to the extent that such
concept is applicable in the respective jurisdiction) under the laws of the
jurisdiction of its incorporation or organization, (ii) has the Company power
and authority to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing or its equivalent in
each jurisdiction where the ownership, leasing or operation of its property or
the conduct of its business requires such qualifications except in the case of
this clause (iii) for failures to do so or to be so qualified or authorized or
to be in good standing which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

8.02. Power and Authority. Each Obligor has the Company power and authority to
execute, deliver and perform the terms and provisions of each of the Documents
to which it is party and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Documents. Each
Obligor has duly executed and delivered each of the Documents to which it is
party, and each of such Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law) and subject, further, to the qualifications included in the
opinions delivered pursuant to Section 6.03.

8.03. No Violation. Neither the execution, delivery or performance by any
Obligor of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any Applicable Law, (ii) will
conflict with or result in a default under any indenture or other agreement or
instrument binding upon any Group Member or any of their respective assets, or
give rise to a right thereunder to require any payment to be made by any Group
Member or give rise to a right of, or result in, termination, cancellation or
acceleration of any obligation thereunder, (iii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Group Member pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, in each case to which
any Group Member is a party or by which it or any its property or assets is
bound or to which it may be subject (including, without limitation, any Local
Law Financing), or (iv) will violate any provision of the certificate or
articles of incorporation, articles of association, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of any Group Member, except, in each case, to the
extent that such contravention, conflict, violation, default or breach would not
reasonably be expected to result in a Material Adverse Effect.

8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise

 

113



--------------------------------------------------------------------------------

been obtained or made on or prior to the Restatement Effective Date and which
remain in full force and effect on the Restatement Effective Date, (y) filings
which are necessary to perfect the security interests created under the Security
Documents) and (z) those the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect, or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
any Group Member to authorize, or is required to be obtained or made by, or on
behalf of, any Group Member in connection with, (i) the execution, delivery and
performance of any Document or (ii) the legality, validity, binding effect or
enforceability of any such Document.

8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited consolidated balance sheet of each Borrower as at
the last day of full Fiscal Years ended February 2, 2008, January 31, 2009 and
January 30, 2010 and the related consolidated statements of income and cash
flows and changes in stockholders’ equity of each Borrower as for the Fiscal
Years ended on such dates, copies of which are in each case furnished to the
Lenders prior to the Restatement Effective Date, present fairly in all material
respects the consolidated financial position of each Borrower at the date of
said financial statements and the results for the respective periods covered
thereby. The unaudited consolidated balance sheet of as at the last day of their
Fiscal Quarter ended October 30, 2010 and the related consolidated statements of
income and cash flows and changes in stockholders’ equity of each Parent
Guarantor and each Borrower as for the six month period ended on such date,
copies of which were in each case furnished to the Lenders prior to the
Restatement Effective Date, present fairly in all material respects the
consolidated financial condition of each Parent Guarantor and each Borrower as
at the date of said financial statements and the consolidated results of their
operations for the period covered thereby, subject to normal year-end
adjustments. All such financial statements have been prepared in accordance with
local generally accepted accounting principles or with other local or
internationally recognized accounting standards consistently applied except to
the extent provided in the notes to said financial statements and subject, in
the case of the unaudited financial statements, to normal year-end audit
adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.

(b) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Restatement Effective Date no liabilities or obligations
with respect to any Group Member of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(c) The projections delivered to the Administrative Agent and the Lenders prior
to the Restatement Effective Date have been prepared in good faith and are based
on reasonable assumptions, and there are no statements or conclusions in the
projections which are based upon or include information known to the Parent
Guarantors or the Borrowers to be misleading in any material respect or which
fail to take into account material information known to the Parent Guarantors or
the Borrowers regarding the matters reported therein, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
projections may differ from the projected results included in such projections.

 

114



--------------------------------------------------------------------------------

(d) After giving effect to the Transaction since January 30, 2010 nothing has
occurred that has had, or could reasonably be expected to have or result in,
either indirectly or in the aggregate, a Material Adverse Effect.

8.06. Litigation. There are no actions, suits, claims, demands, investigations,
inspections, audits, charges, or proceedings by or before any Governmental
Authority pending or, to the actual knowledge of an Authorized Officer of either
Parent Guarantor or any other Obligor, threatened (i) with respect to the
Transaction or any Document or (ii) that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

8.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of either Parent Guarantor or any Borrower in writing
to the any Agent or any Lender (including, without limitation, all information
contained in the Documents) for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of either Parent Guarantor or any Borrower in writing
to any Agent or any Lender was true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided.

8.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used by the Borrowers (i) on the Restatement Effective Date, to pay fees and
expenses incurred in connection with the Transaction and (ii) thereafter, for
working capital, capital expenditures and general corporate purposes of the
Obligors (including making intercompany Investments permitted under this
Agreement in (including transfers and payments to Guarantors) Group Members for
use by them for working capital, capital expenditures and general corporate
purposes); provided that in no event may proceeds of the Loan be utilized to
refinance any Indebtedness incurred in connection with the direct or indirect
acquisition of the Borrowers and Guarantors by the Sponsor or its Affiliates
other than in connection with the Transaction.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X. No
Borrower owns any Margin Stock.

8.09. Tax Returns and Payments. Each Group Member has timely filed or caused to
be timely filed with the appropriate taxing authority all material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, each Group Member.
The Returns accurately reflect in all material respects all liability for taxes
of each Group Member, as applicable, for the periods covered thereby. Each Group
Member has paid all taxes and assessments payable by it which have become due,
other than those (a) that are being contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP or the accounting principles applicable in the jurisdiction of
incorporation of the relevant Group

 

115



--------------------------------------------------------------------------------

Member or (b) to the extent that the failure to do so would not reasonably be
expected to cause a Material Adverse Effect. There is no action, suit,
proceeding, investigation, audit or claim now pending or, to the best knowledge
of each Group Member, threatened by any authority regarding any taxes relating
to any Group Member the extent of which would reasonably be expected to cause a
Material Adverse Effect. As of the Restatement Effective Date, no Group Member
has entered into an agreement or waiver or been requested to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes of any Group Member, or is aware of any circumstances
that would cause the taxable years or other taxable periods of any Group Member
not to be subject to the normally applicable statute of limitations.

8.10. Compliance with Pensions/ERISA. (a) The pension schemes of each Group
Member are funded to the extent required by law or otherwise to comply in all
material respects with the requirements of any law applicable in the
jurisdiction in which the relevant pension scheme is maintained, in each case,
where failure to do so would have a Material Adverse Effect.

(b) (i) Each Plan (and each related trust, insurance contract or fund)
maintained by it is in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code; (ii) each Plan
maintained by it which is intended to be qualified under section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of sections 401(a) and
501(a) of the Code covering all tax law changes including the Economic Growth
and Tax Relief Reconciliation Act of 2001 or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service; (iii) no Reportable Event has occurred in relation to a Plan
maintained by it; (iv) no Group Member has received written notice that a Plan
maintained by it which is a Multiemployer Plan is insolvent or in
reorganization; (v) no Plan maintained by it has an Unfunded Current Liability;
(vi) no Group Member has received written notice that a Plan maintained by it
which is subject to section 412 of the Code or section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
section 412 of the Code or section 303 or 304 of ERISA; (vii) neither an Obligor
nor any Subsidiary of an Obligor nor any ERISA Affiliate has incurred any
material liability (including any direct, contingent or secondary liability) to
or on account of any Plan or Multiemployer Plan pursuant to section 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or section 436(f) of the Code or expects
to incur any such liability under any of the foregoing sections with respect to
any Plan or Multiemployer Plan; (viii) no condition exists which presents a
material risk to any Obligor, any Subsidiary of an Obligor or any ERISA
Affiliate of incurring a liability to or on account of a Plan or Multiemployer
Plan pursuant to the foregoing provisions of ERISA and the Code; (ix) no
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan maintained by it which is subject to Title IV of ERISA; (x) using
actuarial assumptions and computation methods consistent with Part I of subtitle
E of Title IV of ERISA, the aggregate liabilities of the Obligors, Subsidiaries
of the Obligors and ERISA Affiliates to all Multiemployer Plans in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Multiemployer Plan ended prior to the date of the most recent
Credit Event, would not be reasonably likely to result in a Material Adverse
Effect; and (xi) no lien imposed under the Code or ERISA on the assets of an
Obligor or any Subsidiary of an Obligor or any ERISA Affiliate exists or is
reasonably likely to arise on account of any Plan or Multiemployer Plan
maintained by any of them.

 

116



--------------------------------------------------------------------------------

(c) Each Non-U.S. Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities. All contributions required to be made
with respect to a Non-U.S. Plan have been timely made. Neither an Obligor nor
any of Subsidiary of an Obligor has incurred any obligation in connection with
the termination of, or withdrawal from, any Non-U.S. Plan.

(d) Except for the Toys R Us Limited Staff Pension and Life Assurance Scheme,
(a) no Group Member is or has at any time on or after April 27, 2004 been an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993); and (b) no Group Member is or has at
any time on or after April 27, 2004 been “connected” with or an “associate” of
(as those terms are used in sections 39 and 43 of the Pensions Act 2004) such an
employer.

Notwithstanding anything to the contrary in this Section 8.10, the
representations and warranties made in this Section 8.10 shall only be untrue if
the effect of any or all conditions, violations, claims, restrictions, failures
and non compliances of the types described above would have a Material Adverse
Effect.

8.11. Collateral Matters. (a) After taking the actions specified for perfection
therein, each Security Document, when executed and delivered, will be effective
under applicable law to create in favor of the Security Agent for the ratable
benefit of the Secured Creditors a valid and enforceable security interest in
the Collateral subject thereto (the enforceability of the security interest in
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law), and will, constitute a fully perfected Lien on and
security interest in all right, title and interest of the Obligors in the
Collateral subject thereto, prior and superior to the rights of any other
Person, except for rights and obligations secured by Permitted Liens and subject
to claims with a preference as a matter of law (it being understood that no
representation is made under this clause as to the creation, perfection or
priority of any Lien to the extent that such creation, perfection or priority is
determined under the law of a jurisdiction outside of the jurisdiction governing
the laws of the applicable Security Document purporting to create, perfect or
establish the priority of any such Lien).

(b) Each Mortgage, upon execution and delivery by the parties thereto, will
create in favor of the Security Agent (or such other trustee as may be required
or desired under local law), for the ratable benefit of the Secured Creditors, a
legal, valid and enforceable security interest in and mortgage lien on the all
the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed or registered in the appropriate jurisdiction, the Mortgages will
constitute a fully perfected security interest in and mortgage lien on all
right, title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other

 

117



--------------------------------------------------------------------------------

Person (but subject to (i) Liens or other encumbrances for which exceptions are
taken in the policies of title insurance delivered in respect of the Mortgaged
Properties, (ii) Permitted Liens and (iii) Permitted Encumbrances).

(c) As of the Restatement Effective Date, there does not exist any Subsidiary of
either Parent Guarantor which is not an Obligor other than Immaterial
Subsidiaries. No Borrower is aware of any intellectual property that is owned by
any Obligor that has not pledged its rights in such intellectual property under
the Security Documents, other than intellectual property that is not material to
any business of the Group.

8.12. Properties. Each Group Member has good and indefeasible title to all
material properties (and to all buildings, fixtures and improvements located
thereon) owned by it, free and clear of all Liens, other than Permitted Liens,
except for any defects of title which would not reasonably be expected to have a
Material Adverse Effect. Each Group Member has a valid and indefeasible
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens except for any defects which would not
reasonably be expected to have a Material Adverse Effect.

8.13. Subsidiaries. On and as of the Restatement Effective Date, no Parent
Guarantor has any Subsidiaries other than those Subsidiaries listed on Schedule
8.13. Schedule 8.13 sets forth, as of the Restatement Effective Date, the
percentage ownership (direct and indirect) of either Parent Guarantor in each
class of capital stock or other Equity Interests of each of its Subsidiaries and
joint ventures and also identifies the direct owner thereof and which
Subsidiaries are Obligors. All outstanding shares of Equity Interests of each
Wholly-Owned Subsidiary of either Parent Guarantor and each Non-Wholly-Owned
Subsidiary of either Parent Guarantor whose Equity Interests are pledged
pursuant to the Collateral and Guaranty Requirements have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights except as expressly indicated in the applicable Collateral
documentation. No Subsidiary of either Parent Guarantor has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.

8.14. Compliance with Statutes, etc. Each Group Member is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business, the relationship with its employees and the ownership of its property
(including, without limitation, applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.15. Investment Company Act. No Group Member is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

118



--------------------------------------------------------------------------------

8.16. Insurance. As of the Restatement Effective Date, the Obligors’ Agent has
provided the Agents with a listing of all material insurance maintained by each
Group Member as of the Restatement Effective Date, with the amounts insured (and
any deductibles) set forth therein.

8.17. Environmental Matters. (a) Each Group Member is in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the knowledge of either
Parent Guarantor or any Borrower, threatened Environmental Claims against any
Group Member or any Real Property owned, leased or operated by any Group Member
(including any such claim arising out of the ownership, lease or operation by
any Group Member of any Real Property formerly owned, leased or operated by any
Group Member but no longer owned, leased or operated by any Group Member). There
are no facts, circumstances, conditions or occurrences with respect to the
business or operations of any Group Member, or any Real Property owned, leased
or operated by any Group Member (including any Real Property formerly owned,
leased or operated by any Group Member but no longer owned, leased or operated
by any Group Member) or, to the knowledge of any Group Member, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against any Group
Member or any Real Property owned, leased or operated by any Group Member or
(ii) to cause any Real Property owned, leased or operated by any Group Member to
be subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by any Group Member under any applicable
Environmental Law.

(b) To the best knowledge of each Obligor, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by any Group
Member or, to the knowledge of any Group Member, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 and for all purposes of
all Documents shall be untrue only if the effect of any or all conditions,
violations, claims, restrictions, failures and noncompliances of the types
described above could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

8.18. Employment and Labor Relations. No Group Member is engaged in any unfair
labor practice or has violated any applicable labour law that could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice or labor law violation complaint
pending against any Group Member or, to the knowledge of any Group Member,
threatened against any of them, before the National Labor Relations Board or
other Governmental Authority, and no grievance, arbitration or other proceeding
arising out of or under any Collective Bargaining Agreement or any other similar
collective agreement with any type of employees’ representative is so pending
against any Group Member or, to the knowledge of any Group Member, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against any Group Member or, to the knowledge of any Group Member, threatened
against any Group Member, (iii) no union

 

119



--------------------------------------------------------------------------------

representation question exists with respect to the employees of any Group
Member, (iv) no equal employment opportunity charge or other claim of employment
discrimination pending or, to the knowledge of any Group Member, threatened
against any Group Member, (v) to the knowledge of any Group Member, no
threatened or pending organizing activity or union, works council or any other
type of employees’ representatives elections and (vi) no wage and hour
department investigation that has been made of any Group Member and no violation
of the Fair Labor Standards Act or any other applicable federal, state or
foreign law dealing with the hours worked by and payments made to employees of
any Group Member, except (with respect to any matter specified in clauses
(i)–(vi) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Group Member, except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transaction will not give rise to a right of termination or right of
renegotiation on the part of any union, works council or any other type of
employees’ representatives under any Collective Bargaining Agreement to which
any Group Member (or any predecessor) is currently a party or by which any Group
Member (or any predecessor) is currently bound, unless otherwise expressly
provided by applicable laws.

8.19. Intellectual Property, etc. Each Group Member owns or has the right to use
all the patents, trademarks, permits, domain names, service marks, trade names,
copyrights, licenses, franchises, inventions, trade secrets, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) and formulas, or rights
with respect to the foregoing, and has obtained assignments of all leases,
licenses and other rights of whatever nature, necessary for the present conduct
of its business, without any known conflict with the rights of others which, or
the failure to own or have which, as the case may be, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

8.20. Indebtedness. Schedule 8.20 sets forth a list of all Indebtedness for
borrowed money (including Contingent Obligations in respect of Indebtedness) of
each Group Member as of the Restatement Effective Date and which is to remain
outstanding after giving effect to the Transaction (excluding the Loans and the
Letters of Credit), in each case showing the aggregate principal amount thereof
and the name of the respective borrower and any Group Member which directly or
indirectly guarantees such debt.

8.21. Borrowing Base Calculation. The calculation of the Borrowing Base pursuant
to the most recent Borrowing Base Certificate delivered pursuant to
Section 9.01(j) is complete and accurate (excluding any errors that are
immaterial in nature).

8.22. Anti-Terrorism Law. (a) No Group Member is in violation (other than
immaterial, unknowing or unintentional violations) of any legal requirement
relating to any Applicable Laws with respect to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) and the Patriot
Act. No Group Member and, to the knowledge of each Borrower, no agent of any
Group Member acting on behalf of any Group Member, as the case may be, is any of
the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

 

120



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) No Group Member and, to the knowledge of each Borrower, no agent of any
Group Member acting on behalf of any Group Member, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 8.22(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

8.23. Solvency. (a) On and as of the Restatement Effective Date, the Obligors,
on a consolidated basis, are Solvent. No transfer of property is being made by
any Obligor and no obligation is being incurred by any Obligor in connection
with the transactions contemplated by this Agreement or the other Credit
Documents with the intent to hinder, delay, or defraud either present or future
creditors of any Obligor.

(b) No Australian Obligor (i) is (or has stated that it is) insolvent under
administration or insolvent (each as defined in the Corporations Act); (ii) is
in liquidation, in provisional liquidation, under administration or wound up or
has had a Controller appointed to its property; (iii) is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Agent);
(iv) has had an application or order made, resolution passed, proposal put
forward, or any other action taken, in each case in connection with that person,
which is preparatory to or could result in any of (i), (ii) or (iii) above (and,
in the case of an application or similar action, it is not stayed, withdrawn or
dismissed within 30 days); (v) is taken (under section 459F(1) of the
Corporations Act) to have failed to comply with a statutory demand; (vi) is the
subject of an event described in section 459C(2)(b) or section 585 of the
Corporations Act (or it makes a statement from which the Agent reasonably
deduces it is so subject); or (vii) is otherwise unable to pay its debts when
they fall due.

 

121



--------------------------------------------------------------------------------

(c) No (x) corporate action, legal proceeding or other procedure or step
described in Section 11.01(e); or (y) creditors’ process described in
Section 11.01(o), has been taken or, to the knowledge of either Parent Guarantor
or any Borrower, threatened in relation to a Group Member; and none of the
circumstances described in Sections 11.01(m) or 11.01(n) applies to a Group
Member.

8.24. Not a Trustee. The Obligors do not enter, and have not entered, into any
Credit Document as trustee.

8.25. Corporate Benefit. Each Obligor benefits by entering into the Credit
Documents to which it is a party.

8.26. No Immunity. No Obligor nor any of its Subsidiaries or their assets has
immunity from the jurisdiction of a court or from legal process.

8.27. Own Enquiries. The Obligors have relied on their own investigations and
enquiries regarding the transactions contemplated by the Credit Documents and
have not relied on any information, advice or opinion (including information,
advice or opinions regarding interest rates, hedging arrangements or exchange
rates) given or offered by or on behalf of the Administrative Agent or the
Lenders even if in answer to any enquiry by or for it.

8.28. New South Wales Resident. Each Australian Borrower is a resident in and
managed and controlled from New South Wales, Australia.

8.29. Centre of Main Interests. The Centre of Main Interest of each of the
Obligors incorporated in the European Union, is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the regulations described in the definition of Centre of Main Interests)
in any other jurisdiction.

SECTION 9. Affirmative Covenants. Each Obligor hereby covenants and agrees that
on and after the Restatement Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case together with interest thereon), Fees and all other Secured
Obligations (other than indemnities and other contingent obligations which are
not then due and payable) incurred hereunder and thereunder, are paid in full:

9.01. Information Covenants. The Obligors’ Agent will furnish to each Lender:

(a) Monthly Reports. During any Monthly Reporting Period, within 30 days after
the end of each of the first two Fiscal Months in each Fiscal Quarter, (x) the
consolidated balance sheets of each Parent Guarantor and its Subsidiaries as at
the end of such Fiscal Month and the related consolidated statements of income
and statement of cash flows for such Fiscal Month and for the elapsed portion of
the Fiscal Year ended with the last day of such Fiscal Month, in each case
setting forth comparative figures for the corresponding Fiscal Month in the
prior Fiscal Year and comparable budgeted figures for such Fiscal Month as set
forth in the respective budget delivered pursuant to Section 9.01(e) beginning
with the budget delivered for the Fiscal Year beginning in 2010, all of which
shall be certified by an Authorized Officer (with actual financial knowledge) of
the Obligors’ Agent that they fairly present in all material respects

 

122



--------------------------------------------------------------------------------

in accordance with GAAP the financial condition of each Parent Guarantor and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes and (y) monthly sales figures of each Obligor, including
same store sales, in each case setting forth comparative figures for the
corresponding Fiscal Month in the prior Fiscal Year.

(b) Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters in each Fiscal Year, (x) the consolidated and
consolidating balance sheet of (i) each Parent Guarantor and its Subsidiaries
and (ii) each Borrower as at the end of such quarterly accounting period and the
related consolidated and consolidating statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior Fiscal Year and
comparable budgeted figures for such quarterly accounting period as set forth in
the respective budget delivered pursuant to Section 9.01(e), all of which shall
be certified by an Authorized Officer (with actual financial knowledge) of the
Obligors’ Agent that they fairly present in all material respects in accordance
with the relevant GAAP the financial condition of (i) each Parent Guarantor and
its Subsidiaries and (ii) each Borrower as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (y) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.

(c) Annual Financial Statements. (i) Within 150 days (or, in the case of any
Obligor organized in Spain or France, within 180 days) after the close of each
Fiscal Year, (x) the consolidated balance sheet of each Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
Fiscal Year setting forth comparative figures for the preceding Fiscal Year and
certified by Deloitte & Touche LLP or other independent certified public
accountants of recognized international standing, together with a report of such
accounting firm (which certificate shall be without a “going concern” or like
qualification or exception and without any qualification of exception as to the
scope of the audit) stating with limitations required by accounting rules or
guidelines that its regular audit of the financial statements of such Borrower
and its Subsidiaries was conducted in accordance with generally accepted
auditing standards of the relevant jurisdiction, and (y) management’s discussion
and analysis of the important operational and financial developments during such
Fiscal Year.

(ii) Within 120 days after the close of each Fiscal Year, (x) the consolidated
and consolidating balance sheet of each Parent Guarantor and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated and consolidating
statements of income and retained earnings and statement of cash flows for such
Fiscal Year setting forth comparative figures for the preceding Fiscal Year and
certified by an Authorized Officer (with actual financial knowledge) of the
Obligors’ Agent that they fairly present in all material respects in accordance
with relevant GAAP the financial condition of each Parent Guarantor and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated and (y) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year.

 

123



--------------------------------------------------------------------------------

(d) Management Letters. Promptly after either Parent Guarantor’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(e) Budgets. No later than 90 days following the first day of each Fiscal Year,
a budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of operations and cash flow and balance sheets for each
Parent Guarantor and its Subsidiaries on a consolidated, consolidating and
combined basis) for each of the twelve months of such Fiscal Year prepared in
detail and setting forth, with appropriate discussion, the principal assumptions
upon which such budget is based. In addition, the Obligors’ Agent shall deliver
along with the budgets referred to in this Section 9.01(e) a projected forecast
of Excess Availability (including a borrowing base calculation net of
outstanding Loans, Letters of Credit and Unrestricted cash) for each of the
twelve months of such Fiscal Year.

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), (x) a compliance
certificate from the chief financial officer of the Obligors’ Agent
substantially in the form of Exhibit K certifying on behalf of the Obligors’
Agent that, to such officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall set forth reasonably detailed calculations with respect to the
Excess Availability for such period and (y) a completed Perfection Certificate
Supplement substantially in the form of Exhibit G (together with all attachments
contemplated thereby) dated the date of delivery of such financial statements,
in each case signed by, an Authorized Officer of the Obligor, or the Obligors’
Agent (as the case may be) and certifying whether each Obligor has otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any changes to any Perfection Certificate since the
Restatement Effective Date, or, if later, since the date of the most recently
delivered Perfection Certificate Supplement.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days, after any Authorized Officer of any Group
Member obtains knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against any Group Member
(x) which, either individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect or (y) with respect to any
Document, or (iii) any other event, change or circumstance that has had, or
could reasonably be expected to have, a Material Adverse Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
any Group Member shall publicly file with the Securities and Exchange Commission
or any successor thereto (the “SEC”) or with any equivalent national securities
exchange or similar governing body; provided that no such delivery shall be
required hereunder with respect to each of the foregoing to the extent that such
are publicly available via EDGAR or another publicly available reporting system
and the Obligors’ Agent has advised the Administrative Agent of the filing
thereof; provided, further that upon the request of the Administrative Agent,
the Obligors’ Agent shall deliver to the Administrative Agent such copies or
financial information that were filed with the SEC or such other similar
national securities exchange or governing body.

 

124



--------------------------------------------------------------------------------

(i) Environmental Matters. Promptly after any Authorized Officer of any Group
Member obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters with
respect to which notice has not been given, could reasonably be expected to have
a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against any Group Member or
any Real Property owned, leased or operated by any Group Member;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by any Group Member that (a) results in noncompliance by any
Group Member with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against any Group Member or
any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by any Group Member that could reasonably be expected to cause such Real
Property to be subject to any restrictions on the ownership, lease, occupancy,
use or transferability by any Group Member of such Real Property under any
Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by any Group Member as required by any Environmental Law or any
Governmental Authority or other administrative agency; provided that in any
event the Obligors’ Agent shall deliver to each Lender all notices received by
any Group Member from any government or governmental agency under, or pursuant
to, CERCLA or any similar law which identify any Group Member as potentially
responsible parties for remediation costs or which otherwise notify any Group
Member of potential liability under CERCLA or any similar law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and such
Group Member’s response thereto.

(j) Borrowing Base Certificate. (i) On the Restatement Effective Date, (ii) not
later than 5:00 P.M. (New York time) on or before the 10th Business Day of each
calendar month thereafter (or no later than the Wednesday of each week during
any period in which a Weekly Borrowing Base Period is in effect), a borrowing
base certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonable detail) substantially in the form of Exhibit P (each,
a “Borrowing Base Certificate”), which shall be prepared (A) as of January 29,
2011 in the case of the Borrowing Base Certificate delivered on the Restatement
Effective Date and (B) as of the close of business of the preceding month in the
case of each subsequent Borrowing Base Certificate (or, if any such Borrowing
Base Certificate is delivered weekly, as of the close of business of the
Saturday preceding such delivery, in which case the

 

125



--------------------------------------------------------------------------------

calculation thereunder with respect to Inventory shall be based upon good faith
estimates by Borrowers) and (iii) the Obligors’ Agent shall also furnish a
Borrowing Base Certificate within five (5) Business Days after December 15 of
each year (which shall roll forward the Qualified Obligors’ Inventory, credit
card receivables and the total outstanding Loans), as of the close of business
on the immediately preceding Saturday; provided that such Borrowing Base
Certificate shall not be required to be furnished in any given Fiscal Year, if
(x) as of such date there are no outstanding Loans or requests and (y) no Notice
of Borrowing has been provided at any time between December 15 and December 31
of such Fiscal Year. Each such Borrowing Base Certificate shall include such
supporting information as may be reasonably requested from time to time by the
Administrative Agent or any Co-Collateral Agent. The Borrowers may, at their
option, elect to furnish the Administrative Agent with a Borrowing Base
Certificate on a more frequent basis than is otherwise required pursuant to this
Section 9.01(j); provided that, if the Borrowers elect to deliver a Borrowing
Base Certificate on a more frequent basis than is required by the other
provisions of this Section 9.01(j), then the Obligors’ Agent shall continue to
furnish a Borrowing Base Certificate on such basis from the date of such
election through the remainder of the Fiscal Year in which such election was
made.

(k) Notice of Compliance Period. Promptly, and in any event within three
Business Days after any Authorized Officer of the Obligors’ Agent or any other
Borrower obtains knowledge thereof, notice of the commencement of a Dominion
Period or a Compliance Period.

(l) Field Examinations; Appraisals. Upon the request of the Security Agent
(acting in consultation with the Co-Collateral Agents) (x) one appraisal of
Inventory of the Qualified Obligors during each Fiscal Year and (y) one
collateral examination of the Inventory and Accounts of the Qualified Obligors
in each Fiscal Year, in each case, in scope reasonably satisfactory to the
Administrative Agent, and from a third-party appraiser and a third-party
consultant reasonably satisfactory to the Administrative Agent, and completed at
the cost of the Obligors; provided that the third-party appraiser and consultant
shall be encouraged to source their relevant teams from jurisdictions in which
such appraisals and collateral examinations are being undertaken; provided
further, that (I) during any period (i) commencing on the date on which Excess
Availability is less than or equal to the greater of (A) £12,000,000 or (B) 15%
of the lesser of (a) the Borrowing Base at such time and (b) the Total
Commitments then in effect and (ii) ending on the first date thereafter on which
Excess Availability is greater than the greater of (A) £12,000,000 and (B) 15%
of the lesser of (a) the Borrowing Base at such time or (b) the Total
Commitments then in effect, the Security Agent may request one additional
request in respect of each of clauses (x) and (y) above, (II) during any period
during which an Event of Default is in existence, the Security Agent may make
unlimited additional requests in respect of clauses (x) and (y) above, in each
case, as the Security Agent (acting in consultation with the Co-Collateral
Agents) in its reasonable discretion determines are necessary or appropriate, in
each case at the cost of the Obligors, and (III) the Security Agent (acting in
consultation with the Co-Collateral Agents) may request one additional request
during any Fiscal Year in respect of each of clauses (x) and (y) above, such
request pursuant to this clause (III) to be completed at the cost of the
Lenders.

(m) Asset Sales, etc. Notice of any intended sale or other disposition of
Collateral of any Qualified Obligor included in the Borrowing Base outside of
the ordinary

 

126



--------------------------------------------------------------------------------

course of business, (x) if a Dominion Period then exists, (y) if a Compliance
Period exists either before or after giving effect to such sale or disposition
and the Net Sale Proceeds therefrom are in excess of £5,000,000 or (z) if the
Net Sale Proceeds of which exceeds £10,000,000, in each case at least five
(5) Business Days prior to the date of consummation of such sale or disposition;
and

(n) Patriot Act Information. Promptly following the Administrative Agent’s
request therefor, all documentation and other information that the
Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its on-going obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

(o) Deposit Account Information. Immediately upon the occurrence of a Dominion
Period, the Obligors, upon the request of any Co-Collateral Agent, shall deliver
to the Co-Collateral Agents a schedule of all deposit accounts and securities
accounts, that to the knowledge of the Authorized Officers of the Obligors, are
maintained by the Obligors, which Schedule includes, with respect to each
depository, (i) the name and address of such depository, (ii) the account
number(s) maintained with such depository, and (iii) a contact person at such
depository.

(p) Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent and each of the Co-Collateral Agents prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking or
expropriation of any material portion of the Collateral (including any Mortgaged
Property or any part thereof) or interest therein under power of eminent domain
or by condemnation or similar proceeding and (b) will ensure that the Net
Insurance Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of Section 5.02(d) and the Security Documents.

(q) Cash Pooling Information. Upon the request of the Administrative Agent or a
Co-Collateral Agent, a statement with respect to each Cash Pooling Account,
showing, for the preceding calendar month, all amounts credited to and debited
from each such Cash Pooling Account, as well as the cash balance of each such
Cash Pooling Account as at the end of such month.

(r) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Group Member as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.

At the request of the Obligors’ Agent and with the consent of the Administrative
Agent (not to be unreasonably withheld), any of the delivery requirements
relating to written financial information set forth in this Section 9.01 may be
satisfied by the Obligors’ Agent’s delivering such financial information in
electronic format to the Administrative Agent and the Administrative Agent’s
posting such information to a secure address on the world wide web (the
“Information Website”) such as IntraLinks or Syntrack. The accommodation
provided by the foregoing sentence shall not impair the right of the
Administrative Agent, or any Lender through

 

127



--------------------------------------------------------------------------------

the Administrative Agent, to request and receive from the Obligors physical
delivery of specific financial information provided for in this Section 9.01.
The Obligors’ Agent shall give the Administrative Agent and each Lender (or, if
applicable, the Administrative Agent shall give each Lender) written or
electronic notice each time any information is delivered by posting to the
Informational Website.

9.02. Books, Records and Inspections; Annual Meetings. Each Obligor will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP or other local
or internationally recognized accounting standards and all requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. Each Obligor will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
any Co-Collateral Agent and, following the occurrence and continuation of an
Event of Default, any Lender (a) to visit and inspect, under guidance of
officers of such Group Member, any of the properties of such Group Member,
(b) to examine the books of account of such Group Member and discuss the
affairs, finances and accounts of such Group Member with, and be advised as to
the same by, its and their officers and independent accountants and (c) to
verify Eligible Credit Card Receivables and/or Eligible Inventory, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent, any such Co-Collateral Agent or
any such Lender may reasonably request. At a date to be mutually agreed upon
between the Administrative Agent and the Obligors’ Agent occurring on or prior
to the 120th day after the close of each Fiscal Year, the Obligors’ Agent will,
at the request of the Administrative Agent, hold a meeting with all of the
Lenders at which meeting will be reviewed the financial results of the Group
Members for the previous Fiscal Year and the budgets presented for the current
Fiscal Year.

9.03. Maintenance of Property; Insurance. (a) Each Obligor will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
such Obligor and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
(or, to the extent consistent with business practices in effect on the
Restatement Effective Date, a program of self-insurance) on all such property
and against all such risks as is consistent and in accordance with industry
practice for companies similarly situated owning similar properties and engaged
in similar businesses as the Group Members, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried.

(b) Each Obligor will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Security Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by each Obligor and/or such Subsidiaries)
(i) shall be endorsed to the Security Agent’s satisfaction for the benefit of
the Security Agent (including, without limitation, by naming the Security Agent
as loss payee and/or additional insured), (ii) shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof by the respective insurer to the Security Agent, and (iii) shall be
deposited with the Security Agent.

 

128



--------------------------------------------------------------------------------

9.04. Existence; Conduct of Business. Each Obligor will, and will cause each of
its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to be
done, all things necessary to preserve, renew and keep in full force and effect
(x) its existence and (y) except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect, its material rights,
franchises, licenses, permits, copyrights, patents, know-how, trademarks and
trade names material to the conduct of its business; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by any Group Member in accordance with Section 10.02 or (ii) the
withdrawal by any Group Member of its qualification as a foreign Company in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.05. Compliance with Statutes, etc. Each Obligor will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business, the relationship with its employees and
the ownership of its property (including applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.06. Compliance with Environmental Laws. Each Obligor will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by any Group Member, except
such noncompliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.07. Pension Schemes. (a) Each Obligor will, and will procure that each other
Group Member will, ensure that all pension schemes of any Group Member are
funded to the extent required by law or otherwise comply in all material
respects with the requirements of any law applicable in the jurisdiction in
which the relevant pension scheme is maintained, in each case, where failure to
do so would have a Material Adverse Effect.

(b) ERISA. As soon as possible and, in any event, within fifteen (15) days after
an Obligor, any Subsidiary of an Obligor or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Obligors’ Agent
will deliver to the Administrative Agent written notice setting forth the full
details as to such occurrence and the action, if any, that an Obligor, any
Subsidiary of an Obligor or any ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by such
Obligor, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with the PBGC or any other government agency, or a Plan or Multiemployer Plan
participant and any notices received by such Obligor, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, or a Plan or
Multiemployer Plan participant with respect thereto: (i) that a Reportable Event
has occurred (except to the extent that the Obligors’ Agent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); (ii) that a
contributing sponsor (as defined in section 4001(a)(13) of ERISA) of a Plan is
subject to the advance reporting requirement of PBGC Regulation section 4043.61
(without regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation section 4043
is

 

129



--------------------------------------------------------------------------------

reasonably expected to occur with respect to such Plan within the following 30
days; (iii) that an accumulated funding deficiency, within the meaning of
section 412 of the Code or section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under section 412 of the Code or section 303 or 304
of ERISA with respect to a Plan; (iv) that a Plan or Multiemployer Plan has been
or may be terminated, reorganized, partitioned or declared insolvent under Title
IV of ERISA; (v) that a Plan has an Unfunded Current Liability; (vi) that
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; or (vii) that an
Obligor, any Subsidiary of an Obligor or any ERISA Affiliate will or may incur
any liability (including any indirect, contingent, or secondary liability) to or
on account of the termination of or withdrawal from a Plan or Multiemployer Plan
under section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under section 436(f) of the Code. The Obligors’ Agent will
deliver to the Agent copies of any records, documents or other information that
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA. Upon written request of the Administrative Agent, the Obligors’ Agent
will deliver to the Administrative Agent a copy of each funding waiver request
filed with the Internal Revenue Service or any other government agency with
respect to any Plan and all communications received by an Obligor, any
Subsidiary of an Obligor or any ERISA Affiliate from the Internal Revenue
Service or any other government agency with respect to each Plan of the Obligor,
any Subsidiary of the Obligor or any ERISA Affiliate. Upon written request of
the Administrative Agent, the Obligors’ Agent will also deliver to the
Administrative Agent a complete copy of the annual report (on Internal Revenue
Service Form 5500-series) of each Plan, other than a Multiemployer Plan,
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any notices delivered to the Administrative Agent
pursuant to the first sentence hereof, upon written request of the
Administrative Agent copies of any records, documents or other information
required to be furnished to the PBGC or any other government agency, and any
material notices received by an Obligor, any Subsidiary of the Obligor or any
ERISA Affiliate with respect to any Plan or Non-U.S. Plan received from any
government agency or plan administrator or sponsor or trustee with respect to
any Multiemployer Plan, shall be delivered to the Administrative Agent no later
than fifteen (15) Business Days after the date such records, documents and/or
information has been furnished to the PBGC or any other government agency or
such notice has been received by an Obligor, Subsidiary of an Obligor or the
ERISA Affiliate, as applicable.

If, at any time after the Restatement Effective Date, an Obligor, any Subsidiary
of an Obligor or any ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), a Plan which is not set forth in Schedule 8.10, as
may be updated from time to time, then the Obligors’ Agent shall deliver to the
Agent an updated Schedule 8.10 as soon as possible and, in any event, within
fifteen (15) Business Days after such Obligor, such Subsidiary or such ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), such pension plan. Such updated Schedule 8.10 shall supersede and replaced
the existing Schedule 8.10.

The Obligor and each of its applicable Subsidiaries shall ensure that all
Non-U.S. Plans administered by it or into which it makes payments obtains or
retains (as applicable)

 

130



--------------------------------------------------------------------------------

registered status under and as required by applicable law and is administered in
a timely manner in all respects in compliance with all applicable laws except
where the failure to do any of the foregoing would not be reasonably likely to
result in a Material Adverse Effect upon the business, operations, condition
(financial or otherwise) or prospects of the Obligor or any Subsidiary of an
Obligor.

(c) With respect to any defined benefit pension scheme in which an Obligor
incorporated in the United Kingdom participates or has participated and which
has its main administration in the United Kingdom or is primarily for the
benefit of employees in the United Kingdom (a “UK Scheme”), the Obligors’ Agent
shall immediately notify the Administrative Agent (i) of any material change in
the rate of contribution to any UK Scheme, paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required by law or otherwise;
(ii) of any investigation or proposed investigation by the Pensions Regulator
which is reasonably likely to lead to an issue of a Financial Support Direction
or Contribution Notice to any Obligor; and (iii) if any Obligor receives a
Financial Support Direction or Contribution Notice from the Pensions Regulator.

9.08. End of Fiscal Years; Fiscal Quarters. Each Obligor will cause its and each
of its Subsidiaries’ (other than Immaterial Subsidiaries) Fiscal Years to end on
the Saturday closest to the last day of January, provided, that, notwithstanding
the foregoing, each Group Member organized in Spain shall cause its Fiscal Year
to end on January 31.

9.09. Performance of Obligations. Each Obligor will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10. Payment of Taxes. Each Obligor will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of any Group Member not otherwise permitted under
Section 10.01(i) except where the failure to make payment would not reasonably
be expected to result in a Material Adverse Effect; provided that no Obligor nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with relevant GAAP or the accounting principles applicable in the
jurisdiction of incorporation of the relevant Obligor.

9.11. Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Information Regarding Collateral. The Obligors’ Agent and the other
Borrowers will furnish to the Administrative Agent prompt written notice of:

(a) With respect to any Obligor that is required to provide Collateral under the
laws of any United States jurisdiction, any change in any Obligors’ (A) legal
name, (B) organizational identity, (C) organizational identification number,
(D) organizational structure, (E) in the case of any Obligor that is not a
registered organization for purposes of Section 9-307 of the UCC, its place of
business or, if it has more than one place of business, its Chief Executive
Office, or (F) in the case of any Obligor organized under the laws of North
Dakota or South Dakota, its federal Taxpayer Identification Number.

 

131



--------------------------------------------------------------------------------

(b) With respect to any Obligor that is required to provide Collateral under the
laws of England and Wales, under the laws of Spain, under the laws of France,
under the laws of Germany or under the laws of Australia, any change (A) in such
Obligor’s corporate name, (B) in the location of such Obligor’s Chief Executive
Office, its principal place of business, registered office, any office in which
it maintains books or records relating to Collateral (other than de-minimis
portions of Collateral) owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), or (C) in such Obligors’ identity or corporate structure.

(c) Promptly (and in any event within 20 Business Days (or such other time
period as the Administrative Agent may reasonably agree)) upon a change referred
to in clause (a) above, the Obligors agree to make, or to provide to the
Administrative Agent all the information required to enable it to make, all
filings under the UCC (or the analogous legislation in any other relevant
jurisdiction) or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.

9.13. Additional Subsidiaries; Ownership of Subsidiaries; Additional Borrowers.
(a) Except as otherwise permitted by Section 10.02, or pursuant to a Permitted
Acquisition consummated in accordance with the terms hereof, each Parent
Guarantor will, and will cause each of its Subsidiaries to, own 100% of the
Equity Interests of each of their Subsidiaries (other than directors’ qualifying
shares to the extent required by applicable law).

(b) If any Subsidiary of either Parent Guarantor is formed or acquired after the
Restatement Effective Date, the Obligors’ Agent will cause (x) the Collateral
and Guaranty Requirements to the extent applicable to be satisfied with respect
to such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Obligor and (y) evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by the results
of a search of each system that is, or is similar to, the UCC that filings made
with respect to such Subsidiary in the jurisdictions contemplated by the
applicable Perfection Certificate and copies of the financing statements (or
similar documents) disclosed by such search (in each case to the extent such
searches and copies are made available to such Subsidiary) are Permitted Liens
or shall have been terminated and released.

(c) At any time that the Obligors’ Agent desires that a Wholly-Owned Subsidiary
of European Parent Guarantor organized under the laws of a jurisdiction in the
European Union becomes a Borrower hereunder, such Subsidiary shall satisfy the
following conditions, after which it shall become a Borrower, as the case may
be:

(i) the consent of all Lenders shall have been obtained;

 

132



--------------------------------------------------------------------------------

(ii) the articles of incorporation and corporate form of such Borrower shall be
satisfactory in form and substance to the Administrative Agent;

(iii) to the extent requested by any Lender, such Obligor shall have executed
and delivered Notes satisfying the requirements of Section 2.05;

(iv) such Obligor shall have executed, together with each other Credit Party,
and delivered to the Administrative Agent a Borrower Assumption Agreement,
substantially in the form of Exhibit U;

(v) the Administrative Agent shall have received an opinion (from either the
Administrative Agent’s counsel or the Obligors’ counsel (such counsel to render
opinions based on conventions in the respective jurisdictions) reasonably
satisfactory to the Administrative Agent) addressed to the Administrative Agent,
the Security Agent, the Co-Collateral Agents, the Facility Agent and each of the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent;

(vi) the Administrative Agent shall have received from such Obligor all of the
documents, certificates, papers, records and other information that would have
been required to have been delivered by such Subsidiary pursuant to Section 6.04
on the Restatement Effective Date if such Obligor had been an Obligor on the
Restatement Effective Date and such other documents, certificates, papers,
records and other information, to the extent reasonably requested by the
Administrative Agent;

(vii) all necessary governmental (domestic and foreign), regulatory and third
party approvals and/or consents in connection with this Agreement and the other
Credit Documents and otherwise referred to herein or therein, in each case with
respect to such Borrower, shall have been obtained and remain in full force and
effect and evidence thereof shall have been provided to the Administrative
Agent;

(viii) the Administrative Agent shall have received a letter from CT Corporation
System, presently located at 111 Eighth Avenue, New York, New York, 10011,
substantially in the form of Exhibit O, indicating its consent to its
appointment by such Subsidiary as its agent to receive service of process as
specified in Section 13.08;

(ix) if such Borrower is a Qualified Obligor and is organized in a Qualified
Jurisdiction, the Obligors’ Agent shall have provided to the Agents (i) an
appraisal of the Inventory of such Borrower from Hilco Appraisal Services (or
such other service provider as is reasonably acceptable to the Administrative
Agent) and (ii) a collateral examination of the Accounts and Inventory of such
Borrower from KPMG LLP (or such other service provider as is reasonably
acceptable to the Administrative Agent), in each case in scope reasonably

 

133



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the Security Agent and the results
of such appraisal and collateral examination shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Security Agent; and

(x) all requirements for such Borrower pursuant to the Collateral and Guaranty
Requirements must be satisfied and all other relevant documentation (including
opinions of counsel and, in the case of a Borrower organized under the laws of
France, an effective global rate letter containing an indicative calculation of
the taux effectif global, based on examples calculated on assumptions as to the
taux de période and durée période set out in the letter (the “Additional
Borrower TEG Letter”) of the type described in Section 6 shall be delivered as
if such new Borrower were an Obligor on the Restatement Effective Date.

For the avoidance of doubt, any such entity that becomes a Borrower hereunder
shall be subject to the limitations of Section 17.19.

9.14. Further Assurances. (a) Each Obligor will, and will cause each other Group
Member to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing, registration and recording of financing statements, obtaining consents,
fixture filings, mortgages, charges, debenture, deeds of trust, charge or real
property mortgage forms and other documents and supplying information), which
may be required under any applicable law, or which the Administrative Agent, the
Security Agent or the Required Lenders may reasonably request, to cause the
Collateral and Guaranty Requirements to be and remain satisfied at all times
(including, without limitation, the Incremental Security Documents), together
with the related opinions, all at the expense of the Obligors. The Obligors also
agree to provide to the Administrative Agent or the Security Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
or the Security Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) On each date after the Restatement Effective Date upon which any Obligor
enters into any Security Documents pursuant to preceding Section 9.13 or this
Section 9.14, the Obligors’ Agent on behalf of the respective Obligor entering
into such Security Documents on such date shall deliver to the Administrative
Agent a completed Perfection Certificate Supplement (together with all
attachments contemplated thereby) dated the date of entry into such Security
Documents; in each case, signed by an Authorized Officer of the Obligors’ Agent,
it being understood and agreed that the respective Perfection Certificate
Supplement need only speak to the respective Obligor then entering into the
respective Security Documents.

(c) At the reasonable request of (i) any Obligor, (ii) the Administrative Agent
or (iii) any Secured Creditor that was not a Secured Creditor on the Restatement
Effective Date, each Obligor and each Secured Creditor shall enter into any
amendments to the Security Documents or take any other actions for the purpose
of naming such new Secured Creditor as a Secured Creditor thereunder.

 

134



--------------------------------------------------------------------------------

9.15. Retention of Financial Consultant. Upon the occurrence and during the
continuance of a Specified Default, upon the request of the Co-Collateral
Agents, the Obligors (at their sole cost and expense) shall retain a business
and financial consultant mutually acceptable to the Obligors’ Agent and the
Co-Collateral Agents (a “Financial Consultant”) on such terms, including the
scope of work and term of engagement, as are reasonably acceptable to the
Co-Collateral Agents.

9.16. Permitted Acquisitions. (a) Subject to the provisions of this Section 9.16
and the requirements contained in the definition of Permitted Acquisition, each
Obligor may from time to time effect Permitted Acquisitions, so long as (in each
case except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition): (i) the Aggregate
Consideration payable for the proposed Permitted Acquisition, when added to the
Aggregate Consideration paid or payable for all other Permitted Acquisitions
theretofore consummated during the then Fiscal Year of the Obligors’ Agent, does
not exceed the Permitted Acquisition Basket Amount for such Fiscal Year; and
(ii) no Event of Default shall have occurred and be continuing at the time of
the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; provided that, an Obligor may effect a Permitted
Acquisition without regard to the Permitted Acquisition Basket Amount if (I) the
Payment Conditions are satisfied at such time, (II) no Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (III) the
Obligors’ Agent shall have given to the Administrative Agent and the Lenders at
least 10 Business Days’ prior written notice of any Permitted Acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition; (IV) calculations
are made by the Obligors’ Agent with respect to the financial covenant contained
in Sections 10.07 (determined, for purposes of this Section 9.16 only, as if a
Compliance Period is then in existence) for the respective Calculation Period on
a Pro Forma Basis as if the respective Permitted Acquisition (as well as all
other Permitted Acquisitions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show that such financial covenant would have been
complied with if the Permitted Acquisition had occurred on the first day of such
Calculation Period; (V) all representations and warranties contained in Sections
8.01, 8.02, 8.05, 8.06, 8.09, 8.10, 8.14, 8.15, 8.17, 8.21, 8.28, and 8.29 shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; and (VI) the Obligors’ Agent shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (I) through (V),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (I) and (IV); provided that if on the date a binding contract
for an otherwise Permitted Acquisition is entered into the conditions in clauses
(I) and (IV) would have been met had such Permitted Acquisition been consummated
on such date, then such acquisition shall be deemed a Permitted Acquisition.

 

135



--------------------------------------------------------------------------------

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors in accordance with the
Collateral and Guaranty Requirements.

(c) The Obligors’ Agent will cause each Subsidiary which is formed to effect, or
is acquired pursuant to, a Permitted Acquisition to comply with, and to execute
and deliver all of the documentation as and to the extent required by, Sections
9.13, 9.14 and 10.12, to the reasonable satisfaction of the Administrative
Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Obligor that the certifications pursuant to
this Section 9.16 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.

9.17. Maintenance of Company Separateness. Except with respect to the Australian
Guarantor, each Obligor will, and will cause each of its Subsidiaries to,
satisfy customary Company formalities, including, as applicable, (i) the holding
of regular board of directors’ and shareholders’ meetings or action by directors
or shareholders without a meeting, (ii) the maintenance of separate Company
records and (iii) the maintenance of separate bank accounts in its own name. No
Obligor nor any of its Subsidiaries shall take any action, or conduct its
affairs in a manner, which is likely to result in the Company existence of any
Obligor or any of its Subsidiaries being ignored, or in the assets and
liabilities of any Obligor or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.

9.18. Holding Company Obligations. Each Parent Guarantor will each (a) carry on
business solely as a holding company of the Group and will not carry on any
other business other than the holding of shares and other equity interests in
its Subsidiaries and the making of loans to its Subsidiaries, the maintenance of
a head office and related activities (including the provisions of consultancy,
advisory and/or treasury services to Group Members and the entry into, and the
performance of its obligations and the exercise of its rights under, the Credit
Documents; and (b) not incur any Indebtedness other than as permitted by
Sections 10.04(iv), 10.04(v), 10.04(xiii) and 10.04(xviii) under the Credit
Documents.

9.19. Operation of Cash Pooling Accounts during Dominion Period. Upon the
commencement of a Dominion Period, each Qualified Obligor shall cause the net
aggregate positive cash balance (if any) of all Cash Pooling Accounts maintained
by such Qualified Obligor as on such date, as well as any cash which is
subsequently deposited into any such Cash Pooling Accounts during any Dominion
Period, to be transferred within one Business Day to a Core Concentration
Account, as applicable. Subject to the preceding sentence, each Qualified
Obligor shall suspend the operation of all Cash Pooling Accounts maintained by
such Qualified Obligor for the duration of any Dominion Period.

 

136



--------------------------------------------------------------------------------

9.20. Cash Management for French Obligor during Dominion Period. The French
Obligor will arrange, and will cause each French Collection Bank and any
financial institution where a French Collection Account or Core French
Concentration Account is maintained during any Dominion Period to arrange, for
all collected amounts held in such French Collection Account or such Core French
Concentration Account from and after the date requested by the Administrative
Agent, to be sent by ACH or wire transfer or similar electronic transfer no less
frequently than once per Business Day to one or more accounts maintained by the
Facility Agent at DB London (or if DB London is not the Facility Agent, at the
institution designated by such successor Facility Agent) or an affiliate thereof
(each a “DB French Account”). Subject to the terms of the respective Security
Document, all amounts received in a DB French Account during a Dominion Period
shall be applied (and allocated) by the Administrative Agent on a daily basis in
the following order (in each case to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below, and
after giving effect to the application of any such amounts (x) otherwise
required to be applied pursuant to Section 5.02(b), (c) or (d), or
(y) constituting proceeds from any Collateral otherwise required to be applied
pursuant to the terms of the respective Security Document), subject to the
provisions of the immediately succeeding sentence (to the extent applicable):
(1) first, to the payment (on a ratable basis) of any outstanding Expenses
actually due and payable to the Administrative Agent and the Security Agent
under any of the Credit Documents, for which the French Borrower is obligated;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents, for
which the French Borrower is obligated; (3) third, to the extent all amounts
referred to in preceding clauses (1) and (2) have been paid in full, to pay (on
a ratable basis) all accrued and unpaid interest actually due and payable on the
Loans to the French Borrower and then all accrued and unpaid Fees actually due
and payable by the French Borrower to the Administrative Agent, the Issuing
Lenders and the Lenders under any of the Credit Documents; (4) fourth, to the
extent all amounts referred to in preceding clauses (1) through (3), inclusive,
have been paid in full, to pay (on a ratable basis) any and all unpaid principal
of Loans to the French Borrower which are then actually due and payable;
(5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to repay (on a ratable
basis) the outstanding principal of Loans to the French Borrower (whether or not
then due and payable); (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Secured Obligations of the French
Borrower then due and payable to the Administrative Agent and the Lenders under
any of the Credit Documents; and (7) seventh, to the French Borrower. Each
French Obligor agrees that it will not cause any proceeds of any Core
Concentration Account to be otherwise redirected.

SECTION 10. Negative Covenants. Each Obligor hereby covenants and agrees that on
and after the Restatement Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings (in
each case, together with interest thereon), Fees and all other Secured
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:

10.01. Liens. Each Obligor will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets

 

137



--------------------------------------------------------------------------------

(real or personal, tangible or intangible) of any Obligor or any Group Member,
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse to
any Obligor or any Group Member), or assign any right to receive income or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies other
than Liens on Borrowing Base Collateral that are not required to be paid
pursuant to Section 9.10;

(ii) Liens in respect of property or assets of any Group Member imposed by law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of such Group Member’s property or assets or materially
impair the use thereof in the operation of the business of the Group or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

(iii) Liens in existence on the Restatement Effective Date which are listed, and
the property subject thereto described, in Schedule 10.01, but only to the
respective date, if any, set forth in such Schedule 10.01 for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule 10.01,
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of any Group Member;

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

(v) Liens on Inventory and Accounts owned by Group Members other than Qualified
Obligors and created by or pursuant to the Local Law Financing Documents to the
extent permitted by Section 10.04(ix);

(vi) (x) licenses, sublicenses, leases or subleases granted by any Obligor to
other Persons not materially interfering with the conduct of the business of the
Group and (y) any interest or title of a lessor, sublessor or licensor under any
lease or license agreement permitted by this Agreement to which a Group Member
is a party;

 

138



--------------------------------------------------------------------------------

(vii) Liens upon assets of any Group Member subject to Capitalized Lease
Obligations to the extent such Capitalized Lease Obligations are permitted by
Section 10.04(iii), provided that (x) such Liens only serve to secure the
payment of Indebtedness arising under such Capitalized Lease Obligation and
(y) the Lien encumbering the asset giving rise to the Capitalized Lease
Obligation does not encumber any other asset of any Group Member;

(viii) Liens placed upon fixed or capital assets acquired after the Restatement
Effective Date and used in the ordinary course of business of any Group Member
and placed at the time of the acquisition thereof by such Group Member or within
90 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of any such fixed or capital assets or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 10.04(iii) and (y) in all events, the Lien encumbering the
equipment or machinery so acquired does not encumber any other asset of any
Group Member;

(ix) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Group;

(x) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(xi) Liens arising out of the existence of judgments or awards that do not
constitute an Event of Default under Section 11.01(i);

(xii) statutory and common law landlords’ liens under leases to which any Group
Member is a party;

(xiii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);

(xiv) Permitted Encumbrances;

 

139



--------------------------------------------------------------------------------

(xv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of an Obligor in existence at the time such Subsidiary
is acquired pursuant to a Permitted Acquisition (other than, in each case, on
the Inventory and Eligible Credit Card Receivables of a Qualified Obligor),
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 10.04(vi), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any other asset of a Group Member;

(xvi) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by any Group
Member in the ordinary course of business to the extent such Liens do not attach
to any assets other than the goods subject to such arrangements or the
receivables arising from the trading of these goods in the ordinary course of
business;

(xvii) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets or receivables arising from the
trading of these goods or assets, and (y) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(xviii) bankers’ Liens, Liens in favor of securities intermediaries, rights of
setoff and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more deposit or securities accounts maintained
by any Group Member, in each case granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank or banks with respect to cash management and
operating account arrangements including Liens arising under the general
business conditions of a German credit institution with which any Group Member
maintains a banking relationship;

(xix) Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(xx) Liens on deposit account or securities accounts in connection with
overdraft protection and netting services;

(xxi) Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;

(xxii) Liens on insurance proceeds incurred in the ordinary course of business
in connection with the financing of insurance premiums;

 

140



--------------------------------------------------------------------------------

(xxiii) Liens securing letters of credit to the extent permitted under
Section 10.04(xii);

(xxiv) Liens, right of set-off or netting arising by operation of law or by
contract to substantially the same effect by virtue of the provision to any
Group Member of clearing bank facilities or overdraft facilities permitted under
this Agreement or as otherwise required by the relevant clearing bank under its
standard terms and conditions for operation of the relevant accounts and
including any cash pooling, net balance or balance transfer arrangements entered
into by any Group Member in respect of bank accounts of Group Members in the
ordinary course of its banking arrangements;

(xxv) any Lien constituted or subsisting to comply with the requirements under §
8a of the German Act on Partial Retirement (Altersteilzeitgesetz) and under § 7d
of the German Social Security Code IV (Sozialgesetzbuch IV) former versions
(until 31 December 2007), § 7b of the German Social Security Code IV former
version (from 1 January until 31 December 2008) and under § 7e of the German
Social Security Code IV current version (since 1 January 2009);

(xxvi) Liens on securities which are the subject of repurchase agreements as
described in clause (v) of the definition of “Cash Equivalents” incurred in the
ordinary course of business;

(xxvii) Liens incurred in connection with sale-leaseback transactions of fixed
or capital assets permitted under Section 10.04, so long as such Liens shall not
extend to any other property or assets of the Obligors; and

(xxviii) additional Liens (other than on Borrowing Base Collateral) of any Group
Member not otherwise permitted by this Section 10.01 that do not secure
obligations in excess of £25,000,000 in the aggregate for all such Liens at any
time.

In connection with the granting of Liens of the type described in clauses (iii),
(v), (vii), (viii), (x), (xv), (xxiv) and (xxviii) of this Section 10.01 by any
Group Member, the Administrative Agent and the Security Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

10.02. Consolidation, Merger, or Sale of Assets, etc. Each Obligor will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger
(including any “fusion” implemented in accordance with articles L.236-1 to
L.236.24 of the French Code de commerce or any “transmission universelle du
patrimoine”) or consolidation or de-merger, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions or acquire any Acquired Entity or Business (or agree to do any of
the foregoing at any future time), except that:

(i) Group Members may sell assets to the extent required by Applicable Law,
provided such assets are not material to the business of the Group;

 

141



--------------------------------------------------------------------------------

(ii) Group Members may (x) sell inventory in the ordinary course of business or
(y) liquidate or otherwise dispose of obsolete or worn-out property in the
ordinary course of business;

(iii) Group Members may liquidate or otherwise dispose of Cash Equivalents in
the ordinary course of business, in each case for cash at Fair Market Value;

(iv) Group Members may sell assets (other than the capital stock or other Equity
Interests of any Wholly-Owned Subsidiary, unless all of the capital stock or
other Equity Interests of such Wholly-Owned Subsidiary are sold in accordance
with this clause (iv)), so long as (v) no Default or Event of Default then
exists or would result therefrom, (w) each such sale is in an arm’s-length
transaction and such Group Member receives at least Fair Market Value, (x) the
consideration received by such Group Member consists of at least 75% cash and is
paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 5.02(e) and (z) the aggregate amount of the cash and non-cash proceeds
received from all assets sold pursuant to this clause (iv) shall not exceed
£15,000,000 in any Fiscal Year (for this purpose, using the Fair Market Value of
property other than cash); provided, that notwithstanding the foregoing
limitations, Group Members may consummate the substantially current purchase and
sale or exchange of assets used or useful in the business conducted by the Group
Members on the Restatement Effective Date so long as (x) the assets acquired by
the Group Members are located in the same jurisdiction as the assets sold by the
Group Members, (y) each such sale is in an arm’s length transaction and the
respective Group Member receives at least Fair Market Value and (z) the Security
Agent shall have a perfected Lien on the assets acquired pursuant to such
purchase or exchange at least to the same extent for the assets sold pursuant to
such transaction (immediately prior to giving effect thereto) subject to no
other Lien other than Permitted Liens;

(v) each Group Member may lease (as lessee) or license (as licensee) real or
personal property (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));

(vi) each Group Member may sell or discount, in each case without recourse and
in the ordinary course of business, accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not as part of any financing transaction;

 

142



--------------------------------------------------------------------------------

(vii) each Group Member may grant licenses, sublicenses, leases or subleases to
other Persons not materially interfering with the conduct of the business of the
Group, in each case so long as no such grant otherwise affects the Security
Agent’s security interest in the asset or property subject thereto;

(viii) transfers of assets (i) among the Obligors, (ii) by any Group Member that
is not an Obligor to any Obligor and (iii) by any Group Member that is not an
Obligor to any other Group Member that is not an Obligor in each case shall be
permitted, so long as any assets so transferred shall be subject to any security
interests granted to the Security Agent for the benefit of the Secured Creditors
at least to the same extent as would have been required had the transferee
originally owned such assets;

(ix) (i) any Obligor may be merged, consolidated or liquidated with or into any
other Obligor organized in the same jurisdiction, (ii) any Group Member that is
not an Obligor may be merged, consolidated or liquidated with or into any
Obligor organized in the same jurisdiction and (iii) any Group Member that is
not an Obligor may be merged, consolidated or liquidated with or into any other
Group Member that is not an Obligor organized in the same jurisdiction (so long
as a Wholly-Owned Subsidiary of a Group Member is the surviving Person of any
such merger, consolidation or liquidation); provided that any such merger,
consolidation or liquidation shall only be permitted pursuant to this clause
(ix), so long as (A) any security interests granted to the Security Agent for
the benefit of the Secured Creditors in the assets (and Equity Interests) of any
such Person subject to any such transaction shall remain in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, consolidation or liquidation), (B) if any
Person subject to any such merger, consolidation or liquidation is a Borrower,
the surviving Person also shall be a Borrower and (C) if the Person to be
merged, consolidated or liquidated into another Person as contemplated above is
party to the Guaranty, the nature and scope of the obligations of such Person
under such Guaranty are substantially identical to the nature and scope of the
obligations of such other Person under such Guaranty;

(x) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.16;

(xi) Group Members may sell non-core assets acquired in connection with
Permitted Acquisitions which are not used in the business of the Group;

(xii) Group Members may undertake sale-leaseback transactions of fixed or
capital assets, to the extent not otherwise prohibited hereunder;

(xiii) Group Members may undertake bulk sales or other dispositions of the
Obligors’ Inventory not in the ordinary course of business in connection with
store closings, at arm’s length;

 

143



--------------------------------------------------------------------------------

(xiv) Group Members may incur Permitted Liens;

(xv) Group Members may undertake exchanges or swaps of equipment, store leases
or other Real Property having substantially equivalent value; provided that,
upon the completion of any such exchange or swap, (i) the Security Agent, for
its own benefit and the benefit of other Secured Creditors, has a first priority
lien (subject only to Permitted Liens having priority by operation of Applicable
Law) in such equipment, store leases or other Real Property received by the
Obligors at least to the same extent as the assets exchanged or swapped pursuant
to such transaction (immediately prior to giving effect thereto) subject to no
other Lien other than Permitted Liens, and (ii) all Net Sale Proceeds, if any,
received in connection with any such exchange or swap of equipment are applied
to the Loans if then required in accordance with Section 5.02; and

(xvi) Group Members may sell, transfer, wind up or otherwise dispose of assets,
including the Equity Interests of any Subsidiary or any business unit thereof,
so long as (a) the amount of any such sale, transfer, winding up or disposal,
together with the aggregate amount of any previous sales, transfers, windings up
and disposals made by Group Members pursuant to this clause (xvi) shall not
exceed in the aggregate an amount equal to 7.5% of the Consolidated Total Assets
of the Group, (b) no Default or Event of Default exists or would result
therefrom, (c) the Obligor being disposed of has no Loans or Letters of Credit
Outstanding, (d) Excess Availability, calculated on a pro forma basis giving
effect to such disposition (and as set forth in a Borrowing Base Certificate),
shall not be less than the greater of (i) £12,000,000 and (ii) 12.5% of the
lesser of (x) the Total Commitment as then in effect and (y) the Borrowing Base
(giving pro forma effect to such disposition) at such time, and (e) such sale is
in an arm’s-length transaction.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to an Obligor), such Collateral
shall be sold free and clear of the Liens created by the Security Documents, and
the Administrative Agent and the Security Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement, at any time when a Dominion Period is in effect,
no Borrowing Base Collateral may be sold, transferred or otherwise disposed of
by any Borrower or any Obligor that is not a Borrower (other than sales of
inventory in the ordinary course of business) unless the Obligors’ Agent
delivers a pro forma Borrowing Base Certificate to the Administrative Agent
prior to the sale, transfer or other disposal of such Collateral demonstrating
compliance with the Borrowing Base.

10.03. Dividends. Each Obligor will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to each
Obligor or any of its Subsidiaries, except that:

(i) any Subsidiary of an Obligor may pay cash Dividends or make other
distributions of property to an Obligor or to any Wholly-Owned Subsidiary of
such Obligor;

 

144



--------------------------------------------------------------------------------

(ii) any Non-Wholly-Owned Subsidiary of an Obligor may pay cash Dividends or
make other distributions of property to its shareholders, members or partners
generally, so long as such Obligor or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

(iii) the Obligors may pay cash Dividends to the respective Parent Guarantor, so
long as the proceeds thereof are promptly used by such Parent Guarantor to pay
operating expenses incurred in the ordinary course of business (including,
without limitation, outside directors and professional fees, expenses and
indemnities) and other similar corporate overhead costs and expenses;

(iv) the Obligors may pay cash Dividends to the Parent Guarantors at the times
and in the amounts necessary to enable such Parent Guarantor to pay its tax
obligations; provided that (x) the amount of cash Dividends paid pursuant to
this clause (iv) to enable such Parent Guarantor to pay Federal and state income
taxes at any time shall not exceed the amount of such Federal and state income
taxes actually owing by such Parent Guarantor at such time for the respective
period and (y) any refunds received by such Parent Guarantor shall promptly be
returned by such Parent Guarantor to the respective Borrower;

(v) any Obligor may pay cash Dividends to its respective direct or indirect
holders of Equity Interests to the extent such funds are used by a Parent
Guarantor to pay management fees to the Sponsor or its Affiliates to the extent
permitted by Section 10.06(viii);

(vi) any Obligor may pay cash Dividends or make other distributions of property
to its respective direct or indirect holders of Equity Interests if the Payment
Conditions are satisfied;

(vii) any Obligor may pay cash Dividends or make other distributions of property
to its respective direct or indirect holders of Equity Interests from amounts
received by such Obligors as Dividends originating from a Propco in an aggregate
amount not to exceed £50,000,000 plus an additional £25,000,000 per Fiscal Year
as long as the Payment Conditions are satisfied both before and after giving
effect to such payments;

(viii) during any Dominion Period, the Obligors may pay cash Dividends from cash
accounts which constitute Excluded Accounts by virtue of clause (z) of the
definition thereof; and

 

145



--------------------------------------------------------------------------------

(ix) any Obligor may pay cash Dividends or make other distributions of property
to its respective direct or indirect holders of its Equity Interests so long as
(a) no Default or Event of Default then exists or would result therefrom, and
(b) the aggregate amount of all Dividends made pursuant to this clause
(ix) shall not exceed the Net Equity Proceeds Amount at such time.

10.04. Indebtedness. Each Obligor will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Existing Indebtedness outstanding on the Restatement Effective Date and
listed on Schedule 8.20 (as reduced by any repayments of principal thereof), and
any subsequent extension, renewal or refinancing thereof, provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing and, provided further, that any
Intercompany Debt listed on Schedule 8.20 made by an Obligor to any Group Member
that is not an Obligor (and subsequent extensions, refinancings, renewals,
replacements and refundings thereof as permitted pursuant to this
Section 10.04(ii)) (x) may only be extended, refinanced, renewed, replaced or
refunded if the Intercompany Debt so extended, refinanced, renewed, replaced or
refunded has the same obligor(s) and obligee(s) as the Intercompany Debt being
extended, refinanced, renewed, replaced or refunded and (y) shall be subject to
the requirements of clauses (w), (x) and (y) appearing in the proviso to
Section 10.05(vii);

(iii) Indebtedness of Group Members evidenced by Capitalized Lease Obligations
and purchase money Indebtedness described in Section 10.01(vii) and
Section 10.01(viii);

(iv) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(vii); provided that clause (f) of the Collateral and Guaranty
Requirements are satisfied and any such Indebtedness owed by an Obligor shall be
subordinated to the Secured Obligations on terms no less favorable to the
Lenders than those set forth in the Intercompany Subordination Agreement;

(v) Indebtedness consisting of guaranties by the Obligors of each other’s
Indebtedness to the extent that the guaranteed Indebtedness is otherwise
permitted under this Agreement;

(vi) Indebtedness of any Obligor acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time of a Permitted Acquisition of an asset
securing such Indebtedness), provided that (x) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (y) such Indebtedness was not incurred in connection
with, or secured by, any Borrowing Base Collateral;

 

146



--------------------------------------------------------------------------------

(vii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(viii) Indebtedness of Group Members with respect to performance bonds, surety
bonds, appeal bonds or customs bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of any Group Member or
in connection with judgments that do not result in a Default or an Event of
Default;

(ix) Indebtedness of Group Members (other than Qualified Obligors) under the
Local Law Financing Documents in an aggregate principal amount not to exceed
£28,000,000;

(x) Indebtedness of any Group Member which may be deemed to exist in connection
with agreements providing for indemnification, purchase price adjustments and
similar obligations in connection with the acquisition or disposition of assets
in accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by
Section 10.04(v);

(xi) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;

(xii) Indebtedness relating to letters of credit obtained in the ordinary course
of business (including, for avoidance of doubt, any private label letters of
credit issued by Parent), provided that the security for any such documentary
letter of credit may be secured only by Liens attaching to the related documents
of title and not the Inventory represented thereby;

(xiii) Indebtedness of any Parent Guarantor to Parent or any of Parent’s
Subsidiaries (other than any Group Member); provided that such Indebtedness
(x) does not require the payment in cash of principal or interest at a rate in
excess of 10% per annum prior to the Maturity Date and (y) is subordinated to
the Secured Obligations on terms reasonably acceptable to the Administrative
Agent;

(xiv) Indebtedness of the Obligors under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 10.04 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Group Members against
fluctuations in currency values or commodity prices in connection with the
business of the Group, in either case so long as the entering into of such
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes;

 

147



--------------------------------------------------------------------------------

(xv) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(xvi) Indebtedness that is discharged on the day on which it is incurred and
arises pursuant to the operation of cash pooling, net balance or balance
transfer arrangements made available to Group Members;

(xvii) Indebtedness incurred in connection with sale leaseback transactions
permitted hereunder;

(xviii) Indebtedness due to the Sponsor Group; provided that such Indebtedness
does not require the payment in cash of principal or interest at a rate in
excess of 10% per annum prior to the Maturity Date, has a maturity which extends
beyond the Maturity Date, and is subordinated to the Secured Obligations on
terms reasonably acceptable to the Administrative Agent; and

(xix) additional Indebtedness incurred by Group Members so long as the Payment
Conditions are satisfied at the time such Indebtedness is incurred, which
Indebtedness shall be unsecured unless otherwise permitted under
Section 10.01(xxviii).

10.05. Advances, Investments and Loans. Each Obligor will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make any Investment,
except that the following shall be permitted:

(i) Group Members may acquire and hold accounts receivables owing to any of
them, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms of such Group Member;

(ii) Group Members may acquire and hold cash and Cash Equivalents;

(iii) Group Members may hold the Investments held by them on the Restatement
Effective Date and described on Schedule 10.05(iii) and undertake refinancings
thereof on substantially the same terms or capitalize any such existing
Investments that constitute intercompany loans to a Group Member, provided that
any increase in such Investments made shall be permitted only if permitted under
the other provisions of this Section 10.05;

(iv) Group Members may acquire and own investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

148



--------------------------------------------------------------------------------

(v) Group Members may make loans and advances to their officers and employees
for moving, relocation and travel expenses and other similar expenditures, in
each case in the ordinary course of business in an aggregate amount not to
exceed £2,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances);

(vi) Group Members may acquire and hold obligations of their officers and
employees in connection with such officers’ and employees’ acquisition of shares
of common Equity Interests of the Parent (so long as no cash is actually
advanced by any Group Member in connection with the acquisition of such
obligations);

(vii) (I) any Obligor may make intercompany loans and advances to any other
Obligor, (II) any Obligor may make intercompany loans and advances to any Group
Member that is not an Obligor, (III) any Group Member that is not an Obligor may
make intercompany loans and advances to any Obligor and to any other Group
Member that is not an Obligor and (IV) any Group Member may make intercompany
loans and advances to any Affiliate of a Group Member (other than to the
Sponsors, Sponsor Related Parties or any other stockholder of the Parent) (such
intercompany loans and advances referred to in preceding clauses (I) through
(IV), collectively, the “Intercompany Loans”), provided that (t) unless the
Payment Conditions are satisfied at the time any such Intercompany Loan is made,
at no time shall the aggregate outstanding principal amount of all Intercompany
Loans made pursuant to preceding sub-clause (II) of this clause (vii), when
added to the amount of contributions, acquisitions of Equity Interests,
capitalizations and forgivenesses theretofore made pursuant to subclause (II) of
Section 10.05(viii) (for this purposes, taking the Fair Market Value of any
property (other than cash) so contributed at the time of such contribution),
exceed £5,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances and net of any returns on
any such Investment in the form of a principal repayment, distribution, dividend
or redemption, as applicable), (u) unless the Payment Conditions are satisfied
at the time any such Intercompany Loan is made, at no time shall the aggregate
outstanding principal amount of all Intercompany Loans made pursuant to
preceding sub-clause (IV) of this clause (vii), when added to the amount of
contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore made pursuant to subclause (IV) of Section 10.05(viii)
(for this purpose, taking the Fair Market Value of any property (other than
cash) so contributed at the time of such contribution), exceed £5,000,000 at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances and net of any returns on any such Investment in the
form of a principal repayment, distribution, dividend or redemption, as
applicable), (v) no Intercompany Loan may be made pursuant to subclauses (II) or
(IV) above at any time that a Default or an Event of Default has occurred and
its continuing, (w) unless otherwise agreed by the Administrative Agent, each
Intercompany Loan shall be evidenced by an Intercompany Note, (x) each such
Intercompany Note owned or held by an Obligor shall be pledged to the Security
Agent pursuant

 

149



--------------------------------------------------------------------------------

to terms of the applicable Security Document, (y) each Intercompany Loan made by
any Group Member that is not an Obligor to an Obligor shall be subject to the
subordination provisions contained in the Intercompany Subordination Agreement
and (z) any Intercompany Loans made to any Obligor pursuant to this clause
(vii) shall cease to be permitted by this clause (vii) if such Obligor ceases to
constitute an Obligor;

(viii) (I) Obligors may make capital contributions to, or acquire Equity
Interests of, other Obligors, (II) Obligors may make capital contributions to,
or acquire Equity Interests of, Group Members that are not Obligors, (III) Group
Members that are not Obligors may make cash capital contributions to, or acquire
Equity Interests of, other Group Members that are not Obligors and (IV) Group
Members may make capital contributions to, or acquire Equity Interests of, any
Affiliate of a Group Member (other than to the Sponsors, Sponsor Related Parties
or any other Stockholder of the Parent); provided that (v) unless the Payment
Conditions are satisfied at the time such capital contribution or acquisition of
Equity Interests is made, the aggregate amount of contributions, acquisitions of
Equity Interests, capitalizations and forgiveness on and after the Restatement
Effective Date made pursuant to preceding subclause (II) (for this purpose,
taking the Fair Market Value of any property (other than cash) so contributed at
the time of such contribution), when added to the aggregate outstanding
principal amount of Intercompany Loans made to Group Members that are not
Obligors pursuant to subclause (II) of Section 10.05(vii) (determined without
regard to any write-downs or write-offs thereof and net of any returns on any
such Investment in the form of a principal repayment, distribution, dividend or
redemption, as applicable), shall not exceed an amount equal to £5,000,000,
(w) unless the Payment Conditions are satisfied at the time such capital
contribution or acquisition of Equity Interests is made, the aggregate amount of
contributions, acquisitions of Equity Interests, capitalizations and forgiveness
on and after the Restatement Effective Date made pursuant to preceding subclause
(IV) (for this purpose, taking the Fair Market Value of any property (other than
cash) so contributed at the time of such contribution), when added to the
aggregate outstanding principal amount of Intercompany Loans made to Affiliates
of Group Members pursuant to subclause (IV) of Section 10.05(vii) (determined
without regard to any write-downs or write-offs thereof and net of any returns
on any such Investment in the form of a principal repayment, distribution,
dividend or redemption, as applicable), shall not exceed an amount equal to
£5,000,000, (x) no contribution, capitalization or forgiveness may be made
pursuant to preceding subclauses (II) and (IV) at any time that a Default or an
Event of Default has occurred and its continuing, (y) in the case of any
contribution pursuant to preceding subclause (I) or (II), any security interest
granted to the Security Agent for the benefit of the Secured Creditors pursuant
to the Security Documents in any assets so contributed shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such contribution) and all actions required to maintain
said perfected status have been taken and (z) any Investment made in or to made
to any Obligor pursuant to this clause (viii) shall cease to be permitted by
this clause (viii) if such Obligor ceases to constitute an Obligor;

 

150



--------------------------------------------------------------------------------

(ix) Group Members may own the Equity Interests of their respective Subsidiaries
created or acquired in accordance with the terms of this Agreement (so long as
all amounts invested in such Subsidiaries are independently justified under
another provision of this Section 10.05);

(x) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

(xi) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.16;

(xii) Group Members may receive and hold promissory notes and other non-cash
consideration received in connection with any asset sale permitted by
Section 10.02(iv);

(xiii) Group Members may make investments made in accordance with the investment
policy set forth as Schedule 10.05(xiii) hereto;

(xiv) Group Members may capitalize or forgive (i) any Indebtedness owed to any
Obligor by other Obligors or (ii) provided that the Payment Conditions are
satisfied at the time of such capitalization or forgiveness, any Indebtedness
owed to any Obligor by Persons other than Obligors not to exceed £5,000,000 in
the aggregate;

(xv) Group Members may make payments in respect of earnest money required in
connection with Permitted Acquisitions;

(xvi) Group Members may make loans or provide credit to other Group Members
arising as a result of the operation of cash pooling, net balance or balance
transfer arrangements made available to Group Members;

(xvii) Group Members may make guarantees of Indebtedness of Group Members that
are not Obligors not in excess of £5,000,000 in the aggregate at any time
outstanding;

(xviii) Group Members may enter into Interest Rate Protection Agreements and
Other Hedging Agreements permitted by Section 10.04(xiv);

(xix) in addition to Investments permitted by clauses (i) through (xviii) of
this Section 10.05, Group Members may make additional loans, advances and other
Investments to or in a Person in an aggregate amount for all loans, advances and
other Investments made pursuant to this clause (xix) (determined without regard
to any write-downs or write-offs thereof), net of cash repayments of principal
in the case of loans, sale proceeds in the case of Investments in the form of
debt instruments and cash equity returns (whether as a distribution, dividend,
redemption or sale) in the case of equity investments, not to exceed the sum of
(a) £20,000,000 plus (b) the Net Equity Proceeds Amount at such time; and

 

151



--------------------------------------------------------------------------------

(xx) Group Members may make additional Investments not otherwise permitted by
clauses (i) through (xix) of this Section 10.05 so long as the Payment
Conditions are satisfied at the time any such Investments are made.

10.06. Transactions with Affiliates. Each Obligor will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of each Obligor or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to such Obligor or such Subsidiary as would
reasonably be obtained by such Obligor or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and other transactions may be entered into among the
Group Members to the extent permitted by Sections 10.02, 10.04 and 10.05;

(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of Group Members;

(iv) Each Parent Guarantor may issue common Equity Interests and Qualified
Preferred Stock;

(v) Group Members may enter into, and may make payments under, employment
agreements, employee benefits plans, stock option plans, indemnification
provisions and other similar compensatory arrangements with officers, employees
and directors of Group Members in the ordinary course of business;

(vi) Subsidiaries of each Parent Guarantor may pay management fees, licensing
fees and similar fees to any Obligor;

(vii) the payment and performance under (i) leases to which a Group Member is a
party with any Propco, (ii) intercompany licensing agreements in effect as of
the Restatement Effective Date relating to intellectual property,
(iii) intercompany services agreements relating to provision of financial,
accounting, marketing, procurement, information technology and other business
services in effect as of the Restatement Effective Date, (iv) intercompany
payables relating to insurance claims and (v) private label letters of credit
for which Parent serves as issuer;

(viii) so long as no Default or Event of Default then exists or would result
therefrom, each Parent Guarantor may pay management fees to the Sponsor and its
Affiliates in accordance with the terms of the applicable Advisory Agreement as
in effect on the Restatement Effective Date; and

 

152



--------------------------------------------------------------------------------

(ix) each Parent Guarantor may reimburse the Sponsor and its Affiliates for
their reasonable out-of-pocket expenses incurred in connection with their
providing management services to the Group.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall any Group Member pay any management, consulting or similar fee
to any of their respective Affiliates except as specifically provided in clauses
(vi), (vii) and (viii) of this Section 10.06.

10.07. Consolidated Fixed Charge Coverage Ratio. During each Compliance Period,
each Parent Guarantor shall not permit (i) the Consolidated Fixed Charge
Coverage Ratio for the last Test Period ended prior to the beginning of such
Compliance Period for which financial statements are available to be less than
1.00:1.00, (ii) the Consolidated Fixed Charge Coverage Ratio for any Test Period
for which financial statements first become available during such Compliance
Period to be less than 1.00:1.00 or (iii) the Consolidated Fixed Charge Coverage
Ratio for any Test Period ending during such Compliance Period (or before such
Compliance Period and after the Test Period referenced in clause (i) above) to
be less than 1.00:1.00. Within three Business Days after the beginning of a
Compliance Period (or if the deadline for delivery of the financial statements
for the applicable Fiscal Month or Fiscal Quarter in accordance with
Section 9.01(a) or (b) has not expired, within three Business Days of such
deadline), the Obligors’ Agent shall provide to Administrative Agent a
compliance certificate (whether or not a Compliance Period is in effect on the
date such compliance certificate is required to be delivered) calculating the
Fixed Charge Coverage Ratio for the Test Period ended immediately prior to the
beginning of such Compliance Period based on the most recent financial
statements delivered pursuant to Section 9.01(a) or (b).

10.08. Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc. Each Obligor will not, and
will not permit any of its Subsidiaries to:

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (i) could not reasonably be expected to be adverse
to the interests of the Lenders in any material respect and the terms of any
such amendment, modification, change or other action will not violate any of the
other provisions of this Agreement or any other Credit Document;

 

153



--------------------------------------------------------------------------------

(ii) amend, modify or change any provision of the Advisory Agreement unless such
amendment, modification or change could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders or is mandated under
Applicable Law; or

(iii) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due any) Indebtedness incurred pursuant to Sections 10.04(xiii) and
10.04(xviii); provided that notwithstanding anything to the contrary in this
Section 10.08(iii), any Group Member may prepay, repay, redeem or repurchase any
such Indebtedness so long as prior to and after giving effect to such payment,
prepayment, redemption or repurchase, the Payment Conditions are satisfied.

10.09. Limitation on Certain Restrictions on Subsidiaries. Each Obligor will
not, and will not permit any Group Member to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Group Member to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by any Group Member, or pay any Indebtedness
owed to any Group Member, (b) make loans or advances to any Group Member or
(c) transfer any of its properties or assets to any Group Member, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law, (ii) this Agreement and the other Credit Documents, (iii) the Local Law
Financing Documents, (iv) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of any Obligor,
(v) customary provisions restricting assignment of any licensing agreement (in
which any Group Member is the licensee) or other contract entered into by any
Group Member in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset and
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (vi), (vii), (xv) or (xvi).

10.10. Limitation on Issuance of Equity Interests. (a) Each Obligor will not,
and will not permit any of its Subsidiaries to, issue (i) any Preferred Equity
to a Person who is not an Obligor or Subsidiary of an Obligor or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of any Group Member, as the case may be; provided
that notwithstanding the foregoing, each Parent Guarantor may issue Qualified
Preferred Stock.

(b) No Parent Guarantor will permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the

 

154



--------------------------------------------------------------------------------

percentage ownership of either Parent Borrower or any of their respective
Subsidiaries in any class of the capital stock or other Equity Interests of such
Subsidiary, (iii) to qualify directors to the extent required by applicable law
and for other nominal share issuances to Persons other than Group Members to the
extent required under applicable law, (iv) for issuances by Subsidiaries of each
Parent Guarantor which are newly created or acquired in accordance with the
terms of this Agreement, (v) Non-Wholly Owned Subsidiaries may issue Equity
Interests and (vi) as may be required by Applicable Law.

10.11. Business; etc. Each Obligor will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Group as of the Restatement Effective Date and
reasonable extensions thereof and businesses ancillary or complimentary thereto.

10.12. Limitation on Creation of Subsidiaries. (a) Each Obligor will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Restatement Effective Date any Subsidiary (other than Non-Wholly Owned
Subsidiaries permitted to be established, created or acquired in accordance with
the requirements of Section 10.12(b) and other then Immaterial Subsidiaries),
provided that each Obligor and its Wholly-Owned Subsidiaries shall be permitted
to establish, create and, to the extent permitted by this Agreement, acquire
Wholly-Owned Subsidiaries, so long as, in each case, (i) at least 5 days’ prior
written notice thereof is given to the Administrative Agent (or such shorter
period of time as is acceptable to the Administrative Agent in any given case),
(ii) the capital stock or other Equity Interests of such new Subsidiary are
promptly pledged pursuant to, and to the extent required by, this Agreement and
the Collateral Agreement and the certificates, if any, representing such stock
or other Equity Interests, together with stock or other appropriate powers duly
executed in blank, are delivered to the Security Agent, (iii) each such new
Wholly-Owned Subsidiary executes any Security Documents required under the
Collateral and Guaranty Requirements, and (iv) each such new Wholly-Owned
Subsidiary to the extent requested by the Administrative Agent or the Required
Lenders, takes all actions required pursuant to Section 9.13. In addition, each
new Wholly-Owned Subsidiary that is required to execute any Credit Document
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation (including opinions of counsel) of the type described in
Section 6 as such new Subsidiary would have had to deliver if such new
Subsidiary were an Obligor on the Restatement Effective Date.

(b) In addition to Subsidiaries of each Parent Guarantor created pursuant to
preceding clause (a), each Parent Guarantor and its Subsidiaries may establish,
acquire or create, and make Investments in, Non-Wholly Owned Subsidiaries after
the Restatement Effective Date as a result of Permitted Acquisitions (subject to
the limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 10.05, provided that (i) all of the
capital stock or other Equity Interests of each such Non-Wholly Owned Subsidiary
shall be pledged by any Obligor which owns same as, and to the extent, required
by the Collateral and Guaranty Requirement, and (ii) each such Non-Wholly Owned
Subsidiary shall take the actions specified in Section 10.12(a) to the same
extent that such Non-Wholly Owned Subsidiary would have been required to take if
it were a Wholly-Owned Subsidiary of any Parent Guarantor.

 

155



--------------------------------------------------------------------------------

10.13. No Additional Deposit Accounts; etc. The Qualified Obligors will not,
directly or indirectly, open, maintain or otherwise have any checking, savings,
deposit, securities or other accounts at any bank or other financial institution
where cash or Cash Equivalents are or may be deposited or maintained with any
Person, other than (a) Core Concentration Accounts, (b) Collection Accounts,
(c) Disbursement Accounts, (d) other Deposit Accounts, (e) Excluded Accounts and
(f) securities accounts, in each case, meeting the requirements set forth in
this Agreement (including the Collateral and Guaranty Requirements); provided
that prior to opening any new Core Concentration Account, Collection Account,
Disbursement Account, other Deposit Account, Excluded Account or securities
account following the Restatement Effective Date, (i) such Obligor has notified
the Administrative Agent of such new account (and in the case of a new Excluded
Account, designated such Excluded Account as either a Cash Pooling Account or
otherwise) and (ii) in the case of any new Core Concentration Account,
Collection Account, other Deposit Account (other than Excluded Accounts and
Disbursement Accounts) or securities account, the financial institution with
which such account is opened, together with the applicable Obligor which has
opened such account and the Security Agent have executed and delivered to the
Administrative Agent a Cash Management Control Agreement reasonably acceptable
to the Administrative Agent (or in the case of a securities account, such other
control agreement as may be reasonably satisfactory to the Administrative
Agent).

10.14. Cash Pooling Accounts. At any time that Loans are outstanding, the
Qualified Obligors will ensure that the net aggregate cash balance of any Cash
Pooling Accounts maintained by such Qualified Obligors (whether positive or
negative, as applicable) shall not exceed the Pounds Sterling Equivalent of
£15,000,000 for any three consecutive Business Days, and the Qualified Obligors
shall take (or refrain from taking, as the case may be) all such actions as are
necessary to ensure compliance with this Section 10.14, including (without
limitation), transferring funds from, or suspending transfers of funds to, any
Cash Pooling Accounts. The Security Agent acknowledges that (a) all of the
obligations of the Qualified Obligors in respect of the Cash Pooling Accounts
are solely the personal obligations of the Qualified Obligors, and (b) any
breach by any of the Qualified Obligors of their obligations under the
Syndicated Facility Agreement shall not prejudice the status of the Cash Pooling
Accounts and shall not prejudice the relevant account bank’s rights in respect
of the Cash Pooling Accounts, including the account bank’s rights of set-off.

SECTION 11. Events of Default.

11.01. Events of Default. Upon the occurrence of any of the following specified
events (each, an “Event of Default”):

(a) Payments. Any Borrower shall (i) default in the payment when due of any
principal of or any Loan or any Note or Unpaid Drawing or (ii) default, and such
default shall continue unremedied for five or more Business Days, in the payment
when due of any interest on any Loan, Note or any Unpaid Drawing or any Fees or
any other amounts owing hereunder or under any other Credit Document; or

(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Obligor herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date made or
deemed made; or

 

156



--------------------------------------------------------------------------------

(c) Covenants. Any Obligor shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
5.03(e), 5.03(f) or Section 10, (ii) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.01(j)
and such default shall continue unremedied for a period of one day,
(iii) default in the due performance or observance of any term, covenant or
agreement contained in Section 9.01(g)(i), 9.08, 9.11, 9.14 or 9.16 and such
default shall continue unremedied for a period of five days, or (iv) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those as provided in Sections 11.01(a)
and 11.01(b)) and such default (in the case of this clause (ii) shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

(d) Default Under Other Agreements. (a) (i) Any Group Member shall (x) default
in any payment of any Indebtedness (other than the Secured Obligations) beyond
the period of grace, if any, provided in an instrument or agreement under which
such Indebtedness was created or (y) default in the observance or performance of
any agreement or condition relating to any Indebtedness (other than the Secured
Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice of
acceleration is required other than, in any case, voluntary prepayments or
terminations permitted under this Agreement), any such Indebtedness to become
due prior to its stated maturity (except with respect to secured Indebtedness to
the extent the same become due as a result of sale or transfer of the property
or assets securing such Indebtedness), or (ii) any Indebtedness (other than the
Secured Obligations) of Group Member shall be declared to be (or shall become)
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or other prepayments permitted by this Agreement, prior to
the stated maturity thereof, provided that it shall not be a Default or an Event
of Default under this Section 11.01(d) unless the aggregate principal amount of
all Indebtedness as described in preceding clauses (i) and (ii) is at least
£15,000,000; or

(e) Bankruptcy, etc. Any Group Member shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against any Group Member, and the petition is not
controverted within 10 days, or is not dismissed within 60 days after the filing
thereof, provided, however, that during the pendency of such period, each Lender
shall be relieved of its obligation to extender credit hereunder; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of any Group Member, to operate all or any
substantial portion of the business of any Group Member, or any Group Member
commences any other proceeding under any reorganization, arrangement, adjustment
or moratorium of debt, relief of debtors, dissolution, bankruptcy, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any Group Member (including, without limitation, under the
Companies Act 2006 (United Kingdom) or the Insolvency Act 1986 as amended

 

157



--------------------------------------------------------------------------------

(United Kingdom), the Corporations Act (Australia), where the following
proceedings are commenced against any member of the Group which conducts
business in France (a “French Group Member”): any procédure d’alerte, de
sauvegarde, de conciliation (including a jugement d’homologation de
conciliation), de redressement, cession totale de l’entreprise, règlement ou
liquidation judiciaire, de constatation de l’insolvabilité or a conciliateur,
administrateur judiciaire, liquidateur or mandataire ad hoc is appointed in
respect of a French Group Member), or there is commenced against any Group
Member any such proceeding which remains undismissed for a period of 45 days
after the filing thereof, or any Group Member is adjudicated insolvent (with
respect to an Australian Obligor, as defined in the Corporations Act) or
bankrupt; or any order of relief or other order approving any such case is
sought in such proceeding (including the entry of an order of relief against it
or for the appointment of a receiver, controller (as defined in the Corporations
Act) receiver-manager, trustee, monitor, custodian or similar official for it or
for any substantial part of its property) is entered; or any Group Member makes
a general assignment for the benefit of creditors; or any French Group Member is
in a state of “cessation des paiements”; or any Company action is taken by any
Obligor for the purpose of effecting any of the foregoing; where the following
proceedings are commenced against any member of the Group which has a permanent
establishment in Spain (a “Spanish Group Member”): any “concurso”,
“administración judicial”, “disolución”, “liquidación”, “intervención judicial o
administrativo” or any actions are taken by a Spanish Group Member or by any
third party for the declaration of insolvency (“concurso”) (in the event of a
third party action unless a frivolous action) of a Spanish Group Member or any
action is taken by any Spanish Group Member to obtain the protection in
pre-insolvency scenarios granted by Article 5.3 of the Spanish Insolvency Law
22/2003, of 9 July as drafted by the Spanish Royal Decree 3/2009, of 27 March,
or any Spanish Group Member is insolvent in accordance with Article 2 of Spanish
Insolvency Law 22/2003, of 9 July or is obliged to initiate the proceedings for
its compulsory winding-up; or any German Obligor is over-indebted (überschuldet)
or unable to pay its debts (zahlungsunfähig) in the meaning of Sections 17 to 19
of the German Insolvency Code (Insolvenzordnung); or

(f) Pension Plans. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan or
Multiemployer Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, any
Obligor or a Subsidiary of an Obligor or any ERISA Affiliate has incurred or is
reasonably likely to incur any liability to or on account of a Plan or
Multiemployer Plan under section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or section 436(f) of the Code, a “default” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan or
Multiemployer Plan; any applicable law, rule or regulation is adopted, changed
or interpreted, or the interpretation or administration thereof is changed, in

 

158



--------------------------------------------------------------------------------

each case after the date hereof, by any Governmental Authority (a “Change in
Law”), or, as a result of a Change in Law, an event occurs following a Change in
Law, with respect to or otherwise affecting any Plan or Multiemployer Plan;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually, and/or in the aggregate has had, or could reasonably be expected
to have, a Material Adverse Effect; or

(g) Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Security Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of the Security Agent, superior
to and prior to the rights of all third Persons (except as permitted by
Section 10.01), and subject to no other Liens (except as permitted by
Section 10.01) (except as a result of the sale, release or other disposition of
the applicable Collateral in a transaction permitted under the Credit
Documents), or any Obligor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any such Security Document and such default shall continue beyond the period
of grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document; or

(h) Guaranties. Any Guaranty or any provision thereof shall cease to be in full
force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

(i) Judgments. One or more judgments or decrees shall be entered against any
Group Member involving in the aggregate for any Group Member a liability (not
paid or to the extent not covered by a reputable and solvent insurance company)
and such judgments and decrees either shall be final and non-appealable or shall
not be vacated, discharged or stayed or bonded pending appeal for any period of
45 consecutive days, and the aggregate amount of all such judgments equals or
exceeds £15,000,000; or

(j) Change of Control. A Change of Control shall occur; or

(k) Denial of Liability. (a) Any Obligor shall deny its obligations under this
Agreement, any Note or any other Credit Document, (b) any law, rule or
regulation shall purport to render invalid, or preclude enforcement of, any
material provision of this Agreement or any other Credit Document or impair
performance of any Obligor’s obligations hereunder or under any other Credit
Document or (c) any dominant authority asserting or exercising de jure or de
facto governmental or police powers shall, by moratorium laws or otherwise,
cancel, suspend or defer the obligation of any Obligor to pay any amount
required to be paid hereunder or under any other Credit Document; or

(l) Governmental Action. Any Governmental Authority shall have condemned,
nationalized, seized, or otherwise expropriated all or any substantial part of
the

 

159



--------------------------------------------------------------------------------

property, shares of capital stock or other assets of any Obligor or any of its
Subsidiaries, or shall have assumed custody or control of such property or other
assets or of the business or operations of any Obligor or any of its
Subsidiaries, or shall have taken any action for the dissolution or
disestablishment of any Obligor or any of its Subsidiaries or any action that
would prevent any Obligor, any of its Subsidiaries or any of their respective
officers from carrying on the business of such Obligor or such Subsidiary or a
substantial part thereof and, in each case, such action, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect; or

(m) English Insolvency. (a) A member of the Group incorporated in England and
Wales is unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts under applicable law,
suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with its creditors or any class of its creditors with a view to rescheduling any
of its indebtedness; (b) The value of the assets of any member of the Group
incorporated in England and Wales is less than its liabilities (taking into
account contingent and prospective liabilities); or (c) A moratorium is declared
in respect of any indebtedness of any member of the Group incorporated in
England and Wales. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium; or

(n) Australian Insolvency. A member of the Group incorporated in Australia is
(i) is (or has stated that it is) insolvent under administration or insolvent
(each as defined in the Corporations Act); (ii) is in liquidation, in
provisional liquidation, under administration or wound up or has had a
Controller (as defined in the Corporations Act) appointed to its property;
(iii) is subject to any arrangement, assignment, moratorium or composition,
protected from creditors under any statute or dissolved (in each case, other
than to carry out a reconstruction or amalgamation while solvent on terms
approved by the Agent); (iv) has had an application or order made, resolution
passed, proposal put forward, or any other action taken, in each case in
connection with that person, which is preparatory to or could result in any of
(i), (ii) or (iii) above (and, in the case of an application or similar action,
it is not stayed, withdrawn or dismissed within 30 days); (v) is taken (under
section 459F(1) of the Corporations Act) to have failed to comply with a
statutory demand; (vi) is the subject of an event described in section
459C(2)(b) or section 585 of the Corporations Act (or it makes a statement from
which the Agent reasonably deduces it is so subject); or (vii) is otherwise
unable to pay its debts when they fall due; or

(o) Creditors’ Process. Any expropriation, attachment, sequestration, distress
or execution affects any material asset or assets of a member of the Group
incorporated in England and Wales or Australia and is not discharged within 28
days;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Obligor (provided that, if an Event of Default specified in Section 11.01(e)
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below, shall occur

 

160



--------------------------------------------------------------------------------

automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon all the Commitments of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Secured Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the Borrowers to pay (and the Borrowers agree that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.01(e) with respect to any Borrower, they will pay) to the Security
Agent at the Payment Office such additional amount of cash or Cash Equivalents,
to be held as security by the Security Agent, as is equal to the aggregate
Stated Amount of all Letters of Credit issued for the account of the Borrowers
and then outstanding; (v) enforce and/or exercise, as Security Agent, all of the
Liens and security interests and other rights and remedies created pursuant to
the Security Documents; (vi) enforce each Guaranty; and (vii) apply any cash
collateral held by the Administrative Agent pursuant to Section 11.02 to the
repayment of the Secured Obligations.

11.02. Application of Proceeds. (a) All moneys collected by the Administrative
Agent, the Security Agent or any other Secured Creditor (x) upon any sale or
other disposition of the Collateral or any portion thereof or any other
enforcement of remedies under the Security Documents, (y) after acceleration of
the Loans pursuant to Section 11.01 and (z) upon any distribution in connection
with an insolvency or liquidation proceeding with respect to any Obligor,
together with all other moneys received by the Security Agent hereunder, shall
be applied as follows:

(i) first, to the payment of all amounts owing the Security Agent, each
Co-Collateral Agent and the Administrative Agent of the type described in
clauses (iv), (v) and (vi) of the definition of “Secured Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), to the payment of all amounts owing to any Agent of the
type described in clauses (v) and (vi) of the definition of “Secured
Obligations”;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in
Section 11.02(e) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Primary Obligations or, if the proceeds are insufficient to pay
in full all such Primary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 11.02(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed;

 

161



--------------------------------------------------------------------------------

(v) fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Tertiary Obligations shall be paid to the Secured Parties as
provided in Section 11.02(e), with each Secured Party receiving an amount equal
to its outstanding Tertiary Obligations or, if the proceeds are insufficient to
pay in full all such Tertiary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

(vi) sixth, to the extent proceeds remain after application pursuant to the
preceding clauses (i) through (v), inclusive, and following the Termination
Date, to the relevant Obligor or to whomever may be lawfully entitled to receive
such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations, Secondary
Obligations or Tertiary Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Primary Obligations, Secondary
Obligations or Tertiary Obligations, as the case may be, (y) “Primary
Obligations” shall mean (i) in the case of the Credit Document Obligations, all
principal of, premium, fees and interest on, all Loans, all Unpaid Drawings, the
Stated Amount of all outstanding Letters of Credit and all Fees and (ii) in the
case of the Hedging Obligations and Cash Management Obligations, all amounts due
under each Secured Hedging Agreement that is a Qualified Secured Hedging
Agreement and each Secured Cash Management Agreement that is a Qualified Secured
Cash Management Agreement (other than indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities); provided
that such Primary Obligations in respect of such Qualified Secured Hedging
Agreements and such Qualified Secured Cash Management Agreements shall not
exceed an aggregate of £30,000,000 and (z) “Secondary Obligations” shall mean
all Secured Obligations other than Primary Obligations and Tertiary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares (other than in respect of Tertiary Obligations), the amounts received by
such Secured Creditors hereunder shall be applied (for purposes of making
determinations under this Section 11.02 only) (i) first, to their Primary
Obligations and (ii) second, to their Secondary Obligations. If any payment to
any Secured Creditor of its Pro Rata Share of any distribution would result in
overpayment to such Secured Creditor, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Primary Obligations or Secondary Obligations, as the case
may be, have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured
Creditor and the denominator of which is the unpaid Primary Obligations or
Secondary Obligations, as the case may be, of all Secured Creditors entitled to
such distribution.

 

162



--------------------------------------------------------------------------------

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under this Agreement (which shall only occur after all
outstanding Loans under this Agreement and Unpaid Drawings have been paid in
full), such amounts shall be paid to the Administrative Agent under this
Agreement and held by it, for the equal and ratable benefit of the Lender
Creditors, as cash security for the repayment of Secured Obligations owing to
the Lender Creditors as such. If any amounts are held as cash security pursuant
to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under this Agreement, and after the application of
all such cash security to the repayment of all Secured Obligations owing to the
Lender Creditors after giving effect to the termination of all such Letters of
Credit, if there remains any excess cash, such excess cash shall be returned by
the Administrative Agent to the Security Agent for distribution in accordance
with Section 11.02(a) hereof.

(e) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, (y) if to the Hedging Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Hedging
Creditors or, in the absence of such a Representative, directly to the Hedging
Creditors and (z) if to the Cash Management Creditors, directly to the Cash
Management Creditors.

(f) For purposes of applying payments received in accordance with this
Section 11.02, the Security Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Representative or, in the absence of such a
Representative, upon the Hedging Creditors and (iii) Cash Management Creditors
for a determination (which the Administrative Agent and the Secured Creditor
agree (or shall agree) to provide upon request of the Security Agent) of the
outstanding Primary Obligations and Secondary Obligations owed to the Lender
Creditors, the Other Creditors or the Cash Management Creditors, as the case may
be. Unless it has received written notice from a Secured Creditor to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Security Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Hedging Creditor or Cash
Management Creditor to the contrary, the Security Agent, in acting hereunder,
shall be entitled to assume that no Secured Hedging Agreements or Secured Cash
Management Agreements are in existence.

(g) It is understood that the Obligors shall remain severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Secured Obligations.

SECTION 12. The Agents.

12.01. Appointment. The Lenders (including in their capacity as Issuing Lenders
and the Lead Arrangers) hereby irrevocably designate and appoint the Agents to
act as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize the Agents to take such action on
its behalf under the provisions of this Agreement, the

 

163



--------------------------------------------------------------------------------

other Credit Documents and any other instruments and agreements referred to
herein or therein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Agents by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Agents may perform any of their respective duties
hereunder by or through their officers, directors, agents, employees or
affiliates.

12.02. Nature of Duties. (a) The Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. No Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence, willful misconduct or
bad faith (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; the Agents shall not have by reason of this Agreement
or any other Credit Document a fiduciary relationship in respect of any Lender
or the holder of any Note; and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agents any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers are named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arrangers shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.03. Lack of Reliance on the Agents. Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of the Obligors in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (b) its own appraisal of the
creditworthiness of the Obligors and, except as expressly provided in this
Agreement, no Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. No
Agent shall be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Obligors or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Obligors or the existence or
possible existence of any Default or an Event of Default.

 

164



--------------------------------------------------------------------------------

12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05. Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.

12.06. Indemnification. To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders and as if all references to Affiliated
Lenders in the definition of Required Lenders were deleted) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliates’ thereof) gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

12.07. Agents in their Individual Capacities. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lender”, “Required Lenders”,
“Supermajority Lenders”, “holders of Notes” or any similar terms shall, unless
the context clearly indicates otherwise, include such Agent in its respective
individual capacities. Each Agent and its respective affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Obligor or any Affiliate of any Obligor (or any Person engaged in a similar
business with any Obligor or any Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from any Obligor or any Affiliate of any Obligor for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

165



--------------------------------------------------------------------------------

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09. Resignation by, and Removal of, the Administrative Agent. (a) The
Administrative Agent (for purposes of this Section 12.09(a) through (e), the
term “Administrative Agent” also shall include DBNY in its capacity as Security
Agent hereunder and pursuant to the Security Documents) may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Credit Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under
Section 11.01(e) then exists, the Borrowers. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Fronting Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Specified Foreign Currency Loans hereunder and
(y) shall maintain all of its rights as Issuing Lender or Fronting Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Specified Foreign Currency Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below. If the Administrative Agent shall become (and for so
long as it remains) subject to any event or proceeding described in clause
(iii) of the definition of Defaulting Lender, the Administrative Agent may be
removed by the Borrowers or the Required Lenders; provided that (x) in the case
of a removal by the Borrowers, the Administrative Agent shall be
contemporaneously replaced as Administrative Agent by one or more of the other
Agents or a Person approved by the Required Lenders and reasonably acceptable to
the Borrowers, which acceptance shall not be unreasonably withheld or delayed
and (y) in the case of a removal by the Required Lenders, the Administrative
Agent shall be contemporaneously replaced by a successor Administrative Agent
designated by the Required Lenders, which successor Administrative Agent shall
be reasonably acceptable to the Borrowers, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrowers’ approval shall
not be required if a Default or an Event of Default then exists).

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to the Borrowers, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrowers’ approval shall
not be required if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed, provided
that the

 

166



--------------------------------------------------------------------------------

Borrowers’ consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation or removal of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent hereunder
and under the other Credit Documents.

(f) The Co-Collateral Agent may resign at any time upon written notice to the
Borrowers and the Administrative Agent and such resignation shall become
effective immediately upon the delivery of such written notice.

(g) Upon a resignation or removal of the Co-Collateral Agent pursuant to
Section 12.09(f), the Co-Collateral Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Co-Collateral Agent for all of
its actions and inactions while serving as the Co-Collateral Agent hereunder and
under the other Credit Documents.

12.10. Collateral Matters. (a) Each Lender (including in its capacity as an
Issuing Lender) authorizes and directs the Security Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Security Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize and direct the Security Agent, at its option
and in its discretion or upon request of a Borrower, to release or subordinate
(as the case may be) any Lien granted to or held by the Security Agent upon any
Collateral (i) upon termination of the

 

167



--------------------------------------------------------------------------------

Total Commitment (and all Letters of Credit) and payment and satisfaction of all
of the Secured Obligations (other than inchoate indemnification obligations and
other contingent obligations not due and payable) at any time arising under or
in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than an Obligor unless such respective
Obligor is not required to give a security interest in the assets being
transferred) upon the sale or other disposition thereof in compliance with
Section 10.05, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Security Agent’s authority to release
particular types or items of Collateral pursuant to Section 12.10.

(c) The Security Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Obligor
or is cared for, protected or insured or that the Liens granted to the Security
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Security Agent in this Section 12.10, in
any of the Security Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the Security
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Security Agent’s own interest in the Collateral as one of the Lenders
and that the Security Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

(d) The Security Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents,
trustees or third parties appointed by the Security Agent. The Security Agent
(and any such sub-agent, trustee or third party) may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory and indemnification provisions of this Section 12
and Section 13.01 shall apply to any such sub-agent, trustee or third party and
to their respective Affiliates to the same extent that such provisions apply to
the Security Agent.

(e) Each Lender authorizes and directs the Security Agent and the Administrative
Agent to enter into the intercreditor agreements, third party holder (tiers
détenteur) appointment agreements and related documents in respect of the
Secured Hedging Arrangements and the Secured Cash Management Arrangements and
this Section 12.10(e), it being understood that such intercreditor agreements
and/or other documents shall contain an acknowledgement that the Hedging
Creditors and Cash Management Creditors are bound by and restate the
authorizations set forth in Section 12.11.

(f) Each Lender authorizes and directs the Security Agent and the Administrative
Agent to enter into acknowledgments and other agreements with the financial
institutions providing the cash pooling arrangements which recognize such
financial

 

168



--------------------------------------------------------------------------------

institution’s right to net out balances in the deposit accounts included in the
cash pooling arrangements will be senior to the security interest of the
Security Agent in such deposit accounts. It is understood and agreed that the
Collection Accounts and Concentration Accounts will not be permitted to be
subject to such cash pooling arrangements.

12.11. Lower Ranking Share Pledges. (a) The Lenders (including in their capacity
as Issuing Lenders) hereby mandate the Security Agent to execute in their name
and for their account, simultaneously with the execution of each Incremental
Commitment Agreement, Qualified Secured Hedging Agreement and Qualified Cash
Management Agreement (as applicable), any Incremental Security Document and/or
Hedging/Cash Management Security Document to the extent necessary to allow each
Incremental Lender, Hedging Creditor and Cash Management Creditor to benefit
from the Incremental Security Documents and the Hedging/Cash Management Security
Document (as applicable).

(b) Specifically, the Secured Creditors in their capacity as beneficiaries of
the French Share Pledge, expressly authorize the granting of second and third
ranking pledges and, if applicable, of lower ranking pledges on the French
Pledged Shares to the benefit of the Lenders, Incremental Lenders, the Hedging
Creditors and the Cash Management Creditors in accordance with the terms of such
lower ranking pledge agreements. Each Incremental Lender (and each Hedging
Creditor and Cash Management Creditor in the relevant intercreditor agreement or
similar agreement), in its capacity as beneficiary of lower ranking pledge
agreements, expressly authorizes the granting of pledges ranking lower than the
pledge of which it is the beneficiary on the French Pledged Shares, in favor of
other Incremental Lenders, Hedging Creditors and the Cash Management Creditors
which would execute Incremental Commitment Agreements, Qualified Secured Hedging
Agreements and Qualified Cash Management Agreements (as applicable) after the
date on which it executed the Incremental Commitment Agreement(s) to which it is
a party.

12.12. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Obligor, any Subsidiary thereof, the Required Lenders, any Lender
or any other Person under or in connection with this Agreement or any other
Credit Document except (a) as specifically provided in this Agreement or any
other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.13. Co-Collateral Agent. If a Co-Collateral Agent proposes an adjustment or
revision to Borrowing Base eligibility standards, advance rates applicable to
the Borrowing Base or Reserves, or makes any other proposal regarding a
determination or action which may be made by the Co-Collateral Agents pursuant
to this Agreement or any Security Document, the other Co-Collateral Agent shall
respond to such proposal within three Business Days of its receipt of such
written proposal. In the event that the Co-Collateral Agents do not agree on
eligibility standards or Reserves or any other action or determination which may
be made by the Co-Collateral Agents pursuant to the Agreement or any Security
Documents, the Administrative Agent shall nevertheless undertake such action
with respect thereto as any Co-Collateral Agent

 

169



--------------------------------------------------------------------------------

may request (subject to the other provisions of this Agreement); provided that
the amount of Reserves established or increased or eligibility reduced by any
Co-Collateral Agent in the event of any such disagreement may not exceed
£5,000,000 in the aggregate at any time outstanding for all such disagreements;
and further provided that the Administrative Agent may not, without the prior
consent of such Co-Collateral Agent, reduce or eliminate any such Reserves
established under this sentence; and further provided that if the Co-Collateral
Agents subsequently agree on the establishment or amount of Reserves to be
imposed after their initial disagreement, the Reserves so established upon such
agreement shall not be subject to the first proviso hereof and shall not be
included in calculating the amount of Reserves or eligibility reductions
permitted under such first proviso.

12.14. Amendments to Guaranties and Security Documents on the Restatement
Effective Date. By their execution and delivery hereof, the Lenders party hereto
hereby authorize and direct the Administrative Agent and the Co-Collateral
Agents to enter into the Credit Document Acknowledgment and Amendment in
substantially the form of Exhibit R hereto.

SECTION 13. Miscellaneous.

13.01. Payment of Expenses, etc. (a) The Borrowers hereby agree to: (a) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (including Expenses) of the Agents (including,
without limitation, the reasonable fees and disbursements of White & Case LLP
and the Administrative Agent’s other counsel and consultants and the fees and
expenses in connection with the appraisals and collateral examinations required
pursuant to, and subject to the limits set forth in, Section 9.01(l)) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any actual or proposed amendment, waiver or
consent relating hereto or thereto, of the Agents and their respective
Affiliates in connection with their syndication efforts with respect to this
Agreement and of the Agents and, after the occurrence of an Event of Default,
each of the Issuing Lenders and the Lenders in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel (limited to one local counsel in each relevant
jurisdiction (or two in the case of a conflict preventing only one local counsel
acting)) and consultants for the Agents and, after the occurrence of an Event of
Default, counsel (limited to one local counsel in each relevant jurisdiction (or
two in the case of a conflict preventing only one local counsel acting)) for
each of the Issuing Lenders and Lenders); (b) pay and hold the Administrative
Agent, the Facility Agent, each of the Issuing Lenders, the Security Agent, each
Co-Collateral Agent and each of the Lenders harmless from and against any and
all present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters (including as a result of any assignment
pursuant to Section 13.04(b), whether by Assumption Agreement or otherwise, if
the Australian Borrower do anything which causes them to become resident outside
New South Wales where that change causes duty to be payable on an assignment of
debt) and save the Administrative Agent, the Facility Agent, each of the Issuing
Lenders, the Security

 

170



--------------------------------------------------------------------------------

Agent, each Co-Collateral Agent and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Administrative Agent, the
Facility Agent, such Issuing Lender, such Security Agent or such Lender) to pay
such taxes; and (c) indemnify the Administrative Agent, the Facility Agent, the
Security Agent, each Co-Collateral Agent, each Issuing Lender and each Lender,
(each, an “Indemnified Person”) and each of their respective officers,
directors, employees, representatives, agents and Affiliates from and hold each
of them harmless against any and all liabilities, obligations, losses, damages,
penalties, claims, actions (including removal or remedial actions), judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (i) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Facility Agent, the Security Agent, any
Co-Collateral Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Obligor) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (ii) the actual or alleged presence of Hazardous Materials
in the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated by any Obligor or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by any Obligor at any location, whether or not owned, leased
or operated by any Obligor, the non-compliance by any Obligor with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property, or any Environmental Claim asserted against any Obligor or any
Real Property at any time owned, leased or operated by any Obligor, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages, actions, suits, disbursements, judgments, costs or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final judgment)). To the extent that the undertaking
to indemnify, pay or hold harmless any Agent, any Issuing Lender or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. Subject to Section 9.01(l), in addition, the
Obligors agree to reimburse the Administrative Agent for all reasonable third
party administrative, audit and monitoring expenses incurred in connection with
the Borrowing Base and determinations thereunder.

(b) To the full extent permitted by applicable law, each Obligor shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in

 

171



--------------------------------------------------------------------------------

connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, the Facility Agent, each Issuing Lender and each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Obligor or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, the Facility Agent, such
Issuing Lender or such Lender (including, without limitation, by branches and
agencies of the Administrative Agent, the Facility Agent, such Issuing Lender or
such Lender wherever located) to or for the credit or the account of any Obligor
against and on account of the Secured Obligations and liabilities of the
Obligors to the Administrative Agent, such Issuing Lender or such Lender under
this Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Secured Obligations purchased by such Lender
pursuant to Section 13.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said Secured
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

13.03. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication, facsimile transmission or electronic mail) and mailed,
telecopied, transmitted or delivered: if to any Obligor, to such Obligor as set
forth on Schedule I hereto; if to any Lender, at its address, facsimile number
or electronic mail address specified on Schedule 13.03; and if to the
Administrative Agent, at the Notice Office; if to the Facility Agent, at the
Notice Office, if to the Security Agent at 60 Wall Street, New York, New York
10005, Attention: Scottye D. Lindsey, facsimile number (646) 736-7095; if to the
Co-Collateral Agents, at Deutsche Bank AG New York Branch, 60 Wall Street, New
York, New York 10005, Attention: Scottye D. Lindsey, facsimile number
(646) 736-7095 and Bank of America, N.A., 100 Federal Street, Boston MA 02110,
Attention: Christine Hutchinson, facsimile number (617) 434-4312; or, as to any
Obligor or the Administrative Agent, the Facility Agent, the Security Agent or
any Co-Collateral Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address, facsimile number or electronic mail address as shall be
designated by such Lender in a written notice to the Borrowers and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied, faxed, mailed electronically or sent by overnight courier, be
effective when deposited in the mails or overnight courier, as the case may be,
or sent by telecopier or electronic mail, except that notices and communications
to the Administrative Agent, the Security Agent and any Co-Collateral Agent,
shall not be effective until received by the Administrative Agent, the Security
Agent or such Co-Collateral Agent, as the case may be.

 

172



--------------------------------------------------------------------------------

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither Parent Guarantor nor any Borrower may assign or transfer any of their
rights, obligations or interest hereunder without the prior written consent of
the Lenders which consent will not be given unless the assignee or transferee is
a member of the same “wholly-owned group” as, or an Associate of, each of the
Borrowers for the purposes of section 128F of the Australian Tax Act and,
provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments or Loans hereunder except as provided in Sections 2.13 and 13.04(b))
and the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Borrower of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under any or all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Borrowers hereunder shall be determined
as if such Lender had not sold such participation; provided that nothing herein
shall require any notice to any Borrower or any other Person in connection with
the sale of any participation. To the extent permitted by law, each participant
shall also be entitled to the benefits of Section 13.02 as though it were a
Lender, provided such participant agrees to be subject to Section 13.06 as
though it were a Lender.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Secured Obligations (or, if the Commitments have terminated,
outstanding Secured Obligations) hereunder to (i) (A) its parent company and/or
any Affiliate of such Lender or (B) to one or more other Lenders or any
Affiliate of any such other Lender (provided that, in each case, in relation to
a French Qualifying Obligor, the assignment to a Lender incorporated, domiciled,
established or acting through a Facility Office situated in a Non-Cooperative

 

173



--------------------------------------------------------------------------------

Jurisdiction is subject to the prior consent of such French Qualifying Obligor,
which shall not be unreasonably withheld; provided that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)); provided that no such assignment may be made to any such
Person that is, or would at such time constitute, a Defaulting Lender or (ii) in
the case of any Lender that is a fund that invests in loans, any other fund that
invests in loans managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least £5,000,000, in each case in the aggregate for
the assigning Lender or assigning Lenders, of such Commitments and related
outstanding Secured Obligations (or, if the Commitments have terminated,
outstanding Secured Obligations) hereunder to one or more Eligible Transferees
(treating any fund that invests in loans and any other fund that invests in
loans and is managed or advised by the same investment advisor of such fund or
by an Affiliate of such investment advisor as a single Eligible Transferee),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (t) at such
time, Schedule 1.01(a) shall be deemed modified to reflect the Commitments
and/or outstanding Loans, as the case may be, of such new Lender and of the
existing Lenders, (u) upon the surrender of the relevant Notes by the assigning
Lender (or, upon such assigning Lender’s indemnifying the Borrowers for any lost
Note pursuant to a customary indemnification agreement) new Notes will be
issued, at such Borrower’s reasonable expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (v) any assignment of
any Commitment (or related extensions of credit) shall require the consents (not
to be unreasonably withheld, delayed or conditioned) of each Issuing Lender and,
unless such assignment is to a Person that will not be a Participating Specified
Foreign Currency Lender, the Fronting Lender, (w) the consent of the
Administrative Agent, the Fronting Lender (unless such assignment is to a Person
that will not be a Participating Specified Foreign Currency Lender) and, so long
as no Default or Event of Default then exists, the Obligors’ Agent shall be
required in connection with any such assignment pursuant to clause (y) above
(such consent, in any case, not to be unreasonably withheld, delayed or
conditioned), (x) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, (y) each assignment by any
Participating Specified Foreign Currency Lender shall require a Specified
Foreign Currency Participation Settlement with respect to such Participating
Specified Foreign Currency Lender unless the Fronting Lender agrees in its sole
discretion that the respective assignee shall succeed such Participating
Specified Foreign Currency Lender as a Participating Specified Foreign Currency
Lender itself, in which case such assignee shall acquire the Specified Foreign
Currency Participation of the respective assignor and (z) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. A Lender may only assign all or a portion of
its Commitments hereunder if that assignment would result in at least two
Lenders under this Agreement.

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the

 

174



--------------------------------------------------------------------------------

Administrative Agent (but without the consent of the Administrative Agent or the
Obligors’ Agent), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(d) An assignment of rights will only be effective vis-à-vis third parties if
the assignment is notified (signifié) to each French Obligor by a bailiff
(huissier) in accordance with article 1690 of the French Code Civil.

(e) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under Sections 2.10, 2.11,
3.06, 5.04, 12.06, 13.01 and 13.06 and any others expressly stated to survive as
to such assigning Lender.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Facility Agent, the Security Agent, any Co-Collateral
Agent, any Issuing Lender or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Obligor and the Administrative Agent, the Facility Agent, the
Security Agent, any Co-Collateral Agent, any Issuing Lender or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent, the Facility
Agent, the Security Agent, any Co-Collateral Agent, any Issuing Lender or any
Lender would otherwise have. No notice to or demand on any Obligor in any case
shall entitle any Obligor to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent, the Facility Agent, the Security Agent, any Co-Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Facility Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Secured Obligations hereunder,
the Facility Agent shall distribute such payment to the Lenders entitled thereto
(other than any Lender that has consented in writing to waive its pro rata share
of any such payment) pro rata based upon their respective shares, if any, of the
Secured Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Secured Obligation then owed and due to such
Lender bears to

 

175



--------------------------------------------------------------------------------

the total of such Secured Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Secured Obligations of the respective Obligor to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07. Calculations; Computations. (a) Except as otherwise expressly provided
herein, terms of an accounting or financial nature shall be construed, and all
financial statements shall be prepared and related computations and
determinations shall be made, in accordance with GAAP, as in effect from time to
time; provided that, if any Borrower notifies the Administrative Agent that such
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Administrative Agent or the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such terms shall be construed, or
computations or determinations made, on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) All computations of interest, Commitment Commission and other Fees (other
than Drawing Fees) hereunder shall be made on the basis of a year of 360 (save
in the case of amounts denominated in Pounds Sterling or Australian Dollars
where a year shall be 365 days) days for the actual number of days (including
the first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Commission or Fees are payable.

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY OTHER CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OBLIGOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,

 

176



--------------------------------------------------------------------------------

GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
OBLIGOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION,
WITH A REGISTERED ADDRESS BEING 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS
ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OBLIGOR AGREES TO
DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH OBLIGOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH OBLIGOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH OBLIGOR. EACH OBLIGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH OBLIGOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OBLIGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EACH OBLIGOR IN ANY OTHER JURISDICTION.

(b) EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

177



--------------------------------------------------------------------------------

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Obligors’ Agent and
the Administrative Agent. Delivery of an executed counterpart hereof by
facsimile or electronic transmission shall be as effective as delivery of an
original executed counterpart hereof.

13.10. Effectiveness. This Agreement (as amended and restated) shall become
effective on the date (the “Restatement Effective Date”) on which (i) each
Obligor, the Administrative Agent, the Facility Agent, each of the Co-Collateral
Agents and each Lenders with a Commitment, (which shall include the Required
Lenders (determined immediately before the occurrence of the Restatement
Effective Date and without giving effect thereto)) shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to the Administrative Agent at the Notice Office or, in the
case of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it; it being understood that
any Existing Lender which does not execute a counterpart hereof shall be
replaced in accordance with the provisions of Section 13.12(b) and (ii) the
conditions contained in Sections 6 and 7 are met to the satisfaction of the
Administrative Agent. Unless the Administrative Agent has received actual notice
from any Lender that the conditions described in clause (ii) of the preceding
sentence have not been met to its satisfaction, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Restatement Effective Date shall have deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Restatement Effective
Date shall not release any Obligor from any liability for failure to satisfy one
or more of the applicable conditions contained in Sections 6 and 7). The
Administrative Agent will give each Parent Guarantor, the Borrowers and each
Lender prompt written notice of the occurrence of the Restatement Effective
Date.

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Obligors party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Parent Guarantor
(other than the Borrowers) may be released from, the Guaranty and the relevant
Security Documents, provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender except that, for the purposes

 

178



--------------------------------------------------------------------------------

of succeeding clauses (i), (ii) and (iii) (but, in the case of such clause
(iii), only to the extent relating to such clause (i) or (ii)), a Defaulting
Lender shall have a separate vote to the extent otherwise provided therein;
provided that for the purposes of succeeding clauses (ii) and (iii) (but, in the
case of such clause (iii), only to the extent relating to such clause (ii)), to
the extent a Defaulting Lender does not accept or reject in writing to the
Administrative Agent a written amendment, waiver or modification proposal on or
prior to the expiry of the period of time granted to all Lenders required to
consent to such proposal such Defaulting Lender shall be deemed to have
consented to the respective written amendment, waiver or modification proposal)
(with Secured Obligations being directly affected in the case of the following
clauses (i) and (vii)), (i) extend the final scheduled maturity of any Loan or
Note or extend the stated expiration date of any Letter of Credit beyond the
Maturity Date, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under all Security Documents,
(iii) amend, modify or waive any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments on the Restatement Effective
Date), (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Commitments are included on the Restatement Effective Date),
(v) consent to the assignment or transfer by any Obligor of any of their rights
and obligations under this Agreement or any other Credit Document to which it is
a party, (vi) amend the definition of Supermajority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the Commitments are
included on the Restatement Effective Date) or (vii) amend the priority of
payments set forth in Section 11.02 hereof; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitment of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment shall not constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of the Commitment of
any Lender shall not constitute an increase of the Commitment of such Lender),
(2) without the consent of each Issuing Lender, amend, modify or waive any
provision of Section 3 or alter its rights or obligations with respect to
Letters of Credit, (3) without the consent of the Administrative Agent, amend,
modify or waive any provision of Section 12 or any other provision of this
Agreement or any other Credit Document as same relates to the rights or
obligations of the Administrative Agent, (4) without the consent of the Security
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Security Agent, (5) without the consent of the Facility
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Facility Agent or (6) without the consent of the
Supermajority Lenders and each Co-Collateral Agent, (w) change the definition of
the term Borrowing Base or

 

179



--------------------------------------------------------------------------------

any component definition thereof if, as a result thereof, the amounts available
to be borrowed by the Borrowers would be increased (provided that the foregoing
shall not limit the discretion of the Agents to change, establish or eliminate
any Reserves or to add Inventory or Eligible Credit Card Receivables acquired in
a Permitted Acquisition to the Borrowing Base as provided herein), (x) amend the
definition of Dominion Period or the definition of Availability Condition,
(y) increase the advance rates applicable to the Borrowing Base over those in
effect on the Restatement Effective Date (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Credit Card Receivables
and Eligible Inventory, in each case by the Co-Collateral Agents in accordance
with the terms hereof, will not be deemed such an increase in advance rates) or
decrease the frequency of Borrowing Base Certificate deliveries required
pursuant to Section 9.01(j) or (z) amend, modify or waive any provision of
Section 10.13.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment and/or repay each outstanding Loan of such Lender and/or cash
collateralize its applicable Percentage of the Letter of Credit of Outstandings
in accordance with Sections 4.02(b) and/or 5.01(b), provided that, unless the
Commitments which are terminated and Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that the Borrowers shall not
have the right to replace a Lender, terminate its Commitment or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrowers, the Administrative Agent, the Security Agent
and each Incremental Lender may, in accordance with the provisions of
Section 2.14, as applicable, enter into an Incremental Commitment Agreement,
provided that after the execution and delivery by the Borrowers, the
Administrative Agent, the Security Agent and each such Incremental Lender of
such Incremental Commitment Agreement, such Incremental Commitment Agreement may
thereafter only be modified in accordance with the requirements of clause
(a) above of this Section 13.12.

(d) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the relevant Obligors and the Security Agent may make such
amendments to Security Documents to exclude any Cash Pooling Accounts from
grants of security interests if

 

180



--------------------------------------------------------------------------------

the Obligor’s Agent reasonably determines that Cash Pooling Accounts cannot be
opened in a specific jurisdiction for a given Group Member so long as the
Security Agent has a security interest in such account for the benefit of the
Secured Parties.

13.13. Survival. All indemnities set forth in Sections 2.10, 2.11, 3.06, 5.04,
12.06 and 13.01 and any others expressly stated to survive the execution,
delivery and termination of this Agreement shall survive the execution, delivery
and termination of this Agreement and the Notes and the making and repayment of
the Secured Obligations.

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans and/or
participations in outstanding Letters of Credit at, to or for the account of any
office, Subsidiary or Affiliate of such Lender, provided that each Lender shall
carry all Loans made to the French Borrower through (i) a credit institution
(établissement de crédit) licensed for such purpose by the relevant French
banking and financial authorities or (ii) a credit institution (établissement de
crédit) or a financial institution (établissement financier), in each case
having its registered office in a member state of the European Union or in a
state which is a party to the European Economic Area agreement if such credit
institution or financial institution has otherwise complied with articles
L.511-22 and L.522-23 of the French Code monétaire et financier, as applicable
and/or participations in outstanding Letters of Credit. Notwithstanding anything
to the contrary contained herein, to the extent that a transfer of Loans
pursuant to this Section 13.14 would, at the time of such transfer, result in
increased costs under Section 2.10, 2.11, 3.06 or 5.04 from those being charged
by the respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer, unless such transfer has been
made in order to comply with the proviso in the immediately preceding sentence).

13.15. Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrowers’ obligations in respect of such Loans. With respect to
any Lender, the assignment of the Commitment of such Lender and the rights to
the principal of, and interest on, any Loan made pursuant to such Commitment
shall not be effective until such assignment is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
assignor with respect to such Commitment and Loans shall remain owing to the
assignor. The registration of assignment of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b) (including as
contemplated by Section 2.13). Coincident with the delivery of such an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment of all or part of a Loan, or as soon thereafter
as practicable, the assigning Lender shall surrender the Note (if any)
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning Lender and/or the new Lender
at the request of any such Lender. Any provision of Incremental

 

181



--------------------------------------------------------------------------------

Commitments pursuant to Section 2.14 shall be recorded by the Administrative
Agent on the Register only upon the acceptance of the Administrative Agent of a
properly executed and delivered Incremental Commitment Agreement. The Obligors
agree to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 13.15 (absent gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable judgment)).

13.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Agent, each Lender and each Issuing Lender agrees that it
will not disclose any Confidential Information to any Person without the prior
consent of the Obligors’ Agent; provided that nothing herein shall prevent any
Agent, Issuing Lender or any Lender from disclosing any such information (a) to
the extent required pursuant to the order of any court or administrative agency
or in any pending legal or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process (in which case the respective
Agent, Issuing Lender or Lender, to the extent permitted by law, agrees to
inform the Obligors’ Agent promptly thereof), (b) to the extent required upon
the request or demand of any regulatory authority having jurisdiction over such
Agent, Issuing Lender or Lender or any of their respective Affiliates (in which
case, the respective Agent, Issuing Lender or Lender to the extent permitted,
agrees to inform the Obligors’ Agent promptly thereof; although no such notice
to the Obligors’ Agent shall be required in connection with ordinary course
reviews by any such regulatory authority), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the respective Agent, Issuing Lender or Lender or any of its
Affiliates, (d) to the extent that such information is received by the
respective Agent, Issuing Lender or Lender from a third party that is not to its
knowledge subject to confidentiality obligations to any Obligor, (e) to the
extent that such information is independently developed by any of the Agents,
any Issuing Lender or Lender without using any such Confidential Information
obtained from the Obligors’ Agent or any other Obligor, (f) to the Agents’, any
Issuing Lender’s or any Lender’s respective Affiliates and their respective
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (g) to potential
Lenders, participants or assignees or any potential direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower or any of its Affiliates or any of their respective obligations, in
each case who are instructed that they shall be bound by terms no less
restrictive than this paragraph (or language substantially similar to this
paragraph), (h) to market data collectors in each case, who are instructed that
they shall be bound by terms no less restrictive than this paragraph, or (i) for
purposes of establishing a “due diligence” defense, provided that the respective
Agent, Issuing Lender or Lender will, to the extent permitted, promptly provide
the Obligors’ Agent with the opportunity to seek a protective order or other
measure ensuring confidential treatment of the Confidential Information used to
establish such defense.

(b) The Obligors hereby acknowledge and agree that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to any Obligor (including, without limitation, any
non-public customer information regarding the creditworthiness of any Obligor),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

 

182



--------------------------------------------------------------------------------

13.17. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Obligors that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Obligors and other information that will allow such Lender to identify the
Obligors in accordance with the Patriot Act.

13.18. Judgment Currency. (a) The Obligors’ obligations hereunder and under the
other Credit Documents to make payments in the respective Available Currency
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Security Agent, the respective Issuing Lender or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Security Agent, such Issuing Lender or such Lender
under this Agreement or the other Credit Documents. If for the purpose of
obtaining or enforcing judgment against any Obligor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by a nationally
known third party dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the day on which the judgment is given
(such day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

13.19. European Monetary Union. The following provisions of this Section 13.19
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in that national
currency unit, each party to this Agreement shall be entitled to pay or repay
any amount denominated or owing in Pounds Sterling hereunder either in Euros or

 

183



--------------------------------------------------------------------------------

in Pounds Sterling. Without prejudice and in addition to any method of
conversion or rounding prescribed by any relevant EMU Legislation, (i) each
reference in this Agreement to a minimum amount (or an integral multiple
thereof) in Pounds Sterling shall be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 13.19, this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be necessary or appropriate to reflect the introduction
of or changeover to Euros in the United Kingdom, provided that this
Section 13.19 shall not reduce or increase any actual or contingent liability
arising under this Agreement.

13.20. Australian Code of Banking Practice. The parties agree that the
Australian Code of Banking Practice does not apply to this Agreement and the
transactions in connection with it.

13.21. Qualified Secured Hedging Agreements and Qualified Secured Cash
Management Agreements. On or prior to the date on which any Obligor shall enter
into any Secured Hedging Agreement or any Secured Cash Management Agreement, the
Obligors’ Agent shall, if it wishes that the respective Secured Hedging
Agreement or Secured Cash Management Agreement be treated as pari passu with the
Credit Document Obligations with respect to the priority of payment of proceeds
of the Collateral in accordance with the waterfall provisions set forth
Section 11.02, notify the Administrative Agent in writing whether (x) such
Secured Hedging Agreement is to be a “Qualified Secured Hedging Agreement” or
(y) such Secured Cash Management Agreement is to be a “Qualified Secured Cash
Management Agreement”. If the Obligors’ Agent shall fail to deliver such notice
within the time period described above, such Secured Hedging Agreement or
Secured Cash Management Agreement shall not constitute a Qualified Secured
Hedging Agreement or Qualified Secured Cash Management Agreement, as the case
may be. Each Borrower, each Guarantor and the Security Agent, each Hedging
Creditor (pursuant to the relevant intercreditor agreement) and each Cash
Management Creditor (pursuant to the relevant intercreditor agreement) (as
applicable) shall execute and deliver to the Administrative Agent and the
Security Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Qualified Secured
Hedging Agreements and Qualified Secured Cash Management Agreements are secured
by each relevant Security Document (the “Hedging/Cash Management Security
Documents”). The parties hereto understand and agree that the provisions of this
Section 13.21 are made for the benefit of the Hedging Creditors and the Cash
Management Creditors which become parties to Secured Hedging Agreements or
Secured Cash Management Agreements, and agree that any amendments or
modifications to the provisions of this Section 13.21 shall not be effective
with respect to any Secured Hedging Agreement or Secured Cash Management
Agreement, as the case may be, entered into prior to the date of respective
amendment or modification of this Section 13.21 (without the written consent of
the relevant parties thereto).

Notwithstanding any such designation of a Secured Hedging Agreement as a
Qualified Secured Hedging Agreement or a Secured Cash Management Agreement as a
Qualified Secured Cash Management Agreement, no provider or holder of any such
Qualified Secured Hedging Agreement or Qualified Secured Cash Management
Agreement shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the

 

184



--------------------------------------------------------------------------------

provider of such agreements or the obligations owing thereunder, nor shall their
consent be required (other than in their capacities as a Lender to the extent
applicable) for any matter hereunder or under any of the other Credit Documents,
including without limitation, as to any matter relating to the Collateral or the
release of Collateral or guarantors. The Administrative Agent accepts no
responsibility and shall have no liability for the calculation of the exposure
owing by the Obligors under any such Qualified Secured Hedging Agreement and/or
Qualified Secured Cash Management Agreement or the amount of any Hedge Product
Reserve and/or Bank Product Reserve, and shall be entitled in all cases to rely
on the applicable Secured Party (or Affiliate thereof) and the applicable
Obligor party to such agreement for the calculation thereof. Such Secured Party
(or Affiliate thereof) party to any such Qualified Secured Cash Management
Agreement agrees to provide the Administrative Agent, the Security Agent and the
Co-Collateral Agents with the maximum exposure under such agreements at the time
of such designation as a Qualified Secured Cash Management Agreement (and the
Co-Collateral Agents shall reserve for such amounts). Such Secured Party (or
Affiliate thereof) party to any Qualified Secured Hedging Agreement agrees to
provide the Administrative Agent, the Security Agent and the Co-Collateral
Agents with the calculations of all such exposures and reserves, if any, at such
times as the Administrative Agent, the Security Agent or the Co-Collateral
Agents shall reasonably request, and in any event, at least weekly (unless
otherwise agreed to by the Administrative Agent and the Co-Collateral Agents).
The applicable Secured Party (or Affiliate thereof) understands and agrees that
the amount of exposures secured under any such Qualified Secured Hedging
Agreement and/or Qualified Secured Cash Management Agreement shall be limited
(as Primary Obligations) to the exposures as notified pursuant to the preceding
two sentences.

13.22. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their respective affiliates. Each Obligor agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Obligor, its respective stockholders or its respective
affiliates, on the other. The Obligors acknowledge and agree that: (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, each Obligor, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender has assumed an advisory or fiduciary responsibility in favor of any
Obligor, its respective stockholders or its respective affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise any Obligor, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Credit Documents and (y) each Lender is acting solely as principal and not
as the agent or fiduciary of such Obligor, its respective management,
stockholders, creditors or any other Person. Each Obligor acknowledges and
agrees that such Obligor has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Obligor agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Obligor, in connection with such transaction or the process leading
thereto.

 

185



--------------------------------------------------------------------------------

13.23. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that the Obligors shall be required to take the actions (if any)
specified in Schedule 13.23 as promptly as practicable, and in any event within
the time periods set forth in Schedule 13.23. The provisions of Schedule 13.23
shall be deemed incorporated by reference herein as fully as if set forth herein
in its entirety.

All conditions precedent, representations and covenants contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents), provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Restatement Effective Date, the respective representation and
warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with the foregoing provisions of this Section 13.23 and (y) all
representations and warranties relating to the Security Documents shall be
required to be true immediately after the actions required to be taken by this
Section 13.23 have been taken (or were required to be taken). The acceptance of
the benefits of each Credit Event shall constitute a representation, warranty
and covenant by the Obligors to each of the Lenders that the actions required
pursuant to this Section 13.23 will be, or have been, taken within the relevant
time periods referred to in this Section 13.23 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 13.23, and the parties hereto acknowledge and agree that the
failure to take any of the actions required above, within the relevant time
periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.

13.24. Conflicting Provisions in Security Documents. In the event that any
provisions of this Agreement conflict with any Security Document, the provisions
of this Agreement shall govern.

13.25. Continuing Effect. This Agreement shall amend and restate in its entirety
the Existing Facility Agreement, and all obligations of the Borrowers thereunder
and under the Credit Documents as in effect immediately prior to the Restatement
Effective Date (the “Existing Credit Documents”) shall be deemed replaced and
extended as obligations under this Agreement and the Credit Documents and be
governed hereby and thereby without novation. For the avoidance of doubt, clause
2(b) of Schedule 19 of the Existing Facility Agreement is not amended and
restated under the terms of this Agreement and the original provision contained
in the Existing Facility Agreement is not affected by the parties’ entry into
this Agreement.

SECTION 14. Nature of Obligations.

14.01. Nature of Obligations. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that all Secured Obligations to repay principal of, interest
on, and all other amounts

 

186



--------------------------------------------------------------------------------

with respect to, all Loans, Letters of Credit and other Secured Obligations
pursuant to this Agreement and each other Credit Document (including, without
limitation, all fees, indemnities, taxes and other Secured Obligations in
connection therewith or in connection with the related Commitments) shall
constitute the several direct obligations of each of the Obligors subject to the
Agreed Security Principles. In addition to the direct (and several) obligations
of the Obligors with respect to Obligations as described above, all such Secured
Obligations shall be guaranteed pursuant to, and in accordance with the terms
of, the Guaranty.

14.02. Independent Obligation. The obligations of each Obligor with respect to
the Secured Obligations are independent of the Secured Obligations of each other
Obligor under the Guaranty of such Secured Obligations, and a separate action or
actions may be brought and prosecuted against each Obligor, whether or not any
other Obligor is joined in any such action or actions. Each Obligor waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Obligor or other circumstance which operates to toll any statute of limitations
as to any Obligor shall, to the fullest extent permitted by law, operate to toll
the statute of limitations as to each Obligor.

14.03. Authorization. Each of the Obligors authorizes the Administrative Agent,
the Security Agent, the Issuing Lenders and the Lenders without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to, to
the maximum extent permitted by applicable law and the Credit Documents:

(a) exercise or refrain from exercising any rights against any other Obligor or
any Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other Obligor, endorsers, or other obligors;

(c) settle or compromise any of the Secured Obligations of any other Obligor,
any security therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;

(d) apply any sums paid by any other Obligor or any other Person, howsoever
realized to any liability or liabilities of such other Obligor or other Person
regardless of what liability or liabilities of such other Obligor or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Obligor or any other Person.

14.04. Reliance. It is not necessary for the Administrative Agent, the Security
Agent, any Issuing Lender or any Lender to inquire into the capacity or powers
of any Obligor, or any other Obligor or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Secured
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the obligations of the respective Obligors hereunder.

 

187



--------------------------------------------------------------------------------

14.05. Contribution; Subrogation. No Obligor shall exercise any rights of
contribution or subrogation with respect to any other Obligor as a result of
payments made by it hereunder, in each case unless and until (i) the Total
Commitment and all Letters of Credit have been terminated and (ii) all of the
Secured Obligations have been paid in full in cash; provided that so long as no
Event of Default exists (it being understood solely for this purposes an Event
of Default will not exist if any Obligor makes the full payment owing by another
Obligor), the foregoing shall not restrict the right of any Obligor to request
reimbursement from any other Obligor in respect of payments made by it hereunder
in respect of such other Obligor’s obligations hereunder or the right of such
other Obligor to repay the party requesting repayment.

14.06. Waiver. Each Borrower waives any right to require the Administrative
Agent, the Security Agent, the Issuing Lenders or the Lenders to (i) proceed
against any other Borrower, any Guarantor or any other party, (ii) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (iii) pursue any other remedy in the Administrative Agent’s, the
Security Agent’s, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of the Secured Obligations,
including, without limitation, any defense based on or arising out of the
disability of any other Borrower, any Guarantor or any other party, or the
unenforceability of the Secured Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, in each
case other than as a result of the payment in full in cash of the Secured
Obligations.

14.07. Lender’s Rights and Obligations. The obligations of each Issuing Lender
and Lender under this Agreement bind each of them severally. Failure by an
Issuing Lender or Lender to perform its obligations under this Agreement does
not affect the obligations of any other party under this Agreement. No Issuing
Lender or Lender is responsible for the obligations of any other Issuing Lender
or Lender under this Agreement. The rights, powers and remedies of each Issuing
Lender and Lender in connection with this Agreement are separate and independent
rights, powers and remedies and any debt arising under this Agreement to or for
the account of an Issuing Lender or Lender from an Obligor is a separate and
independent debt.

SECTION 15. Loans; Intra-Lender Issues.

15.01. Specified Foreign Currency Participations. Notwithstanding anything to
the contrary contained herein, all Loans which are denominated in Australian
Dollars, Pounds Sterling or Euros (each, a “Specified Foreign Currency Loan”)
shall be made solely by the Lenders (including the Fronting Lender) who are not
Participating Specified Foreign Currency Lenders. Subject to Section 15.07, each
Lender acceptable to the Fronting Lender (in its sole discretion) that does not
have Specified Foreign Currency Funding Capacity (a “Participating Specified
Foreign Currency Lender”) at the time such Lender becomes a “Lender” hereunder
shall irrevocably and unconditionally purchase and acquire and shall be deemed
to irrevocably and unconditionally purchase and acquire from the Fronting
Lender, and the Fronting Lender shall sell and be deemed to sell to each such
Participating Specified Foreign Currency Lender, without recourse or any
representation or warranty whatsoever, an undivided interest and participation
(a “Specified Foreign Currency Participation”) in each Loan which is a Specified

 

188



--------------------------------------------------------------------------------

Foreign Currency Loan funded by the Fronting Lender in an amount equal to such
Participating Specified Foreign Currency Lender’s Percentage of the Borrowing
that includes such Loan (it being understood and agreed that whether or not a
Person should become a Participating Specified Foreign Currency Lender shall be
made by the Administrative Agent in it sole discretion). Such purchase and sale
of a Specified Foreign Currency Participation shall be deemed to occur
automatically upon the making of a Specified Foreign Currency Loan by the
Fronting Lender, without any further notice to any Participating Specified
Foreign Currency Lender. The purchase price payable by each Participating
Specified Foreign Currency Lender to the Fronting Lender for each Specified
Foreign Currency Participation purchased by it from the Fronting Lender shall be
equal to 100% of the principal amount of such Specified Foreign Currency
Participation (i.e., the product of (i) the amount of the Borrowing that
includes the relevant Loan and (ii) such Participating Specified Foreign
Currency Lender’s Percentage), and such purchase price shall be payable by each
Participating Specified Foreign Currency Lender to the Fronting Lender in
accordance with the settlement procedure set forth in Section 15.02. The
Fronting Lender and the Administrative Agent shall record on their books the
amount of the Loans made by the Fronting Lender and each Participating Specified
Foreign Currency Lender’s Specified Foreign Currency Participation and funded
Specified Foreign Currency Participation therein, all payments in respect
thereof and interest accrued thereon and all payments made by and to each
Participating Specified Foreign Currency Lender pursuant to this Section 15.01.
This Section 15 shall not affect the obligations of any Lender that does not
have Specified Foreign Currency Funding Capacity and that is not a Participating
Specified Foreign Currency Lender to make Specified Foreign Currency Loans in
accordance with the terms and conditions set forth in the other Sections of this
Agreement.

15.02. Settlement Procedures for Specified Foreign Currency Participations. Each
Participating Specified Foreign Currency Lender’s Specified Foreign Currency
Participation in the Specified Foreign Currency Loans shall be in an amount
equal to its Percentage of all such Specified Foreign Currency Loans. However,
in order to facilitate the administration of the Specified Foreign Currency
Loans made by the Fronting Lender and the Specified Foreign Currency
Participations, settlement among the Fronting Lender and the Participating
Specified Foreign Currency Lenders with regard to the Participating Specified
Foreign Currency Lenders’ Specified Foreign Currency Participations shall take
place in accordance with the following provisions:

(a) The Fronting Lender and the Participating Specified Foreign Currency Lenders
shall settle (a “Specified Foreign Currency Participation Settlement”) by
payments in respect of the Specified Foreign Currency Participations as follows:
So long as any Specified Foreign Currency Loans are outstanding, Specified
Foreign Currency Participation Settlements shall be effected upon the request of
the Fronting Lender through the Administrative Agent on such Business Days as
requested by the Fronting Lender and as the Administrative Agent shall specify
by a notice by telecopy, telephone or similar form of notice to each
Participating Specified Foreign Currency Lender requesting such Specified
Foreign Currency Participation Settlement (each such date on which a Specified
Foreign Currency Participation Settlement occurs herein called a “Specified
Foreign Currency Participation Settlement Date”), such notice to be delivered no
later than 2:00 p.m. (New York time) at least one Business Day prior to the
requested Specified Foreign Currency Participation Settlement Date; provided
that the Fronting

 

189



--------------------------------------------------------------------------------

Lender shall have the option but not the obligation to request a Specified
Foreign Currency Participation Settlement Date and, in any event, shall not
request a Specified Foreign Currency Participation Settlement Date prior to the
occurrence of an Event of Default; provided further, that if (x) such Event of
Default is cured or waived in writing in accordance with the terms hereof,
(y) no Secured Obligations have yet been declared due and payable under
Section 11.01 and (z) the Administrative Agent has actual knowledge of such cure
or waiver, all prior to the Administrative Agent’s giving notice to the
Participating Specified Foreign Currency Lenders of the first Specified Foreign
Currency Participation Settlement Date under this Agreement, then the
Administrative Agent shall not give notice to the Participating Specified
Foreign Currency Lenders of a Specified Foreign Currency Participation
Settlement Date based upon such cured or waived Event of Default. If on any
Specified Foreign Currency Participation Settlement Date the total principal
amount of the Specified Foreign Currency Loans made or deemed made by the
Fronting Lender during the period ending on (but excluding) such Specified
Foreign Currency Participation Settlement Date and commencing on (and including)
the immediately preceding Specified Foreign Currency Participation Settlement
Date (or the Restatement Effective Date in the case of the period ending on the
first Specified Foreign Currency Participation Settlement Date) (each such
period herein called a “Specified Foreign Currency Participation Settlement
Period”) is greater than the principal amount of Specified Foreign Currency
Loans repaid during such Specified Foreign Currency Participation Settlement
Period to the Fronting Lender, each Participating Specified Foreign Currency
Lender shall pay to the Fronting Lender (through the Administrative Agent), no
later than 11:00 a.m. (New York time) on such Specified Foreign Currency
Participation Settlement Date, an amount equal to such Participating Specified
Foreign Currency Lender’s ratable share of the amount of such excess. If in any
Specified Foreign Currency Participation Settlement Period the outstanding
principal amount of the Specified Foreign Currency Loans repaid to the Fronting
Lender in such period exceeds the total principal amount of the Specified
Foreign Currency Loans made or deemed made by the Fronting Lender during such
period, the Fronting Lender shall pay to each Participating Specified Foreign
Currency Lender (through the Administrative Agent) on such Specified Foreign
Currency Participation Settlement Date an amount equal to such Participating
Specified Foreign Currency Lender’s ratable share of such excess. Specified
Foreign Currency Participation Settlements in respect of Specified Foreign
Currency Loans shall be made in the respective Available Currency in which such
Specified Foreign Currency Loan was funded on the Specified Foreign Currency
Participation Settlement Date for such Specified Foreign Currency Loans.

(b) If any Participating Specified Foreign Currency Lender fails to pay to the
Fronting Lender on any Specified Foreign Currency Participation Settlement Date
the full amount required to be paid by such Participating Specified Foreign
Currency Lender to the Fronting Lender on such Specified Foreign Currency
Participation Settlement Date in respect of such Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation (such Participating
Specified Foreign Currency Lender’s “Specified Foreign Currency Participation
Settlement Amount”) with the Fronting Lender, the Fronting Lender shall be
entitled to recover such unpaid amount from such Participating Specified Foreign
Currency Lender, together with interest thereon (in the same respective currency
or currencies as the relevant Specified Foreign Currency Loans)

 

190



--------------------------------------------------------------------------------

at the relevant Euro Rate plus 2.00%. Without limiting the Fronting Lender’s
rights to recover from any Participating Specified Foreign Currency Lender any
unpaid Specified Foreign Currency Participation Settlement Amount payable by
such Participating Specified Foreign Currency Lender to the Fronting Lender, the
Administrative Agent shall also be entitled to withhold from amounts otherwise
payable to such Participating Specified Foreign Currency Lender an amount equal
to such Participating Specified Foreign Currency Lender’s unpaid Specified
Foreign Currency Participation Settlement Amount owing to the Fronting Lender
and apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to the Fronting Lender.

15.03. Obligations Irrevocable. The obligations of each Participating Specified
Foreign Currency Lender to purchase from the Fronting Lender a participation in
each Specified Foreign Currency Loan made by the Fronting Lender and to make
payments to the Fronting Lender with respect to such participation, in each case
as provided herein, shall be irrevocable and not subject to any qualification or
exception whatsoever, including any of the following circumstances:

(a) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents or of any Loans, against the Borrowers or any other Obligor;

(b) the existence of any claim, setoff, defense or other right which the
Borrowers or any other Obligor may have at any time against the Administrative
Agent, any Participating Specified Foreign Currency Lender, or any other Person,
whether in connection with this Agreement, any Specified Foreign Currency Loans,
the transactions contemplated herein or any unrelated transactions;

(c) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(d) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(e) the occurrence of any Default or an Event of Default;

(f) the commencement or pendency of any events specified in Section 11.01(e), in
respect of any Obligor or other Group Member or any other Person; or

(g) the failure to satisfy the applicable conditions precedent set forth in
Section 6 or 7.

15.04. Recovery or Avoidance of Payments. In the event any payment by or on
behalf of any Borrower or any other Obligor received by the Administrative Agent
or the Fronting Lender with respect to any Specified Foreign Currency Loan made
by the Fronting Lender is thereafter set aside, avoided or recovered from the
Administrative Agent or the Fronting Lender in connection with any insolvency
proceeding or due to any mistake of law or fact, each Participating Specified
Foreign Currency Lender shall, upon written demand by the

 

191



--------------------------------------------------------------------------------

Administrative Agent, pay to the Fronting Lender (through the Administrative
Agent) such Participating Specified Foreign Currency Lender’s Percentage of such
amount set aside, avoided or recovered, together with interest at the rate and
in the currency required to be paid by the Fronting Lender or the Administrative
Agent upon the amount required to be repaid by it.

15.05. Indemnification by Lenders. Each Participating Specified Foreign Currency
Lender agrees to indemnify the Fronting Lender (to the extent not reimbursed by
the Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Credit Document) ratably for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the Fronting
Lender in any way relating to or arising out of any Specified Foreign Currency
Loans or any action taken or omitted by the Fronting Lender in connection
therewith; provided that no Participating Specified Foreign Currency Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Fronting Lender (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Without
limiting the foregoing, each Participating Specified Foreign Currency Lender
agrees to reimburse the Fronting Lender promptly upon demand for such
Participating Specified Foreign Currency Lender’s ratable share of any costs or
expenses payable by the Borrowers to the Fronting Lender in respect of the
Specified Foreign Currency Loans to the extent that the Fronting Lender is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 15.05 shall survive payment in full of all Specified
Foreign Currency Loans.

15.06. Specified Foreign Currency Loan Participation Fee. In consideration for
each Participating Specified Foreign Currency Lender’s participation in the
Specified Foreign Currency Loans made by the Fronting Lender, the Fronting
Lender agrees to pay to the Administrative Agent for the account of each
Participating Specified Foreign Currency Lender, as and when the Fronting Lender
receives payment of interest on its Specified Foreign Currency Loans, a fee (the
“Specified Foreign Currency Participation Fee”) at a rate per annum equal to the
Applicable Margin on such Specified Foreign Currency Loans minus 0.25% on the
unfunded Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender in such Specified Foreign Currency Loans of
the Fronting Lender. The Specified Foreign Currency Participation Fee in respect
of any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the Available
Currency in which the respective Specified Foreign Currency Loan was funded when
interest on such Specified Foreign Currency Loan is received by the Fronting
Lender. If the Fronting Lender does not receive payment in full of such
interest, the Specified Foreign Currency Participation Fee in respect of the
unfunded Specified Foreign Currency Participation in such Specified Foreign
Currency Loans shall be reduced proportionately. Any amounts payable under this
Section 15.06 by the Administrative Agent to the Participating Specified Foreign
Currency Lenders shall be paid in the Available Currency in which the respective
Specified Foreign Currency Loan was funded (or, if different, the currency in
which such interest payments are actually received).

15.07. Defaulting Lenders; etc. Notwithstanding anything to the contrary
contained above, (x) no Lender may become a Participating Specified Foreign
Currency Lender

 

192



--------------------------------------------------------------------------------

at any time it is a Defaulting Lender, and (y) if any Participating Specified
Foreign Currency Lender at any time becomes a Defaulting Lender or if the
Fronting Lender reasonably determines that the credit quality of any then
existing Participating Specified Foreign Currency Lender has suffered a material
adverse change, the Fronting Lender shall have the right to, by notice to the
affected Lender, (i) terminate such Lender’s status as a Participating Specified
Foreign Currency Lender for Loans and (ii) declare a Specified Foreign Currency
Participation Settlement Date to occur with respect to such affected Lender.

SECTION 16. Parallel Debt and Special Appointment of Security Agent.

16.01. Parallel Debt owed to Security Agent. (a) Notwithstanding any other
provision of this Agreement, each Obligor hereby irrevocably and unconditionally
undertakes to pay to the Security Agent as creditor in its own right and not as
a representative of the other Secured Creditors amounts equal to any amounts
owing from time to time by that Obligor to any Secured Creditor under any Credit
Document as and when those amounts are due for payment under the relevant Credit
Document.

(b) Each Obligor and the Security Agent acknowledge that the obligations of each
Obligor under paragraph (a) are several and are separate and independent from,
and shall not in any way limit or affect, the corresponding obligations of that
Obligor to any Secured Creditor under any Credit Document (its “Corresponding
Debt”) nor shall the amounts for which each Obligor is liable under
paragraph (a) (its “Parallel Debt”) be limited or affected in any way by its
Corresponding Debt provided that:

(i) the Parallel Debt of each Obligor shall be decreased to the extent that its
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(ii) the Corresponding Debt of each Obligor shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged.

(c) The Security Agent acts in its own name and not as a trustee, and its claims
in respect of the Parallel Debt shall not be held on trust. The security granted
under the Credit Documents to the Security Agent to secure the Parallel Debt is
granted to the Security Agent in its capacity as creditor of the Parallel Debt
and shall not be held on trust.

(d) All monies received or recovered by the Security Agent pursuant to this
Section 16.01, and all amounts received or recovered by the Security Agent from
or by the enforcement of any security granted to secure the Parallel Debt, shall
be applied in accordance with this Agreement.

(e) Without limiting or affecting the Security Agent’s rights against the
Obligors (whether under Section 16.01 or under any other provision of the Credit
Documents), each Obligor acknowledges that:

(i) nothing in this Section 16.01 shall impose any obligation on the Security
Agent to advance any sum to any Obligor or otherwise under any Credit Document,
except in its capacity as Lender; and

 

193



--------------------------------------------------------------------------------

(ii) for the purpose of any vote taken under any Credit Document, the Security
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender.

16.02. Appointment of Security Agent for German Security. (a) For the purposes
of German Security (as defined below) in addition to the provisions set out in
Section 12.10, the specific provisions set out in paragraphs (b) to (f) of this
Section 16.02 shall prevail.

(b) With respect to German Security (where “German Security” shall mean any
security interest created under the Security Documents which are governed by
German law), the Security Agent shall in case of German Security constituted by
non–accessory (nicht akzessorische) security interests, hold, administer and, as
the case may be, enforce or release such German Security in its own name, but
for the account of the Secured Creditors.

(c) In the case of German Security constituted by accessory (akzessorische)
security interests created by way of pledge or other accessory instruments, hold
(with regard to its own rights under Section 16.01), administer and, as the case
may be, enforce or release such German Security in the name of and for and on
behalf of the Secured Creditors and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 16.01, but in each case for
the account of the Secured Creditors.

(d) For the purposes of performing its rights and obligations as Security Agent
under any accessory (akzessorische) German Security, each Secured Creditor
hereby authorises the Security Agent to act as its agent (Stellvertreter), and
releases the Security Agent from the restrictions imposed by Section 181 German
Civil Code (Bürgerliches Gesetzbuch). At the request of the Security Agent, each
Secured Creditor shall provide the Security Agent with a separate written power
of attorney (Spezialvollmacht) for the purposes of executing any relevant
agreements and documents on their behalf. Each Secured Creditor hereby ratifies
and approves all acts previously done by the Security Agent on such Secured
Creditor’s behalf.

(e) The Security Agent accepts its appointment as administrator of the German
Security on the terms and subject to the conditions set out in this Agreement
and the Secured Creditor, the Security Agent and all other parties to this
Agreement agree that, in relation to the German Security, no Secured Creditor
shall exercise any independent power to enforce any German Security or take any
other action in relation to the enforcement of the German Security, or make or
receive any declarations in relation thereto.

(f) Each Secured Creditor hereby instructs the Security Agent (with the right of
sub-delegation) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions it considers necessary or
useful in connection with any German Security on behalf of such Secured
Creditor. The Security Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.

 

194



--------------------------------------------------------------------------------

SECTION 17. Guaranty.

17.01. Guaranty. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety to the Secured Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of the Secured Obligations.

Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Secured Obligations against
such Guarantor without proceeding against any Obligor, or against any security
for the Secured Obligations, or under any other guaranty covering all or a
portion of the Secured Obligations. This Guaranty is a guaranty of prompt
payment and performance and not of collection.

(b) Additionally, subject to the provisions of this Section 17, each Guarantor,
jointly and severally, unconditionally, absolutely and irrevocably, guarantees
the payment of any and all Secured Obligations whether or not due or payable by
the Borrowers or any other Obligor upon the occurrence in respect of the
Borrowers or any other Obligor of any of the events specified in
Section 11.01(e) of this Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Secured Obligations to
the Secured Creditors, or order, on demand, subject in each case to the
applicable guaranty limitations set forth below.

17.02. Liability of Guarantors Absolute. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of any Borrower whether executed by such Guarantor, any other
Obligor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation (and each Obligor hereby
waives any defense arising from any of the following): (a) any direction as to
application of payment by any Obligor or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Secured Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by any Obligor, (e) the
failure of the Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this Guaranty, (f) any payment made to
any Secured Creditor on the indebtedness which any Secured Creditor repays any
Obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (g) any action or inaction by the Secured Creditors as
contemplated in Section 17.05 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Secured Obligations
or of any security therefor.

17.03. Obligations of Guarantors Independent. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or any Obligor, and a separate action or actions may be brought and
prosecuted against

 

195



--------------------------------------------------------------------------------

each Guarantor whether or not action is brought against any other Guarantor, any
other guarantor or any Obligor and whether or not any other Guarantor, any other
guarantor or any Obligor be joined in any such action or actions. Each Guarantor
waives (to the fullest extent permitted by Applicable Law) the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Obligor or other circumstance which operates to toll
any statute of limitations as to such Obligor shall operate to toll the statute
of limitations as to each Guarantor.

17.04. Waivers by Guarantors. (a) Each Guarantor hereby waives (to the fullest
extent permitted by Applicable Law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor or any Obligor) and each Guarantor further hereby waives any and
all notice of the creation, renewal, extension or accrual of any of the Secured
Obligations and notice or proof of reliance by any Secured Creditor upon this
Guaranty, and the Secured Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty. In addition, each
Guarantor hereby waives any non-perfection of any collateral securing payment of
any Secured Obligation and any other circumstance (including, without
limitation, any statute of limitations but excluding payment or performance of
the obligations) or any existence of or reliance on any representation by the
Secured Creditors that might otherwise constitute a defense available to, or a
legal or equitable discharge of, any Borrower or Guarantor or any other
guarantor or surety.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against any Obligor, any other Guarantor, any other guarantor of the
Secured Obligations or any other party; (ii) proceed against or exhaust any
security held from any Obligor, any other Guarantor, any other guarantor of the
Secured Obligations or any other party; or (iii) pursue any other remedy in the
Secured Creditors’ power whatsoever. Each Guarantor waives any defense based on
or arising out of any defense of any Obligor, any other Guarantor, any other
guarantor of the Secured Obligations or any other party other than payment in
full in cash of the Secured Obligations, including, without limitation, any
defense based on or arising out of the disability of any Obligor, any other
Guarantor, any other guarantor of the Secured Obligations or any other party, or
the unenforceability of the Secured Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Obligor other
than payment in full in cash of the Secured Obligations. The Secured Creditors
may, at their election, foreclose on any collateral serving as security held by
the Administrative Agent, the Security Agent or the other Secured Creditors by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
Applicable Law), or exercise any other right or remedy the Secured Creditors may
have against any Obligor or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against any Obligor, any other guarantor of the Secured
Obligations or any other party or any security.

 

196



--------------------------------------------------------------------------------

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Obligor’s financial condition, affairs and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Secured Obligations and the nature, scope and extent of the risks which such
Guarantor assumes and incurs hereunder, and has adequate means to obtain from
each Obligor on an ongoing basis information relating thereto and each Obligor’s
ability to pay and perform its respective Secured Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. Each Guarantor acknowledges and agrees that (x) the
Secured Creditors shall have no obligation to investigate the financial
condition or affairs of any Obligor or any other Guarantor for the benefit of
such Guarantor nor to advise such Guarantor of any fact respecting, or any
change in, the financial condition, assets or affairs of any Obligor or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Secured Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Obligor under the Credit Documents or the obligation of such Guarantor hereunder
or (b) to pursue any other remedy that such Guarantor may or may not be able to
pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 17.03 and in this Section 17.04 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any Applicable Law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

17.05. Rights of Secured Creditors. Subject to Section 17.04, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part (and
each Obligor hereby waives any defense arising from any of the following):

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Secured Obligations (including, without limitation, any increase or decrease in
the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Secured Obligations as so
changed, extended, increased, accelerated, renewed or altered;

 

197



--------------------------------------------------------------------------------

(b) take and hold security for the payment of the Secured Obligations and sell,
exchange, release, surrender, impair, realize upon or otherwise deal with in any
manner and in any order any property or other collateral by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Secured
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against any Obligor, any
other Credit Party, any Subsidiary thereof, any other guarantor of the Borrowers
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Obligor or other obligors;

(e) settle or compromise any of the Secured Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of any
Obligor to creditors of such Obligor other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Obligor to the Secured Creditors regardless of what
liabilities of such Obligor remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Obligor to recover full indemnity for any
payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Secured Obligations, the Credit Documents or any other agreement or
instrument relating to the Secured Obligations or of any security or guarantee
therefor shall affect, impair or be a defense to this Guaranty, and this
Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Secured Obligations.

 

198



--------------------------------------------------------------------------------

17.06. Continuing Guaranty. This Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
any Obligor or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

17.07. Subordination of Indebtedness Held by Guarantors. Any indebtedness of any
Obligor now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of such Obligor to the Secured Creditors; and such indebtedness of
such Obligor to any Guarantor, if the Administrative Agent or the Security
Agent, after an Event of Default has occurred and is continuing, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Creditors and be paid over to the Secured Creditors on account of the
indebtedness of such Obligor to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of any Obligor to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Secured Obligations
have been irrevocably paid in full in cash; provided, that if any amount shall
be paid to such Guarantor on account of such subrogation rights at any time
prior to the irrevocable payment in full in cash of all the Secured Obligations,
such amount shall be held in trust for the benefit of the Secured Creditors and
shall forthwith be paid to the Secured Creditors to be credited and applied upon
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents or, if the Credit Documents do not provide for the
application of such amount, to be held by the Secured Creditors as collateral
security for any Secured Obligations thereafter existing.

17.08. Guaranty Enforceable by Administrative Agent or Security Agent.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that the Guaranty in this Section 17 may be enforced only by the
action of the Administrative Agent or the Security Agent, in each case acting
upon the instructions of the Required Lenders and that no other Secured Creditor
shall have any right individually to seek to enforce or to enforce this Guaranty

 

199



--------------------------------------------------------------------------------

or to realize upon the security to be granted by the Security Documents, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent or the Security Agent for the benefit of the Secured
Creditors upon the terms of this Guaranty and the Security Documents. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder). It is understood and agreed that the agreement in this Section 17.08
is among and solely for the benefit of the Secured Creditors and that, if the
Required Lenders so agree (without requiring the consent of any Guarantor), this
Guaranty may be directly enforced by any Secured Creditor.

17.09. Expenses. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Security Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Security Agent, the Administrative
Agent and each other Secured Creditor).

17.10. Benefit and Binding Effect. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.

17.11. Set Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (as defined in
this Agreement), each Secured Creditor is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured. Each Secured Creditor (by its acceptance of the
benefits hereof) acknowledges and agrees that the provisions of this
Section 17.11 are subject to the sharing provisions set forth in Section 13.06
of this Agreement.

17.12. Reinstatement. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Secured Obligations and any of the aforesaid payees repays all or
part of said amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, any Obligor), then
and in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any Note or any other instrument
evidencing any liability of any

 

200



--------------------------------------------------------------------------------

Obligor, and such Guarantor shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

17.13. Contribution. At any time a payment in respect of the Secured Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Secured Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Secured Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Secured Obligations to and including the date of the Relevant
Payment (such excess, the “Aggregate Excess Amount”), each such Guarantor shall
have a right of contribution against each other Guarantor who has made payments
in respect of the Secured Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Secured Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Secured Obligations have been irrevocably paid in
full in cash and the Total Commitment and all Letters of Credit have been
terminated, it being expressly recognized and agreed by all parties hereto that
any Guarantor’s right of contribution arising pursuant to this Section 17.13
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Secured
Obligations and any other obligations owing under this Guaranty. As used in this
Section 17.13: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and
(iii) the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Secured Obligations arising under
this Guaranty) on such date. Notwithstanding anything to the contrary contained
above, any Guarantor that is released from this Agreement pursuant to Section 18
of this Agreement shall thereafter have no contribution obligations, or rights,
pursuant to this Section 17.13, and at the time of any such release, if the
released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this
Section 17.13, each Guarantor who makes any payment in respect of the Secured
Obligations shall have no right of contribution or subrogation

 

201



--------------------------------------------------------------------------------

against any other Guarantor in respect of such payment until all of the Secured
Obligations have been irrevocably paid in full in cash. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

17.14. Limitations for US Guarantors. This Section 17.14 shall apply to any
guarantee (hereafter a “United States Guarantee”) which is granted by any
Guarantor incorporated under the laws of the United States of America or any
State or territory thereof (a “US Guarantor”). Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of the Guaranty in this Section 17)
hereby confirms that it is its intention that this Guaranty not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act of any similar Federal or state law. To
effectuate the foregoing intention, each Guarantor and each Secured Creditor (by
its acceptance of the benefits of the Guaranty in this Section 17) hereby
irrevocably agrees that the Secured Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Secured Obligations
of such Guarantor in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

17.15. Limitations for French Guarantors. (a) The obligations and liabilities of
any Obligor incorporated in France under the Credit Documents shall not include
any obligation or liability which if incurred would (i) constitute a misuse of
corporate assets within the meaning of article L. 241-3 or L. 242-6 of the
French Code de commerce or (ii) a violation of article L.225-216 of the French
Code de commerce.

(b) The obligations and liabilities of any French Obligor under any Credit
Document for the Secured Obligations of any guaranteed party which is not a
Subsidiary of such French Obligor shall be limited, at any time, to an amount
equal to the aggregate of all amounts borrowed (directly or indirectly) under
this Agreement by such guaranteed party to the extent directly or indirectly
on-lent to such French Obligor under intercompany loan arrangements and
outstanding at the date a payment is to be made by such French Obligor under the
relevant Credit Document, it being specified that any payment made by such
French Guarantor under Section 17.01 in respect of the obligations of such
guaranteed party shall reduce pro tanto the outstanding amount of the
intercompany loans due by such French Guarantor under the intercompany loan
arrangements referred to above.

(c) The obligations and liabilities of each French Obligor under any Credit
Document for the Secured Obligations of any guaranteed party which is its
Subsidiary shall not, in relation to amounts due by such Obligor as Borrower, be
limited and shall therefore cover all amounts due by such guaranteed party as
Borrower and shall cover, in relation to amounts due by such Obligor as
Guarantor, all amounts due by such Obligor as Guarantor subject to the
limitations set out in paragraphs (a) and (b) above as if the same applied
mutatis mutandis to such Obligor. It is understood that the limitations set
forth in this Section 17.15 shall also apply to such French Obligor’s
obligations under the Guaranty to repay any amounts owed under Sections 13.01,
13.02 and 14.05 which are not attributable to such Obligor.

 

202



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, it is acknowledged that such French Obligor is not acting
jointly and severally with the other Obligors and shall not be considered as
“co-débiteur solidaire” as to its obligations pursuant to the guarantee or any
obligation under any Credit Document.

17.16. Limitations for German Guarantors. (a) The restrictions in this
Section 17.16 shall apply to any guarantee and indemnity (hereinafter the
“Guarantee”) granted by a Guarantor incorporated under the laws of Germany as a
limited liability company (“GmbH”) (a “German Guarantor”) to secure liabilities
of its direct or indirect shareholder(s) (upstream) or an entity affiliated with
such shareholder (verbundenes Unternehmen) within the meaning of section 15 et
seq. of the German Stock Corporation Act (Aktiengesetz) (cross-stream)
(excluding, for the avoidance of doubt purposes any direct or indirect
Subsidiary of such Guarantor). It is understood and agreed that the limitations
set forth in this Section 17.16 shall also apply to any German Obligor’s
obligations under the Guaranty to repay any amounts owed under Sections 13.01,
13.02 and 14.05 which are not attributable to such Obligor.

(b) The restrictions in this Section 17.16 shall not apply to the extent the
German Guarantor secures any indebtedness under any Credit Documents in respect
of (i) loans to the extent they are on-lent or otherwise (directly or
indirectly) passed on to the relevant German Guarantor or its Subsidiaries and
such amount on-lent or otherwise passed on is not repaid or (ii) bank guarantees
or letters of credit that are issued under the Credit Documents for the benefit
of any of the creditors of the German Guarantor or the German Guarantor’s
Subsidiaries or any other benefit granted under the Credit Documents.

17.16.1 Restrictions on Payment. (a) The parties to this Agreement agree that if
payment under the Guarantee or enforcement of the Guarantee under the Security
Documents to which a German Guarantor is a party would (i) cause the amount of a
German Guarantor’s net assets, as calculated pursuant to Section 17.16.2 (Net
Assets) below, to fall below the amount of its registered share capital
(Stammkapital), or (ii) increase an existing shortage of its registered share
capital (Vertiefung einer Unterbilanz), in each case in violation of section 30
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaft mit beschränkter Haftung) (“GmbHG”) (such events are hereinafter
referred to as a “Capital Impairment”), then the Secured Creditors shall,
subject to paragraphs (b) to (c) below, demand such payment or enforcement from
such German Guarantor only to the extent such Capital Impairment would not
occur.

(b) If the relevant German Guarantor does not notify the Administrative Agent in
writing (the “Management Notification”) within 10 (ten) Business Days after the
Administrative Agent notified such German Guarantor of its intention to demand
payment under the Guarantee that a Capital Impairment would occur (setting out
in reasonable detail to what extent a Capital Impairment would occur), then the
restrictions set out in paragraph (a) above shall not apply.

 

203



--------------------------------------------------------------------------------

(c) If the relevant German Guarantor does not provide an Auditors’ Determination
(as defined in Section 17.16.4 (Auditors’ Determination) below) within 30
(thirty) Business Days from the date on which the Administrative Agent received
the Management Notification then the restrictions set out in paragraph (a) above
shall not apply and the Administrative Agent shall not be obliged to assign or
make available to the German Guarantor any net proceeds realized.

17.16.2 Net Assets. The calculation of net assets (the “Net Assets”) shall only
take into account the sum of the values of the assets of the relevant German
Guarantor determined in accordance with applicable law and court decisions and,
if there is no positive going concern (positive Fortführungsprognose) based on
the lower of book value (Buchwert) and liquidation value (Liquidationswert)
(consisting of all assets which correspond to those items listed in section 266
subsection (2) A, B and C of the German Commercial Code (Handelsgesetzbuch)
“HGB”) less the relevant German Guarantor’s liabilities (consisting of all
liabilities and liability reserves which correspond to those items listed in
accordance with section 266 subsection (3) B, C and D HGB).

For the purposes of calculating the Net Assets, the following balance sheet
items shall be adjusted as follows:

(a) the amount of any increase in the registered share capital of the relevant
German Guarantor which was carried out after the relevant German Guarantor
became a party to this Agreement without the prior written consent of the
Administrative Agent shall be deducted from the amount of the registered share
capital of the relevant German Guarantor;

(b) loans or other contractual liabilities incurred by the relevant German
Guarantor in breach of the Credit Documents shall not be taken into account as
liabilities.

17.16.3 Mitigation. (a) The relevant German Guarantor shall realize, to the
extent legally permitted and commercially reasonable in a situation where it
does not have sufficient Net Assets to maintain its registered share capital,
all of its assets that are shown in the balance sheet with a book value
(Buchwert) that is significantly lower than the market value of the assets if
such asset is not necessary for the German Guarantor's business
(betriebsnotwendig).

(b) The limitations on demanding payment under this Guarantee set out in this
Section 17.16 shall not apply if and to the extent that the German Guarantor has
not taken a specific measure which the Security Agent has reasonably requested
and which the relevant German Guarantor is legally permitted to take in order to
avoid demanding payment under the Guarantee causing a Capital Impairment of the
relevant German Guarantor (including without limitation, setting off-claims),
provided that it is commercially justifiable to take such measures.

17.16.4 Auditors’ Determination. (a) If the relevant German Guarantor claims
that a Capital Impairment would occur on payment under this Guarantee, the
German Guarantor may (at its own cost and expense) arrange for the preparation
of a balance

 

204



--------------------------------------------------------------------------------

sheet by a firm of recognized auditors (the “Auditors”) in order to have such
Auditors determine whether (and, if so, to what extent) any payment under this
Guarantee would cause a Capital Impairment (the “Auditors’ Determination”).

(b) The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 17.16.2 (Net Assets) above, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as constantly applied by the relevant German Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance sheet, and taking into consideration applicable court
rulings of German courts. Subject to Section 17.6.6 (No waiver) below, such
Auditors’ Determination shall be binding on the relevant German Guarantor and
the Administrative Agent.

(c) Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in Section 17.16.3 (Mitigation) above shall
continue to exist.

17.16.5 Improvement of Financial Condition. If, after it has been provided with
an Auditors’ Determination which prevented it from demanding any or only partial
payment under this Guarantee, the Administrative Agent has reasonable grounds to
believe that the financial condition of the relevant German Guarantor as set out
in the Auditors’ Determination has substantially improved (in particular, if the
relevant German Guarantor has taken any action in accordance with the mitigation
provisions set out in Section 17.16.3 (Mitigation) above), the Administrative
Agent may, at the relevant German Guarantor’s cost and expense, arrange for the
preparation of an updated balance sheet of the relevant German Guarantor by
applying the same principles that were used for the preparation of the Auditors’
Determination by the Auditors who prepared the Auditors’ Determination pursuant
to paragraph (a) of Section 17.16.4 (Auditors’ Determination) above in order for
such Auditors to determine whether (and, if so, to what extent) the situation
leading to a Capital Impairment has been cured as a result of the improvement of
the financial condition of the relevant German Guarantor. The Administrative
Agent may demand payment under this Guarantee to the extent that the Auditors
determine that the Capital Impairment has been cured.

17.16.6 Reimbursement. Any managing director (Geschäftsführer) of the German
Guarantor may request reimbursement from the Finance Parties (pro rata) for such
net proceeds received by the relevant Finance Party from the realisation of the
security and/or guarantee provided hereunder if such managing director is
required to reimburse the German Guarantor pursuant to section 64, sentence 3
GmbHG due to a final non-appealable (rechtskräftig) court decision (other than a
court decision based on omission (Versäumnisurteil) or recognisance
(Anerkenntnis)) which states that either the granting or the enforcement of any
Security Document or a payment under this Guarantee led to the illiquidity
(Zahlungsunfähigkeit) of the German Guarantor, such request to be made within
one month from the date of service (Zustellung) on such managing director the
German Guarantor of such final court decision.

 

205



--------------------------------------------------------------------------------

17.16.7 No waiver. Notwithstanding any limitation under this Guarantee, the
Administrative Agent shall be entitled to further pursue in court payment claims
under this Guarantee granted by the respective German Guarantor if it disagrees
with the Auditor's Determination by claiming in court that demanding payment
under the German Guarantee against the relevant German Guarantor does not
violate §§ 30, 31 GmbHG and would not constitute an unlawful payment within the
meaning of § 64 sentence 3 GmbHG. The agreement of the Administrative Agent to
abstain from demanding any or part of the payment under this Guarantee in
accordance with the provisions above shall constitute neither a waiver
(Verzicht) of any right granted under this Agreement or any other Credit
Document to the Administrative Agent or any Secured Creditor nor a definite
defense (Einwendung) of the relevant German Guarantor against any of the
guaranteed obligations.

17.16.8 GmbH & Co KG. The aforementioned provisions shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis and all references to net assets shall be construed as a
reference to the aggregated net assets of the general partner and the limited
partnership.

17.17. Limitations for Spanish Guarantors. (a) The obligations and liabilities
of any Obligor incorporated in Spain under the Guaranty shall not include any
obligation or liability which, if incurred, it would result in such guarantee
constituting unlawful financial assistance within the meaning of:
(i) Article 150.1 of the Spanish Law on Corporations (RDLeg 1/2010); or
(ii) Article 143.2 of the Spanish Law on Corporations, as applicable.

(b) The obligations and liabilities of any Spanish Obligor under the any Credit
Document (except any Security Document executed by such Spanish Obligor) shall
further be limited to the higher of: (i) the net assets (“patrimonio neto”)
calculated in respect of the latest financial statements of the Spanish Obligor
calculated in accordance with the applicable law which have been filed with the
commercial registry; (ii) the amounts borrowed directly by the Spanish Obligor
plus any amounts borrowed under this Agreement by other Borrowers and on-lent to
the Spanish Borrower under any intercompany finance agreement; (iii) the amount
that would cause the Spanish Obligor to reduce its share capital below the
statutory legal amount for the valid incorporation under Spanish law of such
Spanish Obligor; and (iv) the amount that would cause the Spanish Obligor to
fall in an event which could force it to file a voluntary insolvency petition
based on current insolvency (“insolvencia actual”).

17.18. Guarantee Limitations for BVI Guarantor. In respect of any Guarantor
which is organized under the laws of the British Virgin Islands or registered
under the British Virgin Islands Business Companies Act, 2004 (a “BVI
Guarantor”), each other Guarantor and each Secured Creditor agrees that the
maximum amount a BVI Guarantor shall be liable for in respect of the Secured
Obligations shall be such sum as would be the maximum amount that such BVI
Guarantor could pay whilst still allowing the directors of the BVI Guarantor to
resolve that they are satisfied, on reasonable grounds, that immediately
thereafter (i) the value of the assets of the BVI Guarantor exceed its
liabilities and (ii) the BVI Guarantor is able to pay its debts as they fall
due.

 

206



--------------------------------------------------------------------------------

17.19. Additional Limitations for Guarantors.

(a) Notwithstanding anything herein to the contrary, the obligations and
liabilities of any entity that is or becomes a controlled foreign corporation
for purposes of Section 957 of the Code (a “CFC”) or is or becomes owned by a
CFC under the Guaranty shall not include any obligation or liability for the
Secured Obligations of any Obligor that is a United States Person for U.S.
federal income tax purposes (including, for the avoidance of doubt, any
obligation or liability of such Obligor or any of its Subsidiaries that are
“disregarded entities” for U.S. federal income tax purposes) (a “U.S.
Obligation”), provided, however, that this Section 17.19 shall not apply (i) at
any time that there is no Borrower that is a United States Person for U.S.
federal income tax purposes and (ii) to any Subsidiary CFC organized in the
United Kingdom or Australia.

(b) Notwithstanding anything in any Credit Document to the contrary, the
obligations and liabilities of the U.S. Obligors under the Guaranty for any U.S.
Obligations shall be limited in recourse to (i) 65% of the total combined voting
power of all classes of shares entitled to vote of any CFC directly owned by
such U.S. Obligor, and (ii) 65% of the total combined voting power of all
classes of shares entitled to vote of any entity directly owned by such U.S.
Obligor if such entity is disregarded as separate from a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for U.S. federal
income tax purposes and it owns the stock of a CFC provided, however, that this
Section 17.19(b) shall not apply to any Subsidiary CFC organized in the United
Kingdom or Australia.

(c) In the event that a Group Member is added as an Obligor following the
Restatement Effective Date pursuant to Section 9.13, Section 17.22 or otherwise
and such Obligor is not organized in the same jurisdiction as any other Obligor,
then the relevant Borrower Assumption Agreement or Joinder Agreement, as
applicable, shall include guarantee limitation provisions, corporate benefit,
tax and other provisions customary for such jurisdiction as the Administrative
Agent and the Obligors’ Agent may reasonably agree.

17.20. Payments. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrowers under Sections 5.03 and 5.04 of this Agreement and
shall be made in accordance with Section 13.18.

17.21. Application of Payments for Australian Guarantors.

(a) Suspense Account. A Secured Creditor may place in a suspense account any
payment it receives from an Australian Guarantor for as long as it thinks
prudent and need not apply it towards satisfying the Secured Obligations or
other money payable under this Guaranty.

(b) Remaining Money. Each Secured Creditor agrees to pay any money remaining
after the Secured Obligations are discharged either to the relevant Australian
Guarantor (which the Secured Creditor may do by paying it into an account in the
relevant Australian Guarantor’s name) or to another person entitled to it. In
doing so, it does not incur any liability to the Australian Guarantor. A Secured
Creditor is not required to pay an Australian Guarantor interest on any money
remaining after the Secured Obligations are discharged.

 

207



--------------------------------------------------------------------------------

(c) Credit from Date of Receipt. An Australian Guarantor is only credited with
money from the date the Secured Creditor actually receives it.

17.22. Additional Guarantors. It is understood and agreed that any Subsidiary
that is required to execute a counterpart of this Guaranty after the date hereof
pursuant to Collateral and Guaranty Requirements (or that otherwise executes a
Joinder Agreement and satisfies the conditions set forth in clauses (x) and
(y) below) shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof to the Administrative Agent or executing a Joinder Agreement
substantially in the form of Exhibit I and delivering same to the Administrative
Agent, in each case as may be requested by (and in form and substance
satisfactory to) the Administrative Agent and (y) taking all actions as
specified in this Guaranty and the Collateral and Guaranty Requirements as would
have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents and actions required to be taken above
to be taken to the reasonable satisfaction of the Administrative Agent.

17.23. Right to prove.

(a) Appointment of Attorneys. Each Australian Guarantor irrevocably appoints the
Administrative Agent and each of its Authorized Officers individually as its
attorney and agrees to formally approve all action taken by an attorney under
Section 17.22(b).

(b) Attorneys’ Powers. Each attorney may:

(i) do anything which the Australian Guarantor may lawfully do to exercise its
right of proof after an insolvency event occurs in respect of an Australian
Borrower or any other Australian Guarantor in connection with a matter not
connected with its rights as “Guarantor” under this Guaranty. (These things may
be done in the Australian Guarantor’s name or the attorney’s name and they
include signing and delivering documents, taking part in legal proceedings and
receiving any dividend arising out of the right of proof);

(ii) delegate its powers (including this power) and may revoke a delegation; and

(iii) exercise its powers even if this involves a conflict of duty and even if
it has a personal interest in doing so.

(c) Application of Insolvency Dividends. The attorney need not account to the
relevant Australian Guarantor for any dividend received on exercising the right
of proof under this Section 17.23(b)(i) except to the extent that any dividend
remains after the Secured Creditors have received all of the Secured Obligations
and all other amounts payable under this guaranty.

17.24. Secured Money Limitations. Notwithstanding anything to the contrary in
this Agreement or in the other Credit Documents, and solely for purposes of this
Guaranty and

 

208



--------------------------------------------------------------------------------

the obligations guaranteed by the Obligors (other than the Australian Obligors)
hereunder, the definition of Secured Obligations shall assume that the Security
Documents governed by Australian law and New York law secure the “Secured
Obligations” (as defined in a manner consistent with the Security Documents
governed by a law other than that of Australia) of the Australian Obligors
instead of the “Secured Money” (as defined in the applicable Security Documents)
of the Australian Obligors.

SECTION 18. Release of Liens and Guaranties. A Guarantor shall automatically be
released from its obligations under the Credit Documents and all security
interests in the Collateral of such Guarantor shall be automatically released
upon the consummation of any transaction permitted by this Agreement as a result
of which Guarantor ceases to be a Subsidiary of either Parent Guarantor;
provided that no Borrower shall be released; provided further that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent did not provide otherwise. Upon any
sale or other transfer by any Obligor of any Collateral (other than a sale or
transfer of Collateral to any Obligor, unless the respective transferee is not
required to grant a security interest upon the Collateral so transferred to it)
that is permitted under this Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted under any Credit
Document in any Collateral pursuant to Section 13.12 of this Agreement, the
security interest in such Collateral shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Security Agent shall promptly execute and deliver to any Obligor, at such
Obligor’s expense, all documents that such Obligor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Security Agent.

SECTION 19. Security Trust Provisions. Each party hereto agrees and consents to
the provisions set forth in Schedule 19 attached hereto.

*     *     *

 

209



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

UK HOLDCO

TOYS “R” US (UK) LIMITED,
as UK HOLDCO

By:  

 

  Name:   Title: U.K. BORROWER:

TOYS “R” US LIMITED,
as a U.K. Borrower

By:  

 

  Name:   Title:

 

Signature page to Toys Facility Agreement

210



--------------------------------------------------------------------------------

U.K. GUARANTORS:

TOYS “R” US HOLDINGS LIMITED,
as a Guarantor

By:  

 

  Name:   Title:

TOYS “R” US PROPERTIES LIMITED,
as a Guarantor

By:  

 

  Name:   Title:

TOYS “R” US FINANCIAL SERVICES LIMITED,
as a Guarantor

By:  

 

  Name:   Title:

 

211



--------------------------------------------------------------------------------

  AUSTRALIAN BORROWER:   EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD in
accordance with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:  

 

    

 

  Signature of director     

Signature of director/

company secretary

 

 

    

 

  Name of director     

Name of director/

company secretary

  AUSTRALIAN GUARANTOR:   EXECUTED by BABIES “R” US (AUSTRALIA) PTY LTD in
accordance with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:  

 

    

 

  Signature of director     

Signature of director/

company secretary

 

 

    

 

  Name of director     

Name of director/

company secretary

 

212



--------------------------------------------------------------------------------

GERMAN BORROWER:

TOYS “R” US GMBH,
as the German Borrower

By:  

 

  Name:   Title:

 

213



--------------------------------------------------------------------------------

FRENCH BORROWER:

TOYS “R” US SARL,
as the French Borrower

By:  

 

  Name:   Title:

 

214



--------------------------------------------------------------------------------

SPANISH BORROWER:

TOYS “R” US IBERIA, S.A.,
as the Spanish Borrower

By:  

 

  Name:   Title:

 

215



--------------------------------------------------------------------------------

EUROPEAN PARENT GUARANTOR:

TOYS “R” US EUROPE, LLC,
as the European Parent Guarantor

By:  

 

  Name:   Title: AUSTRALIAN PARENT GUARANTOR:

TRU AUSTRALIA HOLDINGS, LLC,
as the Australian Parent Guarantor

By:  

 

  Name:   Title:

 

216



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent,
Co-Collateral Agent and Security Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

217



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as
Co-Collateral Agent

By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

218



--------------------------------------------------------------------------------

CITIBANK, N.A., Individually and as a
Documentation Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

219



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Documentation Agent

By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

220



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK (EUROPE) PLC,
as a Lender

By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

221



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH,
as the Facility Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

222



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,
as a Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

223



--------------------------------------------------------------------------------

HSBC BANK PLC,
as a Lender

By:  

 

  Name:   Title:

 

signature page to Toys Facility Agreement

224



--------------------------------------------------------------------------------

Schedule I

Obligor Notice Addresses

 

Entity

  

Addresses for Notices

Toys “R” Us Europe, LLC

 

TRU Australia Holdings, LLC

  

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

Toys “R” Us (Australia) Pty Ltd.

 

Babies “R” Us (Australia) Pty Ltd

  

Block G Commercial Drive

Regents Park Estate

391 Park Road, NSW 2143

Attention: Dianne Guerreiro

Phone: 61-2-9794 - 8953

Fax: 61-2-9644-3223

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

Toys “R” Us (UK) Limited

 

Toys “R” Us Holdings Limited

 

Toys “R” Us Holdings (UK) Limited

 

Toys “R” Us Properties Limited

 

Toys “R” Us Financial Services Limited

 

Toys “R” Us Limited

  

Geoffrey House, Vanwall Business Park, Vanwall Road,

Maidenhead, Berkshire SL6 4UB

Attention: Frank Muzika

Phone: 44-1-628-414-617

Fax: 44-1-628-414-093.

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

Toys “R” Us SARL   

2 Rue Thomas Edison,

La Remise 91090, Lisses, France

Attention: Ralph Binginot and Enrique González Hernán

Phone: 33-91-60-76-83-00

Fax: 33-91-60-76-83-25

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

 

225



--------------------------------------------------------------------------------

Toys “R” Us GmbH

 

Toys “R” Us Operations GmbH

 

Toys “R” Us Logistik GmbH

  

Köhlstraße 8, 50827

Köln, Germany

Attention: Peter Hamela, Finance Director Central Europe

Phone: 49-221-5972 441

Fax: 49-221-5972 444

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

Toys “R” Us Iberia, SA   

N-II, Ctra. M-300 km. 29.800, CP 28802,

Alcalá de Henares (Madrid), Spain

 

Attention: Enrique González Hernán and Inmaculada

García-Miguel Gallego

Phone: 34-1-887-82-00

Fax: 34-1-887-82-73

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

TRU (BVI) Finance II, Limited   

c/o Ogier Fiduciary Services (BVI) Limited

4th Floor Qwomar Building

PO Box 3170

Road Town, Tortola

British Virgin Islands

VG1110

 

with a copy to

 

One Geoffrey Way

Wayne, NJ 07470

Attention: David J. Schwartz, General Counsel

Phone: (973) 617-5740

Fax: (973) 617-4043

 

226



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.01(a)

     —           Commitments

SCHEDULE 1.01(b)

     —           Calculation of Mandatory Costs

SCHEDULE 1.01(c)

     —           Agreed Security Principles

SCHEDULE 1.01(d)

     —           Security Documents

SCHEDULE 3.01(a)

     —           Existing Letters of Credit

SCHEDULE 8.10

     —           ERISA

SCHEDULE 8.13

     —          

Subsidiaries; Joint Ventures; Credit Parties; Collateral Credit

Parties; Subsidiary Guarantors; IP Credit Parties

SCHEDULE 8.20

     —           Indebtedness; Intercompany Debt

SCHEDULE 10.01

     —           Existing Liens

SCHEDULE 10.05(iii)

     —           Existing Investments

SCHEDULE 10.05(xiii)

     —           Investment Policy

SCHEDULE 13.03

     —           Lender Addresses/Lending Offices

SCHEDULE 19

     —           Security Trustee Provisions



--------------------------------------------------------------------------------

Schedule 1.01(a)

Commitments

[See Syndicated Facility Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(b)

Calculation of Mandatory Costs

[See Syndicated Facility Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(c)

Agreed Security Principles

[See Syndicated Facility Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(d)

Security Documents

[See Syndicated Facility Agreement]



--------------------------------------------------------------------------------

Schedule 3.01(a)

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 8.10

ERISA

None.



--------------------------------------------------------------------------------

Schedule 8.13

Subsidiaries; Joint Ventures; Obligors

 

Parent Guarantor

  

Subsidiary (including Propcos)

  

Percent of Ownership/
Membership Interest
Parent Guarantor

  

Direct Owner of Subsidiary

   Obligor
(“O”)   I.Toys “R” Us Europe, LLC    United Kingdom            
    Toys “R” Us (UK) Limited    100% Direct    Toys “R” Us Europe, LLC      O   
       Toys “R” Us Holdings Limited    100% Indirect    Toys “R” Us (UK) Limited
     O           Toys “R” Us Properties (UK) Limited    100% Indirect    Toys
“R” Us Holdings Limited           Toys “R” Us Properties Limited   
100% Indirect    Toys ‘R’ Us Holdings Limited      O           Toys “R” Us
Financial Services Limited    100% Indirect    Toys ‘R’ Us Holdings Limited     
O           TRUToys (UK) Limited    100% Indirect    Toys ‘R’ Us Holdings
Limited           Toys “R” Us Limited    100% Indirect    Toys ‘R’ Us Holdings
Limited      O       Austria                 Toys “R” Us Handelsgesellschaft mbH
   100% Direct    Toys “R” Us Europe, LLC       Germany                 Toys “R”
Us GmbH    100% Direct    Toys “R” Us Europe, LLC      O       France         
       Toys “R” Us SARL    100% Direct    Toys “R” Us Eurpe, LLC      O      
    Toys “R” Us France Real Estate SAS    100% Indirect    Toys “R” Us SARL   
   Netherlands                 TRU Netherlands Holdings BV    100% Direct   
Toys “R” Us Europe, LLC           Toys “R” Us Poland sp.z.o.o.    100% Indirect
  

TRU Netherlands Holdings BV

TRU Mexico Holdings 1, LLC

      Switzerland                 Toys R Us AG    100% Direct    Toys “R” Us
Eurpe, LLC       Spain                 Toys R Us Iberia, S.A.    100% Direct   
Toys “R” Us Europe, LLC      O           Toys R Us Iberia Real Estate, S.L.   
100% Indirect    Toys R Us Iberia, S.A.           Toys R Us Madrid, S.L.   
100% Indirect    Toys R Us Iberia, S.A.       Portugal                 Toys R Us
Portugal Limitada    100% Indirect    Toys R Us Iberia, S.A.       British
Virgin Islands                 TRU (BVI) Finance II, Ltd.    100% Indirect   
Toys “R” Us Holdings Limited      O   



--------------------------------------------------------------------------------

II. TRU Australia Holdings, LLC    Australia             Toys “R” Us (Australia)
Pty Ltd    100% Direct    TRU Australia Holdings, LLC      O       Babies “R” Us
(Australia) Pty Ltd    100% Indirect    Toys “R” Us (Australia) Pty Ltd      O
  



--------------------------------------------------------------------------------

Schedule 8.20

Schedule 8.20

Indebtedness; Intercompany Debt

 

I. Intercompany Debt

1. Short-term Intercompany Loans1

 

Borrower

  

Lender

  

Maturity Date

  

Loan

Amount

   

Currency

Toys “R” Us Limited

   Toys “R” Us AG    14-Mar-2011      44,500,000      CHF 2. Long-term
Intercompany Loans2           

Borrower

  

Lender

  

Maturity Date

  

Loan

Amount

   

Currency

Toys “R” Us Iberia, S.A.

   Toys “R” Us Iberia Real Estate, S.L.    1-Feb-13      129,938,806      EUR

Toys “R” Us (UK) Limited

   Toys “R” Us, Inc    21-Jul-15      702,655,248 345    GBP

Toys “R” Us (UK) Limited

   Toys “R” Us, Inc    7-Jan-13      48,838,437 5    USD

Toys “R” Us (UK) Limited

   Toys “R” Us, Inc    7-Jan-13      3,002,801 5    USD

II.     Third Party Debt2

          

Borrower

  

Lender

  

Maturity Date

  

Loan Amount

   

Currency

Toys “R” Us Australia

   Bankstown    1-Mar-18      231,024      AUD

Toys “R” Us Australia

   Castle Hill    1-Mar-18      288,066      AUD

Toys “R” Us Australia

   Majura Park    1-Jan-19      1,146,190      AUD

 

1

All amounts are as of February 26, 2011

2

All amounts are as of 2010 Fiscal Year End

3

This amount comprises 4 loans (509m, 35m, 14m, 20m) that are tracked as a single
loan in the Group’s accounting records

4

Loan will be transferred to newly created TRU (BVI) Finance I, Ltd.

5

Amount includes capitalized balance and accrued interest



--------------------------------------------------------------------------------

III.     Other Obligations

        

Obligor

  

Type

  

Aggregate
Principal Amount

    

Currency

 

Toys “R” Us France, S.A.R.L.

   Bank guarantees issued by Credit Lyonnais      353,049         EUR   

.

   Pledge of shares of Toys “R” Us France Real Estate for real estate loans made
to Toys “R”      20,377,500         EUR   

Toys “R” Us France, S.A.R.L

   Us France Real Estate by Royal Bank of Scotland          Bank guarantees
issued by Deutsche Bank for payable Duty expenses, Rent expenses and     
1,361,651         EUR   

Toys “R” Us GmbH

   Costs of a lawsuit      

Toys “R” Us Iberia, S.A.

   Bank guarantees issued by Banco Santander S.A.      1,782,807         EUR   

Toys “R” Us Iberia, S.A.

   Bank guarantees issued by Caja Madrid      731,968         EUR   

.

   Pledge of shares of Toys “R” Us Iberia Real Estate, S.L. for real estate
loans made to Toys      135,128,000         EUR   

Toys “R” Us Iberia, S.A

   “R” Us Iberia Real Estate, S.L. by Royal Bank of Scotland      

Toys “R” Us Limited

   Natwest Bank plc VAT guarantee      1,200,000         GBP   

 

12



--------------------------------------------------------------------------------

Schedule 10.01

Existing Liens

TOYS “R” US FRANCE, SARL

 

Jurisdiction

  

Debtor

    

Secured Party

    

Collateral Description

France

   Toys “R” Us France, S.A.R.L.      Credit Lyonnais      Bank guarantees issued
by Credit Lyonnais in the amount of EUR 353,048.98.    Toys “R” Us France,
S.A.R.L.      Royal Bank of Scotland      Pledge of shares of Toys “R” Us France
Real Estate for real estate loans made to Toys “R” Us France Real Estate by
Royal Bank of Scotland in the amount of EUR 20,377,500

TOYS “R” US IBERIA, SA

 

Jurisdiction

  

Debtor

    

Secured Party

    

Collateral Description

Spain

   Toys “R” Us Iberia, S.A.      Caja Madrid      Bank guarantees issued by Caja
Madrid in the amount of EUR 731,967.82.    Toys “R” Us Iberia, S.A.     
Banco Santander, S.A.      Bank guarantees issued by Banco Santander S.A. in the
amount of EUR 1,782,807.12    Toys “R” Us Iberia, S.A.     
The Royal Bank of Scotland      Pledge of shares of Toys “R” Us Iberia Real
Estate for real estate loans made to Toys “R” Us Iberia Real Estate by Royal
Bank of Scotland in the amount of EUR 135,128,000 (*).

 

(*) Outstanding amount as of the Restatement Effective Date is EUR 128,371,600.



--------------------------------------------------------------------------------

Schedule 10.05 (iii)

Permitted Investments

 

  I. Intercompany Loans with Obligors and Non-Obligors

1. Short-term Intercompany Loans6

 

Borrower

  

Lender

  

Maturity Date

    

Loan Amount

    

Currency

Toys “R” Us Australia

   Toys “R” Us GmbH      9-Mar-2011         8,000,000       EUR

Toys “R” Us Australia

   Toys “R” Us France, S.A.R.L.      10-Mar-2011         42,249,771       EUR

Toys “R” Us Limited

   Toys “R” Us Iberia, S.A.      9-Mar-2011         13,400,000       EUR

Toys “R” Us Limited

   Toys “R” Us GmbH      11-Mar-2011         4,200,000       EUR

TRU Australia Holdings, LLC

   Toys “R” Us France, S.A.R.L.      21-Apr-11         17,790,630       EUR

2. Long-term Intercompany Loans7

 

Borrower

  

Lender

  

Maturity Date

  

Loan Amount

   

Currency

Toys “R” Us AG

   Toys “R” Us Europe LLC    Demand      50,000,000      CHF

Toys “R” Us France Real Estate, S.A.S

   Toys “R” Us France, S.A.R.L.    31-Jan-13      5,500,000      EUR

Toys “R” Us, Inc

   Toys “R” Us (UK) Limited    21-Jul-15      957,502,592 89    USD

Toys “R” Us (UK) Limited

   Toys “R” Us Limited    7-Jan-13      39,347,715 10    GBP

Toys “R” Us (UK) Limited

   Toys “R” Us Properties Limited    7-Jan-13      61,793,660      GBP

Toys “R” Us (UK) Limited

   Toys “R” Us Limited    7-Jan-13      259,624,707 5    GBP

Toys “R” Us Limited

   Toys “R” Us Holdings Limited    Demand      55,000,000 5    GBP

Toys “R” Us Limited

   Toys “R” Us Holdings Limited    Demand      29,020,964 5    GBP

Toys “R” Us Properties (UK) Limited

   Toys “R” Us Properties Limited    Demand      13,786,340      GBP

Toys “R” Us Properties (UK) Limited

   Toys “R” Us Limited    Demand      73,642,926      GBP

 

6

All amounts are as of February 26, 2011

7

All amounts are as of 2010 Fiscal Year End

8

Loan will be transferred to newly created TRU (BVI) Finance I, Ltd.

9

Amount includes capitalized balance and accrued interest

10

Loan will be transferred to newly created TRU (BVI) Finance II, Ltd.



--------------------------------------------------------------------------------

  II. Investments in Non-Obligor Subsidiaries

 

  •  

Toys “R” Us Iberia, S.A. has an equity investment in Toys “R” Us Iberia Real
Estate, S.L. in the amount of €83.0 million as of January 29, 2011.

 

  •  

Toys “R” Us Iberia, S.A. has an equity investment in Toys “R” Us Portugal,
Limitada in the amount of €24.0 million as of January 29, 2011.

Toys “R” Us France, S.A.R.L. has an equity investment in Toys “R” Us France Real
Estate, S.A.S in the

amount of €20.4 million as of January 29, 2011.



--------------------------------------------------------------------------------

Schedule 10.05(xiii)

Investment Policy

Objectives in order of priority:

Safety and preservation of principal by minimizing both credit and market risk

Maintain necessary liquidity

Maximize after-tax return

Maximum Investment Maturity – 45 days for Sovereign and Agencies; 30 days for
Corporates and Banks

 

Investment Sector

  

Required Credit Rating

  

Authorized Instrument

Sovereign Securities,

Agency Securities, State and Local Obligations

  

•     Required either S&P rating of AA or Moody’s rating of Aa

 

•     If both S&P and Moody’s ratings available, lower rating prevails

 

•     Unlimited amount for AAA rating

 

•     Up to $100 million for AA rating

  

•     In Sovereigns and Agencies of Governments of the United States, United
Kingdom, Australia, Canada, France, Spain, Germany, Switzerland, Austria, and
Japan

Bank Obligations   

•     An S&P rating of A-1/A or higher or a Moody’s rating of P-1/A2. If
unavailable, a Fitch rating F-1/A or higher;

 

•     Unlimited if full FDIC insurance

 

•     Up to $100 million for AA family or better rated banks

 

•     Up to $50 million for A family of rated banks

 

•     Wells/Wachovia, BAML, Citi, Deutsche Bank, Societé Generale, Banco
Santander among others would qualify

  

•     US Bank Obligations — USD and Eurodollar CDs, Bankers Acceptances,
Eurodollar time deposits, Bank Holding Company CP

 

•     Non-US Bank Obligations – headquartered in same countries as above and
limited to Eurodollar time deposits defined as non-negotiable, fixed rate
deposits issued by banks outside the United States

Corporate Obligations (financial and non-financial entities)   

•     Either S&P rating of A-1 or higher, or a Moody’s rating of P-1 or higher

 

•     Limit of $50 million per Issuer

  

•     Direct issue commercial paper

Money Market Funds   

•     Stable net asset value of $1.00 and rated AAA by S&P and Aaa by Moody’s

 

•     Fund assets of at least $5B

 

•     Same day settlement

 

•     $100 million per fund limit

  

•     Comprised of high quality money market instruments having a dollar
weighted average of 90 days or less

 

•     Pre-approved by Treasurer



--------------------------------------------------------------------------------

•  

The Company’s CEO, CFO, Treasurer and the international Finance Directors are
each authorized to delegate to any other authorized Treasury employees of the
Company the authority to give instructions pursuant to this policy. This process
is formalized in the US with a Certificate of Authority & Designation
(Resolution) on file with the Financial Institution.

 

•  

Third party investment managers may be appointed with prior approval of the
Treasurer and CFO

 

•  

Any investments or deviations outside the policy described above must be
pre-approved by the Treasurer and CFO on a case by case basis.



--------------------------------------------------------------------------------

Schedule 13.03

Lender Addresses/Lending Offices

[Administrative Agent to Provide.]



--------------------------------------------------------------------------------

Schedule 19

Security Trust Provisions

[See Syndicated Facility Agreement.]



--------------------------------------------------------------------------------

Table of Contents

 

                 Page   SECTION 1.   DEFINITIONS AND ACCOUNTING TERMS      2   
  1.01.     Defined Terms      2      1.02.     Interpretation      61   
SECTION 2.   AMOUNT AND TERMS OF CREDIT      62      2.01.     The Commitments
     62      2.02.     Minimum Amount of Each Borrowing      63      2.03.    
Notice of Borrowing      63      2.04.     Disbursement of Funds      64     
2.05.     Notes      65      2.06.     Continuations      65      2.07.     Pro
Rata Borrowings      65      2.08.     Interest      66      2.09.     Interest
Periods      67      2.10.     Increased Costs, Illegality, etc.      68     
2.11.     Compensation      71      2.12.     Change of Lending Office      72
     2.13.     Replacement of Lenders      72      2.14.     Incremental Loan
Commitments      74      2.15.     Obligors’ Agent as Agent for Obligors      75
   SECTION 3.   LETTERS OF CREDIT      76      3.01.     Letters of Credit     
76      3.02.     Maximum Letter of Credit Outstandings; Currencies Final
Maturities      77      3.03.     Letter of Credit Requests; Minimum Stated
Amount      78      3.04.     Letter of Credit Participations      79      3.05.
    Agreement to Repay Letter of Credit Drawings      81      3.06.    
Increased Costs      82    SECTION 4.   COMMITMENT COMMISSION; FEES; REDUCTIONS
OF COMMITMENT      82      4.01.     Fees      82      4.02.     Voluntary
Termination of Unutilized Commitments      83      4.03.     Mandatory Reduction
of Commitments      84    SECTION 5.   PREPAYMENTS; PAYMENTS; TAXES      84     
5.01.     Voluntary Prepayments      84      5.02.     Mandatory Repayments;
Cash Collateralization      85      5.03.     Method and Place of Payment     
88      5.04.     Tax Gross-Up and Indemnities      92      5.05.     Public
Offer      106      5.06.     Net Payments      106   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                 Page  

SECTION 6.

  CONDITIONS PRECEDENT TO THE RESTATEMENT EFFECTIVE DATE AND TO CREDIT EVENTS ON
THE RESTATEMENT EFFECTIVE DATE      106      6.01.     Restatement Effective
Date; Notes; TEG Letters      107      6.02.     Officer’s Certificate      107
     6.03.     Opinions of Counsel      107      6.04.     Company Documents;
Proceedings; etc.      108      6.05.     Fees, etc.      109      6.06.    
Supplemental Information Certificate      109      6.07.     Adverse Change,
Approvals      109      6.08.     Litigation      109      6.09.     Collateral
and Guaranty Requirements      110      6.10.     Financial Statements; Pro
Forma Balance Sheet; Projections      110      6.11.     Solvency Certificate;
Insurance Certificates, etc.      110      6.12.     Initial Borrowing Base
Certificates; etc.; Excess Availability      110      6.13.     Field
Examinations; etc.      110      6.14.     Patriot Act      111      6.15.    
Consent Letter      111    SECTION 7.   CONDITIONS PRECEDENT TO ALL CREDIT
EVENTS      111      7.01.     No Default; Representations and Warranties     
111      7.02.     Notice of Borrowing; Letter of Credit Request      112     
7.03.     Borrowing Base Limitations      112    SECTION 8.   REPRESENTATIONS,
WARRANTIES AND AGREEMENTS      112      8.01.     Company Status      113     
8.02.     Power and Authority      113      8.03.     No Violation      113     
8.04.     Approvals      113      8.05.     Financial Statements; Financial
Condition; Undisclosed Liabilities; Projections      114      8.06.    
Litigation      115      8.07.     True and Complete Disclosure      115     
8.08.     Use of Proceeds; Margin Regulations      115      8.09.     Tax
Returns and Payments      115      8.10.     Compliance with Pensions/ERISA     
116      8.11.     Collateral Matters      117      8.12.     Properties     
118      8.13.     Subsidiaries      118      8.14.     Compliance with
Statutes, etc.      118      8.15.     Investment Company Act      118   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                 Page     8.16.     Insurance      119      8.17.    
Environmental Matters      119      8.18.     Employment and Labor Relations   
  119      8.19.     Intellectual Property, etc.      120      8.20.    
Indebtedness      120      8.21.     Borrowing Base Calculation      120     
8.22.     Anti-Terrorism Law      120      8.23.     Solvency      121     
8.24.     Not a Trustee      122      8.25.     Corporate Benefit      122     
8.26.     No Immunity      122      8.27.     Own Enquiries      122      8.28.
    New South Wales Resident      122      8.29.     Centre of Main Interests   
  122    SECTION 9.   AFFIRMATIVE COVENANTS      122      9.01.     Information
Covenants      122      9.02.     Books, Records and Inspections; Annual
Meetings      128      9.03.     Maintenance of Property; Insurance      128   
  9.04.     Existence; Conduct of Business      129      9.05.     Compliance
with Statutes, etc.      129      9.06.     Compliance with Environmental Laws
     129      9.07.     Pension Schemes      129      9.08.     End of Fiscal
Years; Fiscal Quarters      131      9.09.     Performance of Obligations     
131      9.10.     Payment of Taxes      131      9.11.     Use of Proceeds     
131      9.12.     Information Regarding Collateral      131      9.13.    
Additional Subsidiaries; Ownership of Subsidiaries; Additional Borrowers     
132      9.14.     Further Assurances      134      9.15.     Retention of
Financial Consultant      135      9.16.     Permitted Acquisitions      135   
  9.17.     Maintenance of Company Separateness      136      9.18.     Holding
Company Obligations      136      9.19.     Operation of Cash Pooling Accounts
during Dominion Period      136      9.20.     Cash Management for French
Obligor during Dominion Period      137    SECTION 10.   NEGATIVE COVENANTS     
137      10.01.     Liens      137      10.02.     Consolidation, Merger, or
Sale of Assets, etc.      141      10.03.     Dividends      144   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                 Page     10.04.     Indebtedness      146      10.05.    
Advances, Investments and Loans      148      10.06.     Transactions with
Affiliates      152      10.07.     Consolidated Fixed Charge Coverage Ratio   
  153      10.08.     Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitations on Voluntary Payments, etc.      153     
10.09.     Limitation on Certain Restrictions on Subsidiaries      154     
10.10.     Limitation on Issuance of Equity Interests      154      10.11.    
Business; etc.      155      10.12.     Limitation on Creation of Subsidiaries
     155      10.13.     No Additional Deposit Accounts; etc.      156     
10.14.     Cash Pooling Accounts      156    SECTION 11.   EVENTS OF DEFAULT   
  156      11.01.     Events of Default      156      11.02.     Application of
Proceeds      161    SECTION 12.   THE AGENTS      163      12.01.    
Appointment      163      12.02.     Nature of Duties      164      12.03.    
Lack of Reliance on the Agents      164      12.04.     Certain Rights of the
Administrative Agent      165      12.05.     Reliance      165      12.06.    
Indemnification      165      12.07.     Agents in their Individual Capacities
     165      12.08.     Holders      166      12.09.     Resignation by, and
Removal of, the Administrative Agent      166      12.10.     Collateral Matters
     167      12.11.     Lower Ranking Share Pledges      169      12.12.    
Delivery of Information      169      12.13.     Co-Collateral Agent      169   
  12.14.     Amendments to Guaranties and Security Documents on the Restatement
Effective Date      170    SECTION 13.   MISCELLANEOUS      170      13.01.    
Payment of Expenses, etc.      170      13.02.     Right of Setoff      172     
13.03.     Notices      172      13.04.     Benefit of Agreement; Assignments;
Participations      173      13.05.     No Waiver; Remedies Cumulative      175
     13.06.     Payments Pro Rata      175      13.07.     Calculations;
Computations      176   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                 Page     13.08.     GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL      176      13.09.     Counterparts      178     
13.10.     Effectiveness      178      13.11.     Headings Descriptive      178
     13.12.     Amendment or Waiver; etc.      178      13.13.     Survival     
181      13.14.     Domicile of Loans      181      13.15.     Register      181
     13.16.     Confidentiality      182      13.17.     Patriot Act      183   
  13.18.     Judgment Currency      183      13.19.     European Monetary Union
     183      13.20.     Australian Code of Banking Practice      184     
13.21.     Qualified Secured Hedging Agreements and Qualified Secured Cash
Management Agreements      184      13.22.     No Fiduciary Duty      185     
13.23.     Post-Closing Actions      186      13.24.     Conflicting Provisions
in Security Documents      186      13.25.     Continuing Effect      186   
SECTION 14.   NATURE OF OBLIGATIONS      186      14.01.     Nature of
Obligations      186      14.02.     Independent Obligation      187      14.03.
    Authorization      187      14.04.     Reliance      187      14.05.    
Contribution; Subrogation      188      14.06.     Waiver      188      14.07.  
  Lender’s Rights and Obligations      188    SECTION 15.   LOANS; INTRA-LENDER
ISSUES      188      15.01.     Specified Foreign Currency Participations     
188      15.02.     Settlement Procedures for Specified Foreign Currency
Participations      189      15.03.     Obligations Irrevocable      191     
15.04.     Recovery or Avoidance of Payments      191      15.05.    
Indemnification by Lenders      192      15.06.     Specified Foreign Currency
Loan Participation Fee      192      15.07.     Defaulting Lenders; etc.     
192    SECTION 16.   PARALLEL DEBT AND SPECIAL APPOINTMENT OF SECURITY AGENT   
  193      16.01.     Parallel Debt owed to Security Agent      193   

 

v



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                 Page     16.02.     Appointment of Security Agent for German
Security      194    SECTION 17.   GUARANTY      195      17.01.     Guaranty   
  195      17.02.     Liability of Guarantors Absolute      195      17.03.    
Obligations of Guarantors Independent      195      17.04.     Waivers by
Guarantors      196      17.05.     Rights of Secured Creditors      197     
17.06.     Continuing Guaranty      199      17.07.     Subordination of
Indebtedness Held by Guarantors      199      17.08.     Guaranty Enforceable by
Administrative Agent or Security Agent      199      17.09.     Expenses     
200      17.10.     Benefit and Binding Effect      200      17.11.     Set Off
     200      17.12.     Reinstatement      200      17.13.     Contribution   
  201      17.14.     Limitations for US Guarantors      202      17.15.    
Limitations for French Guarantors      202      17.16.     Limitations for
German Guarantors      203      17.17.     Limitations for Spanish Guarantors   
  206      17.18.     Guarantee Limitations for BVI Guarantor      206     
17.19.     Additional Limitations for Guarantors      207      17.20.    
Payments      207      17.21.     Application of Payments for Australian
Guarantors      207      17.22.     Additional Guarantors      208      17.23.  
  Right to prove      208      17.24.     Secured Money Limitations      208   
SECTION 18.   RELEASE OF LIENS AND GUARANTIES      209    SECTION 19.   SECURITY
TRUST PROVISIONS      209   

 

vi



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

 

SCHEDULE I   —    Obligor Notice Addresses SCHEDULE 1.01(a)   —    Commitments
SCHEDULE 1.01(b)   —    Calculation of Mandatory Costs SCHEDULE 1.01(c)   —   
Agreed Security Principles SCHEDULE 1.01(d)   —    Security Documents
SCHEDULE 3.01(a)   —    Existing Letters of Credit SCHEDULE 8.10   —    ERISA
SCHEDULE 8.13   —    Subsidiaries; Joint Ventures; Credit Parties; Collateral
Credit Parties; Subsidiary Guarantors; IP Credit Parties SCHEDULE 8.20   —   
Indebtedness; Intercompany Debt SCHEDULE 10.01   —    Existing Liens
SCHEDULE 10.05(iii)   —    Permitted Investments SCHEDULE 10.05(xiii)   —   
Investment Policy SCHEDULE 13.03   —    Lender Addresses/Lending Offices
SCHEDULE 13.23   —    Post Closing Actions SCHEDULE 19   —    Security Trustee
Provisions EXHIBITS      EXHIBIT A-1   —    Form of Notice of Borrowing
EXHIBIT A-2   —    Form of Notice of Continuation EXHIBIT B   —    Form of Note
EXHIBIT C   —    Form of Letter of Credit Request EXHIBIT D-1   —    Form of
Australian Perfection Certificate EXHIBIT D-2   —    Form of English Perfection
Certificate EXHIBIT D-3   —    Form of Pledged Securities Perfection Certificate
EXHIBIT E   —    [Reserved] EXHIBIT F-1   —    Form of Officers’ Certificate
EXHIBIT F-2   —    Form of Managing Directors’ Certificate EXHIBIT G   —    Form
of Perfection Certificate Supplement EXHIBIT H-1   —    Form of Tri-Party
Agreement (Australia) EXHIBIT H-2   —    Form of Tri-Party Agreement (UK)
EXHIBIT I   —    Form of Joinder Agreement EXHIBIT J   —    Form of Solvency
Certificate EXHIBIT K   —    Form of Compliance Certificate EXHIBIT L   —   
Form of Assignment and Assumption Agreement EXHIBIT M   —    Form of
Intercompany Note EXHIBIT N   —    Form of Intercompany Subordination Agreement
EXHIBIT O   —    Form of Process Letter EXHIBIT P   —    Form of Borrowing Base
Certificate EXHIBIT Q   —    Form of Incremental Commitment Agreement EXHIBIT R
  —    Credit Document Acknowledgement and Amendment

 

1



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

EXHIBIT S-1   —    Form of Credit Card Notification (Australia) EXHIBIT S-2   —
   Form of Credit Card Notification (UK) EXHIBIT T-1   —    Form of Customs
Broker Agreement (Australia) EXHIBIT T-2   —    Form of Customs Broker Agreement
(UK) EXHIBIT U   —    Form of Subsidiary Borrower Assumption Agreement

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

 

Deutsche Bank AG, London Branch, as Facility

Agent (the “Facility Agent”) for the Lenders party to the Syndicated Facility
Agreement referred to below

10 Bishops Square, Floor 4

London, United Kingdom

Attention: Matthew Newman

with a copy to:

 

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative Agent”) for the Lenders party to the
Syndicated Facility Agreement referred to below

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

with a copy to:

[                                   ]

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Syndicated
Facility Agreement, dated as of October 15, 2009 and amended and restated as of
March 8, 2011 (as further amended, restated, modified and/or supplemented from
time to time, the “Facility Agreement”, the capitalized terms defined therein
being used herein as therein defined), among Toys “R” Us Europe, LLC (the
“European Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian
Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us
Limited (“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys
“R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (“Australian Borrower”), Toys
“R” US GmbH (the “German Borrower”), Toys “R” Us SARL (the “French Borrower”),
Toys “R” Us Iberia, SA (the “Spanish Borrower” and, together with the U.K.
Borrowers, Australian Borrower, German Borrower and French Borrower,
collectively, the “Borrowers”), the Lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent and Security Agent,
Deutsche Bank AG, London Branch, as Facility Agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents and the other agents,
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the
Facility Agreement, that the undersigned hereby requests a Borrowing under the
Facility Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Facility Agreement:

[(i) The Borrower for whom the Obligors’ Agent is delivering this notice is
[                    ].]1



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

 

(ii) The Business Day of the Proposed Borrowing is                  ,         .2

(iii) The aggregate principal amount of the Proposed Borrowing is
[A$][€][$][£]            .

(iv) The Loans to be made pursuant to the Proposed Borrowing shall consist of
Loans.

(v) The Loans to be made pursuant to the Proposed Borrowing shall be maintained
as [U.S. Dollar Loans] [Australian Dollar Loans] [Sterling Loans] [Euro Loans]

(vi) The initial Interest Period for the Proposed Borrowing is [one week][two
weeks][one month] [two months] [three months] [six months] [[, subject to
availability to all Lenders, [nine] [twelve] months ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Facility Agreement and
in the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours, [NAME OF BORROWER] By:  

 

  Name:   Title:

 

1

Include if the Obligors’ Agent delivers Notice of Borrowing on behalf of a
Borrower.

2

Shall be a Business Day at least (x) four Business Days after the date hereof,
in the case of Australian Dollar Loans, (y) at least three Business Days after
the date hereof, in the case of U.S. Dollar Loans and Euro Loans and (z) at
least one Business Day after the date hereof, in the case of Sterling Loans,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 9:30 A.M. (London time) on such day.



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONTINUATION

[Date]

 

Deutsche Bank AG, London Branch, as Facility

Agent (the “Facility Agent”) for the Lenders party to the Syndicated Facility
Agreement referred to below

10 Bishops Square, Floor 4

London, United Kingdom

Attention: Matthew Newman

with a copy to:

 

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative Agent”) for the Lenders party to the
Syndicated

Facility Agreement referred to below

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Syndicated
Facility Agreement, dated as of October 15, 2009 and amended and restated as of
March 8, 2011 (as further amended, restated, modified and/or supplemented from
time to time, the “Facility Agreement”, the capitalized terms defined therein
being used herein as therein defined), among Toys “R” Us Europe, LLC, (the
“European Parent Guarantor”), TRU Australia Holdings, LLC, (the “Australian
Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us
Limited (“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys
“R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the “Australian Borrower”),
Toys “R” US GmbH (the “German Borrower”), Toys “R” Us SARL (the “French
Borrower”), Toys “R” Us Iberia, S.A. (the “Spanish Borrower” and, together with
the U.K. Borrowers, Australian Borrower, German Borrower and French Borrower,
collectively, the “Borrowers”), the Lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as Security Agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents and you, as
Administrative Agent for such Lenders, and hereby give you notice, irrevocably,
pursuant to Section 2.06 of the Facility Agreement, that the undersigned hereby
requests to continue the Borrowing of Loans referred to below, and in that
connection sets forth below the information relating to such continuation (the
“Proposed Continuation”) as required by Section 2.06 of the Facility Agreement:

(i) The Proposed Continuation relates to the Borrowing of [U.S. Dollar Loans]
[Australian Dollar Loans] [Sterling Loans] [Euro Loans] originally made on
                 , 20     (the “Outstanding Borrowing”) in the principal amount
of                 1 and currently maintained as a Borrowing of [U.S. Dollar
Loans] [Australian Dollar Loans] [Sterling Loans] [Euro Loans] with an Interest
Period ending on                  ,         .



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

(ii) The Business Day of the Proposed Continuation is                  ,
        .2

(iii) The Outstanding Borrowing shall be continued as a Borrowing of [U.S.
Dollar Loans] [Australian Dollar Loans] [Sterling Loans] [Euro Loans] with an
Interest Period of         .3

The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed Continuation or will
have occurred and be continuing on the date of the Proposed Continuation.

 

Very truly yours, [NAME OF BORROWER]

By:

 

 

 

Name:

 

Title:

 

1

State in applicable currency.

2

Shall be a Business Day at least (x) four Business Days after the date hereof,
in the case of Australian Dollar Loans, (y) at least three Business Days after
the date hereof, in the case of U.S. Dollar Loans and Euro Loans and (z) at
least one Business Day after the date hereof, in the case of Sterling Loans,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 9:30 A.M. (London time) on such day.

3

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so continued or (y) the Outstanding Borrowing is to be divided into separate
Borrowings with different Interest Periods, the Borrower should make appropriate
modifications to this clause to reflect same.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                        New York, New York                     ,         

FOR VALUE RECEIVED, [NAME OF BORROWER], a [             corporation/company]
(the “Borrower”), hereby promises to pay to [            ] or its registered
assigns (the “Lender”), in lawful money of the [United Kingdom] [Australia]
[United States of America] [European Union] in immediately available funds, at
the Payment Office (as defined in the Agreement referred to below) initially
located at 10 Bishops Square, Floor 4, London, United Kingdom, Attention:
Matthew Newman, Telephone No.: +44 (0) 547-4342 on the Maturity Date (as defined
in the Agreement) the principal sum of [             POUNDS STERLING
(£            )] [             AUSTRALIAN DOLLARS (A$            )]
[             U.S. DOLLARS ($            )] [             EUROS (€            )]
or, if less, the unpaid principal amount of all Loans (as defined in the
Agreement) made by the Lender pursuant to the Agreement, payable at such times
and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the
Agreement.

This Note is one of the Notes referred to in the Syndicated Facility Agreement,
dated as of October 15, 2009 and amended and restated as of March 8, 2011, among
Toys “R” Us Europe, LLC, (the “European Parent Guarantor”), TRU Australia
Holdings, LLC, (the “Australian Parent Guarantor”), the Borrowers and other
Obligors party thereto from time to time, the Lenders party thereto from time to
time, Deutsche Bank AG New York Branch, as Administrative Agent and Security
Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (as further amended, restated, modified and/or supplemented
from time to time, the “Agreement”) and is entitled to the benefits thereof and
of the other Credit Documents (as defined in the Agreement). This Note is
secured by the Security Documents (as defined in the Agreement) and is entitled
to the benefits of the Guaranty (as defined in the Agreement). As provided in
the Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Maturity Date, in whole or in part, and Loans may be
converted from one Type (as defined in the Agreement) into another Type to the
extent provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[NAME OF BORROWER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated         1        

 

Deutsche Bank AG New York Branch, as Administrative Agent, under the Syndicated
Facility Agreement, dated as of October 15, 2009 and amended and restated as of
March 8, 2011 (as further amended, restated, modified and/or supplemented from
time to time, the “Facility Agreement”), among Toys “R” Us Europe, LLC, (the
“European Parent Guarantor”), TRU Australia Holdings, LLC, (the “Australian
Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us
Limited (“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys
“R” Us (Australia) Pty Ltd (ABN 77 057 455 026), the “Australian Borrower”),
Toys “R” US GmbH (the “German Borrower”), Toys “R” Us SARL (the “French
Borrower”), Toys “R” Us Iberia, SA (the “Spanish Borrower” and, together with
the U.K. Borrowers, Australian Borrower, German Borrower and French Borrower,
collectively, the “Borrowers”), the Lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent and Security Agent and
Deutsche Bank AG New York Branch and Bank of America, N.A., as Co-Collateral
Agents. Unless otherwise defined herein, capitalized terms used in this Letter
of Credit Request shall have the meanings set forth in the Facility Agreement.

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

 

[[            2             ], as Letter of Credit Issuer

under the Facility Agreement

 

 

 

 

     

  ]

Attention:   [                                     ]  

 

1

Date of Letter of Credit Request.

2

Insert name and address of Letter of Credit Issuer. Insert the correct notice
information for respective Issuing Lender.



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Facility Agreement, we hereby request that the
Letter of Credit Issuer referred to above issue a [trade] [standby] Letter of
Credit for the account of the undersigned on         3         (the “Date of
Issuance”) in the aggregate Stated Amount of         4         .

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Facility Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be         5        , and
such Letter of Credit will be in support of         6         and will have a
stated expiration date of         7        .

We hereby certify that:

 

  (A) the representations and warranties contained in the Facility Agreement and
in the other Credit Documents are and will be true and correct in all material
respects on the Date of Issuance, both before and after giving effect to the
issuance of the Letter of Credit requested hereby, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; and

 

  (B) no Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or Event of Default occur.

 

3

Date of Issuance which shall be at least 2 Business Days after the date hereof
(or such earlier date as is acceptable to the respective Issuing Lender in any
given case).

4

Aggregate initial Stated Amount of the Letter of Credit which should not be less
than £100,000 (or, in the case of a Letter of Credit issued in a currency other
than Pounds Sterling, the Pounds Sterling Equivalent thereof) (or such lesser
amount as is acceptable to the respective Letter of Credit Issuer).

5

Insert name and address of beneficiary.

6

Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Borrowers or any of their Subsidiaries (in the case of trade Letters of Credit).

7

Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of Standby Letters of Credit, the earlier of (x) the date
which occurs 12 months after the date of issuance thereof (although any such
standby Letter of Credit shall be extendible for successive periods of up to 12
months, but, in each case, not beyond the fifth Business Day prior to the
Maturity Date) and (y) five Business Days prior to the Maturity Date and (ii) in
the case of trade Letters of Credit, the earlier of (x) the date which occurs
180 days after the date of issuance thereof and (y) five Business Days prior to
the Maturity Date.



--------------------------------------------------------------------------------

Exhibit C

Page 3

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

[NAME OF BORROWER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF AUSTRALIAN PERFECTION CERTIFICATE

Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009 and amended and restated as of March 8, 2011 amongst others, Toys “R” Us
(Australia) Pty Ltd and Babies “R” Us (Australia) Pty Ltd (the “Australian
Obligors”), Toys “R” Us (UK) Limited, Toys “R” Us Limited, Toys “R” Us Europe,
LLC, TRU Australia Holdings, LLC, Toys “R” US GmbH, Toys “R” Us SARL, Toys “R”
Us Iberia, SA, the lenders party thereto from time to time (the “Lenders”),
Deutsche Bank AG New York, as Administrative Agent and Security Agent, Deutsche
Bank AG New York Branch and Bank of America, N.A., as Co-Collateral Agents (the
“Credit Agreement”). Capitalised terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement. Each of the
undersigned, a Director of the Australian Obligors hereby certifies (as at the
date of this certificate) not in his/her individual capacity, but solely as
Director of the Australian Obligors to the Administrative Agent and each other
Secured Party as follows:

1. Names

(a) The exact corporate name of each Australian Obligor, as such name appears in
its respective certified certificate of incorporation (or analogous charter
document)/certified certificate of change of name, is as follows:

 

Name

[  ]

[  ]

[  ]

(b) No Australian Obligor has existed under a different corporate name in the
past five years.

(c) No Australian Obligor has changed its identity or corporate structure in any
way within the past five years other than in connection with the Agreement and
Plan of Merger, dated 17 March 2005, among Global Toys Acquisition, LLC, Global
Toys Acquisition Merger Sub, Inc and the Company.

(d) The following is a list of all other names (including trade names, business
names or similar appellations) used by each Australian Obligor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:

 

    Name

[  ]

  [  ]

[  ]

  [  ]

[  ]

  [  ]



--------------------------------------------------------------------------------

Exhibit D-1

Page 2

 

(e) Set forth below is the Australian Business Number (“ABN”) issued by the
jurisdiction of organization of each Australian Obligor that is a registered
organization:

 

Name   ABN

[  ]

  [  ]

[  ]

  [  ]

[  ]

  [  ]

2. Current Locations

(a) The registered office of each Australian Obligor is located at the address
set forth opposite its name below:

 

Australian Obligor  

Mailing Address

[  ]

  [  ]

[  ]

  [  ]

(b) Set forth below opposite the name of each Australian Obligor are all
locations where such Australian Obligor maintains any books or records relating
to any Accounts Receivable or General Intangibles (with each location at which
chattel paper, if any, is kept being indicated by an “*”):

 

Australian Obligor  

Mailing Address

[  ]

  [  ]

[  ]

  [  ]

[  ]

  [  ]

(c) The jurisdiction of formation of each Australian Obligor that is a
registered organization is set forth opposite its name below:

 

Australian Obligor  

Jurisdiction

[  ]

  [  ]

[  ]

  [  ]

[  ]

  [  ]

(d) Attached hereto as Schedule I is a schedule setting forth all the locations
where an Australian Obligor maintains any Inventory or Equipment or other



--------------------------------------------------------------------------------

Exhibit D-1

Page 3

 

Collateral not identified above (other than Collateral in transit or absent
pursuant to any arrangement in connection with warehousing, repair or
replacement in the ordinary course of business).

(e) Set forth below opposite the name of each Australian Obligor are all the
places of business of such Australian Obligor not identified in paragraph (a),
(b), (c) or (d) above:

 

Australian Obligor  

Mailing Address

[  ]

  [  ]

[  ]

  [  ]

(f) Set forth below opposite the name of each Australian Obligor are the names
and addresses of all Persons other than such Australian Obligor that have
possession of any of the Collateral of such Australian Obligor:

 

Australian Obligor  

Mailing Address

[  ]

  [  ]

[  ]

  [  ]

3. Australian Securities Investment Commission (“ASIC”) Searches

ASIC searches have been conducted with respect to each Australian Obligor in
Section 3 hereof, and such searches reveal no charges or other encumbrances
against any of the Collateral other than those permitted under the Credit
Agreement.

4. ASIC Registrations and Stamp Duty

ASIC registration forms 309 (“Notice of details of a charge”) and 350
(“Certification of Compliance with Stamp duty law”) (if applicable) as listed in
Schedule II attached have been executed by the Australian Obligors and have been
delivered to the Australian legal counsel for the Administrative Agent on or
prior to the Restatement Effective Date.

The Multijurisdictional Mortgage Statement has been executed by the Australian
Obligors and will be delivered to the Australian legal counsel for the
Administrative Agent on the Restatement Effective Date.

5. Filing Fees

All filing fees and taxes payable in connection with the documents described in
Section 4 above will be paid upon lodgement of the document.



--------------------------------------------------------------------------------

Exhibit D-1

Page 4

 

6. Commercial Tort Claims

Attached hereto as Schedule III is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $2,000,000.00 held by any
Australian Obligor, including a brief description thereof.

7. Other Australian Subsidiaries

Other than the Australian Obligors that are a party to this Perfection
Certificate, TRU Australia Holdings, LLC (“Australian Parent Guarantor”) has no
Subsidiaries that are Australian Obligors (other than Toys “R” Us (Australia)
Pty Limited and Babies “R” Us (Australia) Pty Limited) and (y) the Australian
Parent Guarantor has no Subsidiaries that operate or own assets in Australia
(other than Toys “R” Us (Australia) Pty Limited and Babies “R” Us (Australia)
Pty Limited).

8. Title Documents

Share certificates and blank share transfer forms (executed by the relevant
mortgagor) in relation to the Australian Obligors as listed in Schedule IV have
been delivered to the Australian legal counsel to the Security Agent on or prior
to the Restatement Effective Date.

*            *             *



--------------------------------------------------------------------------------

Exhibit D-1

Page 5

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
             day of [            ], 2011.



--------------------------------------------------------------------------------

Exhibit D-1

Page 6

 

SCHEDULE I

LOCATION OF COLLATERAL



--------------------------------------------------------------------------------

Exhibit D-1

Page 7

 

SCHEDULE II

ASIC REGISTRATIONS



--------------------------------------------------------------------------------

Exhibit D-1

Page 8

 

SCHEDULE III

COMMERCIAL TORT CLAIMS

NONE.



--------------------------------------------------------------------------------

Exhibit D-1

Page 9

 

SCHEDULE IV

TITLE DOCUMENTS



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.K. PERFECTION CERTIFICATE

Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009 and amended and restated as of March 8, 2011 amongst others, Toys “R” Us
(UK) Limited and Toys “R” Us Limited (together the “U.K. Borrowers”), Toys “R”
Us (Australia) Pty Ltd and Babies “R” Us (Australia) Pty Ltd, Toys “R” Us
Europe, LLC, TRU Australia Holdings, LLC, Toys “R” US GmbH, Toys “R” Us SARL,
Toys “R” Us Iberia, SA, the lenders party thereto from time to time (the
“Lenders”), Deutsche Bank AG New York, as Administrative Agent and Security
Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (the “Credit Agreement”). Capitalised terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Each of the undersigned, a Director of each U.K. Borrower and each of the other
signatories hereto (each a “Grantor”, and together the “Grantors”), hereby
certifies not in his/her individual capacity, but solely as a Director of such
Grantor to the Administrative Agent and each other Secured Party as follows:

1. Names

(a) The exact corporate name of each Grantor, as such name appears in its
respective certified certificate of incorporation or certified certificate of
change of name, is as follows:

 

Name [  ] [  ] [  ]

(b) Set forth below is each other corporate name each Grantor has had in the
past five years, together with the date of the relevant change:

 

    Name   Date of Change

[  ]

  [  ]   [  ]

[  ]

  [  ]   [  ]

[  ]

  [  ]   [  ]

(c) Except as set forth below, no Grantor has changed its identity or corporate
structure in any way within the past five years other than in connection with
the Agreement and Plan of Merger, dated March 17, 2005, among Global Toys
Acquisition, LLC, Global Toys Acquisition Merger Sub, Inc. and the Company.
Changes in identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include below the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.



--------------------------------------------------------------------------------

Exhibit D-2

Page 2

 

(d) The following is a list of all other names (including trade names, business
names or similar appellations) used by each Grantor or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years:

 

     Name [  ]    [  ] [  ]    [  ] [  ]    [  ]

(e) Set forth below is the company number issued by Companies House in respect
of each Grantor:

 

Name    Company Number [  ]    [  ] [  ]    [  ] [  ]    [  ]

2. Current Locations

(a) The registered office of each Grantor is located at the address set forth
opposite its name below:

 

Grantor    Registered Address [  ]    [  ] [  ]    [  ] [  ]    [  ]

(b) Set forth below opposite the name of each Grantor are all locations other
than its Registered Address stated above where such Grantor maintains any books
or records relating to any Secured Assets:

 

Grantor    Mailing Address [  ]    [  ] [  ]    [  ] [  ]    [  ]



--------------------------------------------------------------------------------

Exhibit D-2

Page 3

 

(c) The jurisdiction of incorporation of each Grantor is set forth opposite its
name below:

 

Grantor    Jurisdiction [  ]    [  ] [  ]    [  ] [  ]    [  ]

(d) Attached hereto as Schedule 1 is a schedule setting forth all the locations
where a Grantor maintains any Secured Assets not identified above (other than
Secured Assets in transit or absent pursuant to any arrangements in connection
with warehousing, repair or replacement in the ordinary course of business).

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor    Places of business [  ]    [  ] [  ]    [  ] [  ]    [  ]

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Secured Assets of such Grantor:

 

Grantor    Address [  ]    [  ] [  ]    [  ] [  ]    [  ]

3. Advances

The Master Intercompany Note sets forth (i) the intercompany notes evidencing
all Indebtedness of each Borrower that is owing to each Grantor and (ii) the
promissory notes or other instruments evidencing all Intercompany Debt that is
owing to each Grantor.



--------------------------------------------------------------------------------

Exhibit D-2

Page 4

 

4. Commercial Tort Claims

Attached hereto as Schedule 2 is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $[            ] held by any
Grantor, including a brief description thereof.

5. Other U.K. Subsidiaries

Other than (x) the Grantors that are a party to this Perfection Certificate, the
European Parent Guarantor has no Subsidiaries that are U.K. Obligors and (y) the
U.K. Obligors, European Parent Guarantor has no Subsidiaries that operate or own
assets in the United Kingdom.

6. Title Documents

Blank share transfer forms (executed by the relevant pledgor) in relation to the
Grantors as listed in Schedule 3 to this certificate will be delivered to the
Security Agent on the Restatement Effective Date.

*            *



--------------------------------------------------------------------------------

Exhibit D-2

Page 5

 

SCHEDULE 1

TO THE U.K. PERFECTION CERTIFICATE

LOCATIONS OF SECURED ASSETS



--------------------------------------------------------------------------------

Exhibit D-2

Page 6

 

SCHEDULE 2

TO THE U.K. PERFECTION CERTIFICATE

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit D-2

Page 7

 

SCHEDULE 3

TO THE U.K. PERFECTION CERTIFICATE

SECURED SHARES



--------------------------------------------------------------------------------

Exhibit D-2

Page 8

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
             day of             ,             .

 

Toys “R” Us (UK) Limited

By

 

 

Name:

Title: Director

Toys “R” Us Holdings Limited

By

 

 

Name:

Title: Director

Toys “R” Us Limited

By

 

 

Name:

Title: Director

Toys “R” Us Properties Limited

By

 

 

Name:

Title: Director

Toys “R” Us Financial Services Limited

By

 

 

Name:

Title: Director



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF PLEDGED SECURITIES PERFECTION CERTIFICATE

Reference is made to Syndicated Facility Agreement, dated as of October 15, 2009
and amended and restated as of March 8, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Toys “R”
Us Europe, LLC (the “European Parent Guarantor”), TRU Australia Holdings, LLC
(the “Australian Parent Guarantor”) and the other Obligors party thereto, the
Lenders party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent and Security Agent, and Deutsche Bank AG New York Branch
and Bank of America, N.A., as Co-Collateral Agents. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Each of the undersigned, an Authorized Officer, respectively, of each of the
entities set forth in the signature pages hereto (each a “Grantor”, and together
the “Grantors”), hereby certifies not in his/her individual capacity, but solely
as an Authorized Officer of such Grantor, as applicable, to the Administrative
Agent and each other Secured Party as follows:

1. Stock Ownership and other Equity Interests. Attached hereto as Schedule 1 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests in each Obligor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 1 hereto is each equity investment of any Obligor that
represents 50% or less of the equity of the entity in which such investment was
made.

2. Credit Parties (a) The jurisdiction of formation of each Obligor is set forth
opposite its name below:

 

Credit Party

 

Jurisdiction



--------------------------------------------------------------------------------

Exhibit D-3

Page 2

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[            ][st][nd][rd][th] day of [            ] 2011.

 

TOYS “R” US (UK) LIMITED By:  

 

  Name:   Title: TOYS “R” US HOLDINGS LIMITED By:  

 

  Name:   Title: TOYS “R” US PROPERTIES LIMITED By:  

 

  Name:   Title: TOYS “R” US LIMITED By:  

 

  Name:   Title: TOYS “R” US FINANCIAL SERVICES LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-3

Page 3

 

  EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD in accordance with Section 127(1)
of the Corporations Act 2001 (Cwlth) by authority of its directors:  

 

   

 

  Signature of director    

Signature of director/

company secretary

 

 

   

 

  Name of director    

Name of director/

company secretary

  EXECUTED by BABIES “R” US (AUSTRALIA) PTY LTD in accordance with Section
127(1) of the Corporations Act 2001 (Cwlth) by authority of its directors:  

 

   

 

  Signature of director    

Signature of director/

company secretary

 

 

   

 

  Name of director    

Name of director/

company secretary



--------------------------------------------------------------------------------

Exhibit D-3

Page 4

 

TOYS “R” US GMBH By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-3

Page 5

 

TOYS “R” US SARL By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-3

Page 6

 

TOYS “R” US IBERIA, S.A. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-3

Page 7

 

TOYS “R” US EUROPE, LLC By:  

 

  Name:   Title: TRU AUSTRALIA HOLDINGS, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-3

Page 8

 

SCHEDULE 1

TO THE PLEDGED SECURITIES

PERFECTION CERTIFICATE

 

I. STOCK OWNERSHIP

 

Issuer

   Country    Shareholder    Jurisdiction of
Shareholder    Share
Type    Share
Class    Share
No    Percentage of
Ownership [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]   
[  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]   
[  ]    [  ]    [  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]   
[  ]    [  ] [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ] [  ]
   [  ]    [  ]    [  ]    [  ]    [  ]    [  ]    [  ]

 

II. OTHER EQUITY INTERESTS



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF OFFICERS’ CERTIFICATE

This Certificate is furnished pursuant to the Syndicated Facility Agreement,
dated as of October 15, 2009 and amended and restated as of March 8, 2011, among
Toys “R” Us Europe, LLC, (the “European Parent Guarantor”), TRU Australia
Holdings, LLC, (the “Australian Parent Guarantor”), the Borrowers and other
Obligors party thereto from time to time, the Lenders party thereto from time to
time, Deutsche Bank AG New York Branch, as Administrative Agent and Security
Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (such Syndicated Facility Agreement, as in effect on the
date of this Certificate, being herein called the “Facility Agreement”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Facility Agreement.

Each of the undersigned, serving in his or her respective capacity as an
Authorized Officer of an applicable respective Borrower as set forth on the
signature pages hereto, does hereby certify, solely in his or her capacity as an
officer of such Borrower and not in his or her individual capacity, on behalf of
such Borrower, that:

1. On the date hereof, all of the conditions set forth in Sections 6.05 through
6.08, inclusive, and 7.01 of the Facility Agreement have been satisfied.

2. On the date hereof, the representations and warranties contained in the
Facility Agreement and in the other Credit Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to each Credit Event to occur on the date hereof and the application of the
proceeds thereof, unless stated to relate to a specific earlier date or period,
in which case such representations and warranties were true and correct in all
material respects as of such specific earlier date or period.

3. On the date hereof, no Default or Event of Default has occurred and is
continuing or would result from any Credit Event to occur on the date hereof or
from the application of the proceeds thereof.

4. There is no pending proceeding for the dissolution or liquidation of such
Borrower or any other Obligor or, to the knowledge of the undersigned,
threatening its existence.



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

IN WITNESS WHEREOF, I have hereunto set my hand this      day of March, 2011.

 

TOYS “R” US (UK) LIMITED, as the Lead Borrower By:  

 

  Name:   Title: TOYS “R” US LIMITED,     as the UK Borrower By:  

 

  Name:   Title: TOYS “R” US (AUSTRALIA) PTY LTD,     as the Australian Borrower
By:  

 

  Name:   Title:    Director



--------------------------------------------------------------------------------

Exhibit F

Page 3

 

TOYS “R” US GMBH,     as the German Borrower By:  

 

  Name:   Title: TOYS “R” US SARL,     as the French Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit F

Page 4

 

SPANISH BORROWER: TOYS “R” US IBERIA, S.A.,     as the Spanish Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

 

FORM OF MANAGING DIRECTORS’ CERTIFICATE

Date:                  ,         

This Certificate is furnished pursuant to the Syndicated Facility Agreement,
dated as of October 15, 2009 and amended and restated as of March 8, 2011, among
the Company and the other Obligors party thereto, the Lenders from time to time
party thereto, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent and Deutsche Bank AG New York Branch and Bank of America, N.A.,
as Co-Collateral Agents (such Syndicated Facility Agreement, as in effect on the
date of this Certificate, being herein called the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

I, the undersigned, [Chairman/Chief Executive Officer/President/Vice President]
of [            ], a [limited liability company] organized and existing under
the laws of the State of [            ] (the “Company”), do hereby certify,
solely in my capacity as an officer of the Company and not in my individual
capacity, on behalf of the Company, that:

1. The persons named in Exhibit A are the duly elected, qualified, and acting
officers of the Company, holding the respective offices in Exhibit A set forth
opposite their names, and the signatures on Exhibit A set forth opposite their
names are their genuine signatures.

2. Attached hereto as Exhibit B is a certified copy of the Certificate of
Formation of the Company, as in effect on the date hereof, together with all
amendments thereto adopted through the date hereof.

3. Attached hereto as Exhibit C is a true and correct copy of the Limited
Liability Company Agreement of the Company which was duly adopted and is in full
force and effect on the date hereof, together with all amendments thereto
adopted through the date hereof.

4. Attached hereto as Exhibit D is a true and correct copy of resolutions which
were duly adopted on                          ,          [by unanimous written
consent by the Board of Directors of the Company][by a meeting of the Board of
Directors of the Company at which a quorum was present and acting throughout][by
written consent of the Sole Member of the Company], and said resolutions have
not been rescinded, amended or modified. Except as attached hereto as Exhibit D,
no resolutions have been adopted by the [Board of Directors][Sole Member] of the
Company which deal with the execution, delivery or performance of any of the
Documents to which the Company is a party.



--------------------------------------------------------------------------------

Exhibit F-2

Page 2

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

[NAME OF OBLIGOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit F-2

Page 3

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company that:

1. [Name of Person making above certifications] is the duly elected and
qualified [Chairman/Chief Executive Officer/President/Vice-President] of the
Company and the signature above is [his] [her] genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

[NAME OF OBLIGOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

 

Name1

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

1

Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.





--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009 and amended and restated as of March 8, 2011 (as further amended, restated,
supplemented or modified from time to time, the “Facility Agreement”), among
Toys “R” Us Europe, LLC, (the “European Parent Guarantor” and the “Obligors’
Agent”), TRU Australia Holdings, LLC, (the “Australian Parent Guarantor”), Toys
“R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and
together with the UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty
Ltd (ABN 77 057 455 026), (the “Australian Borrower”), Toys “R” US GmbH (the
“German Borrower”), Toys “R” Us SARL (the “French Borrower”), Toys “R” Us
Iberia, SA (the “Spanish Borrower” and, together with the U.K. Borrowers,
Australian Borrower, German Borrower and French Borrower, collectively, the
“Borrowers”), Toys “R” Us Holdings Limited (“TRU Holdings”), Toys “R” Us
Financial Services Limited (“TRU Financial Services”), Toys “R” Us Properties
Limited (“TRU Properties” and, together with TRU Holdings and TRU Financial
Services, collectively the “U.K. Guarantors”), Babies “R” Us (Australia) Pty Ltd
(ABN 56 073 394 117) (the “Australian Guarantor”), the Lenders party thereto
from time to time, and Deutsche Bank AG New York Branch, as Administrative Agent
and Security Agent, and the other Agents party thereto from time to time.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Facility Agreement or the Security Documents referred to
therein, as applicable.

The undersigned, an Authorized Officer of the Obligors’ Agent, hereby certifies
not in his/her individual capacity, but solely as an Authorized Officer of the
Obligors’ Agent to the Administrative Agent and each other Secured Creditor as
follows:

1. [Except as attached hereto as Annex A, there]1 [There] have been no changes
or alterations to the U.K. Perfection Certificate dated [            ].

2. [Except as attached hereto as Annex B, there] [There] have been no changes to
the Australian Perfection Certificate dated [            ].

3. [Except as attached hereto as Annex C, there] [There] have been no changes to
the Pledged Securities Perfection Certificate dated [            ].

 

1

Prior to execution the Authorized Officer of the Obligors’ Agent preparing the
certificate should review the whole of Annex A, B and C to ensure there have
been no changes or alteration as set forth in Section 9.01(f) of the Facility
Agreement.



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[—] day of March, 2011.

 

TOYS “R” US EUROPE, LLC, as Obligors’ Agent By:  

 

  Name:   Title:    [Authorized Officer]



--------------------------------------------------------------------------------

ANNEX A

to FORM OF PERFECTION CERTIFICATE SUPPLEMENT

1. [Names

(a) The exact corporate name of each Grantor, as such name appears in its
respective certified certificate of incorporation or certified certificate of
change of name, is as follows:

Name

[  ]

[  ]

[  ]

(b) Set forth below is each other corporate name each Grantor has had in the
past five years, together with the date of the relevant change:

 

     Name    Date of Change [  ]    [  ]    [  ] [  ]    [  ]    [  ] [  ]   
[  ]    [  ]

(c) Except as set forth below, no Grantor has changed its identity or corporate
structure in any way within the past five years other than in connection with
the Agreement and Plan of Merger, dated March 17, 2005, among Global Toys
Acquisition, LLC, Global Toys Acquisition Merger Sub, Inc. and the Company.
Changes in identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include below the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names, business
names or similar appellations) used by each Grantor or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years:

 

     Name [  ]    [  ] [  ]    [  ] [  ]    [  ]



--------------------------------------------------------------------------------

(e) Set forth below is the company number issued by Companies House in respect
of each Grantor:

 

Name    Company Number [  ]    [  ] [  ]    [  ] [  ]    [  ]

(f)        ]2

2. [Current Locations

(a) The registered office of each Grantor is located at the address set forth
opposite its name below:

 

Grantor

  

Mailing Address

[  ]    [  ] [  ]    [  ] [  ]    [  ]

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts and Related
Rights:

 

Grantor

  

Mailing Address

[  ]    [  ] [  ]    [  ] [  ]    [  ]

(c) The jurisdiction of incorporation of each Grantor is set forth opposite its
name below:

 

Grantor

  

Jurisdiction

[  ]    [  ] [  ]    [  ] [  ]    [  ]

 

2

Delete if no changes.



--------------------------------------------------------------------------------

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Secured Assets not identified above:

 

Grantor

  

Mailing Address

[  ]    [  ] [  ]    [  ] [  ]    [  ]

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

  

Mailing Address

[  ]    [  ] [  ]    [  ] [  ]    [  ]

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Secured Assets of such Grantor:

 

Grantor

  

Mailing Address

[  ]    [  ] [  ]    [  ] [  ]    [  ]  ]3

 

3

Delete if no changes.



--------------------------------------------------------------------------------

3. [Advances

The Master Intercompany Note sets forth (i) the intercompany notes evidencing
all Indebtedness of each Borrower that is owing to each Grantor and (ii) the
promissory notes or other instruments evidencing all Intercompany Debt that is
owing to each Grantor.]4

4. [Commercial Tort Claims

Attached hereto as Schedule 2 is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed £2,000,000 held by any
Grantor, including a brief description thereof.]5

5. [Other U.K. Subsidiaries

Other than (x) the Grantors that are a party to this Perfection Certificate, the
European Parent Guarantor has no Subsidiaries that are U.K. Obligors and (y) the
U.K. Obligors, European Parent Guarantor has no Subsidiaries that operate or own
assets in the United Kingdom.]6

 

4

Delete if no changes.

5

Delete if no changes.

6

Delete if no changes.



--------------------------------------------------------------------------------

ANNEX B

to FORM OF PERFECTION CERTIFICATE SUPPLEMENT

1. [Names

The exact corporate name of each Australian Obligor, as such name appears in its
respective certified certificate of incorporation (or analogous charter
document)/certified certificate of change of name, is as follows:

 

Name [  ] [  ] [  ]

No Australian Obligor has existed under a different corporate name in the past
five years.

No Australian Obligor has changed its identity or corporate structure in any way
within the past five years other than in connection with the Agreement and Plan
of Merger, dated 17 March 2005, among Global Toys Acquisition, LLC, Global Toys
Acquisition Merger Sub, Inc and the Company.

The following is a list of all other names (including trade names, business
names or similar appellations) used by each Australian Obligor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:

 

     Name

[  ]

   [  ]

[  ]

   [  ]

[  ]

   [  ]

Set forth below is the Australian Business Number (“ABN”) issued by the
jurisdiction of organization of each Australian Obligor that is a registered
organization:]7

 

Name    ABN [  ]    [  ] [  ]    [  ] [  ]    [  ]

 

7

Delete if no changes.



--------------------------------------------------------------------------------

2. [Current Locations

The registered office of each Australian Obligor is located at the address set
forth opposite its name below:

 

Australian Obligor   

Mailing Address

[  ]

   [  ]

[  ]

   [  ]

(a)

Set forth below opposite the name of each Australian Obligor are all locations
where such Australian Obligor maintains any books or records relating to any
Accounts Receivable or General Intangibles (with each location at which chattel
paper, if any, is kept being indicated by an “*”):

 

Australian Obligor   

Mailing Address

[  ]

   [  ]

[  ]

   [  ]

[  ]

   [  ]

(b)

The jurisdiction of formation of each Australian Obligor that is a registered
organization is set forth opposite its name below:

 

Australian Obligor   

Jurisdiction

[  ]

   [  ]

[  ]

   [  ]

[  ]

   [  ]



--------------------------------------------------------------------------------

(c)

Attached hereto as Schedule I is a schedule setting forth all the locations
where an Australian Obligor maintains any Inventory or Equipment or other
Collateral not identified above (other than Collateral in transit or absent
pursuant to any arrangement in connection with warehousing, repair or
replacement in the ordinary course of business).

Set forth below opposite the name of each Australian Obligor are all the places
of business of such Australian Obligor not identified in paragraph (a), (b),
(c) or (d) above:

 

Australian Obligor   

Mailing Address

[  ]    [  ] [  ]    [  ]

Set forth below opposite the name of each Australian Obligor are the names and
addresses of all Persons other than such Australian Obligor that have possession
of any of the Collateral of such Australian Obligor:

 

Australian Obligor   

Mailing Address

[  ]    [  ] [  ]    [  ]]8

3. [Australian Securities Investment Commission (“ASIC”) Searches

ASIC searches have been conducted with respect to each Australian Obligor in
Section 3 hereof, and such searches reveal no charges or other encumbrances
against any of the Collateral other than those permitted under the Credit
Agreement.]9

4. [ASIC Registrations and Stamp Duty

ASIC registration forms 309 (“Notice of details of a charge”) and 350
(“Certification of Compliance with Stamp duty law”) (if applicable) as listed in
Schedule II attached have been executed by the Australian Obligors and have been
delivered to the Australian legal counsel for the Administrative Agent on or
prior to the Restatement Effective Date.

The Multijurisdictional Mortgage Statement has been executed by the Australian
Obligors and will be delivered to the Australian legal counsel for the
Administrative Agent on the Restatement Effective Date.]10

 

8

Delete if no changes.

9

Delete if no changes.

10

Delete if no changes.



--------------------------------------------------------------------------------

5. [Filing Fees

All filing fees and taxes payable in connection with the documents described in
Section 4 above will be paid upon lodgement of the document.]11

6. [Commercial Tort Claims

Attached hereto as Schedule III is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $2,000,000.00 held by any
Australian Obligor , including a brief description thereof.]12

7. [Other Australian Subsidiaries

Other than the Australian Obligors that are a party to this Perfection
Certificate, TRU Australia Holdings, LLC (“Australian Parent Guarantor”) has no
Subsidiaries that are Australian Obligors (other than Toys “R” Us (Australia)
Pty Limited and Babies “R” Us (Australia) Pty Limited) and (y) the Australian
Parent Guarantor has no Subsidiaries that operate or own assets in Australia
(other than Toys “R” Us (Australia) Pty Limited and Babies “R” Us (Australia)
Pty Limited).]13

8. [Title Documents

Share certificates and blank share transfer forms (executed by the relevant
mortgagor) in relation to the Australian Obligors as listed in Schedule IV have
been delivered to the Australian legal counsel to the Security Agent on or prior
to the Restatement Effective Date.14]

 

11

Delete if no changes.

12

Delete if no changes.

13

Delete if no changes.

14

Delete if no changes.



--------------------------------------------------------------------------------

ANNEX C

to FORM OF PERFECTION CERTIFICATE SUPPLEMENT

1. [Stock Ownership and other Equity Interests. Attached hereto as Schedule 1 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests in each Obligor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 1 hereto is each equity investment of any Obligor that
represents 50% or less of the equity of the entity in which such investment was
made.]15

2. [Credit Parties (a) The jurisdiction of formation of each Obligor is set
forth opposite its name below:

 

Credit Party

 

Jurisdiction

]16

 

15

Delete if no changes.

16

Delete if no changes.



--------------------------------------------------------------------------------

EXHIBIT H-1

 

Form of Tri-Party Agreement

Name and Address of Freight Forwarder:

[insert address]

Dear Sir/Madam:

[Qualified Obligor], a [proprietary] company incorporated and validly existing
under the laws of Australia (the “Company”), among others, has entered into the
Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011, with among others, Deutsche Bank AG New York
Branch, a branch of Deutsche Bank AG, a corporation duly incorporated and
existing under the laws of the Federal Republic of Germany, with License issued
by the Banking Department of the State of New York, United States of America,
with offices at 60 Wall Street, 2nd Floor, New York, New York 10005, as security
agent (in such capacity, the “Security Agent”), for its own benefit and the
benefit of certain other secured parties (the “Secured Creditors”) which are
making loans or furnishing other financial accommodations to the Company (as
amended, restated, modified and/or supplemented from time to time, the “Facility
Agreement”) pursuant to the Facility Agreement and the Company, among others,
has granted to the Security Agent, for its own benefit and the benefit of the
other Secured Creditors, a security interest in and to, among other things,
substantially all of the assets of the Company (the “Collateral”), including,
without limitation, all of the Company’s inventory, goods, documents, waybills,
bills of lading and other documents of title pursuant to the document entitled
“Fixed and Floating Charge (Australia)” dated October 15, 2009 between the
Company, the Security Agent and Babies “R” Us (Australia) Pty Ltd.

Pursuant to that certain [insert service contract information], dated as of
[                     ], [            ] with [                    ](as amended
and in effect), attached hereto as Exhibit A (the “Service Agreement”),
[                    ], provide certain freight warehouse, consolidation and
other services to the Company. [                    ], (together with any of
their affiliates providing services to the Company under the Service Agreement,
collectively, the “Freight Forwarder”) agrees to act as agent and bailee for the
Security Agent and the Company for the limited purpose of more fully perfecting
and protecting the interest of the Security Agent in goods and inventory of the
Company which may be in the possession or control of the Freight Forwarder from
time to time, as well as any waybills, forwarder’s cargo receipts, bills of
lading, documents, and any other documents of title or carriage constituting,
evidencing, or relating to such good and Inventory (as defined in the Facility
Agreement) (collectively, the “Documents of Carriage”) that may be issued in
connection therewith and which may be in the possession or control of the
Freight Forwarder from time to time. This letter shall set forth the terms of
the Freight Forwarder’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Freight Forwarder
acknowledges, consents, and agrees that the Company has granted to the Security
Agent, for its own benefit and the benefit of the other Secured Creditors, a
security interest and first priority Lien (as defined in the Facility Agreement)
on all of the Company’s right, title, and interest in, to and under all goods,
Inventory, documents, Documents of Carriage and any contracts or agreements with
carriers, customs brokers, and/or freight forwarders for shipment or delivery of
such goods and inventory. The Freight Forwarder further agrees that: (i) it
shall act as the Company’s agent and bailee for the purpose of receiving any
goods, inventory, Documents of Carriage or other property of the Company
(collectively, the “Property”); (ii) the Company holds title to all Property
while in the custody or control



--------------------------------------------------------------------------------

Exhibit H-1

Page 2

 

of the Freight Forwarder; (iii) upon receipt of any Property, the Freight
Forwarder shall promptly notify the Company that is holding such Property on
behalf of the Company; and (iv) the Freight Forwarder shall not deliver any
Property to a third party for shipment and delivery unless any related Documents
of Carriage reflect the Company as both “consignor/shipper” and “consignee” and
such third party is advised of the Security Agent’s first priority lien on the
Property and rights with respect thereto.

2. Appointment of Freight Forwarder as Agent of Security Agent: The Freight
Forwarder is hereby appointed as agent for the Security Agent to receive and
retain possession of any Property, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving the Security
Agent’s security interests in the Property. The Freight Forwarder will maintain
possession of the Property, subject to the security interest of the Security
Agent, and will note the security interest of the Security Agent on the Freight
Forwarder’s books and records. If the Freight Forwarder receives notice from any
seller of any Property of its intent to stop delivery of such Property to the
Company, the Freight Forwarder shall promptly notify the Security Agent of same
and, in all such cases, shall follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Company or any other person concerning
the same.

3. Delivery of Title Documents; Release of Goods: Until the Freight Forwarder
receives written notification from the Security Agent to the contrary, the
Freight Forwarder is authorized by the Security Agent to, and the Freight
Forwarder may, deliver the Property, in each instance as directed by the
Company.

4. Notice From Security Agent To Follow Security Agent’s Instructions: Upon the
Freight Forwarder’s receipt of written notification from the Security Agent, the
Freight Forwarder shall promptly cease complying with the instructions of the
Company and shall thereafter follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Company or any other person concerning
the same.

5. Limited Authority: The Freight Forwarder’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Property on behalf
of the Security Agent and to follow the instructions of the Security Agent as
provided herein. Except as may be specifically authorized and instructed by the
Security Agent, the Freight Forwarder shall have no authority as the agent of
the Security Agent to undertake any other action or to enter into any other
commitments on behalf of the Security Agent.

6. Expenses: Neither the Security Agent nor any other Secured Creditor shall be
obligated to compensate the Freight Forwarder for serving as agent hereunder.
The Freight Forwarder acknowledges that the Company is solely responsible for
payment of any compensation and charges. The Security Agent and Secured
Creditors are not responsible for paying any fees, expenses, or other charges
which are, or may become, due from the Company to the Freight Forwarder or any
other person or governmental authority on account of, or which are assessed
against, the Property.



--------------------------------------------------------------------------------

Exhibit H-1

Page 3

 

7. Notices: All notices and other communications called for hereunder shall be
effective if hand delivered or sent by facsimile or e-mail, and addressed to the
applicable party hereto at such party’s address as follows (or to such other
address, written notice of which is given by such party to the other parties
hereto in writing with at least seven (7) days’ prior notice):

If to the Security Agent:

60 Wall Street, 2nd floor,

New York, NY 10005

Attention: Scottye D. Lindsey

Telephone: (212) 250-6115

Fax: (646) 736-7095

E-mail: scottye.d.lindsey@db.com.

If to the Company:

[                    ]

Attention:

Telephone:

Fax:

E-mail:

If to the Freight Forwarder:

[                     ]

Attention:

Telephone:

Fax:

8. Term; Amendment:

(a) In the event that the Freight Forwarder desires to terminate this Agreement,
the Freight Forwarder shall furnish the Security Agent with sixty (60) days’
prior written notice of the Freight Forwarder’s intention to do so. During such
sixty (60) day period (which may be shortened by notice to the Freight Forwarder
from the Security Agent), the Freight Forwarder shall continue to serve as agent
hereunder. The Freight Forwarder shall also cooperate with the Security Agent
and undertake all such actions as may be reasonably required by the Security
Agent in connection with such termination. Any notice shall be in accordance
with Section 7.

(b) Except as provided in Section 8(a), above, this Agreement shall remain in
full force and effect until the Freight Forwarder receives written notification
from the Security Agent of the termination of the Freight Forwarder’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Security Agent and may be
terminated solely by written notice signed by an officer of the Security Agent.

9. Freight Forwarder’s Lien: The Freight Forwarder hereby waives any lien,
security interest, or right of retention (whether arising by contract, statute
or otherwise) Freight Forwarder now has or hereafter may acquire on or in any
Documents of Carriage and Property.

10. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Freight Forwarder and the Security Agent relating to the subject matter hereof.
In the event of any conflict between this agreement and the terms of the Service
Agreement, the terms of this agreement shall govern. This agreement shall become
effective when it shall have been executed



--------------------------------------------------------------------------------

Exhibit H-1

Page 4

 

by the parties and when the Security Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this agreement.

11. Severability: If at any time any provision hereof is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, such
invalidity shall not affect (a) the legality, validity or enforceability of the
remaining provisions of this agreement, or (b) the legality, validity or
enforceability of such provision under the law of any other jurisdiction.

12. Governing Law. This letter of agreement is governed by the law in force in
New South Wales, Australia. Each party submits to the non-exclusive jurisdiction
of the courts of that place. Each party waives any right it has to object to an
action being brought in those courts, to claim that the action has been brought
in an inconvenient forum, or to claim that those courts do not have
jurisdiction.

13. Jury Trial Waiver: EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Exhibit H-1

Page 5

 

If the foregoing correctly sets forth our understanding, please indicate the
Freight Forwarder’s assent below.

 

    Very truly yours,   EXECUTED by [Qualified Obligor] in   )     accordance
with section 127(1) of the   )     Corporations Act 2001 (Cwlth) by   )    
authority of its directors:   )       )       )    

 

  )  

 

  Signature of director   )   Signature of director/company secretary*     )  
*delete whichever is not applicable     )    

 

  )     Name of director (block letters)   )  

 

      Name of director/company secretary*       (block letters)       *delete
whichever is not applicable  



--------------------------------------------------------------------------------

Exhibit H-1

Page 6

 

 

Agreed: [                                                                     
        ] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit H-1

Page 7

 

SECURITY AGENT:

 

SIGNED by                                         

 

 

as attorney for DEUTSCHE BANK AG NEW YORK BRANCH in its capacity as SECURITY
AGENT under power of attorney dated                      in the presence of:

 

 

 

 

Signature of witness

 

 

Name of witness (block letters)

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By executing this agreement the attorney states that the attorney has received
no notice of revocation of the power of attorney

 



--------------------------------------------------------------------------------

EXHIBIT H-2

 

Form of Tri-Party Agreement

Name and Address of Freight Forwarder:

[insert address]

Dear Sir/Madam:

Each of the companies listed in Exhibit A attached hereto (the “Companies”),
among others, has entered into the Syndicated Facility Agreement, dated as of
October 15, 2009 and amended and restated as of March 8, 2011, with among
others, Deutsche Bank AG New York Branch, a branch of Deutsche Bank AG, a
corporation duly incorporated and existing under the laws of the Federal
Republic of Germany, with License issued by the Banking Department of the State
of New York, United States of America, with offices at 60 Wall Street, 2nd
Floor, New York, New York 10005, as security agent (in such capacity, the
“Security Agent”), for its own benefit and the benefit of certain other secured
parties (the “Secured Creditors”) which are making loans or furnishing other
financial accommodations to the Companies (as amended, restated, modified and/or
supplemented from time to time, the “Facility Agreement”) pursuant to the
Facility Agreement and each of the Companies, among others, has granted to the
Security Agent, for its own benefit and the benefit of the other Secured
Creditors, a security interest in and to, among other things, substantially all
of the assets of the Companies (the “Collateral”), including, without
limitation, all of the Companies’ inventory, goods, documents, waybills, bills
of lading and other documents of title.

Pursuant to that certain [insert service contract information], dated as of
[                 ], [            ] with [                    ] (as amended and
in effect), attached hereto as Exhibit B (the “Service Agreement”), provide
certain freight warehouse, consolidation and other services to the Companies.
[                    ] (together with any of their affiliates providing services
to the Companies under the Service Agreement, collectively, the “Freight
Forwarder”) agrees to act as agent and bailee for the Security Agent and each of
the Companies for the limited purpose of more fully perfecting and protecting
the interest of the Security Agent in goods and inventory of the Companies which
may be in the possession or control of the Freight Forwarder from time to time,
as well as any waybills, forwarder’s cargo receipts, bills of lading, documents,
and any other documents of title or carriage constituting, evidencing, or
relating to such good and Inventory (as defined in the Facility Agreement)
(collectively, the “Documents of Carriage”) that may be issued in connection
therewith and which may be in the possession or control of the Freight Forwarder
from time to time. This letter shall set forth the terms of the Freight
Forwarder’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Freight Forwarder
acknowledges, consents, and agrees that each of the Companies has granted to the
Security Agent, for its own benefit and the benefit of the other Secured
Creditors, a security interest and first priority Lien (as defined in the
Facility Agreement) on all of such Company’s right, title, and interest in, to
and under all goods, Inventory, documents, Documents of Carriage and any
contracts or agreements with carriers,



--------------------------------------------------------------------------------

Exhibit H-2

Page 2

 

customs brokers, and/or freight forwarders for shipment or delivery of such
goods and inventory. The Freight Forwarder further agrees that: (i) it shall act
as each of the Companies’ agent and bailee for the purpose of receiving any
goods, inventory, Documents of Carriage or other property of the Companies
(collectively, the “Property”); (ii) the Companies hold title to all Property
while in the custody or control of the Freight Forwarder; (iii) upon receipt of
any Property, the Freight Forwarder shall promptly notify the Company that is
holding such Property on behalf of such Company; and (iv) the Freight Forwarder
shall not deliver any Property to a third party for shipment and delivery unless
any related Documents of Carriage reflect such Company as both
“consignor/shipper” and “consignee” and such third party is advised of the
Security Agent’s first priority lien on the Property and rights with respect
thereto.

2. Appointment of Freight Forwarder as Agent of Security Agent: The Freight
Forwarder is hereby appointed as agent for the Security Agent to receive and
retain possession of any Property, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving the Security
Agent’s security interests in the Property. The Freight Forwarder will maintain
possession of the Property, subject to the security interest of the Security
Agent, and will note the security interest of the Security Agent on the Freight
Forwarder’s books and records. If the Freight Forwarder receives notice from any
seller of any Property of its intent to stop delivery of such Property to the
Companies, the Freight Forwarder shall promptly notify the Security Agent of
same and, in all such cases, shall follow solely the instructions of the
Security Agent concerning the release, transfer, or other disposition of the
Property and will not follow any instructions of the Companies or any other
person concerning the same.

3. Delivery of Title Documents; Release of Goods: Until the Freight Forwarder
receives written notification from the Security Agent to the contrary, the
Freight Forwarder is authorized by the Security Agent to, and the Freight
Forwarder may, deliver the Property, in each instance as directed by each
Company.

4. Notice From Security Agent To Follow Security Agent’s Instructions: Upon the
Freight Forwarder’s receipt of written notification from the Security Agent, the
Freight Forwarder shall promptly cease complying with the instructions of the
Companies and shall thereafter follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Companies or any other person concerning
the same.

5. Limited Authority: The Freight Forwarder’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Property on behalf
of the Security Agent and to follow the instructions of the Security Agent as
provided herein. Except as may be specifically authorized and instructed by the
Security Agent, the Freight Forwarder shall have no authority as the agent of
the Security Agent to undertake any other action or to enter into any other
commitments on behalf of the Security Agent.

6. Expenses: Neither the Security Agent nor any other Secured Creditor shall be
obligated to compensate the Freight Forwarder for serving as agent hereunder.
The Freight Forwarder acknowledges that the Companies are solely responsible for
payment of any compensation and charges. The Security Agent and Secured
Creditors are not responsible for paying any fees, expenses, or other charges
which are, or may become, due from the Companies to the Freight Forwarder or any
other person or governmental authority on account of, or which are assessed
against, the Property.



--------------------------------------------------------------------------------

Exhibit H-2

Page 3

 

7. Notices: All notices and other communications called for hereunder shall be
effective if hand delivered or sent by facsimile or e-mail, and addressed to the
applicable party hereto at such party’s address as follows (or to such other
address, written notice of which is given by such party to the other parties
hereto in writing with at least seven (7) days’ prior notice):

If to the Security Agent:

Deutsche Bank AG New York Branch

60 Wall Street,

NY C60-0208, 2nd Floor,

New York, New York

10005-2888

Attention: Scottye Lindsey

Telephone No.: +1 (212) 250-6115

Telecopier No.: +1 (646) 736-7095

If to any of the Companies:

[                    ]

Attention:

Fax:

E-mail:

If to the Freight Forwarder:

[                    ]

Attention:

Fax:

E-mail:

8. Term; Amendment:

(a) In the event that the Freight Forwarder desires to terminate this Agreement,
the Freight Forwarder shall furnish the Security Agent with sixty (60) days’
prior written notice of the Freight Forwarder’s intention to do so. During such
sixty (60) day period (which may be shortened by notice to the Freight Forwarder
from the Security Agent), the Freight Forwarder shall continue to serve as agent
hereunder. The Freight Forwarder shall also cooperate with the Security Agent
and undertake all such actions as may be reasonably required by the Security
Agent in connection with such termination. Any notice shall be in accordance
with paragraph 7.

(b) Except as provided in Section 8(a), above, this Agreement shall remain in
full force and effect until the Freight Forwarder receives written notification
from the Security Agent of the termination of the Freight Forwarder’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Companies and an officer of the Security Agent and may be
terminated solely by written notice signed by an officer of the Security Agent.



--------------------------------------------------------------------------------

Exhibit H-2

Page 4

 

9. Freight Forwarder’s Lien: The Freight Forwarder hereby waives any lien,
security interest, or right of retention (whether arising by contract, statute
or otherwise) Freight Forwarder now has or hereafter may acquire on or in any
Documents of Carriage and Property.

10. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Freight Forwarder and the Security Agent relating to the subject matter hereof.
In the event of any conflict between this agreement and the terms of the Service
Agreement, the terms of this agreement shall govern. This agreement shall become
effective when it shall have been executed by the parties and when the Security
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this agreement.

11. Severability: If at any time any provision hereof is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, such
invalidity shall not affect (a) the legality, validity or enforceability of the
remaining provisions of this agreement, or (b) the legality, validity or
enforceability of such provision under the law of any other jurisdiction.

12. Governing Law: THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, ENGLISH LAW. EACH PARTY IRREVOCABLY AGREES THAT THE COURTS
OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTES WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING A DISPUTE REGARDING
THE EXISTENCE, VALIDITY OR TERMINATION OF THIS AGREEMENT).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Exhibit H-2

Page 5

 

If the foregoing correctly sets forth our understanding, please indicate the
Freight Forwarder’s assent below.

 

Very truly yours, COMPANY: [QUALIFIED OBLIGOR]

 

By:  

 

Name:  

 

Title:  

 

Agreed:

 

FREIGHT FORWARDER: [                           
                                                  ] By:  

 

Name:  

 

Title:  

 

SECURITY AGENT:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit H-2

Page 6

 

EXHIBIT A



--------------------------------------------------------------------------------

Exhibit H-2

Page 7

 

EXHIBIT B

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF GUARANTOR JOINDER AGREEMENT

THIS JOINDER IN THE CREDIT AGREEMENT (this “Joinder”) is executed as of [DATE]
by [NAME OF NEW GUARANTOR], a                      [corporation] [limited
liability company] [partnership] [other form of organization] (the “Joining
Party”), and delivered to Deutsche Bank AG New York Branch, as Administrative
Agent and as Security Agent, for the benefit of the Agents, the Lenders and the
other Secured Creditors (each as defined in the Facility Agreement). Except as
otherwise defined herein, terms used herein and defined in the Facility
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Toys “R” Us Europe, LLC, (the “European Parent Guarantor”), TRU
Australia Holdings, LLC, (the “Australian Parent Guarantor”), Toys “R” Us (UK)
Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the
UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057
455 026) “Australian Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys
“R” Us SARL (the “French Borrower”), Toys “R” Us Iberia, S.A. (the “Spanish
Borrower” and, together with the U.K. Borrowers, Australian Borrowers, German
Borrower and French Borrower, collectively, the “Borrowers”), the Lenders party
thereto from time to time, Deutsche Bank AG New York Branch, as Administrative
Agent and Security Agent, Deutsche Bank AG New York Branch and Bank of America,
N.A., as Co-Collateral Agents, Deutsche Bank AG, London Branch, as Facility
Agent and the other Agents party thereto from time to time are party to a
Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011, (as so amended and restated and as the same may be
further amended, amended and restated, supplemented and/or otherwise modified
from time to time, the “Facility Agreement”);

WHEREAS, the Obligors (other than the Joining Party) have entered into, or
become party to, the Facility Agreement described above;

WHEREAS, the Joining Party is a direct or indirect Subsidiary of any Obligor,
and desires, or is required pursuant to the provisions of the Facility
Agreement, to become a Guarantor under the Facility Agreement; and

WHEREAS, the Joining Party has agreed to execute and deliver this Joinder in
order to become a Guarantor under the Facility Agreement;



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with the Administrative Agent for the benefit of the
Secured Creditors as follows:

NOW, THEREFORE, IT IS AGREED:

1. Facility Agreement. By executing and delivering this Joinder, the Joining
Party, as provided in Section 17.21 of the Facility Agreement, hereby becomes a
party to the Facility Agreement as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby, jointly and severally with each other
Guarantor, expressly undertakes to perform all the obligations expressed to be
undertaken under the Facility Agreement by a Guarantor and agrees that it shall
become party to the Security Documents listed on Annex I hereto within the time
period specified in the Facility Agreement and agrees that it shall be bound by
such Security Documents in all respects and expressly undertakes to perform all
the obligations expressed to be undertaken under such Security Documents and all
other actions as specified in the Collateral and Guaranty Requirements. The
Joining Party hereby represents and warrants that each of the representations
and warranties applicable to the Joining Party contained in Section 8 of the
Facility Agreement is true and correct on and as the date hereof in all material
respects (after giving effect to this Joinder) as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

2. [Notwithstanding the foregoing, insert such provisions as are contemplated by
the Agreed Security Principles.]

3. [Notwithstanding the foregoing, insert such actions as are required by the
Collateral and Guaranty Requirements.]

4. This Joinder shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns, provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders or as otherwise permitted by the Credit
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.

5. In the event of any conflict between the terms of this Joinder and those of
the Facility Agreement, the terms of the Facility Agreement shall control. From
and after the execution and delivery hereof by the parties hereto, this Joinder
shall constitute a “Credit Document” for all purposes of the Facility Agreement
and the other Credit Documents.

6. The effective date of this Joinder is [DATE].

*    *    *



--------------------------------------------------------------------------------

Exhibit I

Page 3

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

    [NAME OF GUARANTOR]     By:  

 

  Name:     Title:  

Address:     Fax No.:     Attention:    



--------------------------------------------------------------------------------

Exhibit I

Page 4

 

Accepted and Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as Security Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

to

GUARANTOR JOINDER AGREEMENT

SECURITY DOCUMENTS



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Facility Agreement referred to below:

This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.11 of the Syndicated Facility Agreement, dated as of
October 15, 2009 and amended and restated as of March 8, 2011, among Toys “R” Us
Europe, LLC, (the “European Parent Guarantor”), TRU Australia Holdings, LLC,
(the “Australian Parent Guarantor” and together with the European Parent
Guarantor, the “Parent Guarantors”), the Borrowers and Guarantors party thereto
from time to time, the Lenders party thereto from time to time, Deutsche Bank AG
New York Branch, as Administrative Agent and Security Agent, and the other
agents party thereto, Deutsche Bank AG New York Branch and Bank of America,
N.A., as Co-Collateral Agents (as further amended, restated, modified, and/or
supplemented from time to time, the “Facility Agreement”). Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Facility Agreement.

I, the undersigned, the Chief Financial Officer of each of the European Parent
Guarantor and the Australian Parent Guarantor, in that capacity only and not in
my individual capacity, do hereby certify as of the date hereof that:

1. At fair valuation on a going concern basis, all of the properties and assets
of the Obligors (on a consolidated basis) are greater than the sum of the debts,
including contingent liabilities, of the Obligors (on a consolidated basis).

2. The present fair saleable value of the properties and assets of the Obligors
(on a consolidated basis) on a going concern basis is not less than the amount
that would be required to pay the probable liability of the Obligors (on a
consolidated basis) on their debts as they become absolute and matured.

3. The Obligors (on a consolidated basis) are able to realize upon their
properties and assets and generally pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business.

4. The Obligors (on a consolidated basis) do not intend to, and do not believe
that they will, incur debts beyond their ability to generally pay as such debts
mature.

5. The Obligors (on a consolidated basis) are not engaged in a business or a
transaction, and are not about to engage in a business or transaction, for which
their properties and assets (on a consolidated basis) would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which the Obligors are engaged.



--------------------------------------------------------------------------------

Exhibit J

Page 2

 

IN WITNESS WHEREOF, the undersigned has set his hand this [    ] day of March,
2011.

 

EUROPEAN PARENT GUARANTOR:

TOYS “R” US EUROPE, LLC,

as European Parent Guarantor

By:  

 

  Name:   Title: AUSTRALIAN PARENT GUARANTOR:

TRU AUSTRALIA HOLDINGS, LLC,

as Australian Parent Guarantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(f) of
the Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011 (as further amended, restated, supplemented or
modified from time to time, the “Facility Agreement”), among Toys “R” Us Europe,
LLC, (the “European Parent Guarantor” and the “Obligors’ Agent”), TRU Australia
Holdings, LLC, (the “Australian Parent Guarantor”), Toys “R” Us (UK) Limited
(the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the UK
Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455
026), (the “Australian Borrower”), Toys “R” US GmbH (the “German Borrower”),
Toys “R” Us SARL (the “French Borrower”), Toys “R” Us Iberia, SA (the “Spanish
Borrower” and, together with the U.K. Borrowers, Australian Borrower, German
Borrower and French Borrower, collectively, the “Borrowers”), the Lenders party
thereto from time to time, and Deutsche Bank AG New York Branch, as
Administrative Agent and Security Agent, and the other Agents party thereto from
time to time. Terms defined in the Facility Agreement and not otherwise defined
herein are used herein as therein defined.

1. I am the duly elected, qualified and acting chief financial officer of
Obligors’ Agent.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of Obligors’ Agent. The matters set forth herein are true to my
knowledge after due inquiry.

3. I have reviewed the terms of the Facility Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Obligors and their
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose at the end of the accounting period covered by the Financial
Statements, to my knowledge as of the date of this Compliance Certificate, that
a Default or an Event of Default has occurred and is continuing [,except for
                    ].

4. Attached hereto as ANNEX 2 are the reasonably detailed calculations showing
compliance with respect to the Excess Availability for such period.

5. Attached as ANNEX 3 hereto is a completed Perfection Certificate Supplement
dated the date hereof.



--------------------------------------------------------------------------------

Exhibit K

Page 2

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this [    ] day
of March, 2011.

 

TOYS “R” US EUROPE, LLC, as Obligors’ Agent. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

to

Exhibit K

[Applicable Financial Statements To Be Attached]

 

Compliance Certificate



--------------------------------------------------------------------------------

ANNEX 2

to

Exhibit K

The information described herein is as of [            ,     ]1 (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [the Effective Date] [            ,     ] to the Computation Date
(the “Relevant Period”).

Excess Availability

 

1

Insert the last day of the respective month, fiscal quarter or year covered by
the financial statements which are required to be accompanied by this Compliance
Certificate.

 

Compliance Certificate



--------------------------------------------------------------------------------

ANNEX 3

to

Exhibit K

PERFECTION CERTIFICATE SUPPLEMENT



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Syndicated Facility Agreement
identified below (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Facility Agreement”). The Standard Terms and Conditions
for Assignment and Assumption Agreement set forth in Annex 1 hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration (which should not be less than the market value of
the assigned property), the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Facility Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Facility Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Tranches identified below
(including, to the extent included in any such Tranches, Letters of Credit) (the
“Assigned Interest”).1 Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.      Assignor:

  

 

     

2.      Assignee:

  

 

     

3.      Facility Agreement:

   Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011 among Toys “R” Us Europe, LLC, (the “European
Parent Guarantor”), TRU Australia Holdings, LLC, (the “Australian Parent
Guarantor”), the Borrowers and other Obligors party thereto from time to time,
the Lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent and Security Agent, Deutsche Bank AG New York Branch and
Bank of America, N.A., as Co-Collateral Agents and Banc of America Securities
LLC, as Syndication Agent.

4.      Assigned Interest:

  

 

1

An assignment of rights will only be effective vis-à-vis third parties if the
assignment is notified (signifié) to each French Obligor by a bailiff (huissier)
in accordance with article 1690 of the French Code civil.



--------------------------------------------------------------------------------

Exhibit L

Page 2

 

Assignor    Assignee   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned   [Name of Assignor]    [Name of Assignee]   $                         
      $                            

Effective Date             ,     ,         .

 

Assignor Information

                 

Assignee Information

          Payment Instructions:   

 

      Payment Instructions:   

 

  

 

        

 

  

 

        

 

  

 

        

 

   Reference:   

 

         Reference:   

 

Notice Instructions:   

 

      Notice Instructions:   

 

  

 

        

 

  

 

        

 

  

 

        

 

   Reference:   

 

         Reference:   

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR     ASSIGNEE [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:



--------------------------------------------------------------------------------

Exhibit L

Page 3

 

[Consented to and]2 Accepted:

[DEUTSCHE BANK AG NEW YORK BRANCH],
as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

2

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.



--------------------------------------------------------------------------------

Exhibit L

Page 4

 

[Consented to and]3 Accepted: [FRONTING LENDER] By:  

 

  Name:   Title: [Consented to and]4 Accepted: [ISSUING LENDER] By:  

 

  Name:   Title:

 

3

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.

4

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.



--------------------------------------------------------------------------------

Exhibit L

Page 5

 

[Consented to and]5 Accepted:

TOYS “R” US EUROPE, LLC,
as Obligors’ Agent

By:  

 

  Name:   Title:

 

5

Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement. Consent of the Obligors’ Agent
shall not be unreasonably withheld or delayed.



--------------------------------------------------------------------------------

ANNEX I

TO

EXHIBIT L

 

[NAME OF BORROWER]

SYNDICATED FACILITY AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of its Assigned Interest, (ii) its Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Facility Agreement, any other Credit Document or any other instrument or
document delivered pursuant thereto (other than this Assignment) or any
collateral thereunder, (iii) the financial condition of any Obligor, any of its
Subsidiaries or affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any Obligor, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Facility Agreement, (ii) confirms that it is not, and
will not be as a result of executing this Assignment, a Defaulting Lender and
that it is (A) a Lender, (B) a parent company and/or an Affiliate (as defined in
the Facility Agreement) of the Assignor, (C) a fund that invests in bank loans
and is managed by the same investment advisor as a Lender, by an Affiliate of
such investment advisor or by a Lender or (D) an Eligible Transferee under
Section 13.04(b) of the Facility Agreement; (iii) from and after the Effective
Date, it shall be bound by the provisions of the Facility Agreement and, to the
extent of its Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Facility Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 9.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase its Assigned Interest on the basis of which
it has made such analysis and decision and (v) if it is organized under the laws
of a jurisdiction outside the United States, it has attached to this Assignment
any tax documentation required to be delivered by it pursuant to the terms of
the Facility Agreement, duly completed and executed by it; (b) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Assignor, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Facility Agreement; (c) appoints and
authorizes each of the Administrative Agent, the Syndication Agent, the Security
Agent and the Co-Collateral Agents to take such action as agent on its behalf
and to exercise such powers under the Facility Agreement and the other Credit
Documents as are delegated to or otherwise conferred upon the Administrative
Agent, the Syndication Agent, the Security Agent or the Co-Collateral Agents, as



--------------------------------------------------------------------------------

Annex I

to Exhibit L

Page 2

 

the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect the Assigned Interest (including payments of
principal, interest, fees, commissions and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) the Assignee shall be
a party to the Facility Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Facility Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy (or other electronic method) shall be
effective as delivery of a manually executed counterpart of the Assignment. THIS
ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5.1401
OF THE GENERAL OBLIGATIONS LAW).

*        *        *



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF INTERCOMPANY NOTE

Notwithstanding anything contained herein to the contrary, neither the principal
of nor the interest on the indebtedness created or evidenced by this instrument
or record shall be paid except to the extent permitted under the Intercompany
Subordination Agreement dated October 15, 2009, among the holders of this note
and each entity identified as a Lender or Payee (or otherwise indicated as
lending to another entity under any Original (as defined below)) (together with
their registered assigns, each a “Payee”) and Deutsche Bank AG New York Branch,
which Intercompany Subordination Agreement is incorporated herein with the same
effect as if fully set forth herein.

MASTER INTERCOMPANY NOTE

FOR VALUE RECEIVED, each of the entities set forth on the signature pages hereto
and each entity listed as a Borrower or a Payor (or otherwise indicated as
borrowing from another entity) under any intercompany loan agreement, as
amended, and corresponding note or under any other promissory note, in each case
listed on Annex A to this Master Intercompany Note (collectively, the
“Originals”) (together with their registered assigns, each a “Payor”), hereby
severally, and not jointly, promises to pay to the order of the Payee, in lawful
money of the United States of America (or such other currency as such loan
and/or advance was made or as otherwise set forth in and with respect to the
Originals) in immediately available funds, at such location as Payee shall from
time to time designate, the unpaid principal amount of all loans and advances
made by Payee to or on behalf of the applicable Payor (including all payments
made by Payee under letters of credit issued from the account of Payee which
support transactions entered into by any Payor) and such interest as the parties
have determined and established on their respective books and records or as
otherwise set forth in and with respect to the Originals. Notwithstanding
anything to the contrary contained herein, this Master Intercompany Note (the
“Note”) shall evidence (a) all loans and advances from each Payee to each Payor
not evidenced by another note, instrument or writing and (b) each Original.

The principal balance of all loans and advances made by each Payee to each
Payor, together with all accrued interest thereon, shall be due and payable in
full on demand, unless otherwise agreed in writing by such Payor and Payee, as
applicable, or, in the case of the Originals, as otherwise set forth in such
Originals. Unless otherwise set forth to the contrary in the Originals (with
respect to the Originals), each Payor may prepay all or any part of the
principal or accrued interest at any time and from time to time, without premium
or penalty. Unless otherwise set forth in the Originals (with respect to the
Originals) all partial prepayments shall be applied first to accrued and unpaid
interest and then to the unpaid principal amount of the loans.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding of any jurisdiction relating to any Payor, the unpaid principal
amount hereof with respect to the applicable Payor shall become immediately due
and payable without presentment, demand, protest or notice of any kind in
connection with this Master Intercompany Note including, without limitation, any
Original.



--------------------------------------------------------------------------------

This Note is one of the Intercompany Notes referred to in the Syndicated
Facility Agreement dated as of October 15, 2009 and amended and restated as of
March 8, 2011, among Toys “R” Us Europe, LLC (the “European Parent Guarantor”),
TRU Australia Holdings, LLC, (together with the European Parent Guarantor, the
“Parent Guarantors”), the other Obligors party thereto from time to time, the
Lenders party thereto from time to time, Deutsche Bank AG New York Branch and
Bank of America, N.A., and the other agents party thereto as Co-Collateral
Agents, Deutsche Bank AG New York Branch, as Administrative Agent (as further
amended, restated, modified and/or supplemented from time to time, the “Facility
Agreement”) and is subject to the terms thereof, and shall be pledged by each
Payee that is a Guarantor (as defined in the Facility Agreement) pursuant to the
Facility Agreement. The Payor hereby acknowledges and agrees that the Security
Agent (as defined in the Facility Agreement) may, pursuant to the Facility
Agreement as in effect from time to time, exercise all rights provided therein
with respect to this Note.

Each Payor and Payee agree that each existing note or instrument evidencing any
loan or advance among them including any Original is hereby amended to add the
following legend at the top of such note or instrument:

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on the indebtedness created or evidenced by this
instrument or record shall be paid except to the extent permitted under the
Intercompany Subordination Agreement dated October 15, 2009, among, among
others, the holder of this note and Deutsche Bank AG New York Branch, which
Intercompany Subordination Agreement is incorporated herein with the same effect
as if fully set forth herein.”

Any Subsidiary (as defined in the Facility Agreement) of the Parent Guarantors
that wishes to become, or is required pursuant to the terms of the Facility
Agreement to become, a party to this Note after the date hereof shall become a
Payor or Payee, as applicable, hereunder by executing a counterpart hereof or a
joinder agreement (which joinder agreement is in form and substance satisfactory
to the Administrative Agent) and delivering same to the Administrative Agent.
Each party to this Note on the date hereof agrees that any such Subsidiary
shall, at the time it becomes a Payor or Payee pursuant to the foregoing
provisions, be treated as if it were an original party hereto.

[remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Master Intercompany Note Dated as of                  , 2011.

[SIGNATURE BLOCKS FOR OBLIGORS TO BE INSERTED]

[Signature Page to Master Intercompany Note]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

This Master Intercompany Note and all of the rights of each Payee hereunder have
been collaterally assigned to Deutsche Bank AG New York Branch, as
administrative agent (“Agent”), pursuant to the terms of the Global Pledge
Agreement (as defined in that certain Syndicated Facility Agreement dated as of
October 15, 2009 and amended and restated as of [            ], 2011 (as further
amended, restated, supplemented or otherwise modified from time to time) by,
among others, certain Payees and Agent).

[Signature Page Follows]



--------------------------------------------------------------------------------

[SIGNATURE BLOCKS FOR OBLIGORS TO BE INSERTED]

[Signature Page to Acknowledgment to Master Intercompany Note]



--------------------------------------------------------------------------------

Annex A

“ORIGINALS”



--------------------------------------------------------------------------------

EXHIBIT O

[                 ], [        ]

Toys “R” Us Europe, LLC

One Geoffrey Way

Wayne, New Jersey 07470

Fax: (973) 617-4043

Attention: David J. Schwartz

RE: Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011, among Toys “R” Us Europe, LLC (the “European
Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent
Guarantor”), the Borrowers and other Obligors party thereto from time to time,
the Lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent and Security Agent, Deutsche Bank AG, London Branch, as
Facility Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (as further amended, restated, modified and/or supplemented
from time to time, the “Syndicated Facility Agreement”). Terms defined in the
Syndicated Facility Agreement and not otherwise defined herein are used herein
as therein defined.

To whom it may concern:

Pursuant to Section 13.08 of the Syndicated Facility Agreement, Toys “R” Us
Europe, LLC (the “Obligors’ Agent”) has irrevocably designated, appointed and
empowered the undersigned, CT Corporation System, presently located at 111
Eighth Avenue, New York, New York, 10011, as its authorized designee, appointee
and agent to receive, accept and acknowledge receipt thereof and forward for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, in each case located in
the city of New York, with respect to the Syndicated Facility Agreement and each
Credit Document to which it is a party.

CT Corporation System hereby irrevocably accepts its appointment as agent for
service of process for the Obligors, including the following entities listed
below as set forth in Section 13.08 of the Syndicated Facilities Agreement
through the termination of the Syndicated Facilities Agreement on or before the
Maturity Date:

[List Obligors]

We understand that any process shall be forwarded to:

Attention: David J. Schwartz

Toys “R” Us, Europe, LLC

One Geoffrey Way

Wayne, New Jersey 07470

Fax: (973) 617-4043

CT Corporation System must be notified immediately of any change to this
address. CT Corporation System agrees with you that the undersigned (i) shall
inform the Obligors’ Agent promptly in writing at the address listed above (the
“Notice Address”) of any change of its address in New York City and the
Obligors’ Agent shall promptly inform the Administrative Agent in writing of any
such change in address, (ii) shall perform its obligations as such process agent
in accordance with the provisions of



--------------------------------------------------------------------------------

Exhibit O

Page 2

 

Section 13.08 of the Syndicated Facility Agreement and (iii) shall forward
promptly to the Obligors’ Agent at its Notice Address any legal process,
summons, notices and documents received by the undersigned in its capacity as
process agent.

As process agent, the undersigned, and its successor or successors, agrees to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations under Section 13.08 of the Syndicated Facility Agreement.

CT Corporation System has accepted this appointment on an irrevocable basis for
the first year of the Agreement. Our continued representation after one year
from the date hereof is contingent upon our receipt of timely payment.

Best regards,

[                    ]



--------------------------------------------------------------------------------

EXHIBIT P

BORROWING BASE CERTIFICATE

OFFICER’S CERTIFICATE

This Certificate is being delivered pursuant to Section 9.01(j) of the
Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011, among Toys “R” Us Europe, LLC (the “European
Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent
Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Holdings
Limited (“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys
“R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the “Australian Borrower”),
Toys “R” US GmbH (the “German Borrower”), Toys “R” Us SARL (the “French
Borrower”), Toys “R” Us Iberia, SA (the “Spanish Borrower” and, together with
the U.K. Borrowers, Australian Borrower, German Borrower and French Borrower,
collectively, the “Borrowers”), the Lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent and Security Agent,
Deutsche Bank AG New York Branch and Bank of America, N.A., as Co-Collateral
Agents (as further amended, restated, modified and/or supplemented from time to
time, the “Facility Agreement”). Unless otherwise defined herein, all terms used
herein shall have the meanings ascribed to them in the Facility Agreement.

The undersigned, not in his/her individual capacity, but solely as the Chief
Financial Officer of the European Parent Guarantor, represents and warrants on
behalf of the European Parent Guarantor, as the Obligors’ Agent that [(x)] the
information set forth on the attached Borrowing Base Certificate, (i) is true,
correct and complete in all material respects, (ii) is calculated in accordance
with the Facility Agreement and (iii) sets forth the Borrowing Base as of the
close of business on [                 ,         ] [and (y) on Restatement
Effective Date, after giving effect to the Transaction (and the Credit Events
under the Facility Agreement), Excess Availability1 shall equal to or exceed
[                    ]]2.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
[    ] day of [                     ].

 

TOYS “R” US EUROPE, LLC,   as the Obligors’ Agent By:  

 

  Name:   Title:   Chief Financial Officer

 

1

Information attached should demonstrate in reasonable detail such Excess
Availability.

2

To be included in the Borrowing Base Certificate delivered to the Administrative
Agent on the Restatement Effective Date pursuant to Section 6.12.



--------------------------------------------------------------------------------

Exhibit P

Page 2

 

BORROWING BASE CERTIFICATE FOR THE PERIOD ENDING [DATE]

ISSUED BY TOYS “R” US EUROPE, LLC

BORROWING BASE:

[Attach calculations demonstrating Excess Availability in reasonable detail]



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Toys “R” Us Europe LLC

One Geoffrey Way

Wayne, NJ 07470

Attention: Chief Financial Officer/ General Counsel

Phone: (973) 617-5820

Fax: (973) 617-4006

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Scottye Lindsey

Phone: +1 (212) 250-6115

Fax: +1 (646) 736-7095

 

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is hereby made to the Syndicated Facility Agreement, dated as of
October 15, 2009 and amended and restated as of March 8, 2011, among Toys “R” Us
Europe, LLC (the “European Parent Guarantor”), TRU Australia Holdings, LLC (the
“Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys
“R” Us Limited (“Toys UK” and together with the UK Holdco, the
“U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026), the
“Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”), Toys “R” Us
SARL (the “French Borrower”), Toys “R” Us Iberia, SA (the “Spanish Borrower”
and, together with the U.K. Borrowers, Australian Borrower, German Borrower and
French Borrower, collectively, the “Borrowers”), the Lenders party thereto from
time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents and the other Agents party thereto from time to time (as
further amended, restated, modified and/or supplemented from time to time, the
“Facility Agreement”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Facility Agreement.
Each Incremental Lender party to this letter agreement (this “Agreement”) hereby
severally agrees to provide the Incremental Commitment set forth opposite its
name on Annex I attached hereto (for each such Incremental Lender, its
“Incremental Commitment”). Each Incremental Commitment provided pursuant to this
Agreement shall be subject to all of the terms and conditions set forth in the
Facility Agreement, including, without limitation, Sections 2.01 and 2.14
thereof.



--------------------------------------------------------------------------------

Exhibit Q

Page 2

 

Each Incremental Lender, the Borrowers, the Guarantors and the Administrative
Agent acknowledge and agree that the Incremental Commitments provided pursuant
to this Agreement shall constitute Incremental Commitments on the Agreement
Effective Date (as defined below) shall constitute, or in the case of an
existing Lender, shall be added to (and thereafter become a part of), the Total
Commitment of such Incremental Lender for all purposes of the Facility Agreement
and the other applicable Credit Documents. Each Incremental Lender, each
Guarantor, the Borrowers and the Administrative Agent further agree that, with
respect to the Incremental Commitment provided by each Incremental Lender
pursuant to this Agreement, such Incremental Lender shall receive from the
Borrowers such upfront fees and/or other fees, if any, as may be separately
agreed to in writing with the Borrowers, the Administrative Agent and
Incremental Lender, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement.

Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Facility Agreement as a Lender thereunder, (i) confirms that it is
an Eligible Transferee, (ii) confirms that it has received a copy of the
Facility Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Facility
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Facility Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent, the Security Agent and the Co-Collateral Agents to take such action as
agent or trustee (with respect to the Trustee Security Documents), as the case
may be, on its behalf and to exercise such powers under the Facility Agreement
and the other Credit Documents as are delegated to the Administrative Agent, the
Security Agent and the Co-Collateral Agents, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Facility Agreement and the other Credit
Documents are required to be performed by it as a Lender, and (vi) in the case
of any Incremental Lender organized under the laws of a jurisdiction outside the
United States, attaches the appropriate forms referred to in Section 5.04 of the
Facility Agreement, to the extent required to be delivered by it on the date
hereof.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, each Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other electronic transmission) hereof,
(iii) the payment of any fees then due and payable in connection herewith and
(iv) the satisfaction of all Incremental Commitment Requirements, all conditions
set forth in Section 2.14 and any other conditions precedent set forth in
Section 4 of Annex I hereto (such date, the “Agreement Effective Date”), each
Incremental Lender party hereto (i) shall be obligated to make the Loans
provided to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the



--------------------------------------------------------------------------------

Exhibit Q

Page 3

 

Facility Agreement and in this Agreement and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Credit Documents.

The Obligors acknowledge and agree that (i) they shall be jointly and severally
liable for all Secured Obligations with respect to the Incremental Commitments
provided hereby as, and to the extent, provided in the Facility Agreement
including, without limitation, all Loans made pursuant thereto, (ii) all Secured
Obligations, including but not limited to the Secured Obligations with respect
to the Incremental Commitments provided hereby, shall be entitled to the
benefits of the Security Documents and the Guaranty, as, and to the extent,
provided therein and in the Facility Agreement and (iii) the Liens created
pursuant to the Security Documents secure all of the Secured Obligations,
including but not limited to the Secured Obligations with respect to the
Incremental Commitments provided hereby, on an equal and ratable basis.

Each Guarantor acknowledges and agrees that all Secured Obligations with respect
to the Incremental Commitments provided hereby and all Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guaranty as, and to the
extent, provided therein and in the Facility Agreement and (ii) be entitled to
the benefits of the Credit Documents as, and to the extent, provided therein and
in the Facility Agreement.

Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (vii) of the definition of “Incremental Commitment
Requirements” certifying that the conditions set forth in clauses (i), (ii) and
(vi) of the definition of “Incremental Commitment Requirements” have been
satisfied (together with calculations demonstrating same (where applicable) in
reasonable detail).

Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, who will be delivering opinions], counsel to the respective
Obligors, delivered as required pursuant to clause (iv) of the definition of
“Incremental Commitment Requirements” appearing in Section 1 of the Facility
Agreement.

Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director (or equivalent) resolutions and evidence of good
standing of the Obligors required to be delivered pursuant to clause (v) of the
definition of “Incremental Commitment Requirements” appearing in Section 1 of
the Facility Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                  ,         . If you do not so accept this Agreement
by such time, our Incremental Commitments set forth in this Agreement shall be
deemed canceled.

In accordance with the Facility Agreement, this Agreement is designated as a
Credit Document.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Facility Agreement.



--------------------------------------------------------------------------------

Exhibit Q

Page 4

 

In the event of any conflict between the terms of this Agreement and those of
the Facility Agreement, the terms of the Facility Agreement shall control.

*         *         *



--------------------------------------------------------------------------------

Exhibit Q

Page 5

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Very truly yours, [NAME OF EACH INCREMENTAL LENDER] By  

 

  Name:   Title

Agreed and Accepted

this [    ] day of [            ,         ]:

 

UK BORROWERS: TOYS “R” US (UK) LIMITED,   as a UK Borrower By:  

 

  Name:   Title: TOYS “R” US LIMITED,   as a UK Borrower By:  

 

  Name:   Title:

 

AUSTRALIAN BORROWER: EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD in accordance
with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:

 

Signature of director



--------------------------------------------------------------------------------

Exhibit Q

Page 6

 

 

Signature of director/company secretary

 

Name of director

 

Name of director/company secretary

 

GERMAN BORROWER: TOYS “R” US GMBH,   as the German Borrower By:  

 

  Name:   Title: FRENCH BORROWER: TOYS “R” US SARL,   as the French Borrower By:
 

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit Q

Page 7

 

SPANISH BORROWER: TOYS “R” US IBERIA, S.A.,   as the Spanish Borrower By:  

 

  Name:   Title: DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent By:
 

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit Q

Page 8

 

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Commitment Agreement and to the incurrence of the Loans to be made
pursuant thereto.

 

UK GUARANTORS: TOYS “R” US HOLDINGS LIMITED,   as a Guarantor By:  

 

  Name:   Title: TOYS “R” US PROPERTIES LIMITED,   as a Guarantor By:  

 

  Name:   Title: TOYS “R” US FINANCIAL SERVICES LIMITED,   as a Guarantor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit Q

Page 9

 

AUSTRALIAN GUARANTOR:   EXECUTED by BABIES “R” US (AUSTRALIA) PTY LTD in
accordance with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:  

 

   

 

  Signature of director    

Signature of director/

company secretary

 

 

   

 

  Name of director    

Name of director/

company secretary

 



--------------------------------------------------------------------------------

Exhibit Q

Page 10

 

EUROPEAN PARENT GUARANTOR: TOYS “R” US EUROPE, LLC,   as the European Parent
Guarantor By:  

 

  Name:   Title: AUSTRALIAN PARENT GUARANTOR: TRU AUSTRALIA HOLDINGS, LLC,   as
the Australian Parent Guarantor By:  

 

  Name:   Title: [EACH GUARANTOR], as a Guarantor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of             ,         

 

1. Names of the Borrowers:

 

2. Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders

   Amount of Incremental Commitment   

Total:1

  

 

3.

Applicable Margins and Adjustable Applicable Margins to be applicable to all
Revolving Loans:2

 

4. [Issue Price:]

 

5. Agreement Effective Date:

 

6.

Other Conditions Precedent:3

 

1

The aggregate amount of Incremental Commitments must be at least £5,000,000 (or
such lesser amount that is acceptable to the Administrative Agent). The
aggregate amount of all Incremental Commitments permitted to be provided
pursuant to Section 2.14 of the Facility Agreement shall not exceed in the
aggregate £28,000,000.

2

Insert the Applicable Margins and Adjustable Applicable Margins that shall apply
to the Loans to be made pursuant to the Incremental Commitments being provided
hereunder, such Incremental Commitments shall have the same terms as the
Commitments.

3

Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date.



--------------------------------------------------------------------------------

ANNEX II

[Officers’ certificate required to be delivered pursuant to clause (vii) of the
definition of “Incremental Commitment Requirements” certifying that the
conditions set forth in clauses (i), (ii) and (vi) of the definition of
“Incremental Commitment Requirements” have been satisfied]



--------------------------------------------------------------------------------

ANNEX III

[Opinion[s] of counsel to the respective Obligors, delivered as required
pursuant to clause (iv) of the definition of “Incremental Commitment
Requirements”]



--------------------------------------------------------------------------------

ANNEX IV

[True and correct copies of officers’ certificates, board of director
resolutions and good standing certificates of the Obligors required to be
delivered pursuant to clause (v) of the definition of “Incremental Commitment
Requirements”]



--------------------------------------------------------------------------------

EXHIBIT R

CREDIT DOCUMENT ACKNOWLEDGMENT AND AMENDMENT

[DATE]

To the Administrative Agent, the Security Agent,

the Co-Collateral Agents and each of the Lenders

party to the Facility Agreement referred to below

Re:      Amended and Restated Facility Agreement

Ladies and Gentlemen:

Reference is made to (i) that certain Syndicated Facility Agreement, dated as of
October 15, 2009 and amended and restated as of March 8, 2011, among Toys “R” Us
Europe, LLC (the “European Parent Guarantor”), TRU Australia Holdings, LLC (the
“Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys
“R” Us Limited (“Toys UK” and together with the UK Holdco, the
“U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the
“Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”), Toys “R” Us
SARL (the “French Borrower”), Toys “R” Us Iberia, S.A. (the “Spanish Borrower”
and, together with the U.K. Borrowers, Australian Borrower, German Borrower and
French Borrower, collectively, the “Borrowers”), Toys “R” Us Holdings Limited
(“TRU Holdings”), Toys “R” Us Financial Services Limited (“TRU Financial
Services”), Toys “R” Us Properties Limited (“TRU Properties” and, together with
TRU Holdings and TRU Financial Services, collectively the “U.K. Guarantors”),
Babies “R” Us (Australia) Pty Ltd (ABN 56 073 394 117) (the “Australian
Guarantor”), TRU (BVI) Finance II, Ltd. (the “BVI Guarantor”), the other
Obligors party hereto from time to time, the Lenders party hereto from time to
time, Deutsche Bank AG New York Branch, as Administrative Agent and Security
Agent and Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (as the same may be further amended, modified and/or
supplemented from time to time, the “Facility Agreement”). Unless otherwise
indicated herein, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Facility Agreement. This Credit Document
Acknowledgement and Amendment to Security Agreement, Global Pledge Agreement,
Intellectual Property Licenses Security Agreement, Equitable Mortgage of Shares
(Australian Parent Guarantor), Fixed and Floating Charge (Australia), and
Equitable Mortgage of Shares (Australian Borrower) shall hereinafter be referred
to as the “Acknowledgment and Amendment”.

 

I. Security Documents Acknowledgement.

1. Each of the European Parent Guarantor and Australian Parent Guarantor,
(collectively the “Parent Guarantors”) hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Restatement Effective Date and any increase in the amounts owing
to the Lenders, Issuing Lenders, and/or any Agent under the Facility Agreement
on or after the Restatement Effective Date as follows:

(i) it is a party to, and shall continue to be bound by, the Security Agreement,



--------------------------------------------------------------------------------

EXHIBIT R

 

dated as of October 15, 2009, made by the Parent Guarantors in favor of the
Security Agent, as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof (including,
without limitation, the amendment thereof as provided in Section II below (the
“Security Agreement”));

(ii) in the case of the Australian Parent Guarantor, it is a party to, and shall
continue to be bound by, the Equitable Mortgage of Shares (Australia) dated
October 15 2009, made by the Australian Parent Guarantor in favor of the
Security Agent, as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof (the
“Equitable Mortgage of Shares (Australian Parent Guarantor)”);

(iii) on and after the Restatement Effective Date, it will continue to obtain
benefits from the incurrence of Loans to, and the issuance of Letters of Credit
for the account of, the U.K. Borrowers, the Australian Borrower, the German
Borrower, the French Borrower, the Spanish Borrower and any other Borrower
thereunder from time to time; and

(iv) the Security Agreement, the Equitable Mortgage of Shares (Australian Parent
Guarantor), and the security interest granted by the Parent Guarantors under the
Security Agreement (both immediately before and after giving effect to the
amendments thereof as provided in Section II below), and the security interest
granted by the Australian Parent Guarantor under the Equitable Mortgage of
Shares (Australian Parent Guarantor) shall continue in full force and effect
with respect to the Parent Guarantors and the parties to the Equitable Mortgage
of Shares (Australian Parent Guarantor).

2. Each of the Obligors hereby acknowledges and agrees, and represents and
warrants, that on and after the occurrence of, and after giving effect to, the
Restatement Effective Date and any increase in the amounts owing to the Lenders,
Issuing Lenders, and/or any Agent under the Facility Agreement on or after the
Restatement Effective Date as follows:

(i) it is a party to, and shall continue to be bound by, the Global Pledge
Agreement, dated as of October 15, 2009, made by the Obligors in favor of the
Security Agent, as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof (including,
without limitation, the amendment thereof as provided in Section II below (the
“Global Pledge Agreement”));

(ii) in the case of the Australian Obligors, each party acknowledges and agrees,
and represents and warrants that it is a party to, and shall continue to be
bound by, the Fixed and Floating Charge (Australia) originally dated 15 October
2009 (as amended on 16 October 2010) made by each of the Australian Borrower and
the Australian Guarantor in favor of the Security Agent, and as the same may be
amended, restated, modified and or supplemented from time to time in accordance
with the terms thereof (“Fixed and Floating Charge (Australia)”);

(iii) in the case of the Australian Borrower, it is a party to, and shall
continue to be bound by the Equitable Mortgage of Shares (Australia) dated
15 October 2009 made

 

2



--------------------------------------------------------------------------------

EXHIBIT R

 

by the Australian Borrower in favor of the Security Agent, as the same may be
amended, restated, modified and or supplemented from time to time in accordance
with the terms thereof (“Equitable Mortgage of Shares (Australian Borrower”));
and

(iv) the Global Pledge Agreement, the Fixed and Floating Charge (Australia), the
Equitable Mortgage of Shares (Australian Borrower), and the security interest
granted by the Obligors under the Global Pledge Agreement (both immediately
before and after giving effect to the amendments thereof as provided in Section
II below), and the security interest granted by the Obligors under the Fixed and
Floating Charge (Australia) and the Equitable Mortgage of Shares (Australian
Borrower) shall continue in full force and effect with respect to the Obligors.

3. Each of the Australian Borrower, Toys UK, the German Borrower, the French
Borrower, and the Spanish Borrower (collectively “Parties to the IP Agreement”)
hereby acknowledges and agrees, and represents and warrants, that on and after
the occurrence of, and after giving effect to, the Restatement Effective Date
and any increase in the amounts owing to the Lenders, Issuing Lenders, and/or
any Agent under the Facility Agreement on or after the Restatement Effective
Date as follows:

(i) it is a party to, and shall continue to be bound by, the Intellectual
Property Licenses Security Agreement, dated as of October 15, 2009, made by the
Parties to the IP Agreement in favor of the Security Agent, as the same may be
amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof (including, without limitation, the amendment thereof as
provided in Section II below (the “IP Agreement”, together with the Security
Agreement, the Global Pledge Agreement, the Fixed and Floating Charge
(Australia), the Equitable Mortgage of Shares (Australian Parent Guarantor), and
the Equitable Mortgage of Shares (Australian Borrower) being collectively
referred herein as the “Credit Support Documents”)); and

(ii) the IP Agreement and the security interest granted by the Parties to the IP
Agreement under the IP Agreement (both immediately before and after giving
effect to the amendments thereof as provided in Section II below) shall continue
in full force and effect with respect to the Parties to the IP Agreement.

4. Each of the undersigned Guarantors hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Restatement Effective Date and any increase in the amounts owing
to the Lenders, Issuing Lenders, and/or any Agent under the Facility Agreement
on or after the Restatement Effective Date as follows:

(i) it is a party to, and shall continue to be bound by, the Guaranty as set
forth in Section 17 of the Facility Agreement, and the guaranties made by it
under such Guaranty shall continue in full force and effect with respect to such
Guarantor and the amendment and restatement to the Facility Agreement is not a
novation of the debt thereunder; and

(ii) on and after the Restatement Effective Date, it will continue to obtain
benefits from the incurrence of Loans to, and the issuance of Letters of Credit
for the account of, the Borrowers.

 

3



--------------------------------------------------------------------------------

EXHIBIT R

 

5. Each of the undersigned Obligors hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Restatement Effective Date and any increase in the amounts owing
to the Lenders, Issuing Lenders, and/or any Agent under the Facility Agreement
on or after the Restatement Effective Date as follows:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Acknowledgement and Amendment and to continue the
security interests granted by it under the applicable Credit Support Documents;
and

(ii) the Facility Agreement and the Obligations of the Obligors under the
Facility Agreement shall constitute the “Facility Agreement” and the “Secured
Obligations”, respectively, in each case, under and as defined in, each Credit
Support Document and the security interest granted, by it under each such Credit
Support Document and shall continue to be entitled to the benefits of each
Credit Support Document and the security interest granted, by it under each such
Credit Support Document (both immediately before and after giving effect to the
amendments thereof as provided in Section II below).

 

II. Amendments to Security Agreement, Global Pledge Agreement, IP Agreement, and
Fixed and Floating Charge (Australia)

1. The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 10.2 of the Security Agreement) and each of the Obligors hereby agrees
that it is the intention of the parties that the Secured Obligations be amended
and in furtherance thereof hereby further amends the Security Agreement as
follows:

(i) On the Restatement Effective Date, Annexes A, B, C, D, E, F, G, H, I, J, K,
L, and M to the Security Agreement shall be restated in their entirety by the
respective Annexes attached hereto as of the Restatement Effective Date.

2. The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 21 of the Global Pledge Agreement) and each of the Obligors hereby
agrees that it is the intention of the parties that the Secured Obligations as
defined in the Global Pledge Agreement be amended and in furtherance thereof
hereby further amends the Global Pledge Agreement as follows:

(i) On the Restatement Effective Date, Annexes A, B, C, and D to the Global
Pledge Agreement shall be restated in their entirety by the respective Annexes
attached hereto as of the Restatement Effective Date.

3. The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 8.2 of the IP Agreement) and each of the Obligors hereby agrees that it
is the intention of the parties that the Secured Obligations as defined in the
IP Agreement be amended and in furtherance thereof hereby further amends the IP
Agreement as follows:

(i) On the Restatement Effective Date, Annexes A, B, and C to the IP Agreement
shall be restated in their entirety by the respective Annexes attached hereto as
of the Restatement Effective Date.

 

4



--------------------------------------------------------------------------------

EXHIBIT R

 

4. The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
each of the Obligors hereby agrees that the Fixed and Floating Charge
(Australia) be amended as follows:

(i) On the Restatement Effective Date, Section 4.5 of the Fixed and Floating
Charge (Australia) is hereby deleted in its entirety, with the following new
section to be inserted in lieu thereof: “The Chargor agrees to operate the
Charged Accounts in accordance with section 5.03(c), (e), and (g) of the
Facility Agreement.”

(ii) This paragraph 4 operates as a deed in favor of Deutsche Bank AG New York
Branch (as Chargee under the Fixed and Floating Charge (Australia)) and the
other Secured Creditors.

 

III. Joinder of BVI Guarantor.

1. The BVI Guarantor agrees that, upon its execution hereof, it will become
Pledgor under, and as defined in, the Global Pledge Agreement, and will be bound
by all terms, conditions and duties applicable to a Pledgor under the Global
Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, the BVI Guarantor hereby confirms, adopts and ratifies all of the terms
and conditions of the Global Pledge Agreement, including, without limitation,
the pledge and assignment to the Co-Collateral Agents for the benefit of the
Secured Creditors and the grant to the Co-Collateral Agents for the benefit of
the Secured Creditors of a security interest in all its right, title and
interest in, to and under the Collateral (as defined in the Global Pledge
Agreement), if any, now owned or hereafter acquired by it, in each case to the
extent provided in the Global Pledge Agreement.

2. By executing and delivering this Acknowledgment and Amendment, the BVI
Guarantor hereby (i) becomes a party to the Intercompany Subordination Agreement
dated October 15, 2009 made by the Obligors in favor of the Security Agent (as
the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof, the “Intercompany Subordination
Agreement”) as a “Party” thereunder with the same force and effect as if
originally named therein as a Party, (ii) expressly, irrevocably, absolutely and
jointly and severally assumes all obligations and liabilities of a “Party” under
the Intercompany Subordination Agreement and (iii) makes each of the
representations and warranties contained in the Intercompany Subordination
Agreement on the date hereof, after giving effect to this Acknowledgment and
Amendment. Each reference to a “Party” in the Intercompany Subordination
Agreement shall be deemed to include the BVI Guarantor.

3. The BVI Guarantor hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) each Pledgor pursuant
to the Global Pledge Agreement and (ii) each Party pursuant to the Intercompany
Subordination Agreement, in each case as of the date hereof (except to the
extent any such representation or warranty relates solely to an earlier date in
which case such representation and warranty shall be

 

5



--------------------------------------------------------------------------------

EXHIBIT R

 

true and correct as of such earlier date), and agrees to be bound by all
covenants, agreements and obligations of a Pledgor and Party pursuant to the
Global Pledge Agreement and Intercompany Subordination Agreement, respectively,
and all other Credit Documents to which it is or becomes a party.

4. Attached hereto as Exhibit A are UCC-1 Financing Statements for the BVI
Guarantor. Administrative Agent may file the attached UCC-1 Financing Statements
upon delivery of a fully executed copy of this Acknowledgment and Amendment to
the Administrative Agent.

 

IV. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

1. (a) THIS ACKNOWLEDGEMENT AND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS ACKNOWLEDGEMENT AND
AMENDMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS ACKNOWLEDGEMENT AND AMENDMENT, EACH OBLIGOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OBLIGOR HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION, WITH A REGISTERED
ADDRESS BEING 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OBLIGOR AGREES TO DESIGNATE A
NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND
FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT. EACH OBLIGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH OBLIGOR, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS ACKNOWLEDGEMENT AND AMENDMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY
OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER
SUCH OBLIGOR. EACH OBLIGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH OBLIGOR AT ITS ADDRESS SET FORTH IN THE FACILITY AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH

 

6



--------------------------------------------------------------------------------

EXHIBIT R

 

MAILING. EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH OBLIGOR IN ANY OTHER JURISDICTION.

(b) EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS ACKNOWLEDGEMENT AND
AMENDMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS ACKNOWLEDGEMENT AND AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS ACKNOWLEDGEMENT AND AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

2. This Acknowledgment and Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Obligors’ Agent and
the Administrative Agent.

*        *        *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Acknowledgment and Amendment as of the date
first above written.

 

U.K. BORROWERS:

TOYS “R” US (UK) LIMITED,
as a U.K. Borrower

By:  

 

  Name:   Title:

TOYS “R” US LIMITED,
as a U.K. Borrower

By:  

 

  Name:   Title: UK GUARANTORS:

TOYS “R” US HOLDINGS LIMITED,
as a Guarantor

By:  

 

  Name:   Title:

TOYS “R” US PROPERTIES LIMITED,
as a Guarantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

TOYS “R” US FINANCIAL SERVICES LIMITED,
as a Guarantor

By:  

 

  Name:   Title:

 

Executed as a deed by the Australian Borrower and

Australian Guarantor:

AUSTRALIAN BORROWER: EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD in accordance
with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:

 

   

 

Signature of director    

Signature of director/

company secretary

AUSTRALIAN GUARANTOR: EXECUTED by BABIES “R” US (AUSTRALIA) PTY LTD in
accordance with Section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:

 

   

 

Signature of director    

Signature of director/

company secretary

 

GERMAN BORROWER:

TOYS “R” US GMBH,
as the German Borrower

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

FRENCH BORROWER:

TOYS “R” US SARL,
as the French Borrower

By:  

 

  Name:   Title: SPANISH BORROWER:

TOYS “R” US IBERIA, S.A.,
as the Spanish Borrower

By:  

 

  Name:   Title: EUROPEAN PARENT GUARANTOR:

TOYS “R” US EUROPE, LLC,
as the European Parent Guarantor

By:  

 

  Name:   Title: AUSTRALIAN PARENT GUARANTOR:

TRU AUSTRALIA HOLDINGS, LLC,
as the Australian Parent Guarantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

BVI GUARANTOR:

TRU (BVI) FINANCE II, LTD.
as the BVI Guarantor

By:  

 

  Name:   Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Co-Collateral Agent,
and Security Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT S-1

FORM OF CREDIT CARD NOTIFICATION

                         , 2011

 

To:    [Commonwealth Bank of Australia]    [Insert Address]    (the “Processor”)
   Attention [            ]    Re: Toys “R” Us (Australia) Pty Limited   
Merchant Account Number:                             

Dear Sir/Madam:

Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026), a proprietary company
incorporated and validly existing under the laws of Australia (the “Company”),
has entered into various financing and security agreements with Deutsche Bank AG
New York Branch, a German Banking Corporation with offices at 60 Wall Street,
New York, NY 10005, as administrative agent and security agent on behalf of the
Secured Creditors (as defined in the Credit Facility) (in such capacity, the
“Security Agent”) (including the Syndicated Facility Agreement dated October 15,
2009 and amended and restated as of March 8, 2011 between the Security Agent,
the Company, the Borrowers (as defined therein) and others (“Credit Facility”),
for its own benefit and the benefit of certain other secured parties (the
“Secured Parties”), pursuant to which the Security Agent and the other Secured
Parties may from time to time make loans or furnish certain other financial
accommodations to the Company. The Company’s obligations on account of such
loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Company to the Processor for processing and
the amounts which the Processor owes to the Company on account there of (the
“Credit Card Proceeds”) under the charge entitled “Fixed and Floating Charge
(Australia)” between the Company, the Security Agent and others dated
October 15, 2009 as amended on October 16, 2010 (“Security”)).

The Company and the Processor are parties to the Merchant Agreement under which
the Processor has agreed to provide the Company with the credit card merchant
facility on the terms and conditions set out therein (“Merchant Agreement”).

The Processer hereby confirms:

 

  (a) its consent to the Security in accordance with clause [7.8] of the
Merchant Agreement;

 

  (b) that it waives all rights, powers or discretion which the Processor has
under clause 8.2(d) of the Merchant Agreement to terminate that agreement solely
by reason of the appointment of a receiver by the Security Agent pursuant to the
terms of the Security.



--------------------------------------------------------------------------------

Exhibit S-1

Page 2

 

This letter of agreement is governed by the law in force in New South Wales,
Australia. The Processor and the Security Agent submit to the non-exclusive
jurisdiction of the courts of that place. Each party waives any right it has to
object to an action being brought in those courts, to claim that the action has
been brought in an inconvenient forum, or to claim that those courts do not have
jurisdiction.

Please acknowledge your agreement to this letter by signing and returning to us
the enclosed copy of this letter (please copy Deutsche Bank AG New York Branch
as Security Agent):

 

  Deutsche Bank AG New York Branch     60 Wall Street     New York, NY 10005    
U.S.A.     Attention: Scottye D Lindsey     Re: Toys “R” Us (Australia) Pty
Limited  

This letter may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute the one instrument.

If you have any queries, please do not hesitate to contact us.

 

Very truly yours,

 

By:  

 

for and on behalf of Toys “R” Us (Australia) Pty Limited Name: Title: Date:
Agreed for and on behalf of Commonwealth Bank of Australia

 

Name: Title: Date:



--------------------------------------------------------------------------------

EXHIBIT S-2

Form of Credit Card Notification (UK)

 

To:    [credit card counterparty] Re:    Toys “R” Us Limited (the “Company”)   
Merchant Account Number:                             

[            ] 2011

Dear Sir/Madam:

We hereby give you notice that pursuant to a Debenture dated March 8, 2011, the
Company charged and assigned to Deutsche Bank AG New York Branch (as security
agent for the Secured Creditors under the Debenture (the “Security Agent”)), all
its rights, title, interests and benefits in, to or in respect of the [name and
description of contract] dated [date] between you and the Company (the
“Contract”) including all monies which may be payable in respect of the
Contract.

With effect from your receipt of this notice we hereby give you notice that:

 

(a) all payments to be made to the Company under or arising from the Contract
should be made:

By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

  [            ]      ABA #                                          
                  For Credit to                                                 
  Account No.                                                    Re: [INSERT
NAME OF COMPANY]   

or as you may otherwise be instructed in writing from time to time by an officer
of the Security Agent;

 

(b) upon an Enforcement Event, all remedies provided for in the Contract or
available at law or in equity shall be exercisable by the Security Agent;

 

(c) upon an Enforcement Event, all rights to compel performance of the Contract
shall be exercisable by the Security Agent (although the Company shall remain
liable to perform all the obligations assumed by it under the Contract); and

 

(d) upon an Enforcement Event, all rights, title, interests and benefits
whatsoever accruing to or for the benefit of Company arising from the Contract
belong to the Security Agent and no changes may be made to the terms of the
Contract nor may the Contract be terminated without the Security Agent’s
consent.



--------------------------------------------------------------------------------

Exhibit S-2

Page 2

 

You are hereby authorised and instructed, without requiring further approval
from the Company, to provide the Security Agent with such information relating
to the Contract as we may from time to time request in writing.

These instructions may not be revoked without the prior written consent of the
Security Agent.

Please acknowledge receipt of this notice by signing and dating the
acknowledgement set out on the enclosed copy and returning it to the Security
Agent.



--------------------------------------------------------------------------------

Exhibit S-2

Page 3

 

Yours faithfully,

 

(Authorised Signatory)

 

(Autorised Signatory

for and on behalf of

Deutsche Bank AG New York Branch

(as Security Agent)



--------------------------------------------------------------------------------

EXHIBIT T-1

Form of Customs Broker Agreement (Australia)

Name and Address of Customs Broker:

 

 

 

 

Dear Sir/Madam:

Unless otherwise defined, all capitalised terms have the meaning given to them
in the Credit Facility.

                                                              , a [proprietary]
company incorporated and validly existing under the laws of
                                                             , Australia (the
“Company”), among others, has entered into various financing agreements with
Deutsche Bank AG New York Branch, a branch of Deutsche Bank AG, a corporation
duly incorporated and existing under the laws of the Federal Republic of
Germany, with License issued by the Banking Department of the State of New York,
United States of America, with offices at 60 Wall Street, 2nd Floor, New York,
New York 10005, as Security Agent (in such capacity, the “Security Agent”)
(including, the Syndicated Facility Agreement dated October 15, 2009 and amended
and restated as of March 8, 2011 between the Security Agent, the Company, the
Borrowers (as defined therein) and others (“Credit Facility”), for its own
benefit and the benefit of certain other secured parties (the “Secured Parties”)
which are making loans or furnishing other financial accommodations to the
Company or its Affiliates, pursuant to which agreements the Company, among
others, has granted to the Security Agent, for its own benefit and the benefit
of the other Secured Parties, a security interest in and to, among other things,
substantially all of the assets of the Company (the “Collateral”), including,
without limitation, all of the Company’s inventory, goods, documents, bills of
lading and other documents of title.

The Security Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
interest of the Security Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Customs Broker
acknowledges, consents, and agrees that the Company has assigned to the Security
Agent, for its own benefit and the benefit of the other Secured Parties, all of
the Company’s right, title, and interest in, to and under all goods
constituting, evidencing, or relating to such inventory and any contracts or
agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods. The Company further advises the Customs
Broker, and the Customs Broker acknowledges, consents, and agrees, that the
Company has irrevocably constituted and appointed the Security Agent as the
Company’s true and lawful attorney, with full power of substitution to exercise
all of such rights, title, and interest, which appointment has been coupled with
an interest.



--------------------------------------------------------------------------------

Exhibit T-1

Page 2

 

2. Appointment of Customs Broker as Agent of Security Agent: The Customs Broker
is hereby appointed as agent for the Security Agent to receive and retain
possession of all bills of lading, waybills, documents, and any other documents
of title or carriage constituting, evidencing, or relating to the Company’s
inventory (collectively, the “Title Documents”) heretofore or at any time
hereafter issued for any goods, inventory, or other property of the Company
which are received by the Customs Broker for processing (collectively, the
“Property”), such receipt and retention of possession being for the purpose of
more fully perfecting and preserving the Security Agent’s security interests in
the Title Documents and the Property. The Customs Broker will maintain
possession of the Title Documents and the Property, subject to the security
interest of the Security Agent, and will note the security interest of the
Security Agent on the Customs Broker’s books and records. In the event that the
Security Agent is designated as the consignor, co-consignor, consignee or
co-consignee on any such Title Documents, subject to the terms and conditions
hereof, the Security Agent hereby appoints the Customs Broker as its
attorney-in-fact solely to execute and deliver any such Title Documents for and
on behalf of the Security Agent pursuant to the terms of this Agreement.

3. Delivery of Title Documents; Release of Goods: Until the Customs Broker
receives written notification from the Security Agent to the contrary, the
Customs Broker is authorized by the Security Agent to, and the Customs Broker
may, deliver:

(a) the Title Documents to the issuing carrier or to its agent (who shall act on
the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the
purpose of permitting the Company, as consignee, to obtain possession or control
of the Property subject to such Title Documents; and

(b) the Property, in each instance as directed by the Company.

4. Notice From Security Agent To Follow Security Agent’s Instructions: Upon the
Customs Broker’s receipt of written notification from the Security Agent, the
Customs Broker shall thereafter follow solely the instructions of the Security
Agent concerning the disposition of the Title Documents and the Property and
will not follow any instructions of the Company or any other person concerning
the same. Such notice to the Customs Broker shall be given to the following
address (or to such other address, written notice of which is given the Security
Agent by or on behalf the Customs Broker):

If to the Customs Broker

 

 

   

 

   

 

   

Attention:

Email:

Telephone:

Fax:

5. Limited Authority: The Customs Broker’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Title Documents on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be specifically authorized and
instructed by the Security Agent, the Customs Broker shall have no authority as
the agent of the Security Agent to undertake any other action or to enter into
any other commitments on behalf of the Security Agent.



--------------------------------------------------------------------------------

Exhibit T-1

Page 3

 

6. Expenses: The Security Agent shall not be obligated to compensate the Customs
Broker for serving as agent hereunder, nor shall the Security Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that the Company is solely responsible for payment of any compensation and
charges which are to the Company’s account. The Security Agent is not
responsible for paying any fees, expenses, customs duties, taxes, or other
charges which are, or may, accrue, to the account of the Title Documents or the
Property. The Security Agent may authorize the Customs Broker to perform
specified services on behalf of the Security Agent, at mutually agreed rates of
compensation, which shall be charged to the Security Agent’s account and payable
to the Customs Broker by the Security Agent (provided, however, such payment
shall not affect any obligation of the Company to reimburse the Security Agent
for any such compensation or other costs or expenses incurred by the Security
Agent pursuant to the terms of the financing agreements referred to above).

7. Term: (a) In the event that the Customs Broker desires to terminate this
Agreement, the Customs Broker shall furnish the Security Agent with sixty
(60) days prior written notice of the Customs Broker’s intention to do so.
During such sixty (60) day period (which may be shortened by notice to the
Customs Broker from the Security Agent), the Customs Broker shall continue to
serve as agent hereunder. The Customs Broker shall also cooperate with the
Security Agent and execute all such documentation and undertake all such action
as may be reasonably required by the Security Agent in connection with such
termination. Such notice shall be given to the following address (or to such
other address, written notice of which is given the Customs Broker by or on
behalf of the Security Agent):

If to the Security Agent:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Scottye D. Lindsey

Telephone: (212) 250-6115

Telecopier No.: (212) 736-7095

(b) Except as provided in Section 7(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Security Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Security Agent and may be
terminated solely by written notice signed by the Company and an officer of the
Security Agent.

8. Custom Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect only to that Property then in the
possession of the Customs Broker, for which the Customs Broker has not received
payment, but not for any amount owed on account of any other Property, item, or
matter.



--------------------------------------------------------------------------------

Exhibit T-1

Page 4

 

9. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker and the Security Agent relating to the subject matter hereof. In
the event of any conflict between this agreement and the terms of the underlying
agreement between the Company and Customs Broker, the terms of this agreement
shall govern. This agreement shall become effective when it shall have been
executed by the parties and when the Security Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this agreement.

10. Governing Law: This letter of agreement is governed by the law in force in
New South Wales, Australia. Each party submits to the non-exclusive jurisdiction
of the courts of that place. Each party waives any right it has to object to an
action being brought in those courts, to claim that the action has been brought
in an inconvenient forum, or to claim that those courts do not have
jurisdiction.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Exhibit T-1

Page 5

 

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below following which this letter will take effect as a
sealed instrument.

 

    Very truly yours,   COMPANY:       EXECUTED by
[                            ]   )       )     in accordance with section 127(1)
of   )     the Corporations Act 2001 (Cwlth) by   )     authority of its
directors:   )       )       )    

 

  )  

 

  Signature of director   )   Signature of director/company     )   secretary*  

 

  )     Name of director (block letters)   )  

 

     

Name of director/company secretary*

(block letters)

 



--------------------------------------------------------------------------------

Exhibit T-1

Page 6

 

Agreed:       CUSTOMS BROKER:       EXECUTED by [                            ]  
)       )     in accordance with section 127(1) of   )    
the Corporations Act 2001 (Cwlth) by   )     authority of its directors:   )    
  )       )  

 

 

 

  )   Signature of director/company   Signature of director   )   secretary    
)       )    

 

  )  

 

  Name of director (block letters)    

Name of director/company secretary*

(block letters)

 



--------------------------------------------------------------------------------

Exhibit T-1

Page 7

 

SECURITY AGENT:       SIGNED by                                    )    

 

  )     as attorney for DEUTSCHE BANK   )     AG NEW YORK BRANCH in its   )    
capacity as SECURITY AGENT   )     under power of attorney dated   )    
                                      in the   )     presence of:   )       )  
    )    

 

  )     Signature of witness   )  

 

    )   By executing this agreement the  

 

  )   attorney states that the attorney has   Name of witness (block letters)  
)   received no notice of revocation of the     )   power of attorney  



--------------------------------------------------------------------------------

EXHIBIT T-2

Form of Customs Broker Agreement (UK)

Name and Address of Customs Broker:

 

 

 

 

Dear Sir/Madam:

Each of the companies listed in Exhibit A attached hereto (the “Companies”),
among others, has entered into various financing agreements with Deutsche Bank
AG New York Branch, a branch of Deutsche Bank AG, a corporation duly
incorporated and existing under the laws of the Federal Republic of Germany,
with License issued by the Banking Department of the State of New York, United
States of America, with offices at 60 Wall Street, 2nd Floor, New York, New York
10005, as security agent (in such capacity, the “Security Agent”), for its own
benefit and the benefit of certain other secured parties (the “Secured
Creditors”) which are making loans or furnishing other financial accommodations
to the Companies or its Affiliates, pursuant to which agreements each of the
Companies, among others, has granted to the Security Agent, for its own benefit
and the benefit of the other Secured Creditors, a security interest in and to,
among other things, substantially all of the assets of the Companies (the
“Collateral”), including, without limitation, all of the Companies’ inventory,
goods, documents, bills of lading and other documents of title.

The Security Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
interest of the Security Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Customs Broker
acknowledges, consents, and agrees that each of the Companies has assigned to
the Security Agent, for its own benefit and the benefit of the other Secured
Creditors, all of the Company’s right, title, and interest in, to and under all
goods constituting, evidencing, or relating to such inventory and any contracts
or agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods. Each of the Companies further notifies the
Customs Broker, and the Customs Broker acknowledges, consents, and agrees, that
the Company has irrevocably constituted and appointed the Security Agent as the
Company’s true and lawful attorney, with full power of substitution and
delegation to exercise all of such rights, title, and interest, which
appointment has been coupled with an interest.

2. Appointment of Customs Broker as Agent of Security Agent: The Customs Broker
is hereby appointed as agent for the Security Agent to receive and retain
possession of all bills of lading, waybills, documents, and any other documents
of title or carriage constituting, evidencing, or relating to each of the
Companies’ inventory (collectively, the “Title Documents”) heretofore or at any
time hereafter issued for any goods, inventory, or



--------------------------------------------------------------------------------

Exhibit T-2

Page 2

 

other property of each of the Companies which are received by the Customs Broker
for processing (collectively, the “Property”), such receipt and retention of
possession being for the purpose of more fully perfecting and preserving the
Security Agent’s security interests in the Title Documents and the Property. The
Customs Broker will maintain possession of the Title Documents and the Property,
subject to the security interest of the Security Agent, and will note the
security interest of the Security Agent on the Customs Broker’s books and
records. In the event that the Security Agent is designated as the consignor,
co-consignor, consignee or co-consignee on any such Title Documents, subject to
the terms and conditions hereof, the Security Agent hereby appoints the Customs
Broker as its attorney-in-fact solely to execute and deliver any such Title
Documents for and on behalf of the Security Agent pursuant to the terms of this
Agreement.

3. Delivery of Title Documents; Release of Goods: Until the Customs Broker
receives written notification from the Security Agent to the contrary, the
Customs Broker is authorised by the Security Agent to, and the Customs Broker
may, deliver:

(a) the Title Documents to the issuing carrier or to its agent (who shall act on
the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the
purpose of permitting each Company, as consignee, to obtain possession or
control of the Property subject to such Title Documents; and

(b) the Property, in each instance as directed by each Company.

4. Notice From Security Agent To Follow Security Agent’s Instructions: Upon the
Customs Broker’s receipt of written notification from the Security Agent, the
Customs Broker shall thereafter follow solely the instructions of the Security
Agent concerning the disposition of the Title Documents and the Property and
will not follow any instructions of any of the Companies or any other person
concerning the same save as required under applicable law.

5. Limited Authority: The Customs Broker’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Title Documents on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be specifically authorised and
instructed by the Security Agent, the Customs Broker shall have no authority as
the agent of the Security Agent to undertake any other action or to enter into
any other commitments on behalf of the Security Agent.

6. Expenses: The Security Agent shall not be obligated to compensate the Customs
Broker for serving as agent hereunder, nor shall the Security Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that each Company is solely responsible for payment of any compensation and
charges which are to such Company’s account. The Security Agent is not
responsible for paying any fees, expenses, customs duties, taxes, or other
charges which are, or may, accrue, to the account of the Title Documents or the
Property. The Security Agent may authorise the Customs Broker to perform
specified services on behalf of the Security Agent, at mutually agreed rates of
compensation, which shall be charged to the Security Agent’s account and payable
to the Customs Broker by the Security Agent (provided, however, such



--------------------------------------------------------------------------------

Exhibit T-2

Page 3

 

payment shall not affect any obligation of each of the Companies to reimburse
the Security Agent for any such compensation or other costs or expenses incurred
by the Security Agent pursuant to the terms of the financing agreements referred
to above).

7. Term: (a) In the event that the Customs Broker desires to terminate this
Agreement, the Customs Broker shall furnish the Security Agent with sixty
(60) days prior written notice of the Customs Broker’s intention to do so.
During such sixty (60) day period (which may be shortened by notice to the
Customs Broker from the Security Agent), the Customs Broker shall continue to
serve as agent hereunder. The Customs Broker shall also cooperate with the
Security Agent and execute all such documentation and undertake all such action
as may be reasonably required by the Security Agent in connection with such
termination. Such notice shall be given to the following address (or to such
other address, written notice of which is given the Customs Broker by or on
behalf of the Security Agent):

If to the Security Agent:

Deutsche Bank AG New York Branch

60 Wall Street,

NY C60-0208, 2nd Floor,

New York, New York

10005-2888

Attention: Scottye Lindsey

Telephone No.: +1 (212) 250-6115

Telecopier No.: +1 (646) 736-7095

(b) Except as provided in Section 7(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Security Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by each of the Companies and an officer of the Security Agent and
may be terminated solely by written notice signed by each of the Companies and
an officer of the Security Agent.

8. Custom Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect only to that Property then in the
possession of the Customs Broker, for which the Customs Broker has not received
payment, but not for any amount owed on account of any other Property, item, or
matter.

9. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker and the Security Agent relating to the subject matter hereof. In
the event of any conflict between this agreement and the terms of the underlying
agreement between the Companies and Customs Broker, the terms of this agreement
shall govern. This agreement shall become effective when it shall have been
executed



--------------------------------------------------------------------------------

Exhibit T-2

Page 4

 

by the parties and when the Security Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this agreement.

10. Governing Law: THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, ENGLISH LAW. EACH PARTY IRREVOCABLY AGREES THAT THE COURTS
OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTES WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING A DISPUTE REGARDING
THE EXISTENCE, VALIDITY OR TERMINATION OF THIS AGREEMENT).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Exhibit T-2

Page 5

 

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below following which this letter will take effect as a
sealed instrument.

 

Very truly yours, COMPANY:

 

By:  

 

  Name:   Title:

 

Agreed: CUSTOMS BROKER:

 

By:  

 

  Name:   Title: SECURITY AGENT: DEUTSCHE BANK AG NEW YORK BRANCH By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit T-2

Page 6

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT U

FORM OF SUBSIDIARY BORROWER ASSUMPTION AGREEMENT

SUBSIDIARY BORROWER ASSUMPTION AGREEMENT (the “Agreement”) dated as of
            ,         , by                     , a                     
corporation (the “Applicable Borrower”). Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement referred to
below are used herein as so defined.

W I T N E S S E T H :

WHEREAS, Toys “R” Us Europe, LLC, (the “European Parent Guarantor”), TRU
Australia Holdings, LLC, (the “Australian Parent Guarantor”), Toys “R” Us (UK)
Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the
UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057
455 026) “Australian Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys
“R” Us SARL (the “French Borrower”), Toys “R” Us Iberia, S.A. (the “Spanish
Borrower” and, together with the U.K. Borrowers, Australian Borrowers, German
Borrower and French Borrower, collectively, the “Borrowers”), the Lenders party
thereto from time to time, Deutsche Bank AG New York Branch, as Administrative
Agent and Security Agent, Deutsche Bank AG New York Branch and Bank of America,
N.A., as Co-Collateral Agents, Deutsche Bank AG, London Branch, as Facility
Agent and the other Agents party thereto from time to time are party to a
Syndicated Facility Agreement, dated as of October 15, 2009 and amended and
restated as of March 8, 2011, (as so amended and restated and as the same may be
further amended, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 9.13 of the Credit Agreement, the Obligor’s Agent
may designate one of the European Parent Guarantor’s Wholly-Owned Subsidiaries
as a Borrower;

WHEREAS, the Obligor’s Agent desires to designate the Applicable Borrower as a
Borrower for purposes of the Credit Agreement and the other Credit Documents;
and

WHEREAS, the Applicable Borrower desires to execute and deliver this Agreement
in order to become a party to the Credit Agreement as a Borrower;

NOW, THEREFORE, IT IS AGREED:

1. Assumption. By executing and delivering this Agreement, the Applicable
Borrower hereby becomes a party to the Credit Agreement as a “Borrower”
thereunder, and hereby expressly assumes all obligations and liabilities
applicable to it as a “Borrower” thereunder.

2. TEG Letter. The [acceding borrower registered in France] acknowledges that it
has received on the date hereof from the Administrative Agent a letter
containing an indicative calculation of the taux effectif global (the “TEG
Letter”), based on examples



--------------------------------------------------------------------------------

Exhibit U

Page 2

 

calculated on assumptions as to the taux de période and durée de période set out
in the letter. Each of the parties to this Agreement acknowledges that such TEG
Letter forms part of the Credit Agreement.

3. Representations, Warranties and Agreements. In order to induce the Lenders to
make Loans to, and issue Letters of Credit for the account of the Applicable
Borrower as provided in the Credit Agreement, the Applicable Borrower hereby
makes and undertakes, as the case may be, each representation and warranty as a
Borrower pursuant to Section 8 of the Credit Agreement as of the date hereof
(except to the extent any such representation or warranty relates solely to an
earlier date in which case such representation and warranty is made as of such
earlier date).

4. Guarantor Acknowledgment. Each Guarantor acknowledges and agrees that all
Obligations of the Applicable Borrower as a “Borrower” shall be fully guaranteed
pursuant to the respective Guaranties as, and to the extent provided therein and
in the Credit Agreement.

5. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

Exhibit U

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

[APPLICABLE BORROWER] By:  

 

  Name:   Title:

 

ACKNOWLEDGED:

TOYS “R” US EUROPE, LLC,
as the Obligor’s Agent

By:  

 

  Name:   Title: [EACH OTHER CREDIT PARTY] By:  

 

  Name:   Title:

Deutsche Bank AG New York Branch,
as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

3